Exhibit 10.2

 

 

 

DOUBLE EAGLE ACQUISITION SUB, INC.,

the GUARANTORS party hereto from time to time

AND

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Trustee

7.500% Senior Notes due 2024

 

 

INDENTURE

Dated as of October 14, 2016

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I   DEFINITIONS AND INCORPORATION BY REFERENCE   SECTION
1.1.  

Definitions

     1   SECTION 1.2.  

Other Definitions

     40   SECTION 1.3.  

[Reserved]

     42   SECTION 1.4.  

Rules of Construction

     42   ARTICLE II   THE NOTES   SECTION 2.1.  

Form, Dating and Terms

     43   SECTION 2.2.  

Execution and Authentication

     48   SECTION 2.3.  

Registrar and Paying Agent

     49   SECTION 2.4.  

Paying Agent to Hold Money in Trust

     49   SECTION 2.5.  

Holder Lists

     50   SECTION 2.6.  

Transfer and Exchange

     50   SECTION 2.7.  

[Reserved]

     53   SECTION 2.8.  

[Reserved]

     53   SECTION 2.9.  

Form of Certificate to be Delivered in Connection with Transfers Pursuant to
Regulation S

     53   SECTION 2.10.  

[Reserved]

     55   SECTION 2.11.  

Mutilated, Destroyed, Lost or Stolen Notes

     55   SECTION 2.12.  

Outstanding Notes

     55   SECTION 2.13.  

Temporary Notes

     56   SECTION 2.14.  

Cancellation

     56   SECTION 2.15.  

Payment of Interest; Defaulted Interest

     56   SECTION 2.16.  

CUSIP and ISIN Numbers

     57   ARTICLE III   COVENANTS   SECTION 3.1.  

Payment of Notes

     57   SECTION 3.2.  

Limitation on Indebtedness

     58   SECTION 3.3.  

Limitation on Restricted Payments

     63   SECTION 3.4.  

Limitation on Restrictions on Distributions from Restricted Subsidiaries

     69   SECTION 3.5.  

Limitation on Sales of Assets and Subsidiary Stock

     71   SECTION 3.6.  

Limitation on Liens

     74   SECTION 3.7.  

Limitation on Guarantees

     74   SECTION 3.8.  

Limitation on Affiliate Transactions

     75   SECTION 3.9.  

Change of Control

     78   SECTION 3.10.  

Reports

     80   SECTION 3.11.  

Limitation on Business Activities Prior to Escrow Release Date

     82   SECTION 3.12.  

Maintenance of Office or Agency

     83   SECTION 3.13.  

Corporate Existence

     83   SECTION 3.14.  

Payment of Taxes

     83   SECTION 3.15.  

[Reserved]

     83   SECTION 3.16.  

Compliance Certificate

     83   SECTION 3.17.  

Further Instruments and Acts

     83   SECTION 3.18.  

[Reserved]

     83  



--------------------------------------------------------------------------------

         Page   SECTION 3.19.  

Statement by Officers as to Default

     84   SECTION 3.20.  

Designation of Restricted and Unrestricted Subsidiaries

     84   SECTION 3.21.  

Suspension of Certain Covenants on Achievement of Investment Grade Status

     84   ARTICLE IV   SUCCESSOR COMPANY; SUCCESSOR PERSON   SECTION 4.1.  

Merger and Consolidation

     85   ARTICLE V   REDEMPTION OF SECURITIES   SECTION 5.1.  

Notices to Trustee

     86   SECTION 5.2.  

Selection of Notes to Be Redeemed or Purchased

     87   SECTION 5.3.  

Notice of Redemption

     87   SECTION 5.4.  

[Reserved]

     88   SECTION 5.5.  

Deposit of Redemption or Purchase Price

     88   SECTION 5.6.  

Notes Redeemed or Purchased in Part

     88   SECTION 5.7.  

Optional Redemption

     89   SECTION 5.8.  

Mandatory Redemption

     90   SECTION 5.9.  

Special Mandatory Redemption

     90   ARTICLE VI   DEFAULTS AND REMEDIES   SECTION 6.1.  

Events of Default

     90   SECTION 6.2.  

Acceleration

     92   SECTION 6.3.  

Other Remedies

     93   SECTION 6.4.  

Waiver of Past Defaults

     93   SECTION 6.5.  

Control by Majority

     93   SECTION 6.6.  

Limitation on Suits

     93   SECTION 6.7.  

Rights of Holders to Receive Payment

     94   SECTION 6.8.  

Collection Suit by Trustee

     94   SECTION 6.9.  

Trustee May File Proofs of Claim

     94   SECTION 6.10.  

Priorities

     94   SECTION 6.11.  

Undertaking for Costs

     95   ARTICLE VII   TRUSTEE   SECTION 7.1.  

Duties of Trustee

     95   SECTION 7.2.  

Rights of Trustee

     96   SECTION 7.3.  

Individual Rights of Trustee

     97   SECTION 7.4.  

Trustee’s Disclaimer

     97   SECTION 7.5.  

Notice of Defaults

     97   SECTION 7.6.  

[Reserved]

     98   SECTION 7.7.  

Compensation and Indemnity

     98   SECTION 7.8.  

Replacement of Trustee

     98   SECTION 7.9.  

Successor Trustee by Merger

     99   SECTION 7.10.  

Eligibility; Disqualification

     99  

 

-ii-



--------------------------------------------------------------------------------

         Page   SECTION 7.11.  

[Reserved]

     99   SECTION 7.12.  

Trustee’s Application for Instruction from the Issuers

     99   ARTICLE VIII   LEGAL DEFEASANCE AND COVENANT DEFEASANCE   SECTION 8.1.
 

Option to Effect Legal Defeasance or Covenant Defeasance; Defeasance

     100   SECTION 8.2.  

Legal Defeasance and Discharge

     100   SECTION 8.3.  

Covenant Defeasance

     100   SECTION 8.4.  

Conditions to Legal or Covenant Defeasance

     101   SECTION 8.5.  

Deposited Money and U.S. Government Obligations to be Held in Trust; Other
Miscellaneous Provisions

     102   SECTION 8.6.  

Repayment to the Issuers

     102   SECTION 8.7.  

Reinstatement

     102   ARTICLE IX   AMENDMENTS   SECTION 9.1.  

Without Consent of Holders

     102   SECTION 9.2.  

With Consent of Holders

     103   SECTION 9.3.  

Compliance with this Indenture

     104   SECTION 9.4.  

Revocation and Effect of Consents and Waivers

     105   SECTION 9.5.  

Notation on or Exchange of Notes

     105   SECTION 9.6.  

Trustee to Sign Amendments

     105   ARTICLE X   GUARANTEE   SECTION 10.1.  

Guarantee

     105   SECTION 10.2.  

Limitation on Liability; Termination, Release and Discharge

     107   SECTION 10.3.  

Termination of Co-Issuer Obligations

     107   SECTION 10.4.  

Right of Contribution

     108   SECTION 10.5.  

No Subrogation

     108   ARTICLE XI   SATISFACTION AND DISCHARGE   SECTION 11.1.  

Satisfaction and Discharge

     108   SECTION 11.2.  

Application of Trust Money

     109   ARTICLE XII   ESCROW MATTERS   SECTION 12.1.  

Escrow Account

     110   SECTION 12.2.  

Special Mandatory Redemption

     110   SECTION 12.3.  

Release of Escrowed Property

     110   SECTION 12.4.  

Trustee Direction to Execute Escrow Agreement

     110  

 

-iii-



--------------------------------------------------------------------------------

         Page   ARTICLE XIII   MISCELLANEOUS   SECTION 13.1.  

Notices

     110   SECTION 13.2.  

Certificate and Opinion as to Conditions Precedent

     111   SECTION 13.3.  

Statements Required in Certificate or Opinion

     112   SECTION 13.4.  

When Notes Disregarded

     112   SECTION 13.5.  

Rules by Trustee, Paying Agent and Registrar

     112   SECTION 13.6.  

Legal Holidays

     112   SECTION 13.7.  

Governing Law

     112   SECTION 13.8.  

Jurisdiction

     112   SECTION 13.9.  

Waivers of Jury Trial

     113   SECTION 13.10.  

USA PATRIOT Act

     113   SECTION 13.11.  

No Recourse Against Others

     113   SECTION 13.12.  

Successors

     113   SECTION 13.13.  

Multiple Originals

     113   SECTION 13.14.  

Table of Contents; Headings

     113   SECTION 13.15.  

Force Majeure

     113   SECTION 13.16.  

Severability

     113  

 

EXHIBIT A    Form of Global Restricted Note EXHIBIT B    Form of Supplemental
Indenture to Add Guarantors EXHIBIT C    Form of Special Mandatory Redemption
Notice EXHIBIT D    Form of Supplemental Indenture to be Delivered by the
Issuer, the Co-Issuers and the Guarantors on the Escrow Release Date

 

-iv-



--------------------------------------------------------------------------------

INDENTURE dated as of October 14, 2016, among DOUBLE EAGLE ACQUISITION SUB, INC.
(the “Issuer”), the Guarantors party hereto from time to time and WILMINGTON
TRUST, NATIONAL ASSOCIATION, a national banking association, as trustee (the
“Trustee”).

W I T N E S S E T H

WHEREAS, the Issuer has duly authorized the execution and delivery of this
Indenture to provide for the issuance of (i) its 7.500% Senior Notes due 2024
issued on the date hereof (the “Initial Notes”) and (ii) any additional Notes
(“Additional Notes” and, together with the Initial Notes, the “Notes”) that may
be issued after the Issue Date.

WHEREAS, the Issuer has duly authorized the execution and delivery of this
Indenture;

WHEREAS, all things necessary (i) to make the Notes, when executed and duly
issued by the Issuer and authenticated and delivered hereunder, the valid
obligations of the Issuer, and (ii) to make this Indenture a valid agreement of
the Issuer have been done; and

WHEREAS, upon consummation of the Acquisition (as defined herein) the Issuer
will be merged into and survived by inVentiv Group Holdings, Inc., a Delaware
corporation, and from and after the consummation of the Acquisition, references
to the “Issuer” shall refer to inVentiv Group Holdings, Inc. For the avoidance
of doubt, references to the “Issuer” in the singular shall not refer to the
Co-Issuers (as defined herein). Upon consummation of the Acquisition, inVentiv
Health, Inc., a Delaware corporation, and inVentiv Health Clinical, Inc., a
Delaware corporation, each wholly-owned Subsidiaries of inVentiv Group Holdings,
Inc. (each, a “Co-Issuer,” together, the “Co-Issuers,” and together with the
Issuer, the “Issuers”) will become the co- issuers of the Notes offered hereby,
respectively, and the Notes will be guaranteed on a senior unsecured basis by
each of the Issuer’s existing and future wholly-owned domestic subsidiaries
(other than the Co-Issuers) that executes a supplemental indenture in the form
attached as Exhibit B or Exhibit D, as applicable;

NOW, THEREFORE, in consideration of the premises and the purchase of the Notes
by the Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders, as follows:

ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE

SECTION 1.1. Definitions.

“ABL Credit Agreement” means the credit facility to be entered into by and among
the Issuer, the other borrowers thereto, the guarantors from time to time party
thereto, Bank of America, N.A., as administrative agent and collateral agent,
and each lender from time to time party thereto, together with the related
documents thereto (including the revolving loans thereunder, any letters of
credit and reimbursement obligations related thereto, any Guarantees and
security documents), as amended, extended, renewed, restated, refunded,
replaced, refinanced, supplemented, modified or otherwise changed (in whole or
in part, and without limitation as to amount, terms, conditions, covenants and
other provisions) from time to time, and any one or more agreements (and related
documents) governing Indebtedness, including indentures, incurred to refinance,
substitute, supplement, replace or add to (including increasing the amount
available for borrowing or adding or removing any Person as a borrower, issuer
or guarantor thereunder, in whole or in part), the borrowings and commitments
then outstanding or permitted to be outstanding under such ABL Credit Agreement
or one or more successors to the ABL Credit Agreement or one or more new credit
agreements.

“Acquired Indebtedness” means with respect to any Person (x) Indebtedness of any
other Person or any of its Subsidiaries existing at the time such other Person
becomes a Restricted Subsidiary or merges or amalgamates with or into or
consolidates or otherwise combines with the Issuer or any Restricted Subsidiary
and (y) Indebtedness secured by a Lien encumbering any asset acquired by such
Person. Acquired Indebtedness shall be deemed to have been Incurred, with
respect to clause (x) of the preceding sentence, on the date such Person becomes
a Restricted Subsidiary or on the date of the relevant merger, amalgamation,
consolidation, acquisition or other combination.



--------------------------------------------------------------------------------

“Acquisition” means the transactions contemplated by the Acquisition Agreement.

“Acquisition Agreement” means the Agreement and Plan of Merger, by and among
Double Eagle Parent, Inc., Double Eagle Acquisition Sub, Inc., inVentiv Group
Holdings, Inc., and Thomas H. Lee Equity Fund VI, L.P., as representative, dated
as of July 31, 2016, as the same may be amended prior to the Escrow Release
Date.

“Additional Assets” means:

(1) any property or assets (other than Capital Stock) used or to be used by the
Issuer, a Restricted Subsidiary or otherwise useful in a Similar Business (it
being understood that capital expenditures on property or assets already used in
a Similar Business or to replace any property or assets that are the subject of
such Asset Disposition shall be deemed an investment in Additional Assets);

(2) the Capital Stock of a Person that is engaged in a Similar Business and
becomes a Restricted Subsidiary as a result of the acquisition of such Capital
Stock by the Issuer or a Restricted Subsidiary; or

(3) Capital Stock constituting a minority interest in any Person that at such
time is a Restricted Subsidiary.

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Alternative Currency” means any currency (other than U.S. dollars) that is a
lawful currency (other than U.S. dollars) that is readily available and freely
transferable and convertible into U.S. dollars (as determined in good faith by
the Issuer).

“Applicable Premium” means the greater of (A) 1.0% of the principal amount of
such Note and (B) on any redemption date, the excess (to the extent positive)
of:

(a) the present value at such redemption date of (i) the redemption price of
such Note at October 1, 2019 (such redemption price (expressed in percentage of
principal amount) being set forth in the table under Section 5.7(d) (excluding
accrued but unpaid interest, if any)), plus (ii) all required interest payments
due on such Note to and including such date set forth in clause (i) (excluding
accrued but unpaid interest, if any), computed upon the redemption date using a
discount rate equal to the Applicable Treasury Rate at such redemption date plus
50 basis points; over

(b) the outstanding principal amount of such Note;

in each case, as calculated by the Issuer or on behalf of the Issuer by such
Person as the Issuer shall designate. The Trustee shall have no duty to
calculate or verify the calculations of the Applicable Premium.

“Applicable Treasury Rate” means the yield to maturity at the time of
computation of United States Treasury securities with a constant maturity (as
compiled and published in the most recent Federal Reserve Statistical Release
H.15 (519) which has become publicly available at least two Business Days prior
to the redemption date (or, if such statistical release is not so published or
available, any publicly available source of similar market data selected by the
Issuer in good faith)) most nearly equal to the period from the redemption date
to October 1, 2019; provided, however, that if the period from the redemption
date to October 1, 2019 is not equal to the constant maturity of a United States
Treasury security for which a weekly average yield is given, the Applicable

 

-2-



--------------------------------------------------------------------------------

Treasury Rate shall be obtained by linear interpolation (calculated to the
nearest one-twelfth of a year) from the weekly average yields of United States
Treasury securities for which such yields are given, except that if the period
from the redemption date to such applicable date is less than one year, the
weekly average yield on actually traded United States Treasury securities
adjusted to a constant maturity of one year shall be used.

“Asset Disposition” means:

(a) the voluntary sale, conveyance, transfer or other disposition, whether in a
single transaction or a series of related transactions, of property or assets
(including by way of a Sale and Leaseback Transaction) of the Issuer or any of
its Restricted Subsidiaries (in each case other than Capital Stock of the
Issuer) (each referred to in this definition as a “disposition”); or

(b) the issuance or sale of Capital Stock of any Restricted Subsidiary (other
than Preferred Stock or Disqualified Stock of Restricted Subsidiaries issued in
compliance with Section 3.2 hereof or directors’ qualifying shares and shares
issued to foreign nationals as required under applicable law), whether in a
single transaction or a series of related transactions;

in each case, other than:

(1) a disposition by the Issuer or a Restricted Subsidiary to the Issuer or a
Restricted Subsidiary;

(2) a disposition of cash, Cash Equivalents or Investment Grade Securities;

(3) a disposition of inventory or other assets (including Settlement Assets) in
the ordinary course of business or consistent with past practice or held for
sale or no longer used in the ordinary course of business;

(4) a disposition of obsolete, worn out, uneconomic, damaged or surplus
property, equipment or other assets or property, equipment or other assets that
are no longer economically practical or commercially desirable to maintain or
used or useful in the business of the Issuer and its Restricted Subsidiaries
whether now or hereafter owned or leased or acquired in connection with an
acquisition or used or useful in the conduct of the business of the Issuer and
its Restricted Subsidiaries (including by ceasing to enforce, allowing the
lapse, abandonment or invalidation of or discontinuing the use or maintenance of
or putting into the public domain any intellectual property that is, in the
reasonable judgment of the Issuer or the Restricted Subsidiaries, no longer used
or useful, or economically practicable to maintain, or in respect of which the
Issuer or any Restricted Subsidiary determines in its reasonable judgment that
such action or inaction is desirable);

(5) transactions permitted under Section 4.1 hereof or a transaction that
constitutes a Change of Control;

(6) an issuance of Capital Stock by a Restricted Subsidiary to the Issuer or to
another Restricted Subsidiary or as part of or pursuant to an equity incentive
or compensation plan approved by the Board of Directors;

(7) any dispositions of Capital Stock, properties or assets in a single
transaction or series of related transactions with a fair market value (as
determined in good faith by the Issuer) of less than the greater of
$50.0 million and 12.5% of LTM EBITDA;

(8) any Restricted Payment that is permitted to be made, and is made, under
Section 3.3 and the making of any Permitted Payment or Permitted Investment or,
solely for purposes of Section 3.5(a)(3), asset sales, the proceeds of which are
used to make such Restricted Payments or Permitted Investments;

(9) dispositions in connection with Permitted Liens;

 

-3-



--------------------------------------------------------------------------------

(10) dispositions of receivables in connection with the compromise, settlement
or collection thereof in the ordinary course of business or consistent with past
practice or in bankruptcy or similar proceedings and exclusive of factoring or
similar arrangements;

(11) conveyances, sales, transfers, licenses or sub-licenses or other
dispositions of intellectual property, software or other general intangibles and
licenses, sub-licenses, leases or subleases of other property, in each case, in
the ordinary course of business or consistent with past practice or pursuant to
a research or development agreement in which the counterparty to such agreement
receives a license in the intellectual property or software that results from
such agreement;

(12) the lease, assignment, license, sub-lease or sub-license of any real or
personal property in the ordinary course of business;

(13) foreclosure, condemnation or any similar action with respect to any
property or other assets;

(14) the sale or discount (with or without recourse, and on customary or
commercially reasonable terms and for credit management purposes) of accounts
receivable or notes receivable arising in the ordinary course of business or
consistent with past practice, or the conversion or exchange of accounts
receivable for notes receivable;

(15) any issuance or sale of Capital Stock in, or Indebtedness or other
securities of, an Unrestricted Subsidiary or any other disposition of Capital
Stock, Indebtedness or other securities of an Unrestricted Subsidiary or an
Immaterial Subsidiary;

(16) any disposition of Capital Stock of a Restricted Subsidiary pursuant to an
agreement or other obligation with or to a Person (other than the Issuer or a
Restricted Subsidiary) from whom such Restricted Subsidiary was acquired, or
from whom such Restricted Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition;

(17) (i) dispositions of property to the extent that such property is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased, (ii) dispositions of property to the extent that the
proceeds of such disposition are promptly applied to the purchase price of such
replacement property (which replacement property is actually promptly
purchased), and (iii) to the extent allowable under Section 1031 of the Code,
any exchange of like property (excluding any boot thereon) for use in a Similar
Business;

(18) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility, or the disposition of an account receivable in
connection with the collection or compromise thereof in the ordinary course of
business or consistent with past practice;

(19) any financing transaction with respect to property constructed, acquired,
replaced, repaired or improved (including any reconstruction, refurbishment,
renovation and/or development of real property) by the Issuer or any Restricted
Subsidiary after the Escrow Release Date, including Sale and Leaseback
Transactions and asset securitizations, permitted by this Indenture;

(20) dispositions of Investments in joint ventures or similar entities to the
extent required by, or made pursuant to customary buy/sell arrangements between,
the parties to such joint venture set forth in joint venture arrangements and
similar binding arrangements;

(21) any surrender or waiver of contractual rights or the settlement, release,
surrender or waiver of contractual, tort, litigation or other claims of any
kind;

(22) the unwinding of any Cash Management Services or Hedging Obligations; and

(23) dispositions of non-core assets.

 

-4-



--------------------------------------------------------------------------------

In the event that a transaction (or any portion thereof) meets the criteria of a
permitted Asset Disposition and would also be a Permitted Investment or an
Investment permitted under Section 3.3, the Issuer, in its sole discretion, will
be entitled to divide and classify such transaction (or a portion thereof) as an
Asset Disposition and/or one or more of the types of Permitted Investments or
Investments permitted under Section 3.3.

“Associate ” means (i) any Person engaged in a Similar Business of which the
Issuer or its Restricted Subsidiaries are the legal and beneficial owners of
between 20.0% and 50.0% of all outstanding Voting Stock and (ii) any joint
venture entered into by the Issuer or any Restricted Subsidiary.

“Bankruptcy Law” means Title 11 of the United States Code or similar federal or
state law for the relief of

debtors.

“Board of Directors” means (1) with respect to the Issuer or any corporation,
the board of directors or managers, as applicable, of the corporation, or any
duly authorized committee thereof; (2) with respect to any partnership, the
board of directors or other governing body of the general partner, as
applicable, of the partnership or any duly authorized committee thereof;
(3) with respect to a limited liability company, the managing member or members
or any duly authorized controlling committee thereof; and (4) with respect to
any other Person, the board or any duly authorized committee of such Person
serving a similar function. Whenever any provision requires any action or
determination to be made by, or any approval of, a Board of Directors, such
action, determination or approval shall be deemed to have been taken or made if
approved by a majority of the directors on any such Board of Directors (whether
or not such action or approval is taken as part of a formal board meeting or as
a formal board approval).

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of a Person to have been duly adopted by the Board of
Directors of such Person and to be in full force and effect on the date of such
certification, and delivered to the Trustee.

“Borrowing Base” means at any given time an amount equal to:

 

  (a) 85.0% of the face amount of all accounts receivable owned by the Issuer
and its Restricted Subsidiaries as of the end of the most recent fiscal quarter
preceding the date of determination; plus

 

  (b) 90.0% of the book value of all inventory owned by the Issuer and its
Restricted Subsidiaries as of the end of the most recent fiscal quarter
preceding the date of determination; plus

 

  (c) 90.0% of the face amount of all credit card receivables owned by the
Issuer and its Restricted Subsidiaries as of the end of the most recent fiscal
quarter preceding the date of determination; plus

 

  (d) the lesser of (i) 80% of the face amount of all billings and unbilled
receivables (including unbilled time and material accounts) owned by the Issuer
and its Restricted Subsidiaries as of the end of the most recent fiscal quarter
preceding the date of determination and (ii) 45% of the total Borrowing Base
(including any amounts described in sub-clause (i) of this clause (d); plus

 

  (e) 100.0% of all cash held in a deposit account either (x) maintained with
the administrative agent under the ABL Credit Agreement or (y) over which the
administrative agent under the ABL Credit Agreement has a perfected security
interest.

 

-5-



--------------------------------------------------------------------------------

The Borrowing Base shall be calculated on a pro forma basis to (i) include any
accounts receivable, inventory, credit card receivables, unbilled receivables
and billings owned by an entity that is to be merged with or into the Issuer or
a Restricted Subsidiary or is to become a Restricted Subsidiary on (or has so
merged or become a Restricted Subsidiary prior to) the date of determination,
and (ii) exclude any accounts receivable, inventory, credit card receivables,
unbilled receivables and billings owned by the Issuer or a Restricted Subsidiary
that is to be sold or otherwise disposed of on (or has been sold or otherwise
disposed of prior to) the date of determination.

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York, United States or in the
jurisdiction of the place of payment are authorized or required by law to close.

“Business Successor” means (a) any former Subsidiary of the Issuer and (b) any
Person that, after the Escrow Release Date, has acquired, merged or consolidated
with a Subsidiary of the Issuer (that results in such Subsidiary ceasing to be a
Subsidiary of the Issuer), or acquired (in one transaction or a series of
transactions) all or substantially all of the property and assets or business of
a Subsidiary or assets constituting a business unit, line of business or
division of a Subsidiary of the Issuer.

“Capital Stock” of any Person means any and all shares of, rights to purchase,
warrants, options or depositary receipts for, or other equivalents of, or
partnership or other interests in (however designated), equity of such Person,
including any Preferred Stock, but excluding any debt securities convertible
into, or exchangeable for such equity.

“Capitalized Lease Obligations” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes on the basis of GAAP. The amount of Indebtedness represented by such
obligation will be the capitalized amount of such obligation at the time any
determination thereof is to be made as determined on the basis of GAAP, and the
Stated Maturity thereof will be the date of the last payment of rent or any
other amount due under such lease prior to the first date such lease may be
terminated without penalty.

“Cash Equivalents” means:

 

  (1) (a) U.S. dollars, Canadian dollars, Swiss Francs, United Kingdom pounds,
Euro or any national currency of any member state of the European Union; or
(b) any other foreign currency held by the Issuer and the Restricted
Subsidiaries in the ordinary course of business;

 

  (2) securities issued or directly and fully Guaranteed or insured by the
United States, Canadian, Swiss or United Kingdom governments, a member state of
the European Union on the Issue Date or, in each case, any agency or
instrumentality thereof (provided that the full faith and credit of such country
or such member state is pledged in support thereof), having maturities of not
more than two years from the date of acquisition;

 

  (3) certificates of deposit, time deposits, eurodollar time deposits,
overnight bank deposits or bankers’ acceptances having maturities of not more
than one year from the date of acquisition thereof issued by any lender or by
any bank or trust company (a) whose commercial paper is rated at least “A-2” or
the equivalent thereof by S&P or at least “P-2” or the equivalent thereof by
Moody’s (or if at the time neither is issuing comparable ratings, then a
comparable rating of another Nationally Recognized Statistical Rating
Organization) or (b) (in the event that the bank or trust company does not have
commercial paper which is rated) having combined capital and surplus in excess
of $100.0 million;

 

  (4) repurchase obligations for underlying securities of the types described in
clauses (2), (3) and (7) entered into with any bank meeting the qualifications
specified in clause (3) above;

 

  (5) securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any Person referenced
in clause (3) above;

 

  (6)

commercial paper and variable or fixed rate notes issued by a bank meeting the
qualifications specified in clause (3) above (or by the parent company thereof)
maturing within one year after the date of creation thereof or any commercial
paper and variable or fixed rate note issued by, or guaranteed by a corporation
rated at least (A) “A-1” or higher by S&P or “P-1” or higher by

 

-6-



--------------------------------------------------------------------------------

  Moody’s (or, if at the time, neither is issuing comparable ratings, then a
comparable rating of another Nationally Recognized Statistical Rating
Organization selected by the Issuer) maturing within two years after the date of
creation thereof or (B) “A-2” or higher by S&P or “P-2” or higher by Moody’s
(or, if at the time, neither is issuing comparable ratings, then a comparable
rating of another Nationally Recognized Statistical Rating Organization selected
by the Issuer) maturing within one year after the date of creation thereof, or,
in each case, if no rating is available in respect of the commercial paper or
variable or fixed rate notes, the issuer of which has an equivalent rating in
respect of its long-term debt;

 

  (7) marketable short-term money market and similar securities having a rating
of at least “P-2” or “A-2” from either S&P or Moody’s, respectively (or, if at
the time, neither is issuing comparable ratings, then a comparable rating of
another Nationally Recognized Statistical Rating Organization selected by the
Issuer), and in each case maturing within 24 months after the date of creation
or acquisition thereof;

 

  (8) readily marketable direct obligations issued by any state, province,
commonwealth or territory of the United States of America, Canada, Switzerland,
the United Kingdom any member state of the European Union on the Issue Date or
any political subdivision, taxing authority or public instrumentality thereof,
in each case, having one of the two highest ratings categories obtainable from
either Moody’s or S&P (or, if at the time, neither is issuing comparable
ratings, then a comparable rating of another Nationally Recognized Statistical
Rating Organization selected by the Issuer) with maturities of not more than two
years from the date of creation or acquisition;

 

  (9) readily marketable direct obligations issued by any foreign government or
any political subdivision, taxing authority or public instrumentality thereof,
in each case, having one of the two highest ratings categories obtainable by S&P
or Moody’s (or, if at the time, neither is issuing comparable ratings, then a
comparable rating of another Nationally Recognized Statistical Rating
Organization selected by the Issuer) with maturities of not more than two years
from the date of acquisition;

 

  (10) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated within the three highest ratings
categories by S&P or Moody’s (or, if at the time, neither is issuing comparable
ratings, then a comparable rating of another Nationally Recognized Statistical
Rating Organization selected by the Issuer);

 

  (11) with respect to any Foreign Subsidiary: (i) obligations of the national
government of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business provided such country is a
member of the Organization for Economic Cooperation and Development, in each
case maturing within one year after the date of investment therein, (ii)
certificates of deposit of, bankers acceptance of, or time deposits with, any
commercial bank which is organized and existing under the laws of the country in
which such Foreign Subsidiary maintains its chief executive office and principal
place of business provided such country is a member of the Organization for
Economic Cooperation and Development, and whose short-term commercial paper
rating from S&P is at least “A-2” or the equivalent thereof or from Moody’s is
at least “P-2” or the equivalent thereof (any such bank being an “Approved
Foreign Bank”), and in each case with maturities of not more than 270 days from
the date of acquisition and (iii) the equivalent of demand deposit accounts
which are maintained with an Approved Foreign Bank;

 

  (12) Indebtedness or Preferred Stock issued by Persons with a rating of “BBB-”
or higher from S&P or “Baa3” or higher from Moody’s (or, if at the time, neither
is issuing comparable ratings, then a comparable rating of another Nationally
Recognized Statistical Rating Organization selected by the Issuer) with
maturities of 24 months or less from the date of acquisition;

 

  (13) bills of exchange issued in the United States, Canada, Switzerland, the
United Kingdom a member state of the European Union on the Issue Date or Japan
eligible for rediscount at the relevant central bank and accepted by a bank (or
any dematerialized equivalent);

 

-7-



--------------------------------------------------------------------------------

  (14) investments in money market funds access to which is provided as part of
“sweep” accounts maintained with any bank meeting the qualifications specified
in clause (3) above;

 

  (15) investments in industrial development revenue bonds that (i) “re-set”
interest rates not less frequently than quarterly, (ii) are entitled to the
benefit of a remarketing arrangement with an established broker dealer and
(iii) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by any bank meeting the qualifications specified
in clause (3) above;

 

  (16) investments in pooled funds or investment accounts consisting of
investments in the nature described in the foregoing clause (15);

 

  (17) Cash Equivalents or instruments similar to those referred to in clauses
(1) through (16) above denominated in U.S. Dollars or any Alternative Currency;

 

  (18) interests in any investment company, money market, enhanced high yield
fund or other investment fund which invests 90.0% or more of its assets in
instruments of the types specified in clauses (1) through (17) above; and

 

  (19) for purposes of clause (2) of the definition of “Asset Disposition,” any
marketable securities portfolio owned by the Issuer and its Subsidiaries on the
Escrow Release Date.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (a) investments of the type and
maturity described in clauses (1) through (19) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (b) other short-term investments utilized by Foreign Subsidiaries that are
Restricted Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses
(1) through (19) and in this paragraph. Notwithstanding the foregoing, Cash
Equivalents shall include amounts denominated in currencies other than those set
forth in clause (1) above, provided that such amounts are converted into any
currency listed in clause (1) as promptly as practicable and in any event within
10 Business Days following the receipt of such amounts. For the avoidance of
doubt, any items identified as Cash Equivalents under this definition (other
than clause (19) above) will be deemed to be Cash Equivalents for all purposes
under this Indenture regardless of the treatment of such items under GAAP.

“Cash Management Services” means any of the following to the extent not
constituting a line of credit (other than an overnight draft facility that is
not in default): automated clearing house transactions, treasury, depository,
credit or debit card, purchasing card, stored value card, electronic fund
transfer services and/or cash management services, including, without
limitation, controlled disbursement services, overdraft facilities, foreign
exchange facilities, deposit and other accounts and merchant services or other
cash management arrangements in the ordinary course of business or consistent
with past practice.

“Change of Control” means:

 

  (1) the Issuer becomes aware of (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) any “person” or “group” of related persons (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act as in effect on the Issue Date),
other than one or more Permitted Holders, is or becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the
Issue Date) of more than 50.0% of the total voting power of the Voting Stock of
the Issuer other than in connection with any transaction or series of
transactions in which the Issuer shall become the wholly-owned subsidiary of a
Parent Entity so long as no person or group, as noted above, other than a
Permitted Holder, holds more than 50.0% of the total voting power of the Voting
Stock of such Parent Entity; or

 

-8-



--------------------------------------------------------------------------------

  (2) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger, amalgamation, consolidation or other business combination
transaction), in one or a series of related transactions, of all or
substantially all of the assets of the Issuer and its Restricted Subsidiaries
taken as a whole to a Person, other than the Issuer or any of its Restricted
Subsidiaries or one or more Permitted Holders.

Notwithstanding the foregoing, (a) a transaction will not be deemed to involve a
Change of Control solely as a result of the Issuer becoming a direct or indirect
wholly-owned subsidiary of a holding company if (A) the direct or indirect
holders of the Voting Stock of such holding company immediately following that
transaction are substantially the same as the holders of our Voting Stock
immediately prior to that transaction or (B) immediately following that
transaction no person (other than a holding company satisfying the requirements
of this sentence) is the beneficial owner, directly or indirectly, of more than
50% of the Voting Stock of such holding company and (b) the right to acquire
Voting Stock (so long as such Person does not have the right to direct the
voting of the Voting Stock subject to such right) or any veto power in
connection with the acquisition or disposition of Voting Stock will not cause a
party to be a beneficial owner.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Co-Issuer” has the meaning ascribed to it in the recitals of this Indenture.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including amortization or write-off of (i) intangibles and non-cash
organization costs, (ii) deferred financing fees or costs and (iii) capitalized
expenditures, customer acquisition costs and incentive payments, conversion
costs and contract acquisition costs, the amortization of original issue
discount resulting from the issuance of Indebtedness at less than par and
amortization of favorable or unfavorable lease assets or liabilities, of such
Person and its Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP and any write-down of assets or
asset value carried on the balance sheet.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

 

  (1) increased (without duplication) by:

 

  (a) any (x) Transaction Expenses and (y) any fees, costs, expenses or charges
(other than Consolidated Depreciation and Amortization Expense) related to any
actual, proposed or contemplated Equity Offering (including any expense relating
to enhanced accounting functions or other transactions costs associated with
becoming a public company), Permitted Investment, acquisition, disposition,
recapitalization or the incurrence of Indebtedness permitted to be incurred by
this Indenture (including a refinancing thereof) (whether or not successful),
including (i) such fees, expenses or charges related to the offering of the
Notes, the Credit Agreements, any other Credit Facilities and any Receivables
Fees, and (ii) any amendment, waiver or other modification of the Notes, the
Credit Agreements, Receivables Facilities, any other Credit Facilities, any
Receivables Fees, any other Indebtedness permitted to be Incurred under this
Indenture or any Equity Offering, in each case, whether or not consummated, to
the extent the same were deducted (and not added back) in computing Consolidated
Net Income; plus

 

  (b) provision for taxes based on income or profits, revenue or capital,
including, without limitation, federal, state, provincial, territorial, local,
foreign, unitary, excise, property, franchise and similar taxes and foreign
withholding and similar taxes of such Person paid or accrued during such period,
including any penalties and interest relating to any tax examinations
(including, without limitation, any additions to such taxes, and any penalties
and interest with respect thereto), deducted (and not added back) in computing
Consolidated Net Income; plus

 

-9-



--------------------------------------------------------------------------------

  (c) any other non-cash charges, write-downs, expenses, losses or items
reducing Consolidated Net Income for such period including any impairment
charges, including bad debt expense, or the impact of purchase accounting
(provided that if any such non-cash charge, write-down or item to the extent it
represents an accrual or reserve for a cash expenditure for a future period then
the cash payment in such future period shall be subtracted from Consolidated
EBITDA when paid) or other items classified by the Issuer as special items less
other non-cash items of income increasing Consolidated Net Income (excluding any
such non-cash item of income to the extent it represents a receipt of cash in
any future period); plus

 

  (d) (i) the amount of any restructuring charge, accrual or reserve (and
adjustments to existing reserves), integration cost or other business
optimization expense or cost (including charges directly related to the
implementation of cost-savings initiatives) that is deducted (and not added
back) in such period in computing Consolidated Net Income, including any
one-time costs incurred in connection with acquisitions or divestitures after
the Issue Date, including, without limitation, those related to any severance,
retention, signing bonuses, relocation, recruiting and other employee related
costs, internal costs in respect of strategic initiatives and curtailments or
modifications to pension and post-retirement employment benefit plans (including
any settlement of pension liabilities), systems development and establishment
costs, future lease commitments and costs related to the opening and closure
and/or consolidation of facilities and to exiting lines of business and
consulting fees incurred with any of the foregoing and (ii) fees, costs and
expenses associated with acquisition related litigation and settlements thereof;
plus

 

  (e) any net loss included in the Consolidated Net Income attributable to
non-controlling interests pursuant to the application of Accounting Standards
Codification Topic 810-10-45 (“Topic 810”); plus

 

  (f) the amount of board of director fees, management, monitoring, advisory,
consulting, financing, refinancing, subsequent transaction, advisory,
underwriting or placement, investment banking and exit fees (including
termination fees) and related indemnities and expenses (including
reimbursements) paid or accrued in such period to any member of the Board of
Directors of the Issuer, any Permitted Holder or any Affiliate of a Permitted
Holder to the extent permitted under Section 3.8; plus

 

  (g) net realized losses from Hedging Obligations or embedded derivatives that
require similar accounting treatment and the application of Accounting Standard
Codification Topic 815 (“Topic 815”) and related pronouncements; plus

 

  (h) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (2) below for any
previous period and not added back; plus

 

  (i) any costs or expense incurred by the Issuer or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement, any severance agreement or any
stock subscription or shareholder agreement, to the extent that such cost or
expenses are funded with cash proceeds contributed to the capital of the Issuer
or Net Cash Proceeds of an issuance of Capital Stock (other than Disqualified
Stock) of the Issuer solely to the extent that such Net Cash Proceeds are
excluded from the calculation set forth in Section 3.3(a)(3); plus

 

  (j) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of the
initial application of Accounting Standards Codification Topic 715, and any
other items of a similar nature; plus

 

-10-



--------------------------------------------------------------------------------

  (k) the amount of loss or discount on sale of receivables and related assets
to the Receivables Subsidiary in connection with a Receivables Facility; plus

 

  (l) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses, compensation or otherwise) and adjustments thereof and
purchase price adjustments, in each case in connection with acquisitions or an
Investment; plus

 

  (m) the amount of “run rate” cost savings (including, without limitation, cost
savings with respect to salary, benefit and other direct savings resulting from
workforce reductions and facility, benefit and insurance savings), operating
expense reductions, other operating improvements and initiatives and synergies
projected by the Issuer in good faith to be reasonably anticipated to be
realizable or a plan for realization shall have been established within 24
months of the date thereof (which will be added to Consolidated EBITDA as so
projected until fully realized and calculated on a pro forma basis as though
such cost savings (including, without limitation, cost savings with respect to
salary, benefit and other direct savings resulting from workforce reductions and
facility, benefit and insurance savings), operating expense reductions, other
operating improvements and initiatives and synergies had been realized on the
first day of such period), net of the amount of actual benefits realized prior
to or during such period from such actions; provided that all steps have been
taken, or are reasonably expected to be taken, in good faith, for realizing such
cost savings and such cost savings are reasonably identifiable and factually
supportable (in the good faith determination of the Issuer); plus

 

  (n) Fixed Charges of such Person for such period (including (x) net losses on
any Hedging Obligations or other derivative instruments entered into for the
purpose of hedging interest rate, currency or commodities risk, (y) bank fees
and (z) costs of surety bonds in connection with financing activities, plus
amounts excluded from the definition of “Consolidated Interest Expense” pursuant
to clauses (t) through (z) in clause (1) thereof), to the extent the same were
deducted (and not added back) in calculating such Consolidated Net Income; plus

 

  (o) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

 

  (p) the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-wholly owned Subsidiary; plus

 

  (q) realized foreign exchange losses resulting from the impact of foreign
currency changes on the valuation of assets or liabilities on the balance sheet
of the Issuer and its Restricted Subsidiaries; plus

 

  (r) the amount of expenses relating to payments made to option holders of the
Issuer or any Parent Entity in connection with, or as a result of, any
distribution being made to equityholders of such Person or its Parent Entities,
which payments are being made to compensate such option holders as though they
were equityholders at the time of, and entitled to share in, such distribution,
in each case to the extent permitted under this Indenture; plus

 

  (s) losses, expenses or charges (including all fees and expenses or charges
related thereto) (i) from abandoned, closed, disposed or discontinued operations
and any losses on disposal of abandoned, closed or discontinued operations and
(ii) attributable to business dispositions or asset dispositions (other than in
the ordinary course of business) as determined in good faith; plus

 

-11-



--------------------------------------------------------------------------------

  (t) Public Company Costs; plus

 

  (u) costs related to the implementation of operational and reporting systems
and technology initiatives; plus

 

  (v) the amount of any revenue that is attributable to services performed
during such period but is not included in Consolidated Net Income for such
period; it being understood that if such revenue is added back in calculating
Consolidated EBITDA for such period, such revenue shall not be included in
Consolidated EBITDA in the period in which it is actually recognized; plus

 

  (w) adjustments of the nature used in connection with the calculation of
“Adjusted EBITDA” as set forth in footnote (2) of “Summary—Summary Consolidated
Financial and Operating Data” contained in the Offering Circular applied in good
faith to the extent such adjustments continue to be applicable during the period
in which Consolidated EBITDA is being calculated; and

(2) decreased (without duplication) by non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount or premium resulting from the issuance of Indebtedness at less than par
(other than with respect to Indebtedness borrowed under the Credit Agreements in
connection with the Transactions), (b) all commissions, discounts and other fees
and charges owed with respect to letters of credit or bankers acceptances,
(c) non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of any Hedging
Obligations or other derivative instruments pursuant to GAAP), (d) the interest
component of Capitalized Lease Obligations, and (e) net payments, if any,
pursuant to interest rate Hedging Obligations with respect to Indebtedness, and
excluding (s) Receivables Fees; (t) penalties and interest relating to taxes,
(u) any additional interest owing pursuant to any registration rights agreement,
(v) accretion or accrual of discounted liabilities other than Indebtedness,
(w) any expense resulting from the discounting of any Indebtedness in connection
with the application of recapitalization accounting or purchase accounting in
connection with the Transactions or any acquisition, (x) amortization or
write-off of deferred financing fees, debt issuance costs, debt discount or
premium, terminated hedging obligations and other commissions, financing fees
and expenses and original issue discount with respect to Indebtedness borrowed
under the Credit Agreements and, adjusted, to the extent included, to exclude
any refunds or similar credits received in connection with the purchasing or
procurement of goods or services under any purchasing card or similar program,
(y) any expensing of bridge, commitment and other financing fees and
(z) interest with respect to Indebtedness of any parent of such Person appearing
upon the balance sheet of such Person solely by reason of push-down accounting
under GAAP); plus

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income for such period.

 

-12-



--------------------------------------------------------------------------------

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Restricted Subsidiaries for such period
determined on a consolidated basis on the basis of GAAP before any reduction in
respect of Preferred Stock dividends; provided, however, that there will not be
included in such Consolidated Net Income:

(1) any extraordinary, exceptional, unusual or nonrecurring, loss, charge or
expense (including Transaction Expenses or any charges, expenses or reserves in
respect of any restructuring, redundancy or severance expense or relocation
costs, integration and facilities’ opening costs and other business optimization
expenses and operating improvements (including related to new product
introductions), systems development and establishment costs, restructuring
charges, accruals or reserves (including restructuring and integration costs
related to acquisitions after the Escrow Release Date and adjustments to
existing reserves), whether or not classified as restructuring expense on the
consolidated financial statements, signing costs, retention or completion
bonuses, transition costs, costs related to closure/consolidation of facilities,
internal costs in respect of strategic initiatives and curtailments or
modifications to pension and post-retirement employee benefit plans (including
any settlement of pension liabilities), contract terminations and professional
and consulting fees incurred with any of the foregoing;

(2) the cumulative effect of a change in law, regulation or accounting
principles, including any impact resulting from an election by the Issuer to
apply IFRS at any time following the Issue Date;

(3) any costs associated with the Transactions;

(4) any fees and expenses (including any transaction or retention bonus or
similar payment) incurred during such period, or any amortization thereof for
such period, in connection with any acquisition, Investment, asset disposition,
issuance or repayment of Indebtedness, issuance of Capital Stock, refinancing
transaction or amendment or modification of any debt instrument (in each case,
including any such transaction consummated prior to the Escrow Release Date and
any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case whether or not successful (including, for avoidance of
doubt, the effects of expensing all transaction-related expenses in accordance
with Financial Accounting Standards Codification No. 805 and gains or losses
associated with Financial Accounting Standards Codification No. 460);

(5) all deferred financing costs written off and premiums paid or other expenses
incurred directly in connection with any early extinguishment of Indebtedness
and any net gain (loss) from any write-off or forgiveness of Indebtedness;

(6) accruals and reserves that are established or adjusted (including any
adjustment of estimated payouts on existing earn-outs) that are so required to
be established as a result of the Transactions in accordance with GAAP, or
changes as a result of adoption or modification of accounting policies;

(7) any (i) non-cash compensation charge or expense arising from any grant of
stock, stock options or other equity based awards and any non-cash deemed
finance charges in respect of any pension liabilities or other provisions or on
the re-valuation of any benefit plan obligation and (ii) income (loss)
attributable to deferred compensation plans or trusts;

(8) any net income (loss) of any Person if such Person is not a Restricted
Subsidiary (including any net income (loss) from investments recorded in such
Person under the equity method of accounting), except that the Issuer’s equity
in the net income of any such Person for such period will be included in such
Consolidated Net Income up to the aggregate amount of cash or Cash Equivalents
actually distributed or that (as reasonably determined by an Officer of the
Issuer) could have been distributed by

 

-13-



--------------------------------------------------------------------------------

such Person during such period to the Issuer or a Restricted Subsidiary as a
dividend or other distribution or return on investment (subject, in the case of
a dividend or other distribution or return on investment to a Restricted
Subsidiary, to the limitations contained in clause (9) below);

(9) solely for the purpose of determining the amount available for Restricted
Payments under Section 3.3(a)(4)(iii)(B) hereof, any net income (loss) of any
Restricted Subsidiary (other than the Issuer and the Guarantors) if such
Subsidiary is subject to restrictions, directly or indirectly, on the payment of
dividends or the making of distributions by such Restricted Subsidiary, directly
or indirectly, to the Issuer or a Guarantor by operation of the terms of such
Restricted Subsidiary’s articles, charter or any agreement, instrument,
judgment, decree, order, statute or governmental rule or regulation applicable
to such Restricted Subsidiary or its shareholders (other than (a) restrictions
that have been waived or otherwise released, (b) restrictions pursuant to the
Credit Agreements, the Notes or this Indenture and (c) restrictions specified in
Section 3.4(b)(14)(i)), except that the Issuer’s equity in the net income of any
such Restricted Subsidiary for such period will be included in such Consolidated
Net Income up to the aggregate amount of cash or Cash Equivalents actually
distributed or that could have been distributed by such Restricted Subsidiary
during such period to the Issuer or another Restricted Subsidiary as a dividend
or other distribution (subject, in the case of a dividend to another Restricted
Subsidiary, to the limitation contained in this clause);

(10) any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized upon the sale or other
disposition of any asset (including pursuant to any Sale and Leaseback
Transaction) or disposed or discontinued operations of the Issuer or any
Restricted Subsidiaries which is not sold or otherwise disposed of in the
ordinary course of business (as determined in good faith by an Officer or the
Board of Directors of the Issuer);

(11) any unrealized gains or losses in respect of any Hedging Obligations or any
ineffectiveness recognized in earnings related to qualifying hedge transactions
or the fair value of changes therein recognized in earnings for derivatives that
do not qualify as hedge transactions, in each case, in respect of any Hedging
Obligations;

(12) any unrealized foreign currency translation increases or decreases or
transaction gains or losses in respect of Indebtedness of any Person denominated
in a currency other than the functional currency of such Person, including those
related to currency remeasurements of Indebtedness (including any net loss or
gain resulting from Hedging Obligations for currency exchange risk) or other
obligations of the Issuer or any Restricted Subsidiary owing to the Issuer or
any Restricted Subsidiary and any unrealized foreign exchange gains or losses
relating to translation of assets and liabilities denominated in foreign
currencies;

(13) any unrealized or realized gain or loss due solely to fluctuations in
currency values and the related tax effects, determined in accordance with GAAP;

(14) any recapitalization accounting or purchase accounting effects including,
but not limited to, adjustments to inventory, property and equipment, lease,
rights fee arrangements software, goodwill and other intangible assets and
deferred revenue in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Issuer and the Restricted Subsidiaries), as a result of any
consummated acquisition (including the Transaction), or the amortization or
write-off of any amounts thereof (including any write-off of in process research
and development);

(15) any impairment charge, write-off or write-down, including impairment
charges, write-offs or write-downs related to intangible assets, long-lived
assets, goodwill, investments in debt or equity securities (including any losses
with respect to the foregoing in bankruptcy, insolvency or similar proceedings)
and the amortization of intangibles arising pursuant to GAAP;

(16) any after-tax effect of income (loss) from the early extinguishment or
cancellation of Indebtedness or any Hedging Obligations or other derivative
instruments;

 

-14-



--------------------------------------------------------------------------------

(17) any net unrealized gains and losses resulting from Hedging Obligations or
embedded derivatives that require similar accounting treatment and the
application of Topic 815 and related pronouncements or mark to market movement
of other financial instruments pursuant to Accounting Standards Codification 825
and related pronouncements;

(18) any non-cash expenses, accruals or reserves related to adjustments to
historical tax exposures and any deferred tax expense associated with tax
deductions or net operating losses arising as a result of the Transactions, or
the release of any valuation allowances related to such item; and

(19) (i) payments to third parties in respect of research and development,
including amounts paid upon signing, success, completion and other milestones
and other progress payments, to the extent expensed and (ii) effects of
adjustments to accruals and reserves during a period relating to any change in
the methodology of calculating reserves for returns, rebates and other
chargebacks (including government program rebates).

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include (i) any
expenses and charges that are reimbursed by indemnification or other
reimbursement provisions in connection with any investment or any sale,
conveyance, transfer or other disposition of assets permitted hereunder, or, so
long as the Issuer has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed and only to the extent that
such amount is (A) not denied by the applicable payor in writing within 180 days
and (B) in fact reimbursed within 365 days of the date of such evidence (with a
deduction for any amount so added back to the extent not so reimbursed within
365 days) and (ii) to the extent covered by insurance (including business
interruption insurance) and actually reimbursed, or, so long as the Issuer has
made a determination that there exists reasonable evidence that such amount will
in fact be reimbursed by the insurer and only to the extent that such amount is
(A) not denied by the applicable carrier in writing within 180 days and (B) in
fact reimbursed within 365 days of the date of such evidence (with a deduction
for any amount so added back to the extent not so reimbursed within 365 days),
expenses with respect to liability or casualty events or business interruption.

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (x) the sum of (a) Consolidated Total Indebtedness secured by a
Lien as of such date and (b) the Reserved Indebtedness Amount secured by a Lien
as of such date to (y) LTM EBITDA.

“Consolidated Total Indebtedness” means, as of any date of determination,
(a) the aggregate principal amount of Indebtedness for borrowed money (excluding
Indebtedness with respect to Cash Management Services, intercompany
Indebtedness, Subordinated Indebtedness and Indebtedness outstanding under the
ABL Credit Agreement that was used to finance seasonal working capital needs of
the Issuer and its Restricted Subsidiaries (as determined by the Issuer in its
reasonable discretion) as of such date), plus (b) the aggregate principal amount
of Capitalized Lease Obligations, Purchase Money Obligations and unreimbursed
drawings under letters of credit of the Issuer and its Restricted Subsidiaries
outstanding on such date minus (c) the aggregate amount of cash and Cash
Equivalents included in the consolidated balance sheet of the Issuer and its
Restricted Subsidiaries as of the end of the most recent fiscal period for which
internal financial statements of the Issuer are available (provided that the
cash proceeds of any proposed Incurrence of Indebtedness shall not be included
in this clause (c) for purposes of calculating the Consolidated Total Leverage
Ratio or the Consolidated Secured Leverage Ratio, as applicable), with such pro
forma adjustments as are consistent with the pro forma adjustments set forth in
the definition of “Fixed Charge Coverage Ratio.” For the avoidance of doubt,
“Consolidated Total Indebtedness” shall exclude Indebtedness in respect of any
Receivables Facility.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (x) the sum of (i) Consolidated Total Indebtedness and (ii) the
Reserved Indebtedness Amount, each as of such date to (y) LTM EBITDA.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing in any manner, whether directly or indirectly, any
operating lease, dividend or other obligation that does not constitute
Indebtedness (“primary obligations”) of any other Person (the “primary
obligor”), including any obligation of such Person, whether or not contingent:

 

-15-



--------------------------------------------------------------------------------

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor;

(2) to advance or supply funds:

(a) for the purchase or payment of any such primary obligation; or

(b) to maintain the working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Controlled Investment Affiliate” means, as to any Person, any other Person,
which directly or indirectly is in control of, is controlled by, or is under
common control with such Person and is organized by such Person (or any Person
controlling such Person) primarily for making direct or indirect equity or debt
investments in the Issuer and/or other companies.

“Covenant Suspension” means, during any period of time following the issuance of
the Notes, that (i) the Notes have achieved Investment Grade Status, and (ii) no
Default or Event of Default has occurred and is continuing under this Indenture.

“Credit Agreements” means, collectively, the ABL Credit Agreement and the Term
Loan Credit Agreement.

“Credit Facility” means, with respect to the Issuer or any of its Subsidiaries,
one or more debt facilities, indentures or other arrangements (including the
Credit Agreements, commercial paper facilities and overdraft facilities) with
banks, other financial institutions or investors providing for revolving credit
loans, term loans, notes, receivables financing (including through the sale of
receivables to such institutions or to special purpose entities formed to borrow
from such institutions against such receivables), letters of credit or other
Indebtedness, in each case, as amended, restated, modified, renewed, refunded,
replaced, restructured, refinanced, repaid, increased or extended in whole or in
part from time to time (and whether in whole or in part and whether or not with
the original administrative agent and lenders or another administrative agent or
agents or other banks or institutions and whether provided under the original
Credit Agreements or one or more other credit or other agreements, indentures,
financing agreements or otherwise) and in each case including all agreements,
instruments and documents executed and delivered pursuant to or in connection
with the foregoing (including any notes and letters of credit issued pursuant
thereto and any Guarantee and collateral agreement, patent and trademark
security agreement, mortgages or letter of credit applications and other
Guarantees, pledges, agreements, security agreements and collateral documents).
Without limiting the generality of the foregoing, the term “Credit Facility”
shall include any agreement or instrument (1) changing the maturity of any
Indebtedness Incurred thereunder or contemplated thereby, (2) adding
Subsidiaries of the Issuer as additional borrowers or guarantors thereunder,
(3) increasing the amount of Indebtedness Incurred thereunder or available to be
borrowed thereunder or (4) otherwise altering the terms and conditions thereof.

“Custodian” means any receiver, trustee, assignee, liquidator, custodian or
similar official under any Bankruptcy Law.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default; provided that any Default that
results solely from the taking of an action that would have been permitted but
for the continuation of a previous Default will be deemed to be cured if such
previous Default is cured prior to becoming an Event of Default.

“Definitive Notes” means certificated Notes.

 

-16-



--------------------------------------------------------------------------------

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.3 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Issuer) of non-cash consideration received by the Issuer or
one of its Restricted Subsidiaries in connection with an Asset Disposition that
is so designated as Designated Non-Cash Consideration pursuant to an Officer’s
Certificate, setting forth the basis of such valuation, less the amount of cash
or Cash Equivalents received in connection with a subsequent payment,
redemption, retirement, sale or other disposition of such Designated Non-Cash
Consideration. A particular item of Designated Non- Cash Consideration will no
longer be considered to be outstanding when and to the extent it has been paid,
redeemed or otherwise retired or sold or otherwise disposed of in compliance
with Section 3.5 hereof.

“Designated Preferred Stock” means Preferred Stock of the Issuer or a Parent
Entity (other than Disqualified Stock) that is issued for cash (other than to
the Issuer or a Subsidiary of the Issuer or an employee stock ownership plan or
trust established by the Issuer or any such Subsidiary for the benefit of their
employees to the extent funded by the Issuer or such Subsidiary) and that is
designated as “Designated Preferred Stock” pursuant to an Officer’s Certificate
of the Issuer at or prior to the issuance thereof, the Net Cash Proceeds of
which are excluded from the calculation set forth in Section 3.3(a)(4)(iii)(C)
hereof.

“Disinterested Director” means, with respect to any Affiliate Transaction, a
member of the Board of Directors of the Issuer having no material direct or
indirect financial interest in or with respect to such Affiliate Transaction. A
member of the Board of Directors of the Issuer shall be deemed not to have such
a financial interest by reason of such member’s holding Capital Stock of the
Issuer or any options, warrants or other rights in respect of such Capital
Stock.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:

(1) matures or is mandatorily redeemable for cash or in exchange for
Indebtedness pursuant to a sinking fund obligation or otherwise; or

(2) is or may become (in accordance with its terms) upon the occurrence of
certain events or otherwise redeemable or repurchasable for cash or in exchange
for Indebtedness at the option of the holder of the Capital Stock in whole or in
part,

in each case on or prior to the earlier of (a) the Stated Maturity of the Notes
or (b) the date on which there are no Notes outstanding; provided, however, that
(i) only the portion of Capital Stock which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date will be deemed to be Disqualified Stock
and (ii) any Capital Stock that would constitute Disqualified Stock solely
because the holders thereof have the right to require the Issuer to repurchase
such Capital Stock upon the occurrence of a change of control or asset sale
(howsoever defined or referred to) shall not constitute Disqualified Stock if
any such redemption or repurchase obligation is subject to compliance by the
relevant Person with Section 3.3 hereof; provided, however, that if such Capital
Stock is issued to any future, current or former employee, director, officer,
contractor or consultant (or their respective Controlled Investment Affiliates
(excluding the Permitted Holders (but not excluding any future, current or
former employee, director, officer, contractor or consultant)) or Immediate
Family Members), of the Issuer, any of its Subsidiaries, any Parent Entity or
any other entity in which the Issuer or a Restricted Subsidiary has an
Investment and is designated in good faith as an “affiliate” by the board of
directors of the Issuer (or the compensation committee thereof) or any other
plan for the benefit of current, former or future employees (or their respective
Controlled Investment Affiliates or Immediate Family Members) of the Issuer or
its Subsidiaries or by any such plan to such employees (or their respective
Controlled Investment Affiliates or Immediate Family Members), such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased by the Issuer or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

 

-17-



--------------------------------------------------------------------------------

“Domestic Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person other than a Foreign Subsidiary.

“DTC” means The Depository Trust Company or any successor securities clearing
agency.

“Equity Offering” means a sale of Capital Stock (other than through the issuance
of Disqualified Stock or Designated Preferred Stock or through an Excluded
Contribution) other than (a) offerings registered on Form S-8 (or any successor
form) under the Securities Act or any similar offering in other jurisdictions or
other securities of the Issuer or any Parent Entity and (b) issuances of Capital
Stock to any Subsidiary of the Issuer.

“Escrow Account” means a segregated account under the control of the Trustee
pursuant to the Escrow Agreement, in which the gross proceeds of the offering of
the Notes sold on the Issue Date will be deposited.

“Escrow Agent” means Wilmington Trust, National Association, in its capacity as
escrow agent.

“Escrow Agreement” means the escrow agreement, dated as of October 14, 2016, as
amended, supplemented or modified from time to time, among the Issuer, the
Trustee and the Escrow Agent, relating to the escrow of proceeds from the offer
and sale of the Notes.

“Escrow Conditions” means the conditions precedent to the release of the
Escrowed Property set forth in Exhibit B to the Escrow Agreement, including the
delivery of a Supplemental Indenture in the form of Exhibit D by the Issuer,
each Co-Issuer and each domestic Restricted Subsidiary required to Guarantee the
Notes on the Escrow Release Date.

“Escrowed Property” has the meaning assigned to such term in the Escrow
Agreement.

“Escrow Release” means the release by the Escrow Agent of the Escrowed Property
at the entitled direction of the Issuer, other than in connection with the
payment of a semi-annual interest payment or a Special Mandatory Redemption.

“Escrow Release Date” means the date of the Escrow Release.

“Euro” means the single currency of participating member states of the economic
and monetary union as contemplated in the Treaty on European Union.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder, as amended.

“Excluded Contribution” means Net Cash Proceeds or property or assets received
by the Issuer as capital contributions to the equity (other than through the
issuance of Disqualified Stock or Designated Preferred Stock) of the Issuer
after the Issue Date or from the issuance or sale (other than to a Restricted
Subsidiary or an employee stock ownership plan or trust established by the
Issuer or any Subsidiary of the Issuer for the benefit of their employees to the
extent funded by the Issuer or any Restricted Subsidiary) of Capital Stock
(other than Disqualified Stock or Designated Preferred Stock) of the Issuer, in
each case, to the extent designated as an Excluded Contribution pursuant to an
Officer’s Certificate of the Issuer.

“fair market value” may be conclusively established by means of an Officer’s
Certificate or resolutions of the Board of Directors of the Issuer setting out
such fair market value as determined by such Officer or such Board of Directors
in good faith.

“Fitch” means Fitch Ratings, Inc. or any of its successors or assigns that is a
Nationally Recognized Statistical Rating Organization.

 

-18-



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” means, with respect to any Person on any
determination date, the ratio of Consolidated EBITDA of such Person for the most
recent four consecutive fiscal quarters ending immediately prior to such
determination date (the “reference period”) for which internal consolidated
financial statements are available to the Fixed Charges of such Person for the
reference period. In the event that the Issuer or any Restricted Subsidiary
Incurs, assumes, guarantees, redeems, defeases, retires or extinguishes any
Indebtedness (other than Indebtedness incurred under any revolving credit
facility unless such Indebtedness has been permanently repaid and has not been
replaced) or has caused any Reserved Indebtedness Amount to be deemed to be
incurred during such period or issues or redeems Disqualified Stock or Preferred
Stock subsequent to the commencement of the reference period but prior to or
simultaneously with the event for which the calculation of the Fixed Charge
Coverage Ratio is made (the “Fixed Charge Coverage Ratio Calculation Date”),
then the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
to such Incurrence, deemed Incurrence, assumption, Guarantee, redemption,
defeasance, retirement or extinguishment of Indebtedness, or such issuance or
redemption of Disqualified Stock or Preferred Stock, as if the same had occurred
at the beginning of the applicable four-quarter period; provided, however, that
for purposes of the pro forma calculation under Section 3.2(a) such calculation
shall not give effect to any Indebtedness Incurred on such determination date
pursuant to the provisions described in Section 3.2(b) (other than
Section 3.2(b)(5)(ii)).

For purposes of making the computation referred to above, any Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and disposed
operations that have been made by the Issuer or any of its Restricted
Subsidiaries, during the reference period or subsequent to the reference period
and on or prior to or simultaneously with the Fixed Charge Coverage Ratio
Calculation Date shall be calculated on a pro forma basis assuming that all such
Investments, acquisitions, dispositions, mergers, amalgamations, consolidations
and disposed or discontinued operations (and the change in any associated fixed
charge obligations and the change in Consolidated EBITDA resulting therefrom)
had occurred on the first day of the reference period. If since the beginning of
such period any Person that subsequently became a Restricted Subsidiary or was
merged or amalgamated with or into the Issuer or any of its Restricted
Subsidiaries since the beginning of such period shall have made any Investment,
acquisition, disposition, merger, amalgamation, consolidation or disposed or
discontinued operation that would have required adjustment pursuant to this
definition, then the Fixed Charge Coverage Ratio shall be calculated giving pro
forma effect thereto for such period as if such Investment, acquisition,
disposition, merger, amalgamation, consolidation or disposed operation had
occurred at the beginning of the reference period.

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or chief accounting officer of the Issuer (including cost
savings and synergies). If any Indebtedness bears a floating rate of interest
and is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the Fixed Charge Coverage Ratio
Calculation Date had been the applicable rate for the entire reference period
(taking into account any Hedging Obligations applicable to such Indebtedness).
Interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer of the Issuer to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed with a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the reference period except as
set forth in the first paragraph of this definition. Interest on Indebtedness
that may optionally be determined at an interest rate based upon a factor of a
prime or similar rate, a eurocurrency interbank offered rate, or other rate,
shall be determined to have been based upon the rate actually chosen, or if
none, then based upon such optional rate chosen as the Issuer may designate.

“Fixed Charges” means, with respect to any Person for any period, the sum of:

(1) Consolidated Interest Expense of such Person for such Period;

(2) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Preferred Stock of any Restricted Subsidiary
of such Person during such period; and

(3) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Disqualified Stock during this period.

 

-19-



--------------------------------------------------------------------------------

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person that is not organized or existing under the laws of the United States,
any state thereof or the District of Columbia and any Subsidiary of such
Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect on the date of any calculation or determination required
hereunder. Except as otherwise set forth in this Indenture, all ratios and
calculations based on GAAP contained in this Indenture shall be computed in
accordance with GAAP as in effect on the Issue Date. At any time after the Issue
Date, the Issuer may elect to establish that GAAP shall mean the GAAP as in
effect on or prior to the date of such election; provided that any such
election, once made, shall be irrevocable. At any time after the Issue Date, the
Issuer may elect to apply IFRS accounting principles in lieu of GAAP and, upon
any such election, references herein to GAAP shall thereafter be construed to
mean IFRS (except as otherwise provided in this Indenture), including as to the
ability of the Issuer to make an election pursuant to the previous sentence;
provided that any such election, once made, shall be irrevocable; provided,
further, that any calculation or determination in this Indenture that require
the application of GAAP for periods that include fiscal quarters ended prior to
the Issuer’s election to apply IFRS shall remain as previously calculated or
determined in accordance with GAAP; provided, further again, that the Issuer may
only make such election if it also elects to report any subsequent financial
reports required to be made by the Issuer, including pursuant to Section 13 or
Section 15(d) of the Exchange Act and Section 3.10 hereof, in IFRS. The Issuer
shall give notice of any such election made in accordance with this definition
to the Trustee and the Holders.

“Guarantee” means, any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person,
including any such obligation, direct or indirect, contingent or otherwise, of
such Person:

(1) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise); or

(2) entered into primarily for purposes of assuring in any other manner the
obligee of such Indebtedness of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part),

provided, however, that the term “Guarantee” will not include (x) endorsements
for collection or deposit in the ordinary course of business or consistent with
past practice and (y) standard contractual indemnities or product warranties
provided in the ordinary course of business, and provided, further, that the
amount of any Guarantee shall be deemed to be the lower of (i) an amount equal
to the stated or determinable amount of the primary obligation in respect of
which such Guarantee is made and (ii) the maximum amount for which such
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee or, if such Guarantee is not an unconditional guarantee
of the entire amount of the primary obligation and such maximum amount is not
stated or determinable, the amount of such guaranteeing Person’s maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith. The term “Guarantee” used as a verb has a corresponding meaning.

“Guarantor” means any Restricted Subsidiary that Guarantees the Notes, until
such Note Guarantee is released in accordance with the terms of this Indenture.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contracts, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate, commodity price or currency risks either generally or under
specific contingencies.

“Holder” means each Person in whose name the Notes are registered on the
Registrar’s books, which shall initially be the nominee of DTC.

 

-20-



--------------------------------------------------------------------------------

“IFRS” means the International Financial Reporting Standards, as issued by the
International Accounting Standards Board as in effect from time to time.

“Immaterial Subsidiary” means, at any date of determination, Improved Outcome
K.K. and each Restricted Subsidiary of the Issuer that (i) has not guaranteed
any other Indebtedness of the Issuer and (ii) has Total Assets and revenues of
less than 5.0% of Total Assets and, together with all other Immaterial
Subsidiaries (as determined in accordance with GAAP), has Total Assets and
revenues of less than 10.0% of Total Assets, in each case, measured at the end
of the most recent fiscal period for which internal financial statements are
available and revenues on a pro forma basis giving effect to any acquisitions or
dispositions of companies, divisions or lines of business since such balance
sheet date or the start of such four quarter period, as applicable, and on or
prior to the date of acquisition of such Subsidiary.

“Immediate Family Members” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother- in-law, father-in-law, son-in-law and daughter-in-law
(including adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

“Incur” means issue, create, assume, enter into any Guarantee of, incur, extend
or otherwise become liable for; provided, however, that any Indebtedness or
Capital Stock of a Person existing at the time such Person becomes a Restricted
Subsidiary (whether by merger, amalgamation, consolidation, acquisition or
otherwise) will be deemed to be Incurred by such Restricted Subsidiary at the
time it becomes a Restricted Subsidiary and the terms “Incurred” and
“Incurrence” have meanings correlative to the foregoing and any Indebtedness
pursuant to any revolving credit or similar facility shall only be “Incurred” at
the time any funds are borrowed thereunder.

“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):

(1) the principal of Indebtedness of such Person for borrowed money;

(2) the principal of obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments;

(3) all reimbursement obligations of such Person in respect of letters of
credit, bankers’ acceptances or other similar instruments (the amount of such
obligations being equal at any time to the aggregate then undrawn and unexpired
amount of such letters of credit or other instruments plus the aggregate amount
of drawings thereunder that have not been reimbursed) (except to the extent such
reimbursement obligations relate to trade payables and such obligations are
satisfied within 30 days of Incurrence);

(4) the principal component of all obligations of such Person to pay the
deferred and unpaid purchase price of property (except trade payables or similar
obligations to trade creditors), which purchase price is due more than one year
after the date of placing such property in service or taking final delivery and
title thereto;

(5) Capitalized Lease Obligations of such Person;

(6) the principal component of all obligations, or liquidation preference, of
such Person with respect to any Disqualified Stock or, with respect to any
Restricted Subsidiary, any Preferred Stock (but excluding, in each case, any
accrued dividends);

(7) the principal component of all Indebtedness of other Persons secured by a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person; provided, however, that the amount of such Indebtedness will be the
lesser of (a) the fair market value of such asset at such date of determination
(as determined in good faith by the Issuer) and (b) the amount of such
Indebtedness of such other Persons;

 

-21-



--------------------------------------------------------------------------------

(8) Guarantees by such Person of the principal component of Indebtedness of the
type referred to in clauses (1), (2), (3), (4), (5) and (9) of other Persons to
the extent Guaranteed by such Person; and

(9) to the extent not otherwise included in this definition, net obligations of
such Person under Hedging Obligations (the amount of any such obligations to be
equal at any time to the net payments under such agreement or arrangement giving
rise to such obligation that would be payable by such Person at the termination
of such agreement or arrangement);

with respect to clauses (1), (2), (4) and (5) above, if and to the extent that
any of the foregoing Indebtedness (other than letters of credit and Hedging
Obligations) would appear as a liability upon a balance sheet (excluding the
footnotes thereto) of such Person prepared in accordance with GAAP.

The amount of Indebtedness of any Person at any time in the case of a revolving
credit or similar facility shall be the total amount of funds borrowed and then
outstanding. The amount of any Indebtedness outstanding as of any date shall be
(a) the accreted value thereof in the case of any Indebtedness issued with
original issue discount and (b) the principal amount of Indebtedness, or
liquidation preference thereof, in the case of any other Indebtedness.
Indebtedness shall be calculated without giving effect to the effects of
Financial Accounting Standards Board Accounting Standards Codification Topic
No. 815 and related interpretations to the extent such effects would otherwise
increase or decrease an amount of Indebtedness for any purpose under this
Indenture as a result of accounting for any embedded derivatives created by the
terms of such Indebtedness.

Notwithstanding the above provisions, in no event shall the following constitute
Indebtedness:

(i) Contingent Obligations Incurred in the ordinary course of business or
consistent with past practice, other than Guarantees or other assumptions of
Indebtedness;

(ii) Obligations under or in respect of Receivables Facilities;

(iii) Cash Management Services;

(iv) any lease, concession or license of property (or Guarantee thereof) which
would be considered an operating lease under GAAP as in effect on the Issue Date
or any prepayments of deposits received from clients or customers in the
ordinary course of business or consistent with past practice;

(v) obligations under any license, permit or other approval (or Guarantees given
in respect of such obligations) incurred prior to the Escrow Release Date or in
the ordinary course of business or consistent with past practice;

(vi) in connection with the purchase by the Issuer or any Restricted Subsidiary
of any business, any post-closing payment adjustments to which the seller may
become entitled to the extent such payment is determined by a final closing
balance sheet or such payment depends on the performance of such business after
the closing; provided, however, that, at the time of closing, the amount of any
such payment is not determinable and, to the extent such payment thereafter
becomes fixed and determined, the amount is paid in a timely manner;

(vii) for the avoidance of doubt, any obligations in respect of workers’
compensation claims, early retirement or termination obligations, pension fund
obligations or contributions or similar claims, obligations or contributions or
social security or wage Taxes;

(viii) Indebtedness of any Parent Entity appearing on the balance sheet of the
Issuer solely by reason of push down accounting under GAAP;

 

-22-



--------------------------------------------------------------------------------

(ix) Capital Stock (other than Disqualified Stock); or

(x) amounts owed to dissenting stockholders pursuant to applicable law
(including in connection with, or as a result of, exercise of appraisal rights
and the settlement of any claims or action (whether actual, contingent or
potential)), pursuant to or in connection with a consolidation, merger or
transfer of all or substantially all of the assets of the Issuer and its
Restricted Subsidiaries, taken as a whole, that complies with the covenant
described under Section 4.1.

“Indenture” means this Indenture as amended or supplemented from time to time.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing; provided, however, that such firm or appraiser
is not an Affiliate of the Issuer.

“Initial Notes” has the meaning ascribed to it in the recitals of this
Indenture.

“Initial Purchasers” means Credit Suisse Securities (USA) LLC, Goldman, Sachs &
Co., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Morgan Stanley & Co.
LLC, Barclays Capital Inc. and Jefferies LLC.

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of advances, loans or other
extensions of credit (other than advances or extensions of credit to customers,
suppliers, directors, officers or employees of any Person in the ordinary course
of business or consistent with past practice, and excluding any debt or
extension of credit represented by a bank deposit other than a time deposit) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or the Incurrence of a Guarantee of any obligation of, or any purchase
or acquisition of Capital Stock, Indebtedness or other similar instruments
issued by, such other Persons and all other items that are or would be
classified as investments on a balance sheet prepared on the basis of GAAP;
provided, however, that endorsements of negotiable instruments and documents in
the ordinary course of business or consistent with past practice will not be
deemed to be an Investment. If the Issuer or any Restricted Subsidiary issues,
sells or otherwise disposes of any Capital Stock of a Person that is a
Restricted Subsidiary such that, after giving effect thereto, such Person is no
longer a Restricted Subsidiary, any Investment by the Issuer or any Restricted
Subsidiary in such Person remaining after giving effect thereto will be deemed
to be a new Investment at such time.

For purposes of Section 3.3 and Section 3.20 hereof:

(1) “Investment” will include the portion (proportionate to the Issuer’s equity
interest in a Restricted Subsidiary to be designated as an Unrestricted
Subsidiary) of the fair market value of the net assets of such Restricted
Subsidiary of the Issuer at the time that such Restricted Subsidiary is
designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Issuer will be
deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (a) the Issuer’s “Investment” in
such Subsidiary at the time of such redesignation less (b) the portion
(proportionate to the Issuer’s equity interest in such Subsidiary) of the fair
market value of the net assets (as determined by the Issuer) of such Subsidiary
at the time that such Subsidiary is so re-designated a Restricted Subsidiary;
and

(2) any property transferred to or from an Unrestricted Subsidiary will be
valued at its fair market value at the time of such transfer, in each case as
determined by the Issuer.

“Investment Grade Securities” means:

(1) securities issued or directly and fully Guaranteed or insured by the United
States or Canadian government or any agency or instrumentality thereof (other
than Cash Equivalents);

 

-23-



--------------------------------------------------------------------------------

(2) securities issued or directly and fully guaranteed or insured by a member of
the European Union or the United Kingdom, or any agency or instrumentality
thereof (other than Cash Equivalents);

(3) debt securities or debt instruments with a rating of “A-” or higher from S&P
or “A3” or higher by Moody’s or the equivalent of such rating by such rating
organization or, if no rating of Moody’s or S&P then exists, the equivalent of
such rating by any other Nationally Recognized Statistical Ratings Organization,
but excluding any debt securities or instruments constituting loans or advances
among the Issuer and its Subsidiaries; and

(4) investments in any fund that invests exclusively in investments of the type
described in clauses (1), (2) and (3) above which fund may also hold cash and
Cash Equivalents pending investment or distribution.

“Investment Grade Status” shall occur when the Notes receive two of the
following:

(1) a rating of “BBB-” or higher from S&P;

(2) a rating of “Baa3” or higher from Moody’s; or

(3) a rating of “BBB-” or higher from Fitch;

or, if no rating of Moody’s, S&P or Fitch then exists, the equivalent of such
rating by any other Nationally Recognized Statistical Ratings Organization.

“Issue Date” means October 14, 2016.

“Issuer” has the meaning assigned to it in the recitals of this Indenture.

“Issuers” has the meaning assigned to it in the recitals of this Indenture.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien,
hypothecation or charge of any kind (including any conditional sale or other
title retention agreement or lease in the nature thereof); provided that in no
event shall an operating lease to be deemed to constitute a Lien.

“LTM EBITDA” means Consolidated EBITDA of the Issuer measured for the period of
the most recent four consecutive fiscal quarters ending prior to the date of
such determination for which internal consolidated financial statements of the
Issuer are available, in each case with such pro forma adjustments giving effect
to such Indebtedness, acquisition or Investment, as applicable, since the start
of such four quarter period and as are consistent with the pro forma adjustments
set forth in the definition of “Fixed Charge Coverage Ratio”.

“Management Advances” means loans or advances made to, or Guarantees with
respect to loans or advances made to, directors, officers, employees,
contractors or consultants (or their respective Controlled Investment Affiliates
or Immediate Family Members) of any Parent Entity, the Issuer or any Restricted
Subsidiary:

(1) (a) in respect of travel, entertainment or moving related expenses Incurred
in the ordinary course of business or consistent with past practice or (b) for
purposes of funding any such person’s purchase of Capital Stock (or similar
obligations) of the Issuer, its Subsidiaries or any Parent Entity with (in the
case of this sub-clause (b)) the approval of the Board of Directors;

(2) in respect of moving related expenses Incurred in connection with any
closing or consolidation of any facility or office; or

(3) not exceeding the greater of $40.0 million and 10.0% of LTM EBITDA in the
aggregate outstanding at the time of Incurrence.

 

-24-



--------------------------------------------------------------------------------

“Management Stockholders” means the members of management of the Issuer (or any
Parent Entity) or its Subsidiaries who are holders of Capital Stock of the
Issuer or of any Parent Entity on the Escrow Release Date or will become holders
of such Capital Stock in connection with the Transactions.

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common Capital Stock of the Issuer or any Parent
Entity on the date of the declaration of a Restricted Payment permitted pursuant
to Section 3.3(b)(10) multiplied by (ii) the arithmetic mean of the closing
prices per share of such common Capital Stock on the principal securities
exchange on which such common Capital Stock are traded for the 30 consecutive
trading days immediately preceding the date of declaration of such Restricted
Payment.

“Moody’s” means Moody’s Investors Service, Inc. or any of its successors or
assigns that is a Nationally Recognized Statistical Rating Organization.

“Nationally Recognized Statistical Rating Organization” means a nationally
recognized statistical rating organization within the meaning of Rule 436 under
the Securities Act.

“Net Available Cash” from an Asset Disposition means cash payments received
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise and net proceeds from
the sale or other disposition of any securities received as consideration, but
only as and when received, but excluding any other consideration received in the
form of assumption by the acquiring person of Indebtedness or other obligations
relating to the properties or assets that are the subject of such Asset
Disposition or received in any other non-cash form) therefrom, in each case net
of:

(1) all legal, accounting, investment banking, title and recording tax expenses,
commissions and other fees and expenses Incurred, and all Taxes paid, reasonably
estimated to be actually payable or accrued as a liability under GAAP
(including, for the avoidance of doubt, any income, withholding and other Taxes
payable as a result of the distribution of such proceeds to the Issuer and after
taking into account any available tax credits or deductions and any tax sharing
agreements), as a consequence of such Asset Disposition, including distributions
for Related Taxes;

(2) all payments made on any Indebtedness which is secured by any assets subject
to such Asset Disposition, in accordance with the terms of any Lien upon such
assets, or which by applicable law be repaid out of the proceeds from such Asset
Disposition;

(3) all distributions and other payments required to be made to minority
interest holders (other than any Parent Entity, the Issuer or any of its
respective Subsidiaries) in Subsidiaries or joint ventures as a result of such
Asset Disposition;

(4) the deduction of appropriate amounts required to be provided by the seller
as a reserve, on the basis of GAAP, against any liabilities associated with the
assets disposed of in such Asset Disposition and retained by the Issuer or any
Restricted Subsidiary after such Asset Disposition; and

(5) any funded escrow established pursuant to the documents evidencing such sale
or disposition to secure any indemnification obligation or adjustments to the
purchase price associated with any such Asset Disposition.

“Net Cash Proceeds,” with respect to any issuance or sale of Capital Stock,
means the cash proceeds of such issuance or sale net of attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, listing fees,
discounts or commissions and brokerage, consultant and other fees and charges
actually Incurred in connection with such issuance or sale and net of Taxes paid
or reasonably estimated to be actually payable as a result of such issuance or
sale (including, for the avoidance of doubt, any income, withholding and other
Taxes payable as a result of the distribution of such proceeds to the Issuer and
after taking into account any available tax credit or deductions and any tax
sharing agreements, and including distributions for Related Taxes).

“Non-Guarantor” means any Restricted Subsidiary of the Issuer that is not a
Guarantor or a Co-Issuer.

 

-25-



--------------------------------------------------------------------------------

“Non-U.S. Person” means a Person who is not a U.S. Person (as defined in
Regulation S).

“Note Documents” means the Notes (including Additional Notes), the Note
Guarantees and this Indenture.

“Notes” has the meaning ascribed to it in the recitals of this Indenture.

“ Notes Custodian” means the custodian with respect to the Global Notes (as
appointed by DTC), or any successor Person thereto and shall initially be the
Trustee.

“Obligations” means any principal, interest (including Post-Petition Interest
and fees accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Issuer, a Co-Issuer or any Guarantor whether or
not a claim for Post-Petition Interest or fees is allowed in such proceedings),
penalties, fees, indemnifications, reimbursements (including, without
limitation, reimbursement obligations with respect to letters of credit and
bankers’ acceptances), damages and other liabilities payable under the
documentation governing any Indebtedness.

“Offering Circular” means the final offering circular, dated September 29, 2016
relating to the offering by the Issuer of $675.0 million principal amount of
7.500% Senior Notes due 2024 and any future offering circular relating to
Additional Notes.

“Officer” means, with respect to any Person, (1) the Chairman of the Board of
Directors, the Chief Executive Officer, the President, the Chief Financial
Officer, any Vice President, the Treasurer, any Assistant Treasurer, any
Managing Director, the Secretary or any Assistant Secretary (a) of such Person
or (b) if such Person is owned or managed by a single entity, of such entity, or
(2) any other individual designated as an “Officer” for the purposes of this
Indenture by the Board of Directors of such Person.

“Officer’s Certificate” means, with respect to any Person, a certificate signed
by one Officer of such Person.

“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably satisfactory to the Trustee. The counsel may be an employee of or
counsel to the Issuer or its Subsidiaries.

“Parent Entity” means any direct or indirect parent of the Issuer.

“Parent Entity Expenses” means:

(1) costs (including all professional fees and expenses) Incurred by any Parent
Entity in connection with reporting obligations under or otherwise Incurred in
connection with compliance with applicable laws, rules or regulations of any
governmental, regulatory or self-regulatory body or stock exchange, this
Indenture or any other agreement or instrument relating to the Notes, the
Guarantees or any other Indebtedness of the Issuer or any Restricted Subsidiary,
including in respect of any reports filed or delivered with respect to the
Securities Act, Exchange Act or the respective rules and regulations promulgated
thereunder;

(2) customary indemnification obligations of any Parent Entity owing to
directors, officers, employees or other Persons under its articles, charter,
by-laws, partnership agreement or other organizational documents or pursuant to
written agreements with any such Person to the extent relating to the Issuer and
its Subsidiaries;

(3) obligations of any Parent Entity in respect of director and officer
insurance (including premiums therefor) to the extent relating to the Issuer and
its Subsidiaries;

(4) (x) general corporate overhead expenses, including professional fees and
expenses and (y) other operational expenses of any Parent Entity related to the
ownership or operation of the business of the Issuer or any of its Restricted
Subsidiaries;

 

-26-



--------------------------------------------------------------------------------

(5) expenses Incurred by any Parent Entity in connection with (i) any offering,
sale, conversion or exchange of Capital Stock or Indebtedness and (ii) any
related compensation paid to officers, directors and employees of the Parent
Entity; and

(6) amounts to finance Investments that would otherwise be permitted to be made
pursuant to Section 3.3 hereof if made by the Issuer; provided, that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment, (B) such direct or indirect parent company shall, immediately
following the closing thereof, cause (1) all property acquired (whether assets
or Capital Stock) to be contributed to the capital of the Issuer or one of its
Restricted Subsidiaries or (2) the merger, consolidation or amalgamation of the
Person formed or acquired into the Issuer or one of its Restricted Subsidiaries
(to the extent not prohibited by Section 4.1 hereof) in order to consummate such
Investment, (C) such direct or indirect parent company and its Affiliates (other
than the Issuer or a Restricted Subsidiary) receives no consideration or other
payment in connection with such transaction except to the extent the Issuer or a
Restricted Subsidiary could have given such consideration or made such payment
in compliance with this Indenture and such consideration or other payment is
included as a Restricted Payment under this Indenture, (D) any property received
by the Issuer shall not increase amounts available for Restricted Payments
pursuant to Section 3.3(a)(4)(iii)(C) and (E) such Investment shall be deemed to
be made by the Issuer or such Restricted Subsidiary pursuant to another
provision of the covenant described in Section 3.3 or pursuant to the definition
of “Permitted Investments.”

“Pari Passu Indebtedness ” means Indebtedness of the Issuer which ranks equally
in right of payment to the Notes or of any Guarantor if such Indebtedness ranks
equally in right of payment to the Guarantees of the Notes.

“Paying Agent” means any Person authorized by the Issuer to pay the principal of
(and premium, if any) or interest on any Note on behalf of the Issuer.

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
assets used or useful in a Similar Business or a combination of such assets and
cash, Cash Equivalents between the Issuer or any of its Restricted Subsidiaries
and another Person; provided that any cash or Cash Equivalents received in
excess of the value of any cash or Cash Equivalents sold or exchanged must be
applied in accordance with Section 3.5 hereof.

“Permitted Holders” means, collectively, (1) each Sponsor, (2) any one or more
Persons, together with such Persons’ Affiliates, whose beneficial ownership
constitutes or results in a Change of Control in respect of which a Change of
Control Offer is made in accordance with the requirements of this Indenture,
(3) the Management Stockholders, (4) any Person who is acting solely as an
underwriter in connection with a public or private offering of Capital Stock of
any Parent Entity or the Issuer, acting in such capacity and (5) any group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act
or any successor provision) of which any of the foregoing are members; provided
that, in the case of such group and without giving effect to the existence of
such group or any other group, Persons referred to in clauses (1) through (4),
collectively, have beneficial ownership of more than 50.0% of the total voting
power of the Voting Stock of the Issuer or any Parent Entity held by such group.

“Permitted Investment” means (in each case, by the Issuer or any of its
Restricted Subsidiaries):

(1) Investments in (a) a Restricted Subsidiary (including the Capital Stock of a
Restricted Subsidiary) or the Issuer or (b) a Person (including the Capital
Stock of any such Person) that will, upon the making of such Investment, become
a Restricted Subsidiary;

(2) Investments in another Person if such Person is engaged in any Similar
Business and as a result of such Investment such other Person is merged,
amalgamated, consolidated or otherwise combined with or into, or transfers or
conveys all or substantially all its assets to, the Issuer or a Restricted
Subsidiary;

(3) Investments in cash, Cash Equivalents or Investment Grade Securities;

 

-27-



--------------------------------------------------------------------------------

(4) Investments in receivables owing to the Issuer or any Restricted Subsidiary
created or acquired in the ordinary course of business or consistent with past
practice;

(5) Investments in payroll, travel and similar advances to cover matters that
are expected at the time of such advances ultimately to be treated as expenses
for accounting purposes and that are made in the ordinary course of business or
consistent with past practice;

(6) Management Advances;

(7) Investments received in settlement of debts created in the ordinary course
of business or consistent with past practice and owing to the Issuer or any
Restricted Subsidiary or in exchange for any other Investment or accounts
receivable held by the Issuer or any such Restricted Subsidiary, or as a result
of foreclosure, perfection or enforcement of any Lien, or in satisfaction of
judgments or pursuant to any plan of reorganization or similar arrangement
including upon the bankruptcy or insolvency of a debtor or otherwise with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;

(8) Investments made as a result of the receipt of non-cash consideration from a
sale or other disposition of property or assets, including an Asset Disposition;

(9) Investments existing or pursuant to agreements or arrangements in effect on
the Escrow Release Date and any modification, replacement, renewal or extension
thereof; provided that the amount of any such Investment may not be increased
except (a) as required by the terms of such Investment as in existence on the
Escrow Release Date or (b) as otherwise permitted under this Indenture;

(10) Hedging Obligations, which transactions or obligations are Incurred in
compliance with Section 3.2 hereof;

(11) pledges or deposits with respect to leases or utilities provided to third
parties in the ordinary course of business or Liens otherwise described in the
definition of “Permitted Liens” or made in connection with Liens permitted under
Section 3.6 hereof;

(12) any Investment to the extent made using Capital Stock of the Issuer (other
than Disqualified Stock) or Capital Stock of any Parent Entity as consideration;

(13) any transaction to the extent constituting an Investment that is permitted
and made in accordance with Section 3.8(b) hereof (except those described in
Sections 3.8(b)(1), (3), (6), (7), (8), (9), (12), (14) and (25));

(14) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or licenses or leases of intellectual
property, in any case, in the ordinary course of business and in accordance with
this Indenture;

(15) (i) Guarantees of Indebtedness not prohibited by Section 3.2 hereof and
(other than with respect to Indebtedness) guarantees, keepwells and similar
arrangements in the ordinary course of business and (ii) performance guarantees
with respect to obligations that are permitted by this Indenture;

(16) Investments consisting of earnest money deposits required in connection
with a purchase agreement, or letter of intent, or other acquisitions to the
extent not otherwise prohibited by this Indenture;

(17) Investments of a Restricted Subsidiary acquired after the Escrow Release
Date or of an entity merged or amalgamated into the Issuer or merged or
amalgamated into or consolidated with a Restricted Subsidiary after the Escrow
Release Date to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger, amalgamation or consolidation
and were in existence on the date of such acquisition, merger, amalgamation or
consolidation;

 

-28-



--------------------------------------------------------------------------------

(18) Investments consisting of licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;

(19) contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of the
Issuer;

(20) Investments in joint ventures and similar entities and Unrestricted
Subsidiaries having an aggregate fair market value, when taken together with all
other Investments made pursuant to this clause that are at the time outstanding,
not to exceed the greater of $100.0 million and 25.0% of LTM EBITDA at the time
of such Investment (with the fair market value of each Investment being measured
at the time made and without giving effect to subsequent changes in value), plus
the amount of any returns (including dividends, payments, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) in respect of such Investments (without duplication for
purposes of Section 3.3 of any amounts applied pursuant to
Section 3.3(a)(4)(iii)) with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value; provided, however, that if any Investment pursuant to this clause is made
in any Person that is not the Issuer or a Restricted Subsidiary at the date of
the making of such Investment and such person becomes the Issuer or a Restricted
Subsidiary after such date, such Investment shall thereafter be deemed to have
been made pursuant to clause (1) or (2) above and shall cease to have been made
pursuant to this clause for so long as such Person continues to be the Issuer or
a Restricted Subsidiary;

(21) additional Investments having an aggregate fair market value, taken
together with all other Investments made pursuant to this clause (21) that are
at that time outstanding, not to exceed the greater of $200.0 million and 50.0%
of LTM EBITDA (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value), plus
the amount of any returns (including dividends, payments, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) in respect of such Investments (without duplication for
purposes of Section 3.3 of any amounts applied pursuant to
Section 3.3(a)(4)(iii)) with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value; provided, however, that if any Investment pursuant to this clause is made
in any Person that is not the Issuer or a Restricted Subsidiary at the date of
the making of such Investment and such person becomes the Issuer or a Restricted
Subsidiary after such date, such Investment shall thereafter be deemed to have
been made pursuant to clause (1) or (2) above and shall cease to have been made
pursuant for so long as such Person continues to be the Issuer or a Restricted
Subsidiary;

(22) any Investment in a Similar Business having an aggregate fair market value,
taken together with all other Investments made pursuant to this clause that are
at that time outstanding, not to exceed the greater of $100.0 million and 25.0%
of LTM EBITDA (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value), plus
the amount of any returns (including dividends, payments, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) in respect of such Investments (without duplication for
purposes of Section 3.3 of any amounts applied pursuant to
Section 3.3(a)(4)(iii)) with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value; provided, however, that if any Investment pursuant to this clause is made
in any Person that is not the Issuer or a Restricted Subsidiary at the date of
the making of such Investment and such person becomes the Issuer or a Restricted
Subsidiary after such date, such Investment shall thereafter be deemed to have
been made pursuant to clause (1) or (2) above and shall cease to have been made
pursuant to this clause for so long as such Person continues to be the Issuer or
a Restricted Subsidiary;

(23) Investments relating to a Receivables Subsidiary that, in the good faith
determination of the Issuer, are necessary or advisable to effect any
Receivables Facility or any repurchase in connection therewith;

(24) Investments in connection with the Transactions;

(25) repurchases of Notes;

 

-29-



--------------------------------------------------------------------------------

(26) Investments by an Unrestricted Subsidiary entered into prior to the day
such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary as
described under Section 3.20;

(27) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business or consistent with past practice or made in
the ordinary course of business or consistent with past practice in connection
with obtaining, maintaining or renewing client contacts and loans or advances
made to distributors in the ordinary course of business;

(28) Investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and workers compensation, performance and similar deposits
entered into as a result of the operations of the business in the ordinary
course of business or consistent with past practice;

(29) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection of deposit and Article 4
customary trade arrangements with customers consistent with past practices;

(30) any other Investment so long as, immediately after giving pro forma effect
to the Investment and the Incurrence of any Indebtedness the net proceeds of
which are used to make such Investment, the Consolidated Total Leverage Ratio
shall be no greater than 5.50 to 1.00; and

(31) transactions entered into in order to consummate a Permitted Tax
Restructuring.

“Permitted Liens” means, with respect to any Person:

(1) Liens on assets or property of a Restricted Subsidiary that is not a
Co-Issuer or Guarantor securing Indebtedness of any Restricted Subsidiary that
is not a Co-Issuer or Guarantor;

(2) pledges, deposits or Liens under workmen’s compensation laws, payroll taxes,
unemployment insurance laws, social security laws or similar legislation, or
insurance related obligations (including pledges or deposits securing liability
to insurance carriers under insurance or self-insurance arrangements), or in
connection with bids, tenders, completion guarantees, contracts (other than for
borrowed money) or leases, or to secure utilities, licenses, public or statutory
obligations, or to secure the performance of bids, trade contracts, government
contracts and leases, statutory obligations, surety, stay, indemnity, judgment,
customs, appeal or performance bonds, guarantees of government contracts,
return-of-money bonds, bankers’ acceptance facilities (or other similar bonds,
instruments or obligations), obligations in respect of letters of credit, bank
guarantees or similar instruments that have been posted to support the same, or
as security for contested taxes or import or customs duties or for the payment
of rent, or other obligations of like nature, in each case Incurred in the
ordinary course of business or consistent with past practice;

(3) Liens with respect to outstanding motor vehicle fines and Liens imposed by
law, including carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s, construction contractors’ or other like Liens, in each case for
sums not yet overdue for a period of more than 60 days or that are bonded or
being contested in good faith by appropriate proceedings;

(4) Liens for Taxes, assessments or governmental charges which are not overdue
for a period of more than 30 days or which are being contested in good faith by
appropriate proceedings; provided that appropriate reserves required pursuant to
GAAP (or other applicable accounting principles) have been made in respect
thereof;

(5) encumbrances, charges, ground leases, easements (including reciprocal
easement agreements), survey exceptions, restrictions, encroachments,
protrusions, by-law, regulation, zoning restrictions or reservations of, or
rights of others for, licenses, rights of way, sewers, electric lines, telegraph
and telephone lines and other similar purposes, or zoning, building codes or
other restrictions (including minor defects or irregularities in title and
similar encumbrances) as to the use of real properties

 

-30-



--------------------------------------------------------------------------------

or Liens incidental to the conduct of the business of the Issuer and its
Restricted Subsidiaries or to the ownership of their properties, including
servicing agreements, development agreements, site plan agreements, subdivision
agreements, facilities sharing agreements, cost sharing agreements and other
agreements, which do not in the aggregate materially adversely affect the value
of said properties or materially impair their use in the operation of the
business of the Issuer and its Restricted Subsidiaries;

(6) Liens (a) on assets or property of the Issuer or any Restricted Subsidiary
securing Hedging Obligations or Cash Management Services permitted under this
Indenture; (b) that are contractual rights of set-off or, in the case of clause
(i) or (ii) below, other bankers’ Liens (i) relating to treasury, depository and
cash management services or any automated clearing house transfers of funds in
the ordinary course of business and not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Issuer or any Subsidiary or (iii) relating to purchase orders
and other agreements entered into with customers of the Issuer or any Restricted
Subsidiary in the ordinary course of business; (c) on cash accounts securing
Indebtedness incurred under Section 3.2(b)(8)(iii) with financial institutions;
(d) encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business, consistent with past
practice and not for speculative purposes; and/or (e) (i) of a collection bank
arising under Section 4-210 of the UCC on items in the course of collection and
(ii) in favor of a banking institution arising as a matter of law encumbering
deposits (including the right of set-off) arising in the ordinary course of
business in connection with the maintenance of such accounts and (iii) arising
under customary general terms of the account bank in relation to any bank
account maintained with such bank and attaching only to such account and the
products and proceeds thereof, which Liens, in any event, do not secure any
Indebtedness;

(7) leases, licenses, subleases and sublicenses of assets (including real
property and intellectual property rights), in each case entered into in the
ordinary course of business;

(8) Liens securing or otherwise arising out of judgments, decrees, attachments,
orders or awards not giving rise to an Event of Default so long as (a) any
appropriate legal proceedings which may have been duly initiated for the review
of such judgment, decree, order or award have not been finally terminated,
(b) the period within which such proceedings may be initiated has not expired or
(c) no more than 60 days have passed after (i) such judgment, decree, order or
award has become final or (ii) such period within which such proceedings may be
initiated has expired;

(9) Liens (i) on assets or property of the Issuer or any Restricted Subsidiary
for the purpose of securing Capitalized Lease Obligations or Purchase Money
Obligations, or securing the payment of all or a part of the purchase price of,
or securing other Indebtedness Incurred to finance or refinance the acquisition,
improvement or construction of, assets or property acquired or constructed in
the ordinary course of business; provided that (a) the aggregate principal
amount of Indebtedness secured by such Liens is otherwise permitted to be
Incurred under this Indenture and (b) any such Liens may not extend to any
assets or property of the Issuer or any Restricted Subsidiary other than assets
or property acquired, improved, constructed or leased with the proceeds of such
Indebtedness and any improvements or accessions to such assets and property and
(ii) on any interest or title of a lessor under any Capitalized Lease
Obligations or operating lease;

(10) Liens perfected or evidenced by UCC financing statement filings, including
precautionary UCC financing statements (or similar filings in other applicable
jurisdictions) regarding operating leases entered into by the Issuer and its
Restricted Subsidiaries in the ordinary course of business;

(11) Liens existing on the Escrow Release Date, excluding Liens securing the
Credit Agreements;

(12) Liens on property, other assets or shares of stock of a Person at the time
such Person becomes a Restricted Subsidiary (or at the time the Issuer or a
Restricted Subsidiary acquires such property, other assets or shares of stock,
including any acquisition by means of a merger, amalgamation,

 

-31-



--------------------------------------------------------------------------------

consolidation or other business combination transaction with or into the Issuer
or any Restricted Subsidiary); provided, however, that such Liens are not
created, Incurred or assumed in anticipation of or in connection with such other
Person becoming a Restricted Subsidiary (or such acquisition of such property,
other assets or stock); provided, further, that such Liens are limited to all or
part of the same property, other assets or stock (plus improvements, accession,
proceeds or dividends or distributions in connection with the original property,
other assets or stock) that secured (or, under the written arrangements under
which such Liens arose, could secure) the obligations to which such Liens
relate;

(13) Liens on assets or property of the Issuer or any Restricted Subsidiary
securing Indebtedness or other obligations of the Issuer or such Restricted
Subsidiary owing to the Issuer or another Restricted Subsidiary, or Liens in
favor of the Issuer or any Restricted Subsidiary;

(14) Liens securing Refinancing Indebtedness Incurred to refinance Indebtedness
that was previously so secured, and permitted to be secured under this
Indenture; provided that any such Lien is limited to all or part of the same
property or assets (plus improvements, accessions, proceeds or dividends or
distributions in respect thereof) that secured (or, under the written
arrangements under which the original Lien arose, could secure) the Indebtedness
being refinanced or is in respect of property that is or could be the security
for or subject to a Permitted Lien hereunder;

(15) (a) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any government, statutory or
regulatory authority, developer, landlord or other third party on property over
which the Issuer or any Restricted Subsidiary has easement rights or on any
leased property and subordination or similar arrangements relating thereto and
(b) any condemnation or eminent domain proceedings affecting any real property;

(16) any encumbrance or restriction (including put and call arrangements) with
respect to Capital Stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement;

(17) Liens on property or assets under construction (and related rights) in
favor of a contractor or developer or arising from progress or partial payments
by a third party relating to such property or assets;

(18) Liens arising out of conditional sale, title retention, hire purchase,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business;

(19) Liens to secure Obligations in respect of Indebtedness permitted to be
Incurred pursuant to Section 3.2(b)(1);

(20) Liens to secure Indebtedness permitted by Section 3.2(b)(5); provided that
such Liens shall only be permitted if (x) such Liens are limited to all or part
of the same property or assets, including Capital Stock (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof, or
replacements of any thereof) acquired, or of any Person acquired or merged,
consolidated or amalgamated with or into the Issuer or any Restricted
Subsidiary, in any transaction to which such Indebtedness relates or (y) on the
date of the Incurrence of such Indebtedness after giving effect to such
Incurrence, the Consolidated Secured Leverage Ratio would equal or be less than
the Consolidated Secured Leverage Ratio immediately prior to giving effect
thereto;

(21) Liens to secure Obligations in respect of any Indebtedness permitted by
Section 3.2(b)(7), (10), (14), (17) and (19) (provided that, in the case of
clauses (17) and (19), such Liens are limited to all or part of the asset and
equipment, respectively, acquired with the proceeds of such Indebtedness);

(22) Liens to secure Indebtedness of any Non-Guarantor covering only the assets
of such Subsidiary;

 

-32-



--------------------------------------------------------------------------------

(23) Liens on Capital Stock or other securities or assets of any Unrestricted
Subsidiary that secure Indebtedness of such Unrestricted Subsidiary;

(24) any security granted over the marketable securities portfolio described in
clause (19) of the definition of “Cash Equivalents” in connection with the
disposal thereof to a third party;

(25) Liens on (i) goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Issuer or any Restricted
Subsidiary or Liens on bills of lading, drafts or other documents of title
arising by operation of law or pursuant to the standard terms of agreements
relating to letters of credit, bank guarantees and other similar instruments and
(ii) specific items of inventory of other goods and proceeds of any Person
securing such Person’s obligations in respect of bankers’ acceptances issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods;

(26) Liens on equipment of the Issuer or any Restricted Subsidiary and located
on the premises of any client or supplier in the ordinary course of business;

(27) Liens on assets or securities deemed to arise in connection with and solely
as a result of the execution, delivery or performance of contracts to sell such
assets or securities if such sale is otherwise permitted by this Indenture;

(28) Liens arising by operation of law or contract on insurance policies and the
proceeds thereof to secure premiums thereunder, and Liens, pledges and deposits
in the ordinary course of business securing liability for premiums or
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefits of) insurance
carriers;

(29) Liens solely on any cash earnest money deposits made in connection with any
letter of intent or purchase agreement permitted under this Indenture;

(30) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Permitted Investments to be
applied against the purchase price for such Investment, and (ii) consisting of
an agreement to sell any property in an asset sale permitted under Section 3.5,
in each case, solely to the extent such Investment or asset sale, as the case
may be, would have been permitted on the date of the creation of such Lien;

(31) Liens securing Indebtedness and other obligations in an aggregate principal
amount not to exceed the greater of $150.0 million and 40.0% of LTM EBITDA at
any one time outstanding;

(32) Liens then existing with respect to assets of an Unrestricted Subsidiary on
the day such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary
pursuant to Section 3.20;

(33) Liens Incurred to secure Obligations in respect of any Indebtedness
permitted to be Incurred pursuant to the covenant described under Section 3.2;
provided that with respect to liens securing obligations permitted under this
clause, at the time of Incurrence and after giving pro forma effect thereto, the
Consolidated Secured Leverage Ratio would be no greater than 5.00 to 1.00;

(34) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 3.2 provided that such Liens do not extend to
any assets other than those that are the subject of such repurchase agreement;

(35) Liens on accounts receivable and related assets incurred in connection with
a Receivables Facility;

(36) Settlement Liens;

 

-33-



--------------------------------------------------------------------------------

(37) rights of recapture of unused real property in favor of the seller of such
property set forth in customary purchase agreements and related arrangements
with any government, statutory or regulatory authority;

(38) the rights reserved to or vested in any Person or government, statutory or
regulatory authority by the terms of any lease, license, franchise, grant or
permit held by the Issuer or any Restricted Subsidiary or by a statutory
provision, to terminate any such lease, license, franchise, grant or permit, or
to require annual or periodic payments as a condition to the continuance
thereof;

(39) restrictive covenants affecting the use to which real property may be put;

(40) Liens or covenants restricting or prohibiting access to or from lands
abutting on controlled access highways or covenants affecting the use to which
lands may be put; provided that such Liens or covenants do not interfere with
the ordinary conduct of the business of the Issuer or any Restricted Subsidiary;
or

(41) Liens arising in connection with any Permitted Tax Restructuring.

In the event that a Permitted Lien meets the criteria of more than one of the
types of Permitted Liens (at the time of incurrence or at a later date), the
Issuer in its sole discretion may divide, classify or from time to time
reclassify all or any portion of such Permitted Lien in any manner that complies
with Section 3.6 hereof and such Permitted Lien shall be treated as having been
made pursuant only to the clause or clauses of the definition of “Permitted
Lien” to which such Permitted Lien has been classified or reclassified.

“Permitted Tax Distribution” means:

(a) if and for so long as the Issuer is a member of a group filing a
consolidated or combined tax return with any Parent Entity, any dividends or
other distributions to fund any income Taxes for which such Parent Entity is
liable up to an amount not to exceed with respect to such Taxes the amount of
any such Taxes that the Issuer and its Subsidiaries would have been required to
pay on a separate company basis or on a consolidated basis calculated as if the
Issuer and its Subsidiaries had paid Tax on a consolidated, combined, group,
affiliated or unitary basis on behalf of an affiliated group consisting only of
the Issuer and its Subsidiaries; and

(b) for any taxable year (or portion thereof) ending after the Issue Date for
which the Issuer is treated as a disregarded entity, partnership, or other
flow-through entity for federal, state, provincial, territorial, and/or local
income Tax purposes, the payment of dividends or other distributions to the
Issuer’s direct owner(s) to fund the income Tax liability of such owner(s) (or,
if a direct owner is a pass-through entity, of the indirect owner(s)) for such
taxable year (or portion thereof) attributable to the operations and activities
of the Issuer and its direct and indirect Subsidiaries, in an aggregate amount
not the exceed the product of (x) the highest combined marginal federal and
applicable state, provincial, territorial, and/or local statutory income Tax
rate (after taking into account the deductibility of U.S. state and local income
Tax for U.S. federal income Tax purposes) and (y) the taxable income of the
Issuer for such taxable year (or portion thereof).

“Permitted Tax Restructuring” means any reorganizations and other activities
related to tax planning and tax reorganization (as determined by the Issuer in
good faith) entered into prior to, on or after the date hereof so long as such
Permitted Tax Restructuring is not materially adverse to the Holders.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, government or any agency or political subdivision thereof or
any other entity.

 

-34-



--------------------------------------------------------------------------------

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrue after the commencement of any bankruptcy or
insolvency proceeding, whether or not allowed or allowable as a claim in any
such bankruptcy or insolvency proceeding.

“Predecessor Note” of any particular Note means every previous Note evidencing
all or a portion of the same debt as that evidenced by such particular Note;
and, for the purposes of this definition, any Note authenticated and delivered
under Section 2.11 in exchange for or in lieu of a mutilated, destroyed, lost or
stolen Note shall be deemed to evidence the same debt as the mutilated,
destroyed, lost or stolen Note.

“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Capital
Stock of any other class of such Person.

“Public Company Costs” means, as to any Person, costs associated with, or in
anticipation of, or preparation for, compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith and costs relating to compliance with the provisions of the
Securities Act and the Exchange Act or any other comparable body of laws, rules
or regulations, as companies with listed equity, directors’ compensation, fees
and expense reimbursement, costs relating to investor relations, shareholder
meetings and reports to shareholders, directors’ and officers’ insurance and
other executive costs, legal and other professional fees, and listing fees, in
each case to the extent arising solely by virtue of the listing of such Person’s
equity securities on a national securities exchange.

“Purchase Money Obligations” means any Indebtedness Incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets (including Capital Stock), and whether acquired
through the direct acquisition of such property or assets or the acquisition of
the Capital Stock of any Person owning such property or assets, or otherwise.

“QIB” means any “qualified institutional buyer” as such term is defined in Rule
144A.

“Receivables Facility” means any of one or more receivables financing facilities
as amended, supplemented, modified, extended, renewed, restated or refunded from
time to time, the Obligations of which are non-recourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) to the Issuer or any of its Restricted Subsidiaries (other than
a Receivables Subsidiary) pursuant to which the Issuer or any of its Restricted
Subsidiaries sells its accounts receivable to either (a) a Person that is not a
Restricted Subsidiary or (b) a Receivables Subsidiary that in turn sells its
accounts receivable to a Person that is not a Restricted Subsidiary.

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any accounts receivable or participation interest
therein issued or sold in connection with, and other fees paid to a Person that
is not a Restricted Subsidiary in connection with, any Receivables Facility.

“Receivables Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Receivables Facilities and other
activities reasonably related thereto.

“Refinance” means refinance, refund, replace, renew, repay, modify, restate,
defer, substitute, supplement, reissue, resell, extend or increase (including
pursuant to any defeasance or discharge mechanism) and the terms “refinances,”
“refinanced” and “refinancing” as used for any purpose in this Indenture shall
have a correlative meaning.

“Refinancing Indebtedness” means Indebtedness that is Incurred to refund,
refinance, replace, exchange, renew, repay or extend (including pursuant to any
defeasance or discharge mechanism) any Indebtedness existing on the Escrow
Release Date or Incurred in compliance with this Indenture (including
Indebtedness of the Issuer that refinances Indebtedness of any Restricted
Subsidiary and Indebtedness of any Restricted Subsidiary that refinances
Indebtedness of the Issuer or another Restricted Subsidiary) including
Indebtedness that refinances Refinancing Indebtedness; provided, however, that:

 

-35-



--------------------------------------------------------------------------------

(1) (a) such Refinancing Indebtedness has a Weighted Average Life to Maturity at
the time such Refinancing Indebtedness is Incurred which is not less than the
remaining Weighted Average Life to Maturity of the Indebtedness, Disqualified
Stock or Preferred Stock being refunded or refinanced; and (b) to the extent
such Refinancing Indebtedness refinances Subordinated Indebtedness, Disqualified
Stock or Preferred Stock, such Refinancing Indebtedness is Subordinated
Indebtedness, Disqualified Stock or Preferred Stock, respectively, and, in the
case of Subordinated Indebtedness, is subordinated to the Notes on terms at
least as favorable to the Holders as those contained in the documentation
governing the Indebtedness being refinanced;

(2) Refinancing Indebtedness shall not include:

(i) Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of the
Issuer that is not the Issuer, a Co-Issuer or a Guarantor that refinances
Indebtedness, Disqualified Stock or Preferred Stock of the Issuer, a Co-Issuer
or a Guarantor; or

(ii) Indebtedness, Disqualified Stock or Preferred Stock of the Issuer or a
Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary; and

(3) such Refinancing Indebtedness has an aggregate principal amount (or if
Incurred with original issue discount, an aggregate issue price) that is equal
to or less than the aggregate principal amount (or if Incurred with original
issue discount, the aggregate accreted value) then outstanding (plus fees and
expenses, including any premium and defeasance costs) under the Indebtedness
being Refinanced.

Refinancing Indebtedness in respect of any Credit Facility or any other
Indebtedness may be Incurred from time to time after the termination, discharge
or repayment of any such Credit Facility or other Indebtedness.

“Regulation S” means Regulation S under the Securities Act.

“Regulation S-X” means Regulation S-X under the Securities Act.

“Related Taxes” means:

(1) any Taxes, including sales, use, transfer, rental, ad valorem, value added,
stamp, property, consumption, franchise, license, capital, registration,
business, customs, net worth, gross receipts, excise, occupancy, intangibles or
similar Taxes and other similar fees and expenses (other than (x) Taxes measured
by income and (y) withholding Taxes), required to be paid (provided such Taxes
are in fact paid) by any Parent Entity by virtue of its:

(a) being organized or having Capital Stock outstanding (but not by virtue of
owning stock or other equity interests of any corporation or other entity other
than, directly or indirectly, the Issuer or any of the Issuer’s Subsidiaries)
otherwise maintain its existence or good standing under applicable law;

(b) being a holding company parent, directly or indirectly, of the Issuer or any
of the Issuer’s Subsidiaries;

(c) receiving dividends from or other distributions in respect of the Capital
Stock of, directly or indirectly, the Issuer or any of the Issuer’s
Subsidiaries; or

(d) having made any payment in respect to any of the items for which the Issuer
is permitted to make payments to any Parent Entity pursuant to Section 3.3; or

 

-36-



--------------------------------------------------------------------------------

(2) any Permitted Tax Distribution.

“Restricted Investment” means any Investment other than a Permitted Investment.

“Restricted Notes” means Initial Notes and Additional Notes bearing the
restrictive legend described in Section 2.1(d)(1).

“Restricted Notes Legend” means the legend set forth in Section 2.1(d)(1).

“Restricted Subsidiary” means any Subsidiary of the Issuer other than an
Unrestricted Subsidiary.

“Reversion Date” means, during any period of time during which the Issuer and
the Restricted Subsidiaries are not subject to Sections 3.2, 3.3, 3.4, 3.5, 3.7,
3.8 and 4.1(a)(3) (collectively, the “Suspended Covenants”) as a result of a
Covenant Suspension, the date on which the Notes cease to have Investment Grade
Status, and after which date the Suspended Covenants will thereafter be
reinstated as if such covenants had never been suspended and such Suspended
Covenants will be applicable pursuant to the terms of this Indenture (including
in connection with performing any calculation or assessment to determine
compliance with the terms of this Indenture).

“Rule 144A” means Rule 144A under the Securities Act.

“S&P” means Standard & Poor’s Investors Ratings Services or any of its
successors or assigns that is a Nationally Recognized Statistical Rating
Organization.

“Sale and Leaseback Transaction” means any arrangement providing for the leasing
by the Issuer or any of its Restricted Subsidiaries of any real or tangible
personal property, which property has been or is to be sold or transferred by
the Issuer or such Restricted Subsidiary to a third Person in contemplation of
such leasing.

“SEC” means the U.S. Securities and Exchange Commission or any successor
thereto.

“Secured Indebtedness” means any Indebtedness secured by a Lien, other than
Indebtedness with respect to Cash Management Services.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder, as amended.

“Settlement” means the transfer of cash or other property with respect to any
credit or debit card charge, check or other instrument, electronic funds
transfer, or other type of paper-based or electronic payment, transfer, or
charge transaction for which a Person acts as a processor, remitter, funds
recipient or funds transmitter in the ordinary course of its business.

“Settlement Asset” means any cash, receivable or other property, including a
Settlement Receivable, due or conveyed to a Person in consideration for a
Settlement made or arranged, or to be made or arranged, by such Person or an
Affiliate of such Person.

“Settlement Indebtedness” means any payment or reimbursement obligation in
respect of a Settlement Payment.

“Settlement Lien” means any Lien relating to any Settlement or Settlement
Indebtedness (and may include, for the avoidance of doubt, the grant of a Lien
in or other assignment of a Settlement Asset in consideration of a Settlement
Payment, Liens securing intraday and overnight overdraft and automated clearing
house exposure, and similar Liens).

“Settlement Payment” means the transfer, or contractual undertaking (including
by automated clearing house transaction) to effect a transfer, of cash or other
property to effect a Settlement.

 

-37-



--------------------------------------------------------------------------------

“Settlement Receivable” means any general intangible, payment intangible, or
instrument representing or reflecting an obligation to make payments to or for
the benefit of a Person in consideration for a Settlement made or arranged, or
to be made or arranged, by such Person.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such regulation is in effect on
the Issue Date.

“Similar Business” means (a) any businesses, services or activities engaged in
by the Issuer or any of its Subsidiaries or any Associates on the Escrow Release
Date and (b) any businesses, services and activities engaged in by the Issuer or
any of its Subsidiaries or any Associates that are related, complementary,
incidental, ancillary or similar to any of the foregoing or are extensions or
developments of any thereof.

“Sponsor” means each of Advent International Corporation and Thomas H. Lee
Partners L.P. and each of their Affiliates, including any funds, partnerships or
other investment vehicles or Subsidiaries managed or directly or indirectly
controlled by either of them but not including, however, any portfolio companies
of any of the foregoing.

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision, but shall not include any contingent obligations to repay, redeem or
repurchase any such principal prior to the date originally scheduled for the
payment thereof.

“Subordinated Indebtedness ” means, with respect to any person, any Indebtedness
(whether outstanding on the Issue Date or thereafter Incurred) which is
expressly subordinated in right of payment to the Notes pursuant to a written
agreement.

“Subsidiary” means, with respect to any Person:

(1) any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50.0% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof; or

(2) any partnership, joint venture, limited liability company or similar entity
of which:

(a) more than 50.0% of the capital accounts, distribution rights, total equity
and voting interests or general or limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership interests or
otherwise; and

(b) such Person or any Subsidiary of such Person is a controlling general
partner or otherwise controls such entity.

“Taxes” means all present and future taxes, levies, imposts, deductions,
charges, duties and withholdings and any charges of a similar nature (including
interest, penalties and other liabilities with respect thereto) that are imposed
by any government or other taxing authority.

“Term Loan Credit Agreement” means the credit facility to be entered into by and
among the Issuer, the other borrowers thereto, the guarantors from time to time
party thereto, Goldman Sachs Bank USA, as administrative agent and collateral
agent, and each lender from time to time party thereto, together with the
related documents thereto (including the loans thereunder, any letters of credit
and reimbursement obligations related thereto, any Guarantees and security
documents), as amended, extended, renewed, restated, refunded, replaced,

 

-38-



--------------------------------------------------------------------------------

refinanced, supplemented, modified or otherwise changed (in whole or in part,
and without limitation as to amount, terms, conditions, covenants and other
provisions) from time to time, and any one or more agreements (and related
documents) governing Indebtedness, including indentures, incurred to refinance,
substitute, supplement, replace or add to (including increasing the amount
available for borrowing or adding or removing any Person as a borrower, issuer
or guarantor thereunder, in whole or in part), the borrowings and commitments
then outstanding or permitted to be outstanding under such Term Loan Credit
Agreement or one or more successors to the Term Loan Credit Agreement or one or
more new credit agreements.

“TIA” means the Trust Indenture Act of 1939, as amended.

“Total Assets” means, as of any date, the total consolidated assets of the
Issuer and its Restricted Subsidiaries on a consolidated basis, as shown on the
most recent consolidated balance sheet of the Issuer and its Restricted
Subsidiaries, determined on a pro forma basis in a manner consistent with the
pro forma basis contained in the definition of “Fixed Charge Coverage Ratio.”

“Transaction Expenses” means any fees or expenses incurred or paid by the Issuer
or any Restricted Subsidiary in connection with the Transactions, including,
without limitation, any fees, costs and expenses associated with settling any
claims or actions arising from a dissenting stockholder exercising its appraisal
rights.

“Transactions” means the transactions contemplated by the Acquisition Agreement,
the issuance of the Notes, borrowings under the Credit Agreements and other
related transactions, in each case, as described in the Offering Circular.

“Trust Officer” means, when used with respect to the Trustee, any officer within
the corporate trust department of the Trustee, including any vice president,
assistant vice president, assistant secretary, assistant treasurer, trust
officer or any other officer of the Trustee who customarily performs functions
similar to those performed by the Persons who at the time shall be such
officers, respectively, or to whom any corporate trust matter relating to this
Indenture is referred because of such Person’s knowledge of and familiarity with
the particular subject and who, in each case, shall have direct responsibility
for the administration of this Indenture.

“Trustee” means Wilmington Trust, National Association, together with its
successors and assigns.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of a
collateral agent’s security interest in any item or portion of the collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect, at such time, in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or priority and for purposes of
definitions relating to such provisions.

“Unrestricted Subsidiary” means:

(1) any Subsidiary (other than the Issuer or any direct or indirect parent
entity of the Issuer) of the Issuer that at the time of determination is an
Unrestricted Subsidiary (as designated by the Issuer in the manner provided
below); and

(2) any Subsidiary of an Unrestricted Subsidiary.

The Issuer may designate any Subsidiary of the Issuer, respectively (including
any newly acquired or newly formed Subsidiary or a Person becoming a Subsidiary
through merger, consolidation or other business combination transaction, or
Investment therein), to be an Unrestricted Subsidiary only if:

(1) such Subsidiary or any of its Subsidiaries does not own any Capital Stock or
Indebtedness of, or own or hold any Lien on any property of, the Issuer or any
other Subsidiary of the Issuer which is not a Subsidiary of the Subsidiary to be
so designated or otherwise an Unrestricted Subsidiary; and

 

-39-



--------------------------------------------------------------------------------

(2) such designation and the Investment of the Issuer in such Subsidiary
complies with Section 3.3 hereof.

“U.S. dollars” or “$” means the lawful currency of the United States of America.

“U.S. Government Obligations” means securities that are (1) direct obligations
of the United States of America for the timely payment of which its full faith
and credit is pledged or (2) obligations of a Person controlled or supervised by
and acting as an agency or instrumentality of the United States of America the
timely payment of which is unconditionally Guaranteed as a full faith and credit
obligation of the United States of America, which, in either case, are not
callable or redeemable at the option of the issuers thereof, and shall also
include a depositary receipt issued by a bank (as defined in Section 3(a)(2) of
the Securities Act), as custodian with respect to any such U.S. Government
Obligations or a specific payment of principal of or interest on any such U.S.
Government Obligations held by such custodian for the account of the holder of
such depositary receipt; provided that (except as required by law) such
custodian is not authorized to make any deduction from the amount payable to the
holder of such depositary receipt from any amount received by the custodian in
respect of the U.S. Government Obligations or the specific payment of principal
of or interest on the U.S. Government Obligations evidenced by such depositary
receipt.

“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled to vote in the election of directors.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing:

(1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment, by

(2) the sum of all such payments.

“Wholly Owned Domestic Subsidiary” means a Domestic Subsidiary of the Issuer,
all of the Capital Stock of which is owned by the Issuer, a Co-Issuer or a
Guarantor.

SECTION 1.2. Other Definitions.

 

Term

  

Defined in Section

“Acceptable Commitment”

   3.5(a)(3)(ii)

“Additional Restricted Notes”

   2.1(b)

“Affiliate Transaction”

   3.8(a)

“Agent Members”

   2.1(e)(2)

“Approved Foreign Bank”

   “Cash Equivalents”

“Asset Disposition Offer”

   3.5(b)

“Authenticating Agent”

   2.2

“Automatic Exchange”

   2.6(e)

 

-40-



--------------------------------------------------------------------------------

Term

  

Defined in Section

“Automatic Exchange Date”

   2.6(e)

“Automatic Exchange Notice”

   2.6(e)

“Automatic Exchange Notice Date”

   2.6(e)

“Change of Control Offer”

   3.9(a)

“Change of Control Payment”

   3.9(a)

“Change of Control Payment Date”

   3.9(a)(2)

“Clearstream”

   2.1(b)

“Covenant Defeasance”

   8.3

“Defaulted Interest”

   2.15

“Euroclear”

   2.1(b)

“Event of Default”

   6.1(a)

“Excess Proceeds”

   3.5(b)

“Foreign Disposition”

   3.5(d)(i)

“Global Notes”

   2.1(b)

“Guaranteed Obligations”

   10.1

“Increased Amount”

   3.6

“Initial Default”

   6.1(b)

“Initial Lien”

   3.6

“Issuer Order”

   2.2

“Legal Defeasance”

   8.2

“Legal Holiday”

   13.6

“Notes Register”

   2.3

“Other Guarantee”

   10.2(b)(5)

“protected purchaser”

   2.11

“Redemption Date”

   5.7(a)

 

-41-



--------------------------------------------------------------------------------

Term

  

Defined in Section

“Registrar”

   2.3

“Regulation S Global Note”

   2.1(b)

“Regulation S Notes”

   2.1(b)

“Resale Restriction Termination Date”

   2.6(b)

“Reserved Indebtedness Amount”

   3.2(c)(9)

“Restricted Global Note”

   2.6(e)

“Restricted Payments”

   3.3(a)

“Restricted Period”

   2.1(b)

“Rule 144A Global Note”

   2.1(b)

“Rule 144A Notes”

   2.1(b)

“Second Commitment”

   3.5(a)(3)(ii)

“Special Interest Payment Date”

   2.15(a)

“Special Mandatory Redemption”

   5.9(a)

“Special Mandatory Redemption Date”

   5.9(a)

“Special Mandatory Redemption Event”

   5.9(a)

“Special Mandatory Redemption Price”

   5.9(a)

“Special Record Date”

   2.15(a)

“Successor Company”

   4.1(a)(1)

“Suspension Period”

   3.21

“Topic 810”

   “Consolidated EBITDA”

“Unrestricted Global Note”

   2.6(e)

SECTION 1.3. [Reserved].

SECTION 1.4. Rules of Construction. Unless the context otherwise requires:

(1) a term has the meaning assigned to it;

 

-42-



--------------------------------------------------------------------------------

(2) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(3) “or” is not exclusive;

(4) “including” means including without limitation;

(5) words in the singular include the plural and words in the plural include the
singular;

(6) “will” shall be interpreted to express a command;

(7) the principal amount of any non-interest bearing or other discount security
at any date shall be the principal amount thereof that would be shown on a
balance sheet of the issuer dated such date prepared in accordance with GAAP;

(8) the principal amount of any preferred stock shall be (i) the maximum
liquidation value of such preferred stock or (ii) the maximum mandatory
redemption or mandatory repurchase price with respect to such preferred stock,
whichever is greater;

(9) all amounts expressed in this Indenture or in any of the Notes in terms of
money refer to the lawful currency of the United States of America;

(10) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular Article,
Section or other subdivision; and

(11) unless otherwise specifically indicated, the term “consolidated” with
respect to any Person refers to such Person consolidated with its Restricted
Subsidiaries, and excludes from such consolidation any Unrestricted Subsidiary
as if such Unrestricted Subsidiary were not an Affiliate of such Person.

ARTICLE II

THE NOTES

SECTION 2.1. Form, Dating and Terms.

(a) The aggregate principal amount of Notes that may be authenticated and
delivered under this Indenture is unlimited. The Initial Notes issued on the
date hereof will be in an aggregate principal amount of $675,000,000. In
addition, the Issuers may issue, from time to time in accordance with the
provisions of this Indenture, Additional Notes (as provided herein).
Furthermore, Notes may be authenticated and delivered upon registration of
transfer, exchange or in lieu of, other Notes pursuant to Sections 2.2, 2.6,
2.11, 2.13, 5.6 or 9.5, in connection with an Asset Disposition Offer pursuant
to Section 3.5 or in connection with a Change of Control Offer pursuant to
Section 3.9.

Notwithstanding anything to the contrary contained herein, the Issuers may not
issue any Additional Notes, unless such issuance is in compliance with
Section 3.2.

With respect to any Additional Notes, the Issuer shall set forth in (1) a Board
Resolution and (2) (i) an Officer’s Certificate and (ii) one or more indentures
supplemental hereto, the following information:

(A) the aggregate principal amount of such Additional Notes to be authenticated
and delivered pursuant to this Indenture;

(B) the issue price and the issue date of such Additional Notes, including the
date from which interest shall accrue; and

(C) whether such Additional Notes shall be Restricted Notes.

 

-43-



--------------------------------------------------------------------------------

In authenticating and delivering Additional Notes, the Trustee shall be entitled
to receive and shall be fully protected in relying upon, in addition to the
Opinion of Counsel and Officer’s Certificate required by Section 13.2, an
Opinion of Counsel as to the due authorization, execution, delivery, validity
and enforceability of such Additional Notes.

The Initial Notes and the Additional Notes shall be considered collectively as a
single class for all purposes of this Indenture. Holders of the Initial Notes
and the Additional Notes will vote and consent together on all matters to which
such Holders are entitled to vote or consent as one class, and none of the
Holders of the Initial Notes or the Additional Notes shall have the right to
vote or consent as a separate class on any matter to which such Holders are
entitled to vote or consent.

If any of the terms of any Additional Notes are established by action taken
pursuant to a Board Resolution of the Issuer, a copy of an appropriate record of
such action shall be certified by the Secretary or any Assistant Secretary of
the Issuer and delivered to the Trustee at or prior to the delivery of the
Officer’s Certificate and the indenture supplemental hereto setting forth the
terms of the Additional Notes.

(b) The Initial Notes are being offered and sold by the Issuer pursuant to a
Purchase Agreement, dated September 29, 2016, among the Issuer and Credit Suisse
Securities (USA) LLC, as representative for the several Initial Purchasers. The
Initial Notes and any Additional Notes (if issued as Restricted Notes) (the
“Additional Restricted Notes”) will be resold initially only to (A) Persons they
reasonably believe to be QIBs in reliance on Rule 144A and (B) Non-U.S. Persons
in reliance on Regulation S. Such Initial Notes and Additional Restricted Notes
may thereafter be transferred to, among others, QIBs and purchasers in reliance
on Regulation S, in each case, in accordance with the procedure described
herein. Additional Notes offered after the date hereof may be offered and sold
by the Issuers from time to time pursuant to one or more purchase agreements in
accordance with applicable law.

Initial Notes and Additional Restricted Notes offered and sold to QIBs in the
United States of America in reliance on Rule 144A (the “Rule 144A Notes”) shall
be issued in the form of a permanent global Note substantially in the form of
Exhibit A, which is hereby incorporated by reference and made a part of this
Indenture, including appropriate legends as set forth in Section 2.1(d) (the
“Rule 144A Global Note”), deposited with the Trustee, as custodian for DTC, duly
executed by the Issuer and authenticated by the Trustee as hereinafter provided.
The Rule 144A Global Note may be represented by more than one certificate if so
required by DTC’s rules regarding the maximum principal amount to be represented
by a single certificate. The aggregate principal amount of the Rule 144A Global
Note may from time to time be increased or decreased by adjustments made on the
records of the Trustee, as custodian for DTC or its nominee, as hereinafter
provided.

Initial Notes and any Additional Restricted Notes offered and sold to non-U.S.
Persons outside the United States of America (the “Regulation S Notes”) in
reliance on Regulation S shall be issued in the form of a permanent global Note
substantially in the form of Exhibit A including appropriate legends as set
forth in Section 2.1(d) (the “Regulation S Global Note”). Each Regulation S
Global Note will be deposited upon issuance with, or on behalf of, the Trustee
as custodian for DTC in the manner described in this Article II. Prior to the
40th day after the later of the commencement of the offering of the Initial
Notes and the Issue Date (such period through and including such 40th day, the
“Restricted Period”), interests in the Regulation S Global Note may only be
transferred to non-U.S. persons pursuant to Regulation S, unless exchanged for
interests in a Global Note in accordance with the transfer and certification
requirements described herein.

Investors may hold their interests in the Regulation S Global Note through
organizations other than Euroclear Bank S.A./N.V. (“Euroclear”) or Clearstream
Banking, société anonyme (“Clearstream”) that are participants in DTC’s system
or directly through Euroclear or Clearstream, if they are participants in such
systems, or indirectly through organizations which are participants in such
systems. If such interests are held through Euroclear or Clearstream, Euroclear
and Clearstream will hold such interests in the applicable Regulation S Global
Note on behalf of their participants through customers’ securities accounts in
their respective names on the books of their respective depositaries. Such
depositaries, in turn, will hold such interests in the applicable Regulation S
Global Note in customers’ securities accounts in the depositaries’ names on the
books of DTC.

 

-44-



--------------------------------------------------------------------------------

The Regulation S Global Note may be represented by more than one certificate if
so required by DTC’s rules regarding the maximum principal amount to be
represented by a single certificate. The aggregate principal amount of the
Regulation S Global Note may from time to time be increased or decreased by
adjustments made on the records of the Trustee, as custodian for DTC or its
nominee, as hereinafter provided.

The Rule 144A Global Note and the Regulation S Global Note are sometimes
collectively herein referred to as the “Global Notes.”

The principal of (and premium, if any) and interest on the Notes shall be
payable at the office or agency of the Paying Agent designated by the Issuers
maintained for such purpose (which shall initially be the office of the Trustee
maintained for such purpose), or at such other office or agency of the Issuers
as may be maintained for such purpose pursuant to Section 2.3; provided,
however, that, at the option of the Paying Agent, each installment of interest
may be paid by (i) check mailed to addresses of the Persons entitled thereto as
such addresses shall appear on the Notes Register or (ii) wire transfer to an
account located in the United States maintained by the payee, subject to the
last sentence of this paragraph. Payments in respect of Notes represented by a
Global Note (including principal, premium, if any, and interest) will be made by
wire transfer of immediately available funds to the accounts specified by DTC.
Payments in respect of Notes represented by Definitive Notes (including
principal, premium, if any, and interest) held by a Holder of at least
$1,000,000 aggregate principal amount of Notes represented by Definitive Notes
will be made in accordance with the Notes Register, or by wire transfer to a
U.S. dollar account maintained by the payee with a bank in the United States if
such Holder elects payment by wire transfer by giving written notice to the
Trustee or the Paying Agent to such effect designating such account no later
than 15 days immediately preceding the relevant due date for payment (or such
other date as the Trustee may accept in its discretion).

The Notes may have notations, legends or endorsements required by law, stock
exchange rule or usage, in addition to those set forth on Exhibit A and in
Section 2.1(d). The Issuer shall approve any notation, endorsement or legend on
the Notes. Each Note shall be dated the date of its authentication. The terms of
the Notes set forth in Exhibit A are part of the terms of this Indenture and, to
the extent applicable, the Issuers, the Guarantors and the Trustee, by their
execution and delivery of this Indenture, expressly agree to be bound by such
terms.

(c) Denominations. The Notes shall be issuable only in fully registered form in
minimum denominations of $2,000 and any integral multiple of $1,000 in excess
thereof.

(d) Restrictive and Global Note Legends.

(1) Unless and until (i) an Initial Note or an Additional Note issued as a
Restricted Note is sold under an effective registration statement or (ii) the
Issuer receives an Opinion of Counsel satisfactory to it to the effect that
neither such legend nor the related restrictions on transfer are required in
order to maintain compliance with the provisions of the Securities Act, the Rule
144A Global Note and the Regulation S Global Note shall bear the following
legend on the face thereof:

THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS NOTE NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION
OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION AS
SET FORTH BELOW.

BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS THAT (A) IT IS A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”)), OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS NOTE IN AN
OFFSHORE TRANSACTION, (2) AGREES TO OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER
SUCH NOTE PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION DATE”) THAT IS
ONE YEAR (OR SUCH LONGER PERIOD AS IS REQUIRED TO COMPLY WITH THE SECURITIES
ACT) IN THE CASE OF RULE 144A NOTES, AND 40 DAYS IN THE CASE OF REGULATION S
NOTES AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON

 

-45-



--------------------------------------------------------------------------------

WHICH THE ISSUER[S] OR ANY AFFILIATE OF THE ISSUER[S] WAS THE OWNER OF THE NOTES
(OR ANY PREDECESSOR OF SUCH NOTES), ONLY (A) TO THE ISSUER[S], THE GUARANTORS OR
ANY SUBSIDIARY THEREOF, (B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A TO A PERSON IT REASONABLY BELIEVES IS
A QUALIFIED INSTITUTIONAL BUYER THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) OUTSIDE THE UNITED STATES
PURSUANT TO OFFERS AND SALES TO NON-U.S. PERSONS IN AN OFFSHORE TRANSACTION
PURSUANT TO REGULATION S UNDER THE SECURITIES ACT IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 904 UNDER THE SECURITIES ACT OR (E) PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
SUBJECT TO THE RIGHT OF THE ISSUER[S] AND REGISTRAR PRIOR TO ANY SUCH OFFER,
SALE OR TRANSFER PURSUANT TO CLAUSE (E) TO REQUIRE THE DELIVERY OF AN OPINION OF
COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO THE ISSUER[S].

IN THE CASE OF THE REGULATION S GLOBAL NOTE: BY ITS ACQUISITION HEREOF, THE
HOLDER HEREOF REPRESENTS THAT IT IS NOT A U.S. PERSON NOR IS IT PURCHASING FOR
THE ACCOUNT OF A U.S. PERSON AND IS ACQUIRING THIS SECURITY IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT.

BY ITS ACQUISITION OF THIS SECURITY THE HOLDER AND ANY SUBSEQUENT TRANSFEREE
HEREOF WILL BE DEEMED TO HAVE REPRESENTED AND WARRANTED THAT EITHER (I) THE
PURCHASER IS NOT ACQUIRING OR HOLDING SUCH NOTE OR AN INTEREST THEREIN WITH THE
ASSETS OF (A) AN “EMPLOYEE BENEFIT PLAN” (AS DEFINED IN SECTION 3(3) OF ERISA)
THAT IS SUBJECT TO ERISA, (B) A “PLAN” DESCRIBED IN SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), (C) ANY ENTITY DEEMED TO HOLD
“PLAN ASSETS” OF ANY OF THE FOREGOING BY REASON OF AN EMPLOYEE BENEFIT PLAN’S OR
PLAN’S INVESTMENT IN SUCH ENTITY OR (D) A GOVERNMENTAL PLAN OR CHURCH PLAN
SUBJECT TO SUCH PROVISIONS THAT ARE SIMILAR TO SUCH PROVISIONS OF ERISA OR THE
CODE (COLLECTIVELY, “SIMILAR LAWS”) OR (II) THE ACQUISITION AND HOLDING OF SUCH
NOTE BY THE PURCHASER, THROUGHOUT THE PERIOD THAT IT HOLDS SUCH NOTE AND THE
DISPOSITION OF SUCH NOTE OR AN INTEREST THEREIN WILL NOT CONSTITUTE OR RESULT IN
A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975
OF THE CODE, A BREACH OF FIDUCIARY DUTY UNDER ERISA OR A VIOLATION OF ANY
PROVISIONS OF ANY APPLICABLE SIMILAR LAW.

(2) Each Global Note, whether or not an Initial Note, shall bear the following
legend on the face thereof:

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE ISSUER[S] OR THE AGENT OF THE ISSUER[S] FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF
CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE
OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS
THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

-46-



--------------------------------------------------------------------------------

TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO DTC, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE
REFERRED TO ON THE REVERSE HEREOF.

(e) Book-Entry Provisions. (i) This Section 2.1(e) shall apply only to Global
Notes deposited with the Trustee, as custodian for DTC, and for which the
applicable procedures of DTC shall govern.

(1) Each Global Note initially shall (x) be registered in the name of DTC or the
nominee of DTC, (y) be delivered to the Notes Custodian for DTC and (z) bear
legends as set forth in Section 2.1(d)(2). Transfers of a Global Note (but not a
beneficial interest therein) will be limited to transfers thereof in whole, but
not in part, to the DTC, its successors or its respective nominees, except as
set forth in Section 2.1(e)(4) and 2.1(f). If a beneficial interest in a Global
Note is transferred or exchanged for a beneficial interest in another Global
Note, the Notes Custodian will (x) record a decrease in the principal amount of
the Global Note being transferred or exchanged equal to the principal amount of
such transfer or exchange and (y) record a like increase in the principal amount
of the other Global Note. Any beneficial interest in one Global Note that is
transferred to a Person who takes delivery in the form of an interest in another
Global Note, or exchanged for an interest in another Global Note, will, upon
transfer or exchange, cease to be an interest in such Global Note and become an
interest in the other Global Note and, accordingly, will thereafter be subject
to all transfer and exchange restrictions, if any, and other procedures
applicable to beneficial interests in such other Global Note for as long as it
remains such an interest.

(2) Members of, or participants in, DTC (“Agent Members”) shall have no rights
under this Indenture with respect to any Global Note held on their behalf by DTC
or by the Notes Custodian as the custodian of DTC or under such Global Note, and
DTC may be treated by the Issuers, the Trustee and any agent of the Issuers or
the Trustee as the absolute owner of such Global Note for all purposes
whatsoever. Notwithstanding the foregoing, nothing herein shall prevent the
Issuers, the Trustee or any agent of the Issuers or the Trustee from giving
effect to any written certification, proxy or other authorization furnished by
DTC or impair, as between DTC and its Agent Members, the operation of customary
practices of DTC governing the exercise of the rights of a holder of a
beneficial interest in any Global Note.

(3) In connection with any transfer of a portion of the beneficial interest in a
Global Note pursuant to Section 2.1(f) to beneficial owners who are required to
hold Definitive Notes, the Notes Custodian shall reflect on its books and
records the date and a decrease in the principal amount of such Global Note in
an amount equal to the principal amount of the beneficial interest in the Global
Note to be transferred, and the Issuers shall execute, and the Trustee shall
authenticate and make available for delivery, one or more Definitive Notes of
like tenor and amount.

(4) In connection with the transfer of an entire Global Note to beneficial
owners pursuant to Section 2.1(f), such Global Note shall be deemed to be
surrendered to the Trustee for cancellation, and the Issuers shall execute, and
the Trustee shall authenticate and make available for delivery, to each
beneficial owner identified by DTC in exchange for its beneficial interest in
such Global Note, an equal aggregate principal amount of Definitive Notes of
authorized denominations.

(5) The registered Holder of a Global Note may grant proxies and otherwise
authorize any person, including Agent Members and persons that may hold
interests through Agent Members, to take any action which a Holder is entitled
to take under this Indenture or the Notes.

(6) Any Holder of a Global Note shall, by acceptance of such Global Note, agree
that transfers of beneficial interests in such Global Note may be effected only
through a book-entry system maintained by (i) the Holder of such Global Note (or
its agent) or (ii) any holder of a beneficial interest in such Global Note, and
that ownership of a beneficial interest in such Global Note shall be required to
be reflected in a book entry.

(f) Definitive Notes. Except as provided below, owners of beneficial interests
in Global Notes will not be entitled to receive Definitive Notes. Definitive
Notes shall be transferred to all beneficial owners in exchange for their
beneficial interests in a Global Note if (A) DTC notifies the Issuer that it is
unwilling or unable to continue

 

-47-



--------------------------------------------------------------------------------

as Depositary for such Global Note or DTC ceases to be a clearing agency
registered under the Exchange Act, at a time when DTC is required to be so
registered in order to act as depositary, and in each case a successor
depositary is not appointed by the Issuer within 90 days of such notice, (B) the
Issuer in its sole discretion executes and deliver to the Trustee and Registrar
an Officer’s Certificate stating that such Global Note shall be so exchangeable
or (C) an Event of Default has occurred and is continuing and the Registrar has
received a written request from DTC. In the event of the occurrence of any of
the events specified in the second preceding sentence or in clause (A), (B) or
(C) of the preceding sentence, the Issuers shall promptly make available to the
Registrar a reasonable supply of Definitive Notes. In addition, any Note
transferred to an affiliate (as defined in Rule 405 under the Securities Act) of
the Issuer or evidencing a Note that has been acquired by an affiliate in a
transaction or series of transactions not involving any public offering must,
until one year after the last date on which either the Issuer or any affiliate
of the Issuer was an owner of the Note, be in the form of a Definitive Note and
bear the legend regarding transfer restrictions in Section 2.1(d)(1). If
required to do so pursuant to any applicable law or regulation, beneficial
owners may also obtain Definitive Notes in exchange for their beneficial
interests in a Global Note upon written request in accordance with DTC’s and the
Registrar’s procedures.

(1) Any Definitive Note delivered in exchange for an interest in a Global Note
pursuant to Section 2.1(e) shall, except as otherwise provided by
Section 2.6(d), bear the applicable legend regarding transfer restrictions
applicable to the Global Note set forth in Section 2.1(d)(1).

(2) If a Definitive Note is transferred or exchanged for a beneficial interest
in a Global Note, the Trustee will (x) cancel such Definitive Note, (y) record
an increase in the principal amount of such Global Note equal to the principal
amount of such transfer or exchange and (z) in the event that such transfer or
exchange involves less than the entire principal amount of the canceled
Definitive Note, the Issuers shall execute, and the Trustee shall authenticate
and make available for delivery, to the transferring Holder a new Definitive
Note representing the principal amount not so transferred.

(3) If a Definitive Note is transferred or exchanged for another Definitive
Note, (x) the Trustee will cancel the Definitive Note being transferred or
exchanged, (y) the Issuers shall execute, and the Trustee shall authenticate and
make available for delivery, one or more new Definitive Notes in authorized
denominations having an aggregate principal amount equal to the principal amount
of such transfer or exchange to the transferee (in the case of a transfer) or
the Holder of the canceled Definitive Note (in the case of an exchange),
registered in the name of such transferee or Holder, as applicable, and (z) if
such transfer or exchange involves less than the entire principal amount of the
canceled Definitive Note, the Issuers shall execute, and the Trustee shall
authenticate and make available for delivery to the Holder thereof, one or more
Definitive Notes in authorized denominations having an aggregate principal
amount equal to the untransferred or unexchanged portion of the canceled
Definitive Notes, registered in the name of the Holder thereof.

(4) Notwithstanding anything to the contrary in this Indenture, in no event
shall a Definitive Note be delivered upon exchange or transfer of a beneficial
interest in the Regulation S Global Note prior to the end of the Restricted
Period.

SECTION 2.2. Execution and Authentication. One Officer shall sign the Notes for
the Issuers by manual or facsimile signature. If the Officer whose signature is
on a Note no longer holds that office at the time the Trustee authenticates the
Note, the Note shall be valid nevertheless.

A Note shall not be valid until an authorized officer of the Trustee manually
authenticates the Note. The signature of the Trustee on a Note shall be
conclusive evidence that such Note has been duly and validly authenticated and
issued under this Indenture. A Note shall be dated the date of its
authentication.

At any time and from time to time after the execution and delivery of this
Indenture, the Trustee shall authenticate and make available for delivery:
(1) Initial Notes for original issue on the Issue Date in an aggregate principal
amount of $675,000,000, (2) subject to the terms of this Indenture, Additional
Notes for original issue in an unlimited principal amount and (3) under the
circumstances set forth in Section 2.6(e), Initial Notes in the form of an
Unrestricted Global Note, in each case upon a written order of the Issuer signed
by one Officer (the “Issuer Order”). Such Issuer Order shall specify whether the
Notes will be in the form of Definitive Notes or Global Notes, the amount of the
Notes to be authenticated, the date on which the original issue of Notes is to
be authenticated, the Holder of the Notes and whether the Notes are to be
Initial Notes or Additional Notes.

 

-48-



--------------------------------------------------------------------------------

The Trustee may appoint an agent (the “Authenticating Agent”) reasonably
acceptable to the Issuer to authenticate the Notes. Any such appointment shall
be evidenced by an instrument signed by a Trust Officer, a copy of which shall
be furnished to the Issuer. Unless limited by the terms of such appointment, any
such Authenticating Agent may authenticate Notes whenever the Trustee may do so.
Each reference in this Indenture to authentication by the Trustee includes
authentication by the Authenticating Agent. An Authenticating Agent has the same
rights as any Registrar, Paying Agent or agent for service of notices and
demands.

In case any of the Issuers or any Guarantor, pursuant to Article IV or
Section 10.2, as applicable, shall be consolidated or merged with or into any
other Person or shall convey, transfer, lease or otherwise dispose of its
properties and assets substantially as an entirety to any Person, and the
successor Person resulting from such consolidation, or surviving such merger, or
into which the Issuers or any Guarantor shall have been merged, or the Person
which shall have received a conveyance, transfer, lease or other disposition as
aforesaid, shall have executed an indenture supplemental hereto with the Trustee
pursuant to Article IV, any of the Notes authenticated or delivered prior to
such consolidation, merger, conveyance, transfer, lease or other disposition may
(but shall not be required), from time to time, at the request of the successor
Person, be exchanged for other Notes executed in the name of the successor
Person with such changes in phraseology and form as may be appropriate to
reflect such successor Person, but otherwise in substance of like tenor as the
Notes surrendered for such exchange and of like principal amount; and the
Trustee, upon the Issuer Order of the successor Person, shall authenticate and
make available for delivery Notes as specified in such order for the purpose of
such exchange. If Notes shall at any time be authenticated and delivered in any
new name of a successor Person pursuant to this Section 2.2 in exchange or
substitution for or upon registration of transfer of any Notes, such successor
Person, at the option of the Holders but without expense to them, shall provide
for the exchange of all Notes at the time outstanding for Notes authenticated
and delivered in such new name.

SECTION 2.3. Registrar and Paying Agent. The Issuers shall maintain an office or
agency where Notes may be presented for registration of transfer or for exchange
(the “Registrar”) and an office or agency where Notes may be presented for
payment. The Registrar shall keep a register of the Notes and of their transfer
and exchange (the “Notes Register”). The Issuers may have one or more
co-registrars and one or more additional paying agents. The term “Paying Agent”
includes any additional paying agent and the term “Registrar” includes any
co-registrar.

The Issuers shall enter into an appropriate agency agreement with any Registrar
or Paying Agent not a party to this Indenture. The agreement shall implement the
provisions of this Indenture that relate to such agent. The Issuers shall notify
the Trustee in writing of the name and address of each such agent. If the
Issuers fail to maintain a Registrar or Paying Agent, the Trustee shall act as
such and shall be entitled to appropriate compensation therefor pursuant to
Section 7.7. The Issuers or any Guarantor may act as Paying Agent, Registrar or
transfer agent.

The Issuer initially appoints DTC to act as Depositary with respect to the
Global Notes. The Issuers initially appoint the Trustee as Registrar and Paying
Agent for the Notes. The Issuers may change any Registrar or Paying Agent
without prior notice to the Holders, but upon written notice to such Registrar
or Paying Agent and to the Trustee; provided, however, that no such removal
shall become effective until (i) acceptance of any appointment by a successor as
evidenced by an appropriate agreement entered into by the Issuer and such
successor Registrar or Paying Agent, as the case may be, and delivered to the
Trustee and the passage of any waiting or notice periods required by DTC
procedures or (ii) written notification to the Trustee that the Trustee shall
serve as Registrar or Paying Agent until the appointment of a successor in
accordance with clause (i) above. The Registrar or Paying Agent may resign at
any time upon written notice to the Issuer and the Trustee.

SECTION 2.4. Paying Agent to Hold Money in Trust. By no later than 11:00 a.m.
(Eastern time) on the date on which any principal of, premium, if any, or
interest on any Note is due and payable, the Issuers shall deposit with the
Paying Agent a sum sufficient in immediately available funds to pay such
principal, premium or interest when due. The Issuer shall require each Paying
Agent (other than the Trustee) to agree in writing that such Paying Agent shall
hold in trust for the benefit of Holders or the Trustee all money held by such
Paying Agent for the payment of principal of, premium, if any, or interest on
the Notes (whether such assets have been distributed to it

 

-49-



--------------------------------------------------------------------------------

by the Issuers or other obligors on the Notes), shall notify the Trustee in
writing of any default by the Issuers or any Guarantor in making any such
payment and shall during the continuance of any default by the Issuers (or any
other obligor upon the Notes) in the making of any payment in respect of the
Notes, upon the written request of the Trustee, forthwith deliver to the Trustee
all sums held in trust by such Paying Agent for payment in respect of the Notes
together with a full accounting thereof. If the Issuer or a Subsidiary of the
Issuer acts as Paying Agent, it shall segregate the money held by it as Paying
Agent and hold it as a separate trust fund. The Issuer at any time may require a
Paying Agent (other than the Trustee) to pay all money held by it to the Trustee
and to account for any funds or assets disbursed by such Paying Agent. Upon
complying with this Section 2.4, the Paying Agent (if other than the Issuer or a
Subsidiary of the Issuer) shall have no further liability for the money
delivered to the Trustee. Upon any bankruptcy, reorganization or similar
proceeding with respect to the Issuers, the Trustee shall serve as Paying Agent
for the Notes.

SECTION 2.5. Holder Lists. The Trustee shall preserve in as current a form as is
reasonably practicable the most recent list available to it of the names and
addresses of Holders. If the Trustee is not the Registrar, the Issuer, on its
own behalf and on behalf of each of the Guarantors, shall furnish or cause the
Registrar to furnish to the Trustee, in writing at least five Business Days
before each interest payment date and at such other times as the Trustee may
request in writing, a list in such form and as of such date as the Trustee may
reasonably require of the names and addresses of Holders.

SECTION 2.6. Transfer and Exchange.

(a) A Holder may transfer a Note (or a beneficial interest therein) to another
Person or exchange a Note (or a beneficial interest therein) for another Note or
Notes of any authorized denomination by presenting to the Registrar a written
request therefor stating the name of the proposed transferee or requesting such
an exchange, accompanied by any certification, opinion or other document
required by this Section 2.6. The Registrar will promptly register any transfer
or exchange that meets the requirements of this Section 2.6 by noting the same
in the Notes Register maintained by the Registrar for the purpose, and no
transfer or exchange will be effective until it is registered in such Notes
Register. The transfer or exchange of any Note (or a beneficial interest
therein) may only be made in accordance with this Section 2.6 and Section 2.1(e)
and 2.1(f), as applicable, and, in the case of a Global Note (or a beneficial
interest therein), the applicable rules and procedures of DTC, Euroclear and
Clearstream. The Registrar shall refuse to register any requested transfer or
exchange that does not comply with this paragraph.

(b) Transfers of Rule 144A Notes. The following provisions shall apply with
respect to any proposed registration of transfer of a Rule 144A Note prior to
the date that is one year after the later of the date of its original issue and
the last date on which the Issuer or any Affiliate of the Issuer was the owner
of such Notes (or any predecessor thereto) (the “Resale Restriction Termination
Date”):

(1) a registration of transfer of a Rule 144A Note or a beneficial interest
therein to a QIB shall be made upon the representation of the transferee in the
form as set forth on the reverse of the Note that it is purchasing for its own
account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A, and is aware that the sale to it is being made
in reliance on Rule 144A and acknowledges that it has received such information
regarding the Issuer as the undersigned has requested pursuant to Rule 144A or
has determined not to request such information and that it is aware that the
transferor is relying upon its foregoing representations in order to claim the
exemption from registration provided by Rule 144A; provided that no such written
representation or other written certification shall be required in connection
with the transfer of a beneficial interest in the Rule 144A Global Note to a
transferee in the form of a beneficial interest in that Rule 144A Global Note in
accordance with this Indenture and the applicable procedures of DTC;

(2) [reserved]; and

(3) a registration of transfer of a Rule 144A Note or a beneficial interest
therein to a Non-U.S. Person shall be made upon receipt by the Registrar or its
agent of a certificate substantially in the form set forth in Section 2.9 from
the proposed transferee and the delivery of an Opinion of Counsel, certification
and/or other information satisfactory to the Issuer.

 

-50-



--------------------------------------------------------------------------------

(c) Transfers of Regulation S Notes. The following provisions shall apply with
respect to any proposed transfer of a Regulation S Note prior to the expiration
of the Restricted Period:

(1) a transfer of a Regulation S Note or a beneficial interest therein to a QIB
shall be made upon the representation of the transferee, in the form of
assignment on the reverse of the certificate, that it is purchasing the Note for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A, is aware that the sale to it is being made in
reliance on Rule 144A and acknowledges that it has received such information
regarding the Issuer as the undersigned has requested pursuant to Rule 144A or
has determined not to request such information and that it is aware that the
transferor is relying upon its foregoing representations in order to claim the
exemption from registration provided by Rule 144A;

(2) [reserved]; and

(3) a transfer of a Regulation S Note or a beneficial interest therein to a
Non-U.S. Person shall be made upon receipt by the Registrar or its agent of a
certificate substantially in the form set forth in Section 2.9 hereof from the
proposed transferee and receipt by the Registrar or its agent of an Opinion of
Counsel, certification and/or other information satisfactory to the Issuer.

After the expiration of the Restricted Period, interests in the Regulation S
Note may be transferred in accordance with applicable law without requiring the
certification set forth in Section 2.9 or any additional certification.

(d) Restricted Notes Legend. Upon the transfer, exchange or replacement of Notes
not bearing a Restricted Notes Legend, the Registrar shall deliver Notes that do
not bear a Restricted Notes Legend. Upon the transfer, exchange or replacement
of Notes bearing a Restricted Notes Legend, the Registrar shall deliver only
Notes that bear a Restricted Notes Legend unless (1) an Initial Note is being
transferred pursuant to an effective registration statement, (2) Initial Notes
are being exchanged for Notes that do not bear the Restricted Notes Legend in
accordance with Section 2.6(e) or (3) there is delivered to the Registrar an
Opinion of Counsel reasonably satisfactory to the Issuer to the effect that
neither such legend nor the related restrictions on transfer are required in
order to maintain compliance with the provisions of the Securities Act. Any
Additional Notes sold in a registered offering shall not be required to bear the
Restricted Notes Legend.

(e) Automatic Exchange from Global Note Bearing Restricted Notes Legend to
Global Note Not Bearing Restricted Notes Legend. Upon the Issuer’s satisfaction
that the Restricted Notes Legend shall no longer be required in order to
maintain compliance with the Securities Act, beneficial interests in a Global
Note bearing the Restricted Notes Legend (a “Restricted Global Note”) may be
automatically exchanged into beneficial interests in a Global Note not bearing
the Restricted Notes Legend (an “Unrestricted Global Note”) without any action
required by or on behalf of the Holder (the “Automatic Exchange”) at any time on
or after the date that is the 366th calendar day after (1) with respect to the
Notes issued on the Issue Date, the Issue Date or (2) with respect to Additional
Notes, if any, the issue date of such Additional Notes, or, in each case, if
such day is not a Business Day, on the next succeeding Business Day (the
“Automatic Exchange Date”). Upon the Issuer’s satisfaction that the Restricted
Notes Legend shall no longer be required in order to maintain compliance with
the Securities Act, the Issuers shall (i) provide written notice to DTC and the
Trustee at least fifteen (15) calendar days prior to the Automatic Exchange
Date, instructing DTC to exchange all of the outstanding beneficial interests in
a particular Restricted Global Note to the Unrestricted Global Note, which the
Issuer shall have previously otherwise made eligible for exchange with the DTC,
(ii) provide prior written notice (the “Automatic Exchange Notice”) to each
Holder at such Holder’s address appearing in the register of Holders at least
fifteen (15) calendar days prior to the Automatic Exchange Date (the “Automatic
Exchange Notice Date”), which notice must include (w) the Automatic Exchange
Date, (x) the section of this Indenture pursuant to which the Automatic Exchange
shall occur, (y) the “CUSIP” number of the Restricted Global Note from which
such Holder’s beneficial interests will be transferred and (z) the “CUSIP”
number of the Unrestricted Global Note into which such Holder’s beneficial
interests will be transferred, and (iii) on or prior to the Automatic Exchange
Date, deliver to the Trustee for authentication one or more Unrestricted Global
Notes, duly executed by the Issuers and an Issuer Order requesting the Trustee
to authenticate, in an aggregate principal amount equal to the aggregate
principal amount of Restricted Global Notes to be exchanged into such
Unrestricted Global Notes. At the Issuer’s written request on no less than five
(5) calendar days’ notice prior to the Automatic Exchange Notice Date, the
Trustee shall deliver, in the Issuer’s name and at its expense, the Automatic
Exchange Notice to each Holder at such Holder’s address appearing in the
register of Holders; provided that the Issuer has delivered to the Trustee such
Automatic Exchange Notice.

 

-51-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 2.6(e), during the
fifteen (15) calendar day period prior to the Automatic Exchange Date, no
transfers or exchanges other than pursuant to this Section 2.6(e) shall be
permitted without the prior written consent of the Issuer. As a condition to any
Automatic Exchange, the Issuer shall provide, and the Trustee shall be entitled
to conclusively rely upon, an Officer’s Certificate and Opinion of Counsel to
the Issuer to the effect that the Automatic Exchange shall be effected in
compliance with the Securities Act and that the restrictions on transfer
contained herein and in the Restricted Notes Legend shall no longer be required
in order to maintain compliance with the Securities Act and that the aggregate
principal amount of the particular Restricted Global Note is to be transferred
to the particular Unrestricted Global Note by adjustment made on the records of
the Trustee, as custodian for the Depositary to reflect the Automatic Exchange.
Upon such exchange of beneficial interests pursuant to this Section 2.6(e), the
aggregate principal amount of the Global Notes shall be increased or decreased
by adjustments made on the records of the Trustee, as custodian for the
Depositary, to reflect the relevant increase or decrease in the principal amount
of such Global Note resulting from the applicable exchange. The Restricted
Global Note from which beneficial interests are transferred pursuant to an
Automatic Exchange shall be cancelled following the Automatic Exchange.

(f) Retention of Written Communications. The Registrar shall retain copies of
all letters, notices and other written communications received pursuant to
Section 2.1 or this Section 2.6. The Issuer shall have the right to inspect and
make copies of all such letters, notices or other written communications at any
reasonable time upon the giving of reasonable prior written notice to the
Registrar.

(g) Obligations with Respect to Transfers and Exchanges of Notes. To permit
registrations of transfers and exchanges, the Issuers shall, subject to the
other terms and conditions of this Article II, execute and the Trustee shall
authenticate Definitive Notes and Global Notes at the Issuers’ and Registrar’s
written request.

No service charge shall be made to a Holder for any registration of transfer or
exchange, but the Issuers may require the Holder to pay a sum sufficient to
cover any transfer tax assessments or similar governmental charge payable in
connection therewith (other than any such transfer taxes, assessments or similar
governmental charges payable upon exchange or transfer pursuant to Sections 2.2,
2.6, 2.11, 2.13, 3.5, 5.6 or 9.5).

The Issuers (and the Registrar) shall not be required to register the transfer
of or exchange of any Note

(A) for a period beginning (1) 15 calendar days before the mailing of a notice
of an offer to repurchase or redeem Notes and ending at the close of business on
the day of such mailing or (2) 15 calendar days before an interest payment date
and ending on such interest payment date or (B) called for redemption, except
the unredeemed portion of any Note being redeemed in part.

Prior to the due presentation for registration of transfer of any Note, the
Issuers, the Trustee, the Paying Agent or the Registrar may deem and treat the
person in whose name a Note is registered as the owner of such Note for the
purpose of receiving payment of principal of, premium, if any, and (subject to
paragraph 2 of the forms of Notes attached hereto as Exhibit A) interest on such
Note and for all other purposes whatsoever, including without limitation the
transfer or exchange of such Note, whether or not such Note is overdue, and none
of the Issuers, the Trustee, the Paying Agent or the Registrar shall be affected
by notice to the contrary.

Any Definitive Note delivered in exchange for an interest in a Global Note
pursuant to Section 2.1(f) shall, except as otherwise provided by
Section 2.6(d), bear the applicable legend regarding transfer restrictions
applicable to the Definitive Note set forth in Section 2.1(d)(1).

All Notes issued upon any transfer or exchange pursuant to the terms of this
Indenture shall evidence the same debt and shall be entitled to the same
benefits under this Indenture as the Notes surrendered upon such transfer or
exchange.

 

-52-



--------------------------------------------------------------------------------

(h) No Obligation of the Trustee. (1) Neither the Trustee nor the Registrar
shall have any responsibility or obligation to any beneficial owner of a Global
Note, a member of, or a participant in, DTC or other Person with respect to the
accuracy of the records of DTC or its nominee or of any participant or member
thereof, with respect to any ownership interest in the Notes or with respect to
the delivery to any participant, member, beneficial owner or other Person (other
than DTC) of any notice (including any notice of redemption or purchase) or the
payment of any amount or delivery of any Notes (or other security or property)
under or with respect to such Notes. All notices and communications to be given
to the Holders and all payments to be made to Holders in respect of the Notes
shall be given or made only to or upon the order of the registered Holders
(which shall be DTC or its nominee in the case of a Global Note). The rights of
beneficial owners in any Global Note shall be exercised only through DTC subject
to the applicable rules and procedures of DTC. The Trustee may rely and shall be
fully protected in relying upon information furnished by DTC with respect to its
members, participants and any beneficial owners.

Neither the Trustee nor the Registrar shall have any obligation or duty to
monitor, determine or inquire as to compliance with any restrictions on transfer
imposed under this Indenture or under applicable law with respect to any
transfer of any interest in any Note (including any transfers between or among
DTC participants, members or beneficial owners in any Global Note) other than to
require delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by, the terms
of this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof. Neither the Trustee nor any of
its agents shall have any responsibility for any actions taken or not taken by
DTC.

SECTION 2.7. [Reserved].

SECTION 2.8. [Reserved].

SECTION 2.9. Form of Certificate to be Delivered in Connection with Transfers
Pursuant to Regulation S.

[Date]

[Double Eagle Acquisition Sub, Inc.

c/o Advent International Corporation

75 State Street

Boston, MA 02109

Attention: President]1

[inVentiv Group Holdings, Inc.

1 Van de Graaff Drive

Burlington, MA 01803

Attention: General Counsel]2

Wilmington Trust, National Association, as Trustee

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attention: [Double Eagle Acquisition Sub, Inc./inVentiv Group Holdings, Inc.]
Administrator

Telecopy: (612) 217-5651

 

Re: Double Eagle Acquisition Sub, Inc./inVentiv Group Holdings, Inc. (the
“Issuer”)

7.500% Senior Notes due 2024 (the “Notes”)

 

1  To be used before the Escrow Release Date.

2  To be used on and after the Escrow Release Date.

 

-53-



--------------------------------------------------------------------------------

Ladies and Gentlemen:

In connection with our proposed sale of $[            ] aggregate principal
amount of the Notes, we confirm that such sale has been effected pursuant to and
in accordance with Regulation S under the United States Securities Act of 1933,
as amended (the “Securities Act”), and, accordingly, we represent that:

(a) the offer of the Notes was not made to a person in the United States;

(b) either (i) at the time the buy order was originated, the transferee was
outside the United States or we and any person acting on our behalf reasonably
believed that the transferee was outside the United States or (ii) the
transaction was executed in, on or through the facilities of a designated
off-shore securities market and neither we nor any person acting on our behalf
knows that the transaction has been pre-arranged with a buyer in the United
States;

(c) no directed selling efforts have been made in the United States in
contravention of the requirements of Rule 903(a)(2) or Rule 904(a)(2) of
Regulation S, as applicable; and

(d) the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act.

In addition, if the sale is made during a restricted period and the provisions
of Rule 903(b)(2), Rule 903(b)(3) or Rule 904(b)(1) of Regulation S are
applicable thereto, we confirm that such sale has been made in accordance with
the applicable provisions of Rule 903(b)(2), Rule 903(b)(3) or Rule 904(b)(1),
as the case may be.

We also hereby certify that we [are][are not] an Affiliate of the Issuer[s] and,
to our knowledge, the transferee of the Notes [is][is not] an Affiliate of the
Issuer[s].

The Trustee and the Issuer are entitled to conclusively rely upon this letter
and are irrevocably authorized to produce this letter or a copy hereof to any
interested party in any administrative or legal proceedings or official inquiry
with respect to the matters covered hereby. Terms used in this certificate have
the meanings set forth in Regulation S.

 

Very truly yours, [Name of Transferor] By:       Authorized Signature

 

-54-



--------------------------------------------------------------------------------

SECTION 2.10. [Reserved].

SECTION 2.11. Mutilated, Destroyed, Lost or Stolen Notes.

If a mutilated Note is surrendered to the Registrar or if the Holder of a Note
claims that the Note has been lost, destroyed or wrongfully taken, the Issuers
shall issue and the Trustee shall authenticate a replacement Note if the
requirements of Section 8-405 of the Uniform Commercial Code are met, such that
the Holder (a) satisfies the Issuer and the Trustee that such Note has been
lost, destroyed or wrongfully taken within a reasonable time after such Holder
has notice of such loss, destruction or wrongful taking and the Registrar has
not registered a transfer prior to receiving such notification, (b) makes such
request to the Issuer and the Trustee prior to the Note being acquired by a
protected purchaser as defined in Section 8-303 of the Uniform Commercial Code
(a “protected purchaser”), (c) satisfies any other reasonable requirements of
the Trustee and (d) provides an indemnity bond, as more fully described below;
provided, however, if after the delivery of such replacement Note, a protected
purchaser of the Note for which such replacement Note was issued presents for
payment or registration such replaced Note, the Trustee and/or the Issuer shall
be entitled to recover such replacement Note from the Person to whom it was
issued and delivered or any Person taking therefrom, except a protected
purchaser, and shall be entitled to recover upon the security or indemnity
provided therefor to the extent of any loss, damage, cost or expense incurred by
the Issuer or the Trustee in connection therewith. Such Holder shall furnish an
indemnity bond sufficient in the judgment of the (i) Trustee to protect the
Trustee and (ii) the Issuer to protect the Issuers, the Trustee, the Paying
Agent and the Registrar, from any loss which any of them may suffer if a Note is
replaced, and, in the absence of notice to the Issuer, any Guarantor or the
Trustee that such Note has been acquired by a protected purchaser, the Issuer
shall execute, and upon receipt of an Issuer Order, the Trustee shall
authenticate and make available for delivery, in exchange for any such mutilated
Note or in lieu of any such destroyed, lost or stolen Note, a new Note of like
tenor and principal amount, bearing a number not contemporaneously outstanding.

In case any such mutilated, destroyed, lost or stolen Note has become or is
about to become due and payable, the Issuer in its discretion may, instead of
issuing a new Note, pay such Note.

Upon the issuance of any new Note under this Section 2.11, the Issuer may
require that such Holder pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of counsel and of the Trustee) in
connection therewith.

Subject to the proviso in the initial paragraph of this Section 2.11, every new
Note issued pursuant to this Section 2.11, in lieu of any mutilated, destroyed,
lost or stolen Note shall constitute an original additional contractual
obligation of the Issuers, any Guarantor (if applicable) and any other obligor
upon the Notes, whether or not the mutilated, destroyed, lost or stolen Note
shall be at any time enforceable by anyone, and shall be entitled to all
benefits of this Indenture equally and proportionately with any and all other
Notes duly issued hereunder.

The provisions of this Section 2.11 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

SECTION 2.12. Outstanding Notes. Notes outstanding at any time are all Notes
authenticated by the Trustee except for those cancelled by it, those delivered
to it for cancellation, those paid pursuant to Section 2.11 and those described
in this Section 2.12 as not outstanding. A Note does not cease to be outstanding
in the event the Issuers or an Affiliate of the Issuers holds the Note;
provided, however, that (i) for purposes of determining which are outstanding
for consent or voting purposes hereunder, the provisions of Section 13.4 shall
apply and (ii) in determining whether the Trustee shall be protected in making a
determination whether the Holders of the requisite principal amount of
outstanding Notes are present at a meeting of Holders of Notes for quorum
purposes or have consented to or voted in favor of any request, demand,
authorization, direction, notice, consent, waiver, amendment or modification
hereunder, or relying upon any such quorum, consent or vote, only Notes which a
Trust Officer of the Trustee actually knows to be held by the Issuers or an
Affiliate of the Issuers shall not be considered outstanding.

If a Note is replaced pursuant to Section 2.11 (other than a mutilated Note
surrendered for replacement), it ceases to be outstanding unless the Trustee and
the Issuer receive proof satisfactory to them that the replaced Note is held by
a protected purchaser. A mutilated Note ceases to be outstanding upon surrender
of such Note and replacement pursuant to Section 2.11.

 

-55-



--------------------------------------------------------------------------------

If the Paying Agent segregates and holds in trust, in accordance with this
Indenture, on a Redemption Date or maturity date, money sufficient to pay all
principal, premium, if any, and accrued interest payable on that date with
respect to the Notes (or portions thereof) to be redeemed or maturing, as the
case may be, and the Paying Agent is not prohibited from paying such money to
the Holders on that date pursuant to the terms of this Indenture, then on and
after that date such Notes (or portions thereof) cease to be outstanding and
interest on them ceases to accrue.

SECTION 2.13. Temporary Notes. In the event that Definitive Notes are to be
issued under the terms of this Indenture, until such Definitive Notes are ready
for delivery, the Issuers may prepare and the Trustee shall authenticate
temporary Notes. Temporary Notes shall be substantially in the form, and shall
carry all rights, of Definitive Notes but may have variations that the Issuer
considers appropriate for temporary Notes. Without unreasonable delay, the
Issuers shall prepare and the Trustee shall authenticate Definitive Notes. After
the preparation of Definitive Notes, the temporary Notes shall be exchangeable
for Definitive Notes upon surrender of the temporary Notes at any office or
agency maintained by the Issuer for that purpose and such exchange shall be
without charge to the Holder. Upon surrender for cancellation of any one or more
temporary Notes, the Issuers shall execute, and the Trustee shall, upon receipt
of an Issue Order, authenticate and make available for delivery in exchange
therefor, one or more Definitive Notes representing an equal principal amount of
Notes. Until so exchanged, the Holder of temporary Notes shall in all respects
be entitled to the same benefits under this Indenture as a Holder of Definitive
Notes.

SECTION 2.14. Cancellation. The Issuer at any time may deliver Notes to the
Trustee for cancellation. The Registrar and the Paying Agent shall forward to
the Trustee any Notes surrendered to them for registration of transfer, exchange
or payment. The Trustee and no one else shall cancel all Notes surrendered for
registration of transfer, exchange, payment or cancellation and dispose of such
Notes in accordance with its internal policies and customary procedures (subject
to the record retention requirements of the Exchange Act and the Trustee). If
the Issuers or any Guarantor acquires any of the Notes, such acquisition shall
not operate as a redemption or satisfaction of the Indebtedness represented by
such Notes unless and until the same are surrendered to the Trustee for
cancellation pursuant to this Section 2.14. The Issuers may not issue new Notes
to replace Notes it has paid or delivered to the Trustee for cancellation for
any reason other than in connection with a transfer or exchange.

At such time as all beneficial interests in a Global Note have either been
exchanged for Definitive Notes, transferred, redeemed, repurchased or canceled,
such Global Note shall be returned by DTC to the Trustee for cancellation or
retained and canceled by the Trustee. At any time prior to such cancellation, if
any beneficial interest in a Global Note is exchanged for Definitive Notes,
transferred in exchange for an interest in another Global Note, redeemed,
repurchased or canceled, the principal amount of Notes represented by such
Global Note shall be reduced and an adjustment shall be made on the books and
records of the Trustee (if it is then the Notes Custodian for such Global Note)
with respect to such Global Note, by the Trustee or the Notes Custodian, to
reflect such reduction.

SECTION 2.15. Payment of Interest; Defaulted Interest. Interest on any Note
which is payable, and is punctually paid or duly provided for, on any interest
payment date shall be paid to the Person in whose name such Note (or one or more
Predecessor Notes) is registered at the close of business on the regular record
date for such payment at the office or agency of the Issuer maintained for such
purpose pursuant to Section 2.3.

Any interest on any Note which is payable, but is not paid when the same becomes
due and payable and such nonpayment continues for a period of 30 days shall
forthwith cease to be payable to the Holder on the regular record date, and such
defaulted interest and (to the extent lawful) interest on such defaulted
interest at the rate borne by the Notes (such defaulted interest and interest
thereon herein collectively called “Defaulted Interest”) shall be paid by the
Issuers, at their election, as provided in clause (a) or (b) below:

(a) The Issuers may elect to make payment of any Defaulted Interest to the
Persons in whose names the Notes (or their respective predecessor Notes) are
registered at the close of business on a Special Record Date (as defined below)
for the payment of such Defaulted Interest, which shall be fixed in the
following manner. The Issuers shall notify the Trustee in writing of the amount
of Defaulted Interest

 

-56-



--------------------------------------------------------------------------------

proposed to be paid on each Note and the date (not less than 30 days after such
notice) of the proposed payment (the “Special Interest Payment Date”), and at
the same time the Issuers shall deposit with the Trustee an amount of money
equal to the aggregate amount proposed to be paid in respect of such Defaulted
Interest or shall make arrangements satisfactory to the Trustee for such deposit
prior to the date of the proposed payment, such money when deposited to be held
in trust for the benefit of the Persons entitled to such Defaulted Interest as
in this Section 2.15(a). Thereupon the Issuers shall fix a record date (the
“Special Record Date”) for the payment of such Defaulted Interest, which date
shall be not more than 20 calendar days and not less than 15 calendar days prior
to the Special Interest Payment Date and not less than 10 calendar days after
the receipt by the Trustee of the notice of the proposed payment. The Issuers
shall promptly notify the Trustee in writing of such Special Record Date, and in
the name and at the expense of the Issuers, the Trustee shall cause notice of
the proposed payment of such Defaulted Interest and the Special Record Date and
Special Interest Payment Date therefor to be given in the manner provided for in
Section 13.1, not less than 10 calendar days prior to such Special Record Date.
Notice of the proposed payment of such Defaulted Interest and the Special Record
Date and Special Interest Payment Date therefor having been so given, such
Defaulted Interest shall be paid on the Special Interest Payment Date to the
Persons in whose names the Notes (or their respective predecessor Notes) are
registered at the close of business on such Special Record Date and shall no
longer be payable pursuant to the provisions in Section 2.15(b).

(b) The Issuers may make payment of any Defaulted Interest in any other lawful
manner not inconsistent with the requirements of any securities exchange on
which the Notes may be listed, and upon such notice as may be required by such
exchange, if, after written notice given by the Issuers to the Trustee of the
proposed payment pursuant to this Section 2.15(b), such manner of payment shall
be deemed practicable by the Trustee.

Subject to the foregoing provisions of this Section 2.15, each Note delivered
under this Indenture upon registration of, transfer of or in exchange for or in
lieu of any other Note shall carry the rights to interest accrued and unpaid,
and to accrue, which were carried by such other Note.

SECTION 2.16. CUSIP and ISIN Numbers.

The Issuers in issuing the Notes may use “CUSIP” and “ISIN” numbers and, if so,
the Trustee shall use “CUSIP and “ISIN” numbers in notices of redemption or
purchase as a convenience to Holders; provided, however, that any such notice
may state that no representation is made as to the correctness of such numbers
either as printed on the Notes or as contained in any notice of a redemption or
purchase and that reliance may be placed only on the other identification
numbers printed on the Notes, and any such redemption or purchase shall not be
affected by any defect in or omission of such CUSIP and ISIN numbers. The Issuer
shall promptly notify the Trustee in writing of any change in the CUSIP and ISIN
numbers.

ARTICLE III

COVENANTS

SECTION 3.1. Payment of Notes. The Issuers shall promptly pay the principal of,
premium, if any, and interest on the Notes on the dates and in the manner
provided in the Notes and in this Indenture. Principal, premium, if any, and
interest shall be considered paid on the date due if by 11:00 a.m. Eastern time
on such date the Trustee or the Paying Agent holds in accordance with this
Indenture money sufficient to pay all principal, premium, if any, and interest
then due and the Trustee or the Paying Agent, as the case may be, is not
prohibited from paying such money to the Holders on that date pursuant to the
terms of this Indenture.

The Issuers shall pay interest on overdue principal at the rate specified
therefor in the Notes, and it shall pay interest on overdue installments of
interest at the same rate to the extent lawful.

Notwithstanding anything to the contrary contained in this Indenture, the
Issuers may, to the extent they are required to do so by law, deduct or withhold
income or other similar taxes imposed by the United States of America from
principal or interest payments hereunder.

 

-57-



--------------------------------------------------------------------------------

SECTION 3.2. Limitation on Indebtedness.

(a) The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries to, Incur any Indebtedness (including Acquired Indebtedness);
provided, however, that the Issuer and any of its Restricted Subsidiaries may
Incur Indebtedness (including Acquired Indebtedness) if on the date of such
Incurrence and after giving pro forma effect thereto (including pro forma
application of the proceeds thereof), the Fixed Charge Coverage Ratio of the
Issuer and its Restricted Subsidiaries is greater than 2.00 to 1.00; provided,
further, that Non-Guarantors may not Incur Indebtedness under this
Section 3.2(a) if, after giving pro forma effect to such Incurrence (including a
pro forma application of the net proceeds therefrom), more than an aggregate of
the greater of (a) $250.0 million and (b) 60.0% of LTM EBITDA of Indebtedness of
Non-Guarantors would be outstanding pursuant to this paragraph at such time.

(b) The first paragraph of this covenant will not prohibit the Incurrence of the
following Indebtedness (collectively, “Permitted Debt”):

(1) (X) Indebtedness Incurred under any Credit Facility (other than the ABL
Credit Agreement) by the Issuer or any of its Restricted Subsidiaries (including
letters of credit or bankers’ acceptances issued or created under any Credit
Facility) and Guarantees in respect of such Indebtedness, up to an aggregate
principal amount at the time of Incurrence equal to the greater of (a) the sum
of (i) $1,730.0 million and (ii) the greater of (A) $280.0 million and (B) 75.0%
of LTM EBITDA and (b) the maximum amount of Indebtedness that the Issuer and its
Restricted Subsidiaries could incur such that the Consolidated Secured Leverage
Ratio is equal to or less than 5.00 to 1.00 on a pro forma basis (provided that,
for purposes of determining the amount that may be Incurred under this clause
(b), all Indebtedness incurred under this clause (b) shall be deemed to be
secured by Liens), and (Y) Indebtedness Incurred under the ABL Credit Agreement
by the Issuer or any of its Restricted Subsidiaries (including letters of credit
or bankers’ acceptances issued or created under any Credit Facility) and
Guarantees in respect of such Indebtedness, up to an aggregate principal amount
outstanding at any one time not to exceed the greater of (a) $350.0 million and
(b) the Borrowing Base as of the date of such incurrence, and (Z) in the case of
any refinancing of any Indebtedness permitted under this clause or any portion
thereof, the aggregate amount of fees, underwriting discounts, accrued and
unpaid interest, premiums (including, without limitation, tender premiums) and
other costs and expenses (including, without limitation, original issue
discount, upfront fees or similar fees) Incurred in connection with such
refinancing, and any Refinancing Indebtedness in respect thereof;

(2) (i) Guarantees by the Issuer or any Restricted Subsidiary of Indebtedness or
other obligations of the Issuer or any Restricted Subsidiary so long as the
Incurrence of such Indebtedness or other obligations is not prohibited by the
terms of this Indenture;

(3) Indebtedness of the Issuer owing to and held by any Restricted Subsidiary or
Indebtedness of a Restricted Subsidiary owing to and held by the Issuer or any
Restricted Subsidiary; provided, however, that:

(i) any subsequent issuance or transfer of Capital Stock or any other event
which results in any such Indebtedness being held by a Person other than the
Issuer or a Restricted Subsidiary; and

(ii) any sale or other transfer of any such Indebtedness to a Person other than
the Issuer or a Restricted Subsidiary,

shall be deemed, in each case, to constitute an Incurrence of such Indebtedness
by the Issuer or such Restricted Subsidiary, as the case may be;

(4) Indebtedness represented by (i) the Notes (other than any Additional Notes),
including any Guarantee thereof, (ii) any Indebtedness (other than Indebtedness
incurred pursuant to clauses (1), (2) and (4)(i) above) outstanding on the
Escrow Release Date and any Guarantee thereof, (iii) Refinancing Indebtedness
(including, with respect to the Notes and any Guarantee thereof) Incurred in
respect of any Indebtedness described in this clause or clauses (2), (5) or
(19) of this Section 3.2(b) or Incurred pursuant to Section 3.2(a), and
(iv) Management Advances;

 

-58-



--------------------------------------------------------------------------------

(5) Indebtedness of (x) the Issuer or any Restricted Subsidiary Incurred or
issued to finance an acquisition or (y) Persons that are acquired by the Issuer
or any Restricted Subsidiaries or merged into, amalgamated or consolidated with
the Issuer or any Restricted Subsidiary in accordance with the terms of this
Indenture; provided that such Indebtedness is in an aggregate amount not to
exceed (a) the greater of $100.0 million and 25.0% of LTM EBITDA at the time of
Incurrence plus (b) unlimited additional Indebtedness if after giving effect to
such acquisition, merger or consolidation, either

(i) the Issuer would be permitted to Incur at least $1.00 of additional
Indebtedness pursuant to Section 3.2(a),

(ii) either the Fixed Charge Coverage Ratio of the Issuer and the Restricted
Subsidiaries would not be lower or the Consolidated Total Leverage Ratio of the
Issuer and the Restricted Subsidiaries would not be higher, in each case, than
it was immediately prior to such acquisition, merger or consolidation, or

(iii) such Indebtedness constitutes Acquired Indebtedness (other than
Indebtedness Incurred in contemplation of the transaction or series of related
transactions pursuant to which such Person became a Restricted Subsidiary or was
otherwise acquired by the Issuer or a Restricted Subsidiary); provided that, in
the case of this clause (iii), the only obligors with respect to such
Indebtedness shall be those Persons who were obligors of such Indebtedness prior
to such acquisition, merger or consolidation;

(6) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes);

(7) Indebtedness (i) represented by Capitalized Lease Obligations or Purchase
Money Obligations, in an aggregate outstanding principal amount which, when
taken together with the principal amount of all other Indebtedness Incurred
pursuant to this clause (7) and then outstanding, does not exceed the greater of
(x) $100.0 million and (y) 25.0% of LTM EBITDA at the time of Incurrence and any
Refinancing Indebtedness in respect thereof and (ii) arising out of Sale and
Leaseback Transactions;

(8) Indebtedness in respect of (i) workers’ compensation claims, self-insurance
obligations, customer guarantees, performance, indemnity, surety, judgment,
appeal, advance payment (including progress premiums), customs, value added or
other tax or other guarantees or other similar bonds, instruments or obligations
and completion guarantees and warranties provided by the Issuer or a Restricted
Subsidiary or relating to liabilities, obligations or guarantees Incurred in the
ordinary course of business or consistent with past practice, (ii) the honoring
by a bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business or
consistent with past practice; provided, however, that such Indebtedness is
extinguished within five Business Days of Incurrence; (iii) customer deposits
and advance payments (including progress premiums) received in the ordinary
course of business or consistent with past practice from customers for goods or
services purchased in the ordinary course of business or consistent with past
practice; (iv) letters of credit, bankers’ acceptances, warehouse receipts,
guarantees or other similar instruments or obligations issued or relating to
liabilities or obligations Incurred in the ordinary course of business or
consistent with past practice, (v) any customary treasury, depositary, cash
management, automatic clearinghouse arrangements, overdraft protections, credit
or debit card, purchase card, electronic funds transfer, cash pooling or netting
or setting off arrangements or similar arrangements in the ordinary course of
business or consistent with past practice, and (vi) Settlement Indebtedness;

(9) Indebtedness arising from agreements providing for guarantees,
indemnification, obligations in respect of earn-outs or other adjustments of
purchase price or, in each case, similar obligations, in each case, Incurred or
assumed in connection with the acquisition or disposition of any

 

-59-



--------------------------------------------------------------------------------

business or assets or Person or any Capital Stock of a Subsidiary (other than
Guarantees of Indebtedness Incurred by any Person acquiring or disposing of such
business or assets or such Subsidiary for the purpose of financing such
acquisition or disposition); provided that the maximum liability of the Issuer
and its Restricted Subsidiaries in respect of all such Indebtedness in
connection with a disposition shall at no time exceed the gross proceeds,
including the fair market value of non-cash proceeds (measured at the time
received and without giving effect to any subsequent changes in value), actually
received by the Issuer and its Restricted Subsidiaries in connection with such
disposition;

(10) Indebtedness in an aggregate outstanding principal amount which, when taken
together with the principal amount of all other Indebtedness Incurred pursuant
to this clause (10) and then outstanding, will not exceed 100.0% of the Net Cash
Proceeds received by the Issuer from the issuance or sale (other than to a
Restricted Subsidiary) of its Capital Stock or otherwise contributed to the
equity (in each case, other than through the issuance of Disqualified Stock,
Designated Preferred Stock or an Excluded Contribution) of the Issuer, in each
case, subsequent to the Escrow Release Date and any Refinancing Indebtedness in
respect thereof; provided, however, that (i) any such Net Cash Proceeds that are
so received or contributed shall not increase the amount available for making
Restricted Payments to the extent the Issuer and its Restricted Subsidiaries
Incur Indebtedness in reliance thereon and (ii) any Net Cash Proceeds that are
so received or contributed shall be excluded for purposes of Incurring
Indebtedness pursuant to this clause (10) to the extent such Net Cash Proceeds
or cash have been applied to make Restricted Payments;

(11) Indebtedness of Non-Guarantors in an aggregate amount not to exceed the
greater of (a) $100.0 million and (b) 25.0% of LTM EBITDA at the time of
Incurrence and any Refinancing Indebtedness in respect thereof;

(12) Indebtedness consisting of promissory notes issued by the Issuer or any of
its Subsidiaries to any future, present or former employee, director, contractor
or consultant of the Issuer, any of its Subsidiaries or any Parent Entity (or
permitted transferees, assigns, estates, or heirs of such employee, director,
contractor or consultant), to finance the purchase or redemption of Capital
Stock of the Issuer or any Parent Entity that is permitted by Section 3.3;

(13) Indebtedness of the Issuer or any of its Restricted Subsidiaries consisting
of (i) the financing of insurance premiums or (ii) take-or-pay obligations
contained in supply arrangements, in each case Incurred in the ordinary course
of business or consistent with past practice;

(14) Indebtedness in an aggregate outstanding principal amount which when taken
together with the principal amount of all other Indebtedness Incurred pursuant
to this clause (14) and then outstanding will not exceed the greater of (i)
$275.0 million and (ii) 70.0% of LTM EBITDA;

(15) Indebtedness in respect of a Receivables Facility;

(16) Indebtedness of the Issuer or any of its Restricted Subsidiaries arising
pursuant to any Permitted Tax Restructuring;

(17) Indebtedness to the seller of any business or assets permitted to be
acquired by the Issuer or any Restricted Subsidiary under this Indenture;
provided that the aggregate amount of Indebtedness Incurred pursuant to this
clause and then outstanding will not exceed $50.0 million;

(18) any obligation, or guaranty of any obligation, of the Issuer or any
Restricted Subsidiary to reimburse or indemnify a Person extending credit to
customers of the Issuer or a Restricted Subsidiary incurred in the ordinary
course of business or consistent with past practice for all or any portion of
the amounts payable by such customers to the Person extending such credit;

 

-60-



--------------------------------------------------------------------------------

(19) Indebtedness to a customer to finance the acquisition of any equipment
necessary to perform services for such customer; provided that the terms of such
Indebtedness are consistent with those entered into with respect to similar
Indebtedness prior to the Issue Date, including that (1) the repayment of such
Indebtedness is conditional upon such customer ordering a specific volume of
goods and (2) such Indebtedness does not bear interest or provide for scheduled
amortization or maturity; and

(20) obligations in respect of Disqualified Stock in an amount not to exceed
$25.0 million outstanding at the time of Incurrence.

(c) For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness Incurred pursuant to and in compliance
with, this Section 3.2:

(1) subject to clause (3) below, in the event that all or any portion of any
item of Indebtedness meets the criteria of more than one of the types of
Indebtedness described in the first and second paragraphs of this covenant, the
Issuer, in its sole discretion, shall classify, and may from time to time
reclassify, such item of Indebtedness and only be required to include the amount
and type of such Indebtedness in Section 3.2(a) or one of the clauses of
Section 3.2(b);

(2) additionally, all or any portion of any item of Indebtedness may later be
reclassified as having been Incurred pursuant to any type of Indebtedness
described in Section 3.2(a) or (b) so long as such Indebtedness is permitted to
be Incurred pursuant to such provision and any related Liens are permitted to be
Incurred at the time of reclassification;

(3) all Indebtedness outstanding on the Escrow Release Date under the Credit
Agreements shall be deemed to have been Incurred on the Escrow Release Date
under Section 3.2(b)(1);

(4) in the case of any Refinancing Indebtedness, when measuring the outstanding
amount of such Indebtedness, such amount shall not include the aggregate amount
of fees, underwriting discounts, accrued and unpaid interest, premiums
(including, without limitation, tender premiums) and other costs and expenses
(including, without limitation, original issue discount, upfront fees or similar
fees) Incurred in connection with such refinancing;

(5) Guarantees of, or obligations in respect of letters of credit, bankers’
acceptances or other similar instruments relating to, or Liens securing,
Indebtedness that is otherwise included in the determination of a particular
amount of Indebtedness shall not be included;

(6) if obligations in respect of letters of credit, bankers’ acceptances or
other similar instruments are Incurred pursuant to any Credit Facility and are
being treated as Incurred pursuant to Section 3.2(a) or any clause of
Section 3.2(b) and the letters of credit, bankers’ acceptances or other similar
instruments relate to other Indebtedness, then such other Indebtedness shall not
be included;

(7) the principal amount of any Disqualified Stock of the Issuer or a Restricted
Subsidiary, or Preferred Stock of a Restricted Subsidiary, will be equal to the
greater of the maximum mandatory redemption or repurchase price (not including,
in either case, any redemption or repurchase premium) or the liquidation
preference thereof;

(8) Indebtedness permitted by this covenant need not be permitted solely by
reference to one provision permitting such Indebtedness but may be permitted in
part by one such provision and in part by one or more other provisions of this
covenant permitting such Indebtedness;

(9) in the event that the Issuer or a Restricted Subsidiary enters into or
increases commitments under a revolving credit facility, enters into any
commitment to Incur or issue Indebtedness, Disqualified Stock or Preferred Stock
or commits to Incur any Lien pursuant to clause (32) of the definition of
“Permitted Liens,” the incurrence or issuance thereof for all purposes under
this Indenture, including without limitation for purposes of calculating the
Fixed Charge Coverage Ratio, the Consolidated Secured Leverage Ratio or the
Consolidated Total Leverage Ratio, as applicable, or usage of clauses
(1) through (20) of Section 3.2(b) (if any) for borrowings and reborrowings
thereunder (and including issuance and

 

-61-



--------------------------------------------------------------------------------

creation of letters of credit and bankers’ acceptances thereunder) will, at the
Issuer’s option, either (a) be determined on the date of such revolving credit
facility or such entry into or increase in commitments (assuming that the full
amount thereof has been borrowed as of such date) or other Indebtedness,
Disqualified Stock or Preferred Stock, and, if such Fixed Charge Coverage Ratio,
the Consolidated Secured Leverage Ratio or the Consolidated Total Leverage
Ratio, as applicable, test or other provision of this Indenture referred to
above is satisfied with respect thereto at such time, any borrowing or
reborrowing thereunder (and the issuance and creation of letters of credit and
bankers’ acceptances thereunder) will be permitted under this covenant
irrespective of the Fixed Charge Coverage Ratio, the Consolidated Secured
Leverage Ratio or the Consolidated Total Leverage Ratio, as applicable, or other
provision of this Indenture at the time of any borrowing or reborrowing (or
issuance or creation of letters of credit or bankers’ acceptances thereunder)
(the committed amount permitted to be borrowed or reborrowed (and the issuance
and creation of letters of credit and bankers’ acceptances) on a date pursuant
to the operation of this clause (a) shall be the “Reserved Indebtedness Amount”
as of such date for purposes of the Fixed Charge Coverage Ratio, the
Consolidated Secured Leverage Ratio or the Consolidated Total Leverage Ratio, as
applicable), or (b) be determined on the date such amount is borrowed pursuant
to any such facility or increased commitment, and in each case, the Issuer may
revoke such determination at any time and from time to time;

(10) in the event that the Issuer or a Restricted Subsidiary (x) incurs
Indebtedness to finance an acquisition or (y) assumes Indebtedness of Persons
that are acquired by the Issuer or any Restricted Subsidiary or merged into the
Issuer or a Restricted Subsidiary in accordance with the terms of this
Indenture, the date of determination of the Fixed Charge Coverage Ratio, the
Consolidated Secured Leverage Ratio or the Consolidated Total Leverage Ratio, as
applicable, shall, at the option of the Issuer, be (a) the date that a
definitive agreement for such acquisition is entered into and the Fixed Charge
Coverage Ratio, the Consolidated Secured Leverage Ratio or the Consolidated
Total Leverage Ratio, as applicable, shall be calculated giving pro forma effect
to such acquisition and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) consistent with the definition of the Fixed Charge Coverage Ratio, the
Consolidated Secured Leverage Ratio or the Consolidated Total Leverage Ratio, as
applicable, and, for the avoidance of doubt, (A) if any such ratios are exceeded
as a result of fluctuations in such ratio (including due to fluctuations in the
Consolidated EBITDA of the Issuer or the target company) at or prior to the
consummation of the relevant acquisition, such ratios will not be deemed to have
been exceeded as a result of such fluctuations solely for purposes of
determining whether such acquisition and any related transactions are permitted
hereunder and (B) such ratios shall not be tested at the time of consummation of
such acquisition or related transactions; provided, further, that if the Issuer
elects to have such determinations occur at the time of entry into such
definitive agreement, (i) any such transaction shall be deemed to have occurred
on the date the definitive agreement is entered into and to be outstanding
thereafter for purposes of calculating any ratios under this Indenture after the
date of such agreement and before the earlier of the date of consummation of
such acquisition or the date such agreement is terminated or expires without
consummation of such acquisition and (ii) to the extent any covenant baskets
were utilized in satisfying any covenants, such baskets shall be deemed utilized
until the earlier of the date of consummation of such acquisition or the date
such agreement is terminated or expires without consummation of such
acquisition, but any calculation of Consolidated Net Income or Consolidated
EBITDA for purposes of other incurrences of Indebtedness or Liens or making of
Restricted Payments (not related to such acquisition) shall not reflect such
acquisition until it has been consummated or (b) the date such Indebtedness is
Incurred or assumed;

(11) notwithstanding anything in this covenant to the contrary, in the case of
any Indebtedness incurred to refinance Indebtedness initially incurred in
reliance on a clause of the second paragraph of this covenant measured by
reference to a percentage of LTM EBITDA at the time of Incurrence, if such
refinancing would cause the percentage of LTM EBITDA restriction to be exceeded
if calculated based on the percentage of LTM EBITDA on the date of such
refinancing, such percentage of LTM EBITDA restriction shall not be deemed to be
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being refinanced, plus
premiums (including tender premiums), defeasance, costs and fees in connection
with such refinancing; and

 

-62-



--------------------------------------------------------------------------------

(12) the amount of Indebtedness issued at a price that is less than the
principal amount thereof will be equal to the amount of the liability in respect
thereof determined on the basis of GAAP.

Accrual of interest, accrual of dividends, the accretion of accreted value, the
accretion or amortization of original issue discount, the payment of interest in
the form of additional Indebtedness, the payment of dividends in the form of
additional shares of Preferred Stock or Disqualified Stock or the
reclassification of commitments or obligations not treated as Indebtedness due
to a change in GAAP, will not be deemed to be an Incurrence of Indebtedness for
purposes of this Section 3.2.

If at any time an Unrestricted Subsidiary becomes a Restricted Subsidiary, any
Indebtedness of such Subsidiary shall be deemed to be Incurred by a Restricted
Subsidiary of the Issuer as of such date (and, if such Indebtedness is not
permitted to be Incurred as of such date under this Section 3.2, the Issuer
shall be in default of this Section 3.2).

For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided, that if such Indebtedness is
Incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable U.S. dollar-denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed (a) the principal amount of such
Indebtedness being refinanced plus (b) the aggregate amount of fees,
underwriting discounts, accrued and unpaid interest, premiums (including,
without limitation, tender premiums) and other costs and expenses (including,
without limitation, original issue discount, upfront fees or similar fees)
Incurred in connection with such refinancing.

Notwithstanding any other provision of this Section 3.2, the maximum amount of
Indebtedness that the Issuer or a Restricted Subsidiary may Incur pursuant to
this Section 3.2 shall not be deemed to be exceeded solely as a result of
fluctuations in the exchange rate of currencies. The principal amount of any
Indebtedness Incurred to refinance other Indebtedness, if Incurred in a
different currency from the Indebtedness being refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
Refinancing Indebtedness is denominated that is in effect on the date of such
refinancing.

The Issuer shall not, and shall not permit any Co-Issuer or any Guarantor to,
directly or indirectly, Incur any Indebtedness (including Acquired Indebtedness)
that is subordinated or junior in right of payment to any Indebtedness of the
Issuer or such Co-Issuer or Guarantor, as the case may be, unless such
Indebtedness is expressly subordinated in right of payment to the Notes or such
Guarantor’s Note Guarantee to the extent and in the same manner as such
Indebtedness is subordinated to other Indebtedness of the Issuer or such
Co-Issuer or Guarantor, as the case may be; provided that for purposes of this
Indenture, (1) unsecured Indebtedness shall not be treated as subordinated or
junior to Secured Indebtedness merely because it is unsecured and (2) senior
Indebtedness shall not be treated as subordinated or junior to any other senior
Indebtedness merely because it has a junior priority with respect to the same
collateral or is secured by different collateral or because it is guaranteed by
different obligors.

SECTION 3.3. Limitation on Restricted Payments.

(a) The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries, directly or indirectly,

to:

(1) declare or pay any dividend or make any distribution on or in respect of the
Issuer’s or any Restricted Subsidiary’s Capital Stock (including, without
limitation, any such payment in connection with any merger or consolidation
involving the Issuer or any of its Restricted Subsidiaries) except:

(i) dividends or distributions payable in Capital Stock of the Issuer (other
than Disqualified Stock) or in options, warrants or other rights to purchase
such Capital Stock of the Issuer; and

 

-63-



--------------------------------------------------------------------------------

(ii) dividends or distributions payable to the Issuer or a Restricted Subsidiary
(and, in the case of the Issuer or any such Restricted Subsidiary making such
dividend or distribution, to holders of its Capital Stock other than the Issuer
or another Restricted Subsidiary on no more than a pro rata basis);

(2) purchase, repurchase, redeem, retire or otherwise acquire or retire for
value any Capital Stock of the Issuer or any Parent Entity held by Persons other
than the Issuer or a Restricted Subsidiary;

(3) purchase, repurchase, redeem, defease or otherwise acquire or retire for
value, prior to scheduled maturity, scheduled repayment or scheduled sinking
fund payment, any Subordinated Indebtedness of the Issuer or a Restricted
Subsidiary (other than (i) any such purchase, repurchase, redemption, defeasance
or other acquisition or retirement in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case, due within
one year of the date of purchase, repurchase, redemption, defeasance or other
acquisition or retirement and (ii) any Indebtedness Incurred pursuant to
Section 3.2(b)(3)); or

(4) make any Restricted Investment;

(any such dividend, distribution, purchase, redemption, repurchase, defeasance,
other acquisition, retirement or Restricted Investment referred to in clauses
(1) through (4) are referred to herein as a “Restricted Payment”), if at the
time the Issuer or such Restricted Subsidiary makes such Restricted Payment:

(i) an Event of Default shall have occurred and be continuing (or would
immediately thereafter result therefrom);

(ii) except in the case of a Restricted Investment, the Issuer is not able to
Incur an additional $1.00 of Indebtedness pursuant to Section 3.2(a) immediately
after giving effect, on a pro forma basis, to such Restricted Payment; or

(iii) the aggregate amount of such Restricted Payment and all other Restricted
Payments made subsequent to the Escrow Release Date (and not returned or
rescinded) (including Permitted Payments made pursuant to Sections 3.3(b)(1)
(without duplication) and (10), but excluding all other Restricted Payments
permitted by Section 3.3(b)) would exceed the sum of (without duplication):

(A) $75.0 million;

(B) 50.0% of Consolidated Net Income for the period (treated as one accounting
period) from the first day of the first fiscal quarter in which the Issue Date
occurs to the end of the most recent fiscal quarter ending prior to the date of
such Restricted Payment for which internal consolidated financial statements of
the Issuer are available (or, in the case such Consolidated Net Income is a
deficit, minus 100.0% of such deficit);

(C) 100.0% of the aggregate amount of cash, and the fair market value of
property or assets or marketable securities, received by the Issuer from the
issue or sale of its Capital Stock or as the result of a merger or consolidation
with another Person subsequent to the Escrow Release Date or otherwise
contributed to the equity (in each case, other than through the issuance of
Disqualified Stock or Designated Preferred Stock) of the Issuer subsequent to
the Issue Date (other than (x) Net Cash Proceeds or property or assets or
marketable securities received from an issuance or sale of such Capital Stock to
a Restricted Subsidiary or an employee stock ownership plan or trust established
by the Issuer or any Subsidiary of the Issuer for the benefit of their employees
to the extent funded by the Issuer or any Restricted Subsidiary, (y) cash or
property or assets or marketable securities to the extent that any Restricted
Payment has been made from such proceeds in reliance on Section 3.3(b)(6) and
(z) Excluded Contributions);

 

-64-



--------------------------------------------------------------------------------

(D) 100.0% of the aggregate amount of cash, and the fair market value of
property or assets or marketable securities, received by the Issuer or any
Restricted Subsidiary from the issuance or sale subsequent to the Escrow Release
Date (other than to the Issuer or a Restricted Subsidiary of the Issuer or an
employee stock ownership plan or trust established by the Issuer or any
Subsidiary of the Issuer for the benefit of their employees to the extent funded
by the Issuer or any Restricted Subsidiary) by the Issuer or any Restricted
Subsidiary subsequent to the Issue Date of any Indebtedness, Disqualified Stock
or Designated Preferred Stock that has been converted into or exchanged for
Capital Stock of the Issuer (other than Disqualified Stock or Designated
Preferred Stock) plus, without duplication, the amount of any cash, and the fair
market value of property or assets or marketable securities, received by the
Issuer or any Restricted Subsidiary upon such conversion or exchange;

(E) 100.0% of the aggregate amount received in cash and the fair market value,
as determined in good faith by the Issuer, of marketable securities or other
property received by means of: (i) the sale or other disposition (other than to
the Issuer or a Restricted Subsidiary) of Restricted Investments made by the
Issuer or its Restricted Subsidiaries and repurchases and redemptions of such
Restricted Investments from the Issuer or its Restricted Subsidiaries and
repayments of loans or advances, and releases of guarantees, which constitute
Restricted Investments by the Issuer or its Restricted Subsidiaries, in each
case after the Issue Date or (ii) the sale (other than to the Issuer or a
Restricted Subsidiary) of the stock of an Unrestricted Subsidiary or a
distribution from an Unrestricted Subsidiary (other than to the extent of the
amount of the Investment that constituted a Permitted Investment or was made
pursuant to Section 3.3(b)(17) and will increase the amount available under the
applicable clause of the definition of “Permitted Investments” or
Section 3.3(b)(17), as the case may be) or a dividend from an Unrestricted
Subsidiary after the Issue Date; and

(F) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger, amalgamation or consolidation of an
Unrestricted Subsidiary into the Issuer or a Restricted Subsidiary or the
transfer of all or substantially all of the assets of an Unrestricted Subsidiary
to the Issuer or a Restricted Subsidiary after the Issue Date, the fair market
value of the Investment in such Unrestricted Subsidiary (or the assets
transferred), as determined in good faith by the Issuer at the time of the
redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary or at
the time of such merger, amalgamation or consolidation or transfer of assets
(after taking into consideration any Indebtedness associated with the
Unrestricted Subsidiary so designated or merged, amalgamated or consolidated or
Indebtedness associated with the assets so transferred), other than to the
extent of the amount of the Investment that constituted a Permitted Investment
or was made pursuant to Section 3.3(b)(17) and will increase the amount
available under the applicable clause of the definition of “Permitted
Investments” or Section 3.3(b)(17), as the case may be.

(b) The foregoing provisions of Section 3.3(a) will not prohibit any of the
following (collectively, “Permitted Payments”):

(1) the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Indenture or the redemption, repurchase or
retirement of Indebtedness if, at the date of any redemption notice, such
payment would have complied with the provisions of this Indenture as if it were
and is deemed at such time to be a Restricted Payment at the time of such
notice;

 

-65-



--------------------------------------------------------------------------------

(2) (a) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Capital Stock (“Treasury Capital Stock”) or Subordinated
Indebtedness made by exchange (including any such exchange pursuant to the
exercise of a conversion right or privilege in connection with which cash is
paid in lieu of the issuance of fractional shares) for, or out of the proceeds
of the substantially concurrent sale of, Capital Stock of the Issuer (other than
Disqualified Stock or Designated Preferred Stock) (“Refunding Capital Stock”) or
a substantially concurrent contribution to the equity (other than through the
issuance of Disqualified Stock or Designated Preferred Stock or through an
Excluded Contribution) of the Issuer; provided, however, that to the extent so
applied, the Net Cash Proceeds, or fair market value of property or assets or of
marketable securities, from such sale of Capital Stock or such contribution will
be excluded from Section 3.3(a)(4)(iii) and (b) if immediately prior to the
retirement of Treasury Capital Stock, the declaration and payment of dividends
thereon was permitted under Section 3.3(b)(13), the declaration and payment of
dividends on the Refunding Capital Stock (other than Refunding Capital Stock the
proceeds of which were used to redeem, repurchase, retire or otherwise acquire
any Capital Stock of a Parent Entity) in an aggregate amount per year no greater
than the aggregate amount of dividends per annum that were declarable and
payable on such Treasury Capital Stock immediately prior to such retirement;

(3) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Indebtedness made by exchange for, or out of the
proceeds of the substantially concurrent sale of, Refinancing Indebtedness
permitted to be Incurred pursuant to Section 3.2;

(4) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Preferred Stock of the Issuer or a Restricted Subsidiary made by
exchange for or out of the proceeds of the substantially concurrent sale of
Preferred Stock of the Issuer or a Restricted Subsidiary, as the case may be,
that, in each case, is permitted to be Incurred pursuant to Section 3.2;

(5) any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Indebtedness or Disqualified Stock or Preferred Stock
of a Restricted Subsidiary:

(i) from Net Available Cash to the extent permitted under Section 3.5, but only
if the Issuer shall have first complied with the terms described under
Section 3.5 and purchased all Notes tendered pursuant to any offer to repurchase
all the Notes required thereby, prior to purchasing, repurchasing, redeeming,
defeasing or otherwise acquiring or retiring such Subordinated Indebtedness,
Disqualified Stock or Preferred Stock; or

(ii) to the extent required by the agreement governing such Subordinated
Indebtedness, Disqualified Stock or Preferred Stock following the occurrence of
(i) a Change of Control (or other similar event described therein as a “change
of control”) or (ii) an Asset Disposition (or other similar event described
therein as an “asset disposition” or “asset sale,” but only if the Issuer shall
have first complied with Section 3.5 or Section 3.9, as applicable, and
purchased all Notes tendered pursuant to the offer to repurchase all the Notes
required thereby, prior to purchasing, repurchasing, redeeming, defeasing or
otherwise acquiring or retiring such Subordinated Indebtedness, Disqualified
Stock or Preferred Stock; or

(iii) consisting of Acquired Indebtedness (other than Indebtedness Incurred
(A) to provide all or any portion of the funds utilized to consummate the
transaction or series of related transactions pursuant to which such Person
became a Restricted Subsidiary or was otherwise acquired by the Issuer or a
Restricted Subsidiary or (B) otherwise in connection with or contemplation of
such acquisition);

(6) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Capital Stock (other than Disqualified
Stock) of the Issuer or of any Parent Entity held by any future, present or
former employee, director, contractor or consultant of the Issuer, any of its
Subsidiaries or of any Parent Entity (or permitted transferees, assigns,
estates, trusts or heirs of such employee, director, contractor or consultant)
either pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or upon the termination of such

 

-66-



--------------------------------------------------------------------------------

employee, director, contractor or consultant’s employment or directorship;
provided, however, that the aggregate Restricted Payments made under this clause
(6) do not exceed $35.0 million in any calendar year (with unused amounts in any
calendar year being carried over to succeeding calendar years subject to a
maximum of $70.0 million in any calendar year); provided further that such
amount in any calendar year may be increased by an amount not to exceed:

(i) the cash proceeds from the sale of Capital Stock (other than Disqualified
Stock or Designated Preferred Stock) of the Issuer and, to the extent
contributed to the capital of the Issuer (other than through the issuance of
Disqualified Stock or Designated Preferred Stock or an Excluded Contribution),
Capital Stock of any Parent Entity, in each case to members of management,
directors or consultants of the Issuer, any of its Subsidiaries or any Parent
Entity that occurred after the Escrow Release Date, to the extent the cash
proceeds from the sale of such Capital Stock have not otherwise been applied to
the payment of Restricted Payments by virtue of Section 3.3(a)(4)(iii); plus

(ii) the cash proceeds of key man life insurance policies received by the Issuer
and its Restricted Subsidiaries after the Escrow Release Date; less

(iii) the amount of any Restricted Payments made in previous calendar years
pursuant to clauses (i) and (ii) of this clause (6);

and provided further that cancellation of Indebtedness owing to the Issuer or
any Restricted Subsidiary from any future, present or former members of
management, directors, employees, contractors or consultants of the Issuer or
Restricted Subsidiaries or any Parent Entity in connection with a repurchase of
Capital Stock of the Issuer or any Parent Entity will not be deemed to
constitute a Restricted Payment for purposes of this covenant or any other
provision of this Indenture;

(7) the declaration and payment of dividends on Disqualified Stock, or Preferred
Stock of a Restricted Subsidiary, Incurred in accordance with Section 3.2;

(8) purchases, repurchases, redemptions, defeasances or other acquisitions or
retirements of Capital Stock deemed to occur upon the exercise, conversion or
exchange of stock options, warrants or other rights in respect thereof if such
Capital Stock represents a portion of the exercise price thereof and payments in
respect of withholding or similar taxes payable upon exercise or vesting
thereof;

(9) dividends, loans, advances or distributions to any Parent Entity or other
payments by the Issuer or any Restricted Subsidiary in amounts equal to (without
duplication):

(i) the amounts required for any Parent Entity to pay any Parent Entity Expenses
or any Related Taxes;

(ii) amounts constituting or to be used for purposes of making payments to the
extent specified in Sections 3.8(b)(2), (3), (5), (11) and (12); and

(iii) up to $25.0 million per calendar year;

(10) (a) the declaration and payment by the Issuer of dividends on the common
stock or common equity interests of the Issuer or any Parent Entity (and any
equivalent declaration and payment of a distribution of any security
exchangeable for such common stock or common equity interests to the extent
required by the terms of any such exchangeable securities and any Restricted
Payment to any such Parent Entity to fund the payment by such Parent Entity of
dividends on such entity’s Capital Stock) following a public offering of such
common stock or common equity interests (or such exchangeable securities, as
applicable), in an amount in any fiscal year not to exceed the sum of (a) 6.0%
of the proceeds received by or contributed to the Parent Guarantor in or from
any public offering of such common stock or common equity interests (or such
exchangeable securities, as applicable) and (b) 5% of Market Capitalization or
(b)

 

-67-



--------------------------------------------------------------------------------

in lieu of all or a portion of the dividends permitted by subclause (a),
repurchases of the Issuer’s Capital Stock (and any equivalent declaration and
payment of a distribution with respect to any security exchangeable for such
common stock or common equity interests to the extent required by the terms of
any such exchangeable securities and any Restricted Payment to any such Parent
Entity to fund the payment by such Parent Entity of dividends on such entity’s
Capital Stock) for aggregate consideration that, when take together with
dividends permitted by subclause (a), does not exceed the amount contemplated by
subclause (a);

(11) payments by the Issuer, or loans, advances, dividends or distributions to
any Parent Entity to make payments, to holders of Capital Stock of the Issuer or
any Parent Entity in lieu of the issuance of fractional shares of such Capital
Stock; provided, however, that any such payment, loan, advance, dividend or
distribution shall not be for the purpose of evading any limitation of this
covenant or otherwise to facilitate any dividend or other return of capital to
the holders of such Capital Stock (as determined in good faith by the Board of
Directors);

(12) Restricted Payments that are made with Excluded Contributions;

(13) (i) the declaration and payment of dividends on Designated Preferred Stock
of the Issuer issued after the Escrow Release Date; (ii) the declaration and
payment of dividends to a Parent Entity in an amount sufficient to allow the
Parent Entity to pay dividends to holders of its Designated Preferred Stock
issued after the Escrow Release Date; and (iii) the declaration and payment of
dividends on Refunding Capital Stock that is Preferred Stock; provided, however,
that, in the case of clauses (i) and (ii), the amount of all dividends declared
or paid to a Person pursuant to such clauses shall not exceed the cash proceeds
received by the Issuer or the aggregate amount contributed in cash to the equity
of the Issuer (other than through the issuance of Disqualified Stock or an
Excluded Contribution of the Issuer), from the issuance or sale of such
Designated Preferred Stock; provided further, in the case of clauses (i), (ii)
and (iii), that for the most recently ended four fiscal quarters for which
internal financial statements are available immediately preceding the date of
issuance of such Designated Preferred Stock or declaration of such dividends on
such Refunding Capital Stock, after giving effect to such payment on a pro forma
basis the Issuer would be permitted to Incur at least $1.00 of additional
Indebtedness pursuant to the test set forth in Section 3.2(a);

(14) distributions, by dividends or otherwise, or other transfer or disposition
of shares of Capital Stock of, of equity interests in, or Indebtedness owed to
the Issuer or a Restricted Subsidiary by, Unrestricted Subsidiaries (other than
Unrestricted Subsidiaries, substantially all of the assets of which are cash and
Cash Equivalents) or the proceeds thereof;

(15) distributions or payments of Receivables Fees;

(16) any Restricted Payment made in connection with the Transactions and any
costs and expenses (including all legal, accounting and other professional fees
and expenses) related thereto or used to fund amounts owed to Affiliates in
connection with the Transactions (including dividends to any Parent Entity of
the Issuer to permit payment by such Parent Entity of such amounts), whether
paid on the Issue Date or otherwise, including those amounts due in connection
with any working capital or purchase price adjustments;

(17) so long as no Event of Default has occurred and is continuing (or would
result therefrom), (i) Restricted Payments (including loans or advances) in an
aggregate amount outstanding at the time made not to exceed the greater of
$100.0 million and 25.0% of LTM EBITDA at such time, and (ii) any Restricted
Payments, so long as, immediately after giving pro forma effect to the payment
of any such Restricted Payment and the Incurrence of any Indebtedness the net
proceeds of which are used to make such Restricted Payment, the Consolidated
Total Leverage Ratio shall be no greater than 5.00 to 1.00;

(18) mandatory redemptions of Disqualified Stock issued as a Restricted Payment
or as consideration for a Permitted Investment;

 

-68-



--------------------------------------------------------------------------------

(19) the redemption, defeasance, repurchase, exchange or other acquisition or
retirement of Subordinated Indebtedness of the Issuer or any Guarantor in an
aggregate amount at any one time outstanding taken together with all other
redemptions, defeasances, repurchases, exchanges or other acquisitions or
retirements of Subordinated Indebtedness made pursuant to this clause (19) not
to exceed the greater of (x) $50.0 million and (y) 15.0% of LTM EBITDA at the
time of such redemption, defeasance, repurchase, exchange or other acquisition
or retirement of Subordinated Indebtedness; and

(20) payments or distributions to dissenting stockholders pursuant to applicable
law (including in connection with, or as a result of, exercise of appraisal
rights and the settlement of any claims or action (whether actual, contingent or
potential)), pursuant to or in connection with a consolidation, merger or
transfer of all or substantially all of the assets of the Issuer and its
Restricted Subsidiaries, taken as a whole, that complies with the covenant
described under Section 4.1.

For purposes of determining compliance with this Section 3.3, in the event that
a Restricted Payment (or portion thereof) meets the criteria of more than one of
the categories of Permitted Payments described in Sections 3.3(b)(1) through
(20), or is permitted pursuant to Section 3.3(a) and/or one or more of the
clauses contained in the definition of “Permitted Investments”, the Issuer will
be entitled to classify such Restricted Payment or Investment (or portion
thereof) on the date of its payment or later reclassify (based on circumstances
existing on the date of such reclassification) such Restricted Payment or
Investment (or portion thereof) in any manner that complies with this
Section 3.3, including as an Investment pursuant to one or more of the clauses
contained in the definition of “Permitted Investments.”

The amount of all Restricted Payments (other than cash) shall be the fair market
value on the date of such Restricted Payment of the asset(s) or securities
proposed to be paid, transferred or issued by the Issuer or such Restricted
Subsidiary, as the case may be, pursuant to such Restricted Payment. The fair
market value of any cash Restricted Payment shall be its face amount, and the
fair market value of any non-cash Restricted Payment, property or assets other
than cash shall be determined conclusively by the Issuer acting in good faith.

SECTION 3.4. Limitation on Restrictions on Distributions from Restricted
Subsidiaries.

(a) The Issuer shall not, and shall not permit any Restricted Subsidiary to,
create or otherwise cause or permit to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any Restricted
Subsidiary to:

(1) pay dividends or make any other distributions in cash or otherwise on its
Capital Stock or pay any Indebtedness or other obligations owed to the Issuer or
any Restricted Subsidiary;

(2) make any loans or advances to the Issuer or any Restricted Subsidiary; or

(3) sell, lease or transfer any of its property or assets to the Issuer or any
Restricted Subsidiary;

provided that (x) the priority of any Preferred Stock in receiving dividends or
liquidating distributions prior to dividends or liquidating distributions being
paid on common stock and (y) the subordination of (including the application of
any standstill requirements to) loans or advances made to the Issuer or any
Restricted Subsidiary to other Indebtedness Incurred by the Issuer or any
Restricted Subsidiary shall not be deemed to constitute such an encumbrance or
restriction.

(b) The provisions of Section 3.4(a) shall not prohibit:

(1) any encumbrance or restriction pursuant to (i) any Credit Facility or
(ii) any other agreement or instrument, in each case, in effect at or entered
into on the Escrow Release Date;

(2) any encumbrance or restriction pursuant to this Indenture, the Notes or the
Note Guarantees;

 

-69-



--------------------------------------------------------------------------------

(3) any encumbrance or restriction pursuant to applicable law, rule, regulation
or order;

(4) any encumbrance or restriction pursuant to an agreement or instrument of a
Person or relating to any Capital Stock or Indebtedness of a Person, entered
into on or before the date on which such Person was acquired by or merged,
consolidated or otherwise combined with or into the Issuer or any Restricted
Subsidiary, or was designated as a Restricted Subsidiary or on which such
agreement or instrument is assumed by the Issuer or any Restricted Subsidiary in
connection with an acquisition of assets (other than Capital Stock or
Indebtedness Incurred as consideration in, or to provide all or any portion of
the funds utilized to consummate, the transaction or series of related
transactions pursuant to which such Person became a Restricted Subsidiary or was
acquired by the Issuer or was merged, consolidated or otherwise combined with or
into the Issuer or any Restricted Subsidiary or entered into in contemplation of
or in connection with such transaction) and outstanding on such date; provided
that, for the purposes of this clause (4), if another Person is the Successor
Company, any Subsidiary thereof or agreement or instrument of such Person or any
such Subsidiary shall be deemed acquired or assumed by the Issuer or any
Restricted Subsidiary when such Person becomes the Successor Company;

(5) any encumbrance or restriction: (i) that restricts in a customary manner the
subletting, assignment or transfer of any property or asset that is subject to a
lease, license or similar contract or agreement, or the assignment or transfer
of any lease, license or other contract or agreement; (ii) contained in
mortgages, pledges, charges or other security agreements permitted under this
Indenture or securing Indebtedness of the Issuer or a Restricted Subsidiary
permitted under this Indenture to the extent such encumbrances or restrictions
restrict the transfer or encumbrance of the property or assets subject to such
mortgages, pledges, charges or other security agreements; (iii) contained in any
trading, netting, operating, construction, service, supply, purchase, sale or
other agreement to which the Issuer or any of its Restricted Subsidiaries is a
party entered into in the ordinary course of business or consistent with past
practice; provided that such agreement prohibits the encumbrance of solely the
property or assets of the Issuer or such Restricted Subsidiary that are the
subject of such agreement, the payment rights arising thereunder or the proceeds
thereof and does not extend to any other asset or property of the Issuer or such
Restricted Subsidiary or the assets or property of another Restricted
Subsidiary; or (iv) pursuant to customary provisions restricting dispositions of
real property interests set forth in any reciprocal easement agreements of the
Issuer or any Restricted Subsidiary;

(6) any encumbrance or restriction pursuant to Purchase Money Obligations and
Capitalized Lease Obligations permitted under this Indenture, in each case, that
impose encumbrances or restrictions on the property so acquired;

(7) any encumbrance or restriction imposed pursuant to an agreement entered into
for the direct or indirect sale or disposition to a Person of all or
substantially all the Capital Stock or assets of the Issuer or any Restricted
Subsidiary (or the property or assets that are subject to such restriction)
pending the closing of such sale or disposition;

(8) customary provisions in leases, licenses, shareholder agreements, joint
venture agreements and other similar agreements, organizational documents and
instruments;

(9) encumbrances or restrictions arising or existing by reason of applicable law
or any applicable rule, regulation or order, or required by any regulatory
authority;

(10) any encumbrance or restriction on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business or consistent with past practice;

(11) any encumbrance or restriction pursuant to Hedging Obligations;

(12) other Indebtedness, Disqualified Stock or Preferred Stock of Foreign
Subsidiaries permitted to be Incurred or issued subsequent to the Escrow Release
Date pursuant Section 3.2 that impose restrictions solely on the Foreign
Subsidiaries party thereto or their Subsidiaries;

 

-70-



--------------------------------------------------------------------------------

(13) restrictions created in connection with any Receivables Facility that, in
the good faith determination of the Issuer, are necessary or advisable to effect
such Receivables Facility;

(14) any encumbrance or restriction arising pursuant to an agreement or
instrument relating to any Indebtedness, permitted to be Incurred subsequent to
the Issue Date pursuant to Section 3.2 if the encumbrances and restrictions
contained in any such agreement or instrument taken as a whole are not
materially less favorable to the Holders than (i) the encumbrances and
restrictions contained in the Credit Agreements, together with the security
documents associated therewith as in effect on the Escrow Release Date or
(ii) in comparable financings (as determined in good faith by the Issuer) and
where, in the case of clause(ii), either (A) the Issuer determines at the time
of entry into such agreement or instrument that such encumbrances or
restrictions will not adversely affect, in any material respect, the Issuer’s
ability to make principal or interest payments on the Notes or (B) such
encumbrance or restriction applies only during the continuance of a default
relating to such agreement or instrument;

(15) any encumbrance or restriction existing by reason of any lien permitted
under Section 3.6; or

(16) any encumbrance or restriction pursuant to an agreement or instrument
effecting a refinancing of Indebtedness Incurred pursuant to, or that otherwise
refinances, an agreement or instrument referred to in clauses (1) to (15) of
this Section 3.4(b) or this clause (16) (an “Initial Agreement”) or contained in
any amendment, supplement or other modification to an agreement referred to in
clauses (1) to (15) of this Section 3.4(b) or this clause (16); provided,
however, that the encumbrances and restrictions with respect to such Restricted
Subsidiary contained in any such agreement or instrument are no less favorable
in any material respect to the Holders taken as a whole than the encumbrances
and restrictions contained in the Initial Agreement or Initial Agreements to
which such refinancing or amendment, supplement or other modification relates
(as determined in good faith by the Issuer).

SECTION 3.5. Limitation on Sales of Assets and Subsidiary Stock.

(a) The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries to, make any Asset Disposition unless:

(1) the Issuer or such Restricted Subsidiary, as the case may be, receives
consideration (including by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise) at least equal to
the fair market value (such fair market value to be determined on the date of
contractually agreeing to such Asset Disposition), as determined in good faith
by the Issuer, of the shares and assets subject to such Asset Disposition
(including, for the avoidance of doubt, if such Asset Disposition is a Permitted
Asset Swap);

(2) in any such Asset Disposition, or series of related Asset Dispositions
(except to the extent the Asset Disposition is a Permitted Asset Swap), at least
75.0% of the consideration from such Asset Disposition, together with all other
Asset Dispositions since the Escrow Release Date (on a cumulative basis)
(including by way of relief from, or by any other Person assuming responsibility
for, any liabilities, contingent or otherwise), received by the Issuer or such
Restricted Subsidiary, as the case may be, is in the form of cash or Cash
Equivalents; and

(3) an amount equal to 100.0% of the Net Available Cash from such Asset
Disposition is applied:

(i) to the extent the Issuer or any Restricted Subsidiary, as the case may be,
elects (or is required by the terms of any Indebtedness), (A) to prepay, repay
or purchase any Indebtedness of a Non-Guarantor (in each case, other than
Indebtedness owed to the Issuer or any Restricted Subsidiary) or any Secured
Indebtedness; including Indebtedness under the Credit Agreements (or any
Refinancing Indebtedness in respect thereof) within 450 days from the later of
(a) the date of such Asset Disposition and (b) the receipt of such Net Available
Cash; provided, however, that, in

 

-71-



--------------------------------------------------------------------------------

connection with any prepayment, repayment or purchase of Indebtedness pursuant
to this clause (i), the Issuer or such Restricted Subsidiary will retire such
Indebtedness and will cause the related commitment (if any) to be reduced in an
amount equal to the principal amount so prepaid, repaid or purchased; or (B) to
prepay, repay or purchase Pari Passu Indebtedness; provided further that, to the
extent the Issuer redeems, repays or repurchases Pari Passu Indebtedness
pursuant to this clause (B), the Issuer shall equally and ratably reduce
Obligations under the Notes as provided under Section 5.7, through open-market
purchases or by making an offer (in accordance with the procedures set forth
below for an Asset Disposition Offer) to all Holders to purchase their Notes at
100.0% of the principal amount thereof, plus the amount of accrued but unpaid
interest, if any, on the amount of Notes that would otherwise be prepaid; and

(ii) to the extent the Issuer or any Restricted Subsidiary elects, to invest in
or commit to invest in Additional Assets (including by means of an investment in
Additional Assets by a Restricted Subsidiary equal to the amount of Net
Available Cash received by the Issuer or another Restricted Subsidiary) within
450 days from the later of (A) the date of such Asset Disposition and (B) the
receipt of such Net Available Cash; provided, however, that a binding agreement
shall be treated as a permitted application of Net Available Cash from the date
of such commitment with the good faith expectation that an amount equal to Net
Available Cash will be applied to satisfy such commitment within 180 days of
such commitment (an “Acceptable Commitment”) and, in the event of any Acceptable
Commitment is later cancelled or terminated for any reason before such amount is
applied in connection therewith, the Issuer or such Restricted Subsidiary enters
into another Acceptable Commitment (a “Second Commitment”) within 180 days of
such cancellation or termination; provided further that if any Second Commitment
is later cancelled or terminated for any reason before such amount is applied,
then such Net Available Cash shall constitute Excess Proceeds;

provided that, pending the final application of the amount of any such Net
Available Cash in accordance with clause (i) or (ii) above, the Issuer and its
Restricted Subsidiaries may temporarily reduce Indebtedness or otherwise use
such Net Available Cash in any manner not prohibited by this Indenture.

(b) The amount of any Net Available Cash from Asset Dispositions that is not
applied or invested or committed to be applied or invested as provided in the
preceding paragraph will be deemed to constitute “Excess Proceeds” under this
Indenture. On the 451st day after the later of an Asset Disposition or the
receipt of such Net Available Cash, if the aggregate amount of Excess Proceeds
under this Indenture exceeds $100.0 million, the Issuer will within 10 Business
Days be required to make an offer (“Asset Disposition Offer”) to all Holders of
Notes issued under this Indenture and, to the extent the Issuer elects, to all
holders of other outstanding Pari Passu Indebtedness, to purchase the maximum
principal amount of Notes and any such Pari Passu Indebtedness to which the
Asset Disposition Offer applies that may be purchased out of the Excess
Proceeds, at an offer price in respect of the Notes in an amount equal to 100.0%
of the principal amount of the Notes and Pari Passu Indebtedness, in each case,
plus accrued and unpaid interest, if any, to, but not including, the date of
purchase, in accordance with the procedures set forth in this Indenture or the
agreements governing the Pari Passu Indebtedness, as applicable, and, with
respect to the Notes, in minimum denominations of $2,000 and in integral
multiples of $1,000 in excess thereof. The Issuer will deliver notice of such
Asset Disposition Offer electronically or by first-class mail, with a copy to
the Trustee, the Paying Agent and each Holder of Notes at the address of such
Holder appearing in the security register or otherwise in accordance with the
applicable procedures of DTC, describing the transaction or transactions that
constitute the Asset Disposition and offering to repurchase the Notes for the
specified purchase price on the date specified in the notice, which date will be
no earlier than 30 days and no later than 60 days from the date such notice is
delivered, pursuant to the procedures required by this Indenture and described
in such notice. The Issuer may satisfy the foregoing obligations with respect to
any Net Available Cash from an Asset Disposition by making an Asset Disposition
Offer with respect to all Net Available Cash prior to the expiration of the
relevant 450 days (or such longer period provided above) or with respect to any
unapplied Excess Proceeds.

(c) To the extent that the aggregate amount of Notes and Pari Passu Indebtedness
so validly tendered and not properly withdrawn pursuant to an Asset Disposition
Offer is less than the Excess Proceeds, the Issuer may use any remaining Excess
Proceeds for any purpose not prohibited in this Indenture. If the aggregate
principal amount of the Notes surrendered in any Asset Disposition Offer by
Holders and other Pari Passu Indebtedness

 

-72-



--------------------------------------------------------------------------------

surrendered by holders or lenders, collectively, exceeds the amount of Excess
Proceeds, the Issuer shall allocate the Excess Proceeds among the Notes and Pari
Passu Indebtedness to be purchased on a pro rata basis on the basis of the
aggregate principal amount of tendered Notes and Pari Passu Indebtedness;
provided that no Notes or other Pari Passu Indebtedness will be selected and
purchased in an unauthorized denomination. Upon completion of any Asset
Disposition Offer, the amount of Excess Proceeds shall be reset at zero.
Additionally, the Issuer may, at its option, make an Asset Disposition Offer
using proceeds from any Asset Disposition at any time after the consummation of
such Asset Disposition. Upon consummation or expiration of any Asset Disposition
Offer, any remaining Net Available Cash shall not be deemed Excess Proceeds and
the Issuer may use such Net Available Cash for any purpose not prohibited by
this Indenture. To the extent that any portion of Net Available Cash payable in
respect of the Notes is denominated in a currency other than U.S. dollars, the
amount thereof payable in respect of the Notes shall not exceed the net amount
of funds in U.S. dollars that is actually received by the Issuer upon converting
such portion into U.S. dollars.

(d) Notwithstanding any other provisions of this Section 3.5,

(i) to the extent that any of or all the Net Available Cash of any Asset
Disposition by a Foreign Subsidiary (a “Foreign Disposition”) is (x) prohibited
or delayed by applicable local law, (y) restricted by applicable organizational
documents or any agreement or (z) subject to other onerous organizational or
administrative impediments from being repatriated to the United States, the
portion of such Net Available Cash so affected will not be required to be
applied in compliance with this covenant, and such amounts may be retained by
the applicable Foreign Subsidiary so long, but only so long, as the applicable
local law documents or agreements will not permit repatriation to the United
States (the Issuer hereby agreeing to use reasonable efforts (as determined in
the Issuer’s reasonable business judgment) to otherwise cause the applicable
Foreign Subsidiary to within one year following the date on which the respective
payment would otherwise have been required, promptly take all actions reasonably
required by the applicable local law, applicable organizational impediments or
other impediment to permit such repatriation), and if within one year following
the date on which the respective payment would otherwise have been required such
repatriation of any of such affected Net Available Cash is permitted under the
applicable local law, applicable organizational impediment or other impediment,
such repatriation will be promptly effected and the amount of such repatriated
Net Available Cash will be promptly (and in any event not later than five (5)
Business Days after such repatriation could be made) applied (net of additional
Taxes payable or reserved against as a result thereof) (whether or not
repatriation actually occurs) in compliance with this Section 3.5; and

(ii) to the extent that the Issuer has determined in good faith that
repatriation of any of or all the Net Available Cash of any Foreign Disposition
would have an adverse Tax consequence (which for the avoidance of doubt,
includes, but is not limited to, any prepayment whereby doing so the Issuer, any
Restricted Subsidiary, or any of their respective affiliates and/or equity
owners would incur a tax liability, including a tax dividend, deemed dividend
pursuant to Code Section 956 or a withholding tax), the Net Available Cash so
affected may be retained by the applicable Foreign Subsidiary. The
non-application of any prepayment amounts as a consequence of the foregoing
provisions will not, for the avoidance of doubt, constitute a Default or an
Event of Default.

(e) For the purposes of Section 3.5(a)(2) hereof, the following will be deemed
to be cash:

(1) the assumption by the transferee of Indebtedness or other liabilities
contingent or otherwise of the Issuer or a Restricted Subsidiary (other than
Subordinated Indebtedness of the Issuer, a Co-Issuer or a Guarantor) and the
release of the Issuer or such Restricted Subsidiary from all liability on such
Indebtedness or other liability in connection with such Asset Disposition;

(2) securities, notes or other obligations received by the Issuer or any
Restricted Subsidiary from the transferee that are converted by the Issuer or
such Restricted Subsidiary into cash or Cash Equivalents within 180 days
following the closing of such Asset Disposition;

 

-73-



--------------------------------------------------------------------------------

(3) Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Asset Disposition, to the extent that the Issuer
and each other Restricted Subsidiary are released from any Guarantee of payment
of such Indebtedness in connection with such Asset Disposition;

(4) consideration consisting of Indebtedness of the Issuer (other than
Subordinated Indebtedness) received after the Escrow Release Date from Persons
who are not the Issuer or any Restricted Subsidiary; and

(5) any Designated Non-Cash Consideration received by the Issuer or any
Restricted Subsidiary in such Asset Dispositions having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
pursuant to this covenant that is at that time outstanding, not to exceed the
greater of $125.0 million and 4.0% of Total Assets (with the fair market value
of each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value).

(f) To the extent that the provisions of any securities laws, rules or
regulations, including Rule 14e-1 under the Exchange Act, conflict with the
provisions of this Indenture, the Issuer will comply with the applicable
securities laws, rules and regulations and shall not be deemed to have breached
its obligations described in this Indenture by virtue thereof.

(g) The provisions of this Indenture relative to the Issuer’s obligation to make
an offer to repurchase the Notes as a result of an Asset Disposition may be
waived or modified with the written consent of the Holders of a majority in
aggregate principal amount of the outstanding Notes.

SECTION 3.6. Limitation on Liens. The Issuer shall not, and shall not permit any
Co-Issuer or Guarantor to, directly or indirectly, create, Incur or permit to
exist any Lien (except Permitted Liens) (each, an “Initial Lien”) that secures
obligations under any Indebtedness or any related guarantee, on any asset or
property of the Issuer or any Co-Issuer or Guarantor, unless:

(1) in the case of Liens securing Subordinated Indebtedness, the Notes and
related Guarantees are secured by a Lien on such property, assets or proceeds
that is senior in priority to such Liens; or

(2) in all other cases, the Notes or the Guarantees are equally and ratably
secured,

except that the foregoing shall not apply to any Liens securing the Notes and
the related Guarantees.

Any Lien created for the benefit of the Holders pursuant to the preceding
sentence shall provide by its terms that such Lien shall be automatically and
unconditionally released and discharged upon the release and discharge of the
Initial Lien.

With respect to any Lien securing Indebtedness that was permitted to secure such
Indebtedness at the time of the Incurrence of such Indebtedness, such Lien shall
also be permitted to secure any Increased Amount of such Indebtedness. The
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms, accretion
of original issue discount or liquidation preference and increases in the amount
of Indebtedness outstanding solely as a result of fluctuations in the exchange
rate of currencies or increases in the value of property securing Indebtedness.

SECTION 3.7. Limitation on Guarantees.

(a) The Issuer shall not permit any of its Wholly-Owned Domestic Subsidiaries
that are Restricted Subsidiaries (and non-Wholly-Owned Domestic Subsidiaries if
such non-Wholly Owned Domestic Subsidiaries guarantee, or are a co-issuer of,
other capital markets debt securities of the Issuer, a Co-Issuer or a Guarantor
or guarantee all or a portion of, or are a co-borrower under, the Credit
Agreements), other than a Co-Issuer or a Guarantor, to guarantee the payment of
any Indebtedness of the Issuer, a Co-Issuer or any Guarantor unless:

 

-74-



--------------------------------------------------------------------------------

(1) such Restricted Subsidiary within 60 days executes and delivers a
supplemental indenture to this Indenture providing for a Guarantee by such
Restricted Subsidiary, except that with respect to a guarantee of Indebtedness
of the Issuer, a Co-Issuer or any Guarantor, if such Indebtedness is by its
express terms subordinated in right of payment to the Notes or such Guarantor’s
Note Guarantee, any such guarantee by such Restricted Subsidiary with respect to
such Indebtedness shall be subordinated in right of payment to such Guarantee
substantially to the same extent as such Indebtedness is subordinated to the
Notes or such Guarantor’s Guarantee of the Notes; and

(2) such Restricted Subsidiary waives and will not in any manner whatsoever
claim or take the benefit or advantage of, any rights of reimbursement,
indemnity or subrogation or any other rights against the Issuer or any other
Restricted Subsidiary as a result of any payment by such Restricted Subsidiary
under its Guarantee until payment in full of Obligations under this Indenture.

provided that this Section 3.7 shall not be applicable (i) to any guarantee of
any Restricted Subsidiary that existed at the time such Person became a
Restricted Subsidiary and was not incurred in connection with, or in
contemplation of, such Person becoming a Restricted Subsidiary, or (ii) in the
event that the Guarantee of the Issuers’ obligations under the Notes or this
Indenture by such Subsidiary would not be permitted under applicable law.

(b) The Issuer may elect, in its sole discretion, to cause any Subsidiary that
is not otherwise required to be a Guarantor to become a Guarantor, in which
case, such Subsidiary shall not be required to comply with the 60-day period
described in Section 3.7(a).

(c) If any Guarantor becomes an Immaterial Subsidiary, the Issuer shall have the
right, by execution and delivery of a supplemental indenture to the Trustee, to
cause such Immaterial Subsidiary to cease to be a Guarantor, subject to the
requirement described in the first paragraph above that such Subsidiary shall be
required to become a Guarantor if it ceases to be an Immaterial Subsidiary
(except that if such Subsidiary has been properly designated as an Unrestricted
Subsidiary it shall not be so required to become a Guarantor or execute a
supplemental indenture); provided, further, that such Immaterial Subsidiary
shall not be permitted to Guarantee the Credit Agreements or other Indebtedness
of the Issuer or the other Guarantors, unless it again becomes a Guarantor.

SECTION 3.8. Limitation on Affiliate Transactions.

(a) The Issuer shall not, and shall not permit any Restricted Subsidiary to
enter into or conduct any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
the Issuer (an “Affiliate Transaction”) involving aggregate value in excess of
$25.0 million, unless:

(1) the terms of such Affiliate Transaction taken as a whole are not materially
less favorable to the Issuer or such Restricted Subsidiary, as the case may be,
than those that could be obtained in a comparable transaction at the time of
such transaction or the execution of the agreement providing for such
transaction in arm’s length dealings with a Person who is not such an Affiliate;
and

(2) in the event such Affiliate Transaction involves an aggregate value in
excess of $50.0 million, the terms of such transaction have been approved by a
majority of the members of the Board of Directors.

Any Affiliate Transaction shall be deemed to have satisfied the requirements set
forth in clause (2) of this Section 3.8(a) if such Affiliate Transaction is
approved by a majority of the Disinterested Directors, if any.

(b) The provisions of Section 3.8(a) above shall not apply to:

(1) any Restricted Payment permitted to be made pursuant to Section 3.3, or any
Permitted Investment;

 

-75-



--------------------------------------------------------------------------------

(2) any issuance or sale of Capital Stock, options, other equity-related
interests or other securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, or entering into, or
maintenance of, any employment, consulting, collective bargaining or benefit
plan, program, agreement or arrangement, related trust or other similar
agreement and other compensation arrangements, options, warrants or other rights
to purchase Capital Stock of the Issuer, any Restricted Subsidiary or any Parent
Entity, restricted stock plans, long-term incentive plans, stock appreciation
rights plans, participation plans or similar employee benefits or consultants’
plans (including valuation, health, insurance, deferred compensation, severance,
retirement, savings or similar plans, programs or arrangements) or indemnities
provided on behalf of officers, employees, directors, contractors or consultants
approved by the Board of Directors of the Issuer, in each case in the ordinary
course of business or consistent with past practice;

(3) any Management Advances and any waiver or transaction with respect thereto;

(4) (a) any transaction between or among the Issuer and any Restricted
Subsidiary (or entity that becomes a Restricted Subsidiary as a result of such
transaction), or between or among Restricted Subsidiaries and (b) any merger,
amalgamation or consolidation with any Parent Entity, provided that such Parent
Entity shall have no material liabilities and no material assets other than
cash, Cash Equivalents and the Capital Stock of the Issuer and such merger,
amalgamation or consolidation is otherwise permitted under this Indenture;

(5) the payment of compensation, fees and reimbursement of expenses to, and
customary indemnities (including under customary insurance policies) and
employee benefit and pension expenses provided on behalf of future, current or
former directors, officers, contractors, consultants, distributors or employees
of the Issuer, any Parent Entity or any Restricted Subsidiary (whether directly
or indirectly and including through any Controlled Investment Affiliate of such
directors, officers, contractors, consultants, distributors or employees);

(6) the entry into and performance of obligations of the Issuer or any of its
Restricted Subsidiaries under the terms of any transaction arising out of, and
any payments pursuant to or for purposes of funding, any agreement or instrument
in effect as of or on the Escrow Release Date, as these agreements and
instruments may be amended, modified, supplemented, extended, renewed or
refinanced from time to time in accordance with the other terms of this covenant
or to the extent not more disadvantageous to the Holders in any material
respect;

(7) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility;

(8) transactions with customers, clients, joint venture partners, suppliers,
contractors, distributors or purchasers or sellers of goods or services, in each
case in the ordinary course of business or consistent with past practice, which
are fair to the Issuer or the relevant Restricted Subsidiary in the reasonable
determination of the Board of Directors or the senior management of the Issuer
or the relevant Restricted Subsidiary, or are on terms no less favorable than
those that could reasonably have been obtained at such time from an unaffiliated
party;

(9) any transaction between or among the Issuer or any Restricted Subsidiary and
any Person that is an Affiliate of the Issuer or an Associate or similar entity
solely because the Issuer or a Restricted Subsidiary or any Affiliate of the
Issuer or a Restricted Subsidiary or any Affiliate of any Permitted Holder owns
an equity interest in or otherwise controls such Affiliate, Associate or similar
entity;

(10) issuances or sales of Capital Stock (other than Disqualified Stock or
Designated Preferred Stock) of the Issuer or options, warrants or other rights
to acquire such Capital Stock and the granting of registration and other
customary rights in connection therewith or any contribution to capital of the
Issuer or any Restricted Subsidiary;

 

-76-



--------------------------------------------------------------------------------

(11) (i) payments by the Issuer or any Restricted Subsidiary to any Permitted
Holder (whether directly or indirectly), including to its affiliates or
designees, of annual management fees in an aggregate amount not to exceed the
greater of $6.0 million and 1.5% of LTM EBITDA, consulting or monitoring,
refinancing, transaction, subsequent transaction exit fees, advisory fees and
related costs and expenses and indemnitees in connection therewith and any
termination fees (including any such cash lump sum or present value fee upon the
consummation of a corporate event, including an initial public offering) and
(ii) customary payments by the Issuer or any Restricted Subsidiary to any
Permitted Holder (whether directly or indirectly, including through any Parent
Entity) for financial advisory, financing, underwriting or placement services or
in respect of other investment banking activities, including in connection with
acquisitions or divestitures, which payments are approved by a majority of the
Board of Directors in good faith;

(12) payment to any Permitted Holder of all out of pocket expenses Incurred by
such Permitted Holder in connection with its direct or indirect investment in
the Issuer and its Subsidiaries;

(13) the Transactions and the payment of all costs and expenses (including all
legal, accounting and other professional fees and expenses) related to the
Transactions, whether paid on the Issue Date or otherwise, including those
amounts due in connection with any working capital or purchase price
adjustments;

(14) transactions in which the Issuer or any Restricted Subsidiary, as the case
may be, delivers to the Trustee a letter from an Independent Financial Advisor
stating that such transaction is fair to the Issuer or such Restricted
Subsidiary from a financial point of view or meets the requirements of
Section 3.8(a)(1);

(15) the existence of, or the performance by the Issuer or any Restricted
Subsidiary of its obligations under the terms of, any equityholders agreement
(including any registration rights agreement or purchase agreements related
thereto) to which it is party as of the Escrow Release Date and any similar
agreement that it may enter into thereafter, including indemnities related
thereto; provided, however, that the existence of, or the performance by the
Issuer or any Restricted Subsidiary of its obligations under any future
amendment to the equityholders’ agreement or under any similar agreement entered
into after the Escrow Release Date will only be permitted under this clause
(15) to the extent that the terms of any such amendment or new agreement are not
otherwise disadvantageous to the Holders in any material respect;

(16) any purchase by the Issuer’s Affiliates of Indebtedness or Disqualified
Stock of the Issuer or any of their Restricted Subsidiaries the majority of
which Indebtedness or Disqualified Stock is purchased by Persons who are not the
Issuer’s Affiliates; provided that such purchases by the Issuer’s Affiliates are
on the same terms as such purchases by such Persons who are not the Issuer’s
Affiliates;

(17) (i) investments by Affiliates in securities of the Issuer or any of its
Restricted Subsidiaries (and payment of reasonable out-of-pocket expenses
incurred by such Affiliates in connection therewith) so long as the investment
is being offered by the Issuer or such Restricted Subsidiary generally to other
non-affiliated third party investors on the same or more favorable terms and
(ii) payments to Affiliates in respect of securities of the Issuer or any of its
Restricted Subsidiaries contemplated in the foregoing subclause (i) or that were
acquired from Persons other than the Issuer and its Restricted Subsidiaries, in
each case, in accordance with the terms of such securities;

(18) payments by the Issuer (and any Parent Entity) and its Restricted
Subsidiaries pursuant to any tax sharing agreements or other equity agreements
in respect of “Related Taxes” among the Issuer (and any such Parent Entity) and
its Restricted Subsidiaries on customary terms to the extent attributable to the
ownership or operation of the Issuer and its Subsidiaries;

(19) payments, Indebtedness and Disqualified Stock (and cancellation of any
thereof) of the Issuer and its Restricted Subsidiaries and Preferred Stock (and
cancellation of any thereof) of any Restricted Subsidiary to any future, current
or former employee, director, officer, contractor or consultant (or their
respective Controlled Investment Affiliates or Immediate Family Members) of the
Issuer, any of

 

-77-



--------------------------------------------------------------------------------

its Subsidiaries or any of its Parent Entities pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement; and any employment
agreements, stock option plans and other compensatory arrangements (and any
successor plans thereto) and any supplemental executive retirement benefit plans
or arrangements with any such employees, directors, officers, contractors or
consultants (or their respective Controlled Investment Affiliates or Immediate
Family Members) that are, in each case, approved by the Issuer in good faith;

(20) employment and severance arrangements between the Issuer or its Restricted
Subsidiaries and their respective officers, directors, contractors, consultants,
distributors and employees in the ordinary course of business or entered into in
connection with the Transactions;

(21) any transition services arrangement, supply arrangement or similar
arrangement entered into in connection with or in contemplation of the
disposition of assets or Capital Stock in any Restricted Subsidiary permitted
under Section 3.5 or entered into with any Business Successor, in each case,
that the Issuer determines in good faith is either fair to the Issuer or
otherwise on customary terms for such type of arrangements in connection with
similar transactions;

(22) transactions entered into by an Unrestricted Subsidiary with an Affiliate
prior to the day such Unrestricted Subsidiary is redesignated as a Restricted
Subsidiary as described in Section 3.20 and pledges of Capital Stock of
Unrestricted Subsidiaries;

(23) any lease entered into between the Issuer or any Restricted Subsidiary, as
lessee, and any Affiliate of the Issuer, as lessor, which is approved by a
majority of the Disinterested Directors;

(24) intellectual property licenses in the ordinary course of business;

(25) payments to or from, and transactions with, any joint venture in the
ordinary course of business or consistent with past practice (including any cash
management activities related thereto); and

(26) any Permitted Tax Restructuring.

SECTION 3.9. Change of Control.

(a) If a Change of Control occurs, unless the Issuer has previously or
substantially concurrently therewith delivered a redemption notice with respect
to all of the outstanding Notes as set forth under Section 5.7(a) or
Section 5.7(d), the Issuer shall make an offer to purchase all of the Notes
pursuant to the offer (the “Change of Control Offer”) at a price in cash (the
“Change of Control Payment”) equal to 101.0% of the aggregate principal amount
thereof plus accrued and unpaid interest, if any, to but excluding the date of
repurchase; provided that if the repurchase date is on or after the record date
and on or before the corresponding interest payment date, then Holders in whose
name the Notes are registered at the close of business on such record date will
receive interest on the repurchase date. Within 30 days following any Change of
Control, the Issuer will deliver or cause to be delivered notice of such Change
of Control Offer electronically in accordance with the applicable procedures of
DTC or by first class mail, with a copy to the Trustee, to each Holder of Notes
at the address of such Holder appearing in the security register or otherwise in
accordance with the applicable procedures of DTC, with the following
information:

(1) that a Change of Control Offer is being made pursuant to this Section 3.9,
and that all Notes properly tendered pursuant to such Change of Control Offer
will be accepted for payment by the Issuer;

(2) the purchase price and the purchase date, which will be no earlier than 30
days nor later than 60 days from the date such notice is delivered (the “Change
of Control Payment Date”);

(3) that any Note not properly tendered will remain outstanding and continue to
accrue interest;

 

-78-



--------------------------------------------------------------------------------

(4) that unless the Issuer defaults in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
will cease to accrue interest, on the Change of Control Payment Date;

(5) that Holders electing to have any Notes purchased pursuant to a Change of
Control Offer will be required to surrender such Notes, with the form entitled
“Option of Holder to Elect Purchase” on the reverse of such Notes completed, to
the Paying Agent specified in the notice at the address specified in the notice
prior to the close of business on the third Business Day preceding the Change of
Control Payment Date, or otherwise comply with DTC procedures;

(6) that Holders will be entitled to withdraw their tendered Notes and their
election to require the Issuer to purchase such Notes; provided that the Paying
Agent receives, not later than the close of business on the second Business Day
prior to the expiration date of the Change of Control Offer, a telegram,
facsimile transmission or letter setting forth the name of the Holder of the
Notes, the principal amount of Notes tendered for purchase, and a statement that
such Holder is withdrawing its tendered Notes and its election to have such
Notes purchased, or otherwise comply with DTC procedures;

(7) that Holders whose Notes are being purchased only in part will be issued new
Notes and such new Notes will be equal in principal amount to the unpurchased
portion of the Notes surrendered. The unpurchased portion of the Notes must be
equal to at least $2,000 or any integral multiple of $1,000 in excess of $2,000;

(8) if such notice is delivered prior to the occurrence of a Change of Control,
stating that the Change of Control Offer is conditional on the occurrence of
such Change of Control; and

(9) the other instructions, as determined by the Issuer, consistent with this
Section 3.9, that a Holder must follow.

The Paying Agent will promptly deliver to each Holder of the Notes tendered the
Change of Control Payment for such Notes, and the Trustee will promptly
authenticate and mail (or cause to be transferred by book-entry) to each Holder
a new Note equal in principal amount to any unpurchased portion of the Notes
surrendered, if any; provided that each such new Note will be in a minimum
principal amount of $2,000 or an integral multiple of $1,000 in excess thereof.
The Issuer will publicly announce the results of the Change of Control Offer on
or as soon as practicable after the Change of Control Payment Date.

If the Change of Control Payment Date is on or after an interest record date and
on or before the related interest payment date, any accrued and unpaid interest
will be paid on the repurchase date to the Person in whose name a Note is
registered at the close of business on such record date.

(b) On the Change of Control Payment Date, the Issuer will, to the extent
permitted by law,

(1) accept for payment all Notes issued by it or portions thereof properly
tendered pursuant to the Change of Control Offer,

(2) deposit with the Paying Agent an amount equal to the aggregate Change of
Control Payment in respect of all Notes or portions thereof so tendered, and

(3) deliver, or cause to be delivered, to the Trustee for cancellation the Notes
so accepted together with an Officer’s Certificate to the Trustee stating that
such Notes or portions thereof have been tendered to and purchased by the
Issuer.

(c) The Issuer will not be required to make a Change of Control Offer following
a Change of Control if (x) a third party makes the Change of Control Offer in
the manner, at the times and otherwise in compliance with the requirements set
forth in this Indenture applicable to a Change of Control Offer made by the
Issuer and purchases all Notes validly tendered and not withdrawn under such
Change of Control Offer or (y) a

 

-79-



--------------------------------------------------------------------------------

notice of redemption of all outstanding Notes has been given pursuant to
Section 5.7 hereof unless and until there is a default in the payment of the
redemption price on the applicable redemption date or the redemption is not
consummated due to the failure of a condition precedent contained in the
applicable redemption notice to be satisfied.

(d) Notwithstanding anything to the contrary in this Section 3.9, a Change of
Control Offer may be made in advance of a Change of Control, conditional upon
such Change of Control.

(e) [Reserved]

(f) While the Notes are in global form and the Issuer makes an offer to purchase
all of the Notes pursuant to the Change of Control Offer, a Holder may exercise
its option to elect for the purchase of the Notes through the facilities of DTC,
subject to its rules and regulations.

(g) The Issuer will comply, to the extent applicable, with the requirements of
Rule 14e-1 under the Exchange Act and any other securities laws, rules and
regulations thereunder to the extent such laws or regulations are applicable in
connection with the repurchase of the Notes pursuant to a Change of Control
Offer. To the extent that the provisions of any securities laws, rules or
regulations conflict with the provisions of this Indenture, the Issuer will
comply with the applicable securities laws and regulations and shall not be
deemed to have breached its obligations described in this Indenture by virtue
thereof.

SECTION 3.10. Reports.

(a) Notwithstanding that the Issuer may not be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act or otherwise report on
an annual and quarterly basis on forms provided for such annual and quarterly
reporting pursuant to rules and regulations promulgated by the SEC, from and
after the Escrow Release Date, the Issuer shall furnish to the Trustee, within
15 days after the time periods specified below:

(1) within 100 days (120 days in the case of the fiscal year containing the
Escrow Release Date) after the end of each fiscal year, all financial
information that would be required to be contained in an annual report on Form
10-K, or any successor or comparable form, filed with the SEC, including a
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” and a report on the annual financial statements by the Issuer’s
independent registered public accounting firm;

(2) within 55 days (60 days in the case of the first three fiscal quarters after
the Escrow Release Date) after the end of each of the first three fiscal
quarters of each fiscal year, all financial information that would be required
to be contained in a quarterly report on Form 10-Q, or any successor or
comparable form, filed with the SEC, including (A) a “Management’s Discussion
and Analysis of Financial Condition and Results of Operations,” and
(B) financial statements prepared in accordance with GAAP; and

(3) promptly after the occurrence of any of the following events, all current
reports that would be required to be filed with the SEC on Form 8-K or any
successor or comparable form (if the Issuer had been a reporting company under
Section 15(d) of the Exchange Act); provided, that the foregoing shall not
obligate the Issuer to make available (i) any information otherwise required to
be included on a Form 8-K regarding the occurrence of any such events if the
Issuer determines in its good faith judgment that such event that would
otherwise be required to be disclosed is not material to the Holders or the
business, assets, operations, financial positions or prospects of the Issuer and
its Restricted Subsidiaries taken as a whole, (ii) a summary of the terms of,
any employment or compensatory arrangement, agreement, plan or understanding
between the Issuer (or any of its Subsidiaries) and any director, manager or
executive officer of the Issuer (or any of its Subsidiaries) or (iii) copies of
any agreements, financial statements or other items that would be required to be
filed as exhibits to a current report on Form 8-K (except for (x) material
Indebtedness and (y) historical and pro forma financial statements to the extent
reasonably available):

 

  (A) the entry into or termination of material agreements;

 

-80-



--------------------------------------------------------------------------------

  (B) significant acquisitions or dispositions;

 

  (C) bankruptcy;

 

  (D) cross-default under direct material financial obligations;

 

  (E) a change in the Issuer’s certifying independent auditor;

 

  (F) the appointment or departure of directors or executive officers;

 

  (G) non-reliance on previously issued financial statements; and

 

  (H) change of control transactions,

in each case, in a manner that complies in all material respects with the
requirements specified in such form, except as described above or below and
subject to exceptions consistent with the presentation of information in the
Offering Circular; provided, however, that the Issuer shall not be required
(i) comply with Regulation G under the Exchange Act or Item 10(e) of Regulation
S-K with respect to any “non-GAAP” financial information contained therein,
(ii) provide any information that is not otherwise similar to information
currently included in the Offering Circular or (iii) provide separate financial
statements or other information contemplated by Rules 3-09, 3-10 or 3-16 of
Regulation S-X, or in each case any successor provisions or any schedules
required by Regulation S-X. In addition, notwithstanding the foregoing, the
Issuer will not be required to (i) comply with Sections 302, 906 and 404 of the
Sarbanes-Oxley Act of 2002, as amended, or (ii) otherwise furnish any
information, certificates or reports required by Items 307 or 308 of Regulation
S-K. To the extent any such information is not so filed or furnished, as
applicable, within the time periods specified above and such information is
subsequently filed or furnished, as applicable, the Issuer will be deemed to
have satisfied its obligations with respect thereto at such time and any Default
with respect thereto shall be deemed to have been cured; provided that such cure
shall not otherwise affect the rights of the Holders under Section 6.1 hereof if
Holders of at least 30.0% in aggregate principal amount of the outstanding Notes
have declared the principal, premium, if any, interest and any other monetary
obligations on all the then outstanding Notes to be due and payable immediately
and such declaration shall not have been rescinded or cancelled prior to such
cure. In addition, to the extent not satisfied by the foregoing, the Issuer
shall agree that, for so long as any Notes are outstanding, it shall furnish to
Holders and to securities analysts and prospective investors, upon their
request, the information required to be delivered pursuant to Rule 144A(d)(4)
under the Securities Act.

(b) If the Issuer has designated any of its Subsidiaries as Unrestricted
Subsidiaries and such Unrestricted Subsidiaries hold in the aggregate more than
10.0% of the Total Assets of the Issuer, then the annual and quarterly financial
information required by Section 3.10(a)(1) and (2) will include a reasonably
detailed presentation, either on the face of the financial statements or in the
footnotes thereto, and in “Management’s Discussion and Analysis of Financial
Condition and Results of Operations,” of the financial condition and results of
operations of the Issuer and its Restricted Subsidiaries separate from the
financial condition and results of operations of the Unrestricted Subsidiaries
of the Issuer.

(c) Substantially concurrently with the furnishing or making such information
available to the Trustee pursuant to the immediately preceding paragraph, the
Issuer shall also use its commercially reasonable efforts to post copies of such
information required by the immediately preceding paragraph on a website (which
may be nonpublic and may be maintained by the Issuer or a third party) to which
access will be given to the Holders, prospective investors in the Notes (which
prospective investors shall be limited to “qualified institutional buyers”
within the meaning of Rule 144A of the Securities Act or non-U.S. persons (as
defined in Regulation S under the Securities Act) that certify their status as
such to the reasonable satisfaction of the Issuer), and securities analysts and
market making financial institutions that are reasonably satisfactory to the
Issuer. To the extent the Issuer determines in good faith that it cannot make
such reports available in the manner described in the preceding sentence after
the use of its commercially reasonable efforts, the Issuer shall furnish such
reports to the Holders, upon their request. The Issuer may condition the
delivery of any such reports to such Holders, prospective investors in the
Notes, and securities analysts and market making financial institutions on the
agreement of such Persons to (i) treat all such reports (and the information
contained therein) and information as confidential, (ii) not use such reports
and the information contained therein for any purpose other than their
investment or potential investment in the Notes and (iii) not publicly disclose
any such reports (and the information contained therein) and information.

 

-81-



--------------------------------------------------------------------------------

(d) The Issuer will also hold quarterly conference calls for the Holders,
prospective investors in the Notes and securities analysts and market making
financial institutions, to discuss financial information for the previous
quarter (it being understood that such quarterly conference call may be the same
conference call as with the Issuer’s (or any Parent Entity’s) equity investors
and analysts). The conference call will be following the last day of each fiscal
quarter of the Issuer and not later than 20 Business Days from the time that the
Issuer distributes the financial information as set forth in the third preceding
paragraph. No fewer than two days prior to the conference call, the Issuer will
issue a press release announcing the time and date of such conference call and
providing instructions for Holders, securities analysts, prospective investors
and market making financial institutions to obtain access to such call.

(e) The Issuer may satisfy its obligations pursuant to this Section 3.10 with
respect to financial information relating to the Issuer by furnishing financial
information relating to a Parent Entity; provided that the same is accompanied
by consolidating information that explains in reasonable detail the differences
between the information relating to a Parent Entity (and other direct or
indirect Parent Entities included in such information, if any), on the one hand,
and the information relating to the Issuer and its Restricted Subsidiaries on a
standalone basis, on the other hand. For the avoidance of doubt, the
consolidating information referred to in the proviso in the preceding sentence
need not be audited.

(f) Notwithstanding anything to the contrary set forth in this Section 3.10, if
the Issuer or any Parent Entity of the Issuer has furnished to the Holders of
Notes or filed with the SEC the reports described in the preceding paragraphs
with respect to the Issuer or any Parent Entity, the Issuer shall be deemed to
be in compliance with the provisions of this Section 3.10.

(g) Delivery of reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Issuer’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officer’s Certificates).

SECTION 3.11. Limitation on Business Activities Prior to Escrow Release Date.
Prior to the Escrow Release Date, the Issuer shall not engage in any activity
other than

(a) issuing the Notes;

(b) issuing capital stock and receiving capital contributions;

(c) performing its obligations in respect of the Notes under this Indenture and
the Escrow Agreement;

(d) performing its obligations under the Acquisition Agreement;

(e) consummating the Transactions and the Escrow Release;

(f) redeeming the Notes pursuant to Section 5.9, if applicable; and

(g) conducting such other activities as are necessary or appropriate to carry
out the activities described above and in the Acquisition Agreement.

Prior to the Escrow Release Date, the Issuer shall not own, hold or otherwise
have any interest in any assets other than the Escrow Account, cash and Cash
Equivalents and its rights under the Acquisition Agreement.

 

-82-



--------------------------------------------------------------------------------

SECTION 3.12. Maintenance of Office or Agency.

The Issuers will maintain an office or agency where the Notes may be presented
or surrendered for payment, where, if applicable, the Notes may be surrendered
for registration of transfer or exchange. The corporate trust office of the
Trustee, which initially shall be located at Wilmington Trust, National
Association, 50 South Sixth Street, Suite 1290, Minneapolis, Minnesota 55402,
Attention: [Double Eagle Acquisition Sub, Inc./inVentiv Group Holdings, Inc.]
Administrator, shall be such office or agency of the Issuer, unless the Issuer
shall designate and maintain some other office or agency for one or more of such
purposes. The Issuer will give prompt written notice to the Trustee of any
change in the location of any such office or agency. If at any time the Issuer
shall fail to maintain any such required office or agency or shall fail to
furnish the Trustee with the address thereof, such presentations and surrenders
may be made or served at the corporate trust office of the Trustee, and the
Issuer hereby appoints the Trustee as its agent to receive all such
presentations and surrenders.

The Issuer may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind any such designation. The Issuer will
give prompt written notice to the Trustee of any such designation or rescission
and any change in the location of any such other office or agency. The office of
the Trustee shall not be an office or agency of the Issuer for the purposes of
service of legal process on the Issuers or any Guarantor.

SECTION 3.13. Corporate Existence. Except as otherwise provided in this Article
III, Article IV and Section 10.2(b), the Issuer will do or cause to be done all
things necessary to preserve and keep in full force and effect its corporate
existence and the corporate, partnership, limited liability company or other
existence of each Restricted Subsidiary and the rights (charter and statutory),
licenses and franchises of the Issuer and each Restricted Subsidiary; provided,
however, that the Issuer shall not be required to preserve any such right,
license or franchise or the corporate, partnership, limited liability company or
other existence of any Restricted Subsidiary if the respective Board of
Directors or, with respect to a Restricted Subsidiary that is not a Significant
Subsidiary (or group of Restricted Subsidiaries that taken together would not be
a Significant Subsidiary), senior management of the Issuer determines that the
preservation thereof is no longer desirable in the conduct of the business of
the Issuer and each of its Restricted Subsidiaries, taken as a whole, and that
the loss thereof is not, and will not be, disadvantageous in any material
respect to the Holders.

SECTION 3.14. Payment of Taxes. The Issuer shall pay or discharge or cause to be
paid or discharged, before the same shall become delinquent, all material taxes,
assessments and governmental charges levied or imposed upon the Issuer or any
Subsidiary; provided, however, that the Issuer shall not be required to pay or
discharge or cause to be paid or discharged any such tax, assessment, charge or
claim the amount, applicability or validity of which is being contested in good
faith by appropriate proceedings and for which appropriate reserves, if
necessary (in the good faith judgment of management of the Issuer), are being
maintained in accordance with GAAP or where the failure to effect such payment
will not be disadvantageous to the Holders.

SECTION 3.15. [Reserved].

SECTION 3.16. Compliance Certificate. The Issuer shall deliver to the Trustee
within 120 days after the end of each fiscal year of the Issuer an Officer’s
Certificate, the signer of which shall be the principal executive officer,
principal financial officer or principal accounting officer of the Issuer,
stating that in the course of the performance by the signer of his or her duties
as an Officer of the Issuer he or she would normally have knowledge of any
Default or Event of Default and whether or not the signer knows of any Default
or Event of Default that occurred during the previous fiscal year; provided that
no such Officer’s Certificate shall be required for any fiscal year ended prior
to the Issue Date. If such Officer does have such knowledge, the certificate
shall describe the Default or Event of Default, its status and the action the
Issuer is taking or proposes to take with respect thereto.

SECTION 3.17. Further Instruments and Acts. Upon request of the Trustee or as
necessary to comply with future developments or requirements,each Issuer will
execute and deliver such further instruments and do such further acts as may be
reasonably necessary or proper to carry out more effectively the purpose of this
Indenture.

SECTION 3.18. [Reserved].

 

-83-



--------------------------------------------------------------------------------

SECTION 3.19. Statement by Officers as to Default. The Issuer shall deliver to
the Trustee, as soon as possible and in any event within 30 days after the
Issuer becomes aware of the occurrence of any Default or Event of Default, an
Officer’s Certificate setting forth the details of such Event of Default or
Default, its status and the actions which the Issuer is taking or proposes to
take with respect thereto.

SECTION 3.20. Designation of Restricted and Unrestricted Subsidiaries. The
Issuer may designate any Restricted Subsidiary to be an Unrestricted Subsidiary
if that designation would not cause a Default. If a Restricted Subsidiary is
designated as an Unrestricted Subsidiary, the aggregate fair market value of all
outstanding Investments owned by the Issuer and its Restricted Subsidiaries in
the Subsidiary designated as an Unrestricted Subsidiary will be deemed to be an
Investment made as of the time of the designation and will reduce the amount
available for Restricted Payments as described in Section 3.3 herein or under
one or more clauses of the definition of Permitted Investments, as determined by
the Issuer. That designation will only be permitted if the Investment would be
permitted at that time and if the Restricted Subsidiary otherwise meets the
definition of an Unrestricted Subsidiary. The Issuer may redesignate any
Unrestricted Subsidiary to be a Restricted Subsidiary if that redesignation
would not cause a Default.

Any designation of a Subsidiary of the Issuer as an Unrestricted Subsidiary will
be evidenced to the Trustee by an Officer’s Certificate certifying that such
designation complies with the preceding conditions and was permitted by
Section 3.3 herein. If, at any time, any Unrestricted Subsidiary would fail to
meet the preceding requirements as an Unrestricted Subsidiary, it will
thereafter cease to be an Unrestricted Subsidiary for purposes of this Indenture
and any Indebtedness of such Subsidiary will be deemed to be incurred by a
Restricted Subsidiary as of such date and, if such Indebtedness is not permitted
to be incurred as of such date by Section 3.2 herein, the Issuer will be in
default of such covenant.

The Issuer may at any time designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided that such designation will be deemed to be an
incurrence of Indebtedness by a Restricted Subsidiary of any outstanding
Indebtedness of such Unrestricted Subsidiary, and such designation will only be
permitted if (1) such Indebtedness is permitted under Section 3.2 herein
(including pursuant to clause (5) of the second paragraph thereof treating such
redesignation as an acquisition for the purpose of such clause), calculated on a
pro forma basis as if such designation had occurred at the beginning of the
applicable reference period; and (2) no Default or Event of Default would be in
existence following such designation. Any such designation by the Issuer shall
be evidenced to the Trustee by an Officer’s Certificate certifying that such
designation complies with the preceding conditions.

SECTION 3.21. Suspension of Certain Covenants on Achievement of Investment Grade
Status. Following the first day the Notes have achieved Investment Grade Status
and no Default or Event of Default has occurred and is continuing under this
Indenture, then, beginning on that day and ending on a Reversion Date (such
period a “Suspension Period”), the Issuer and its Restricted Subsidiaries will
not be subject to Sections 3.2, 3.3, 3.4, 3.5, 3.7, 3.8 and 4.1(a)(3).

On the Reversion Date, all Indebtedness Incurred during the Suspension Period
will be deemed to have been outstanding on the Escrow Release Date, so that it
is classified as permitted under Section 3.2(b)(4)(ii). On and after the
Reversion Date, all Liens created during the Suspension Period will be
considered Permitted Liens. Calculations made after the Reversion Date of the
amount available to be made as Restricted Payments under Section 3.3 will be
made as though Section 3.3 had been in effect since the Escrow Release Date and
prior to, but not during, the Suspension Period. Accordingly, Restricted
Payments made during the Suspension Period will not reduce the amount available
to be made as Restricted Payments under Section 3.3(a). On the Reversion Date,
the amount of Excess Proceeds shall be reset at zero. Any Affiliate Transaction
entered into after the Reversion Date pursuant to an agreement entered into
during any Suspension Period will be deemed to have been outstanding on the
Escrow Release Date, so that it is classified as permitted under
Section 3.8(b)(6). Any encumbrance or restriction on the ability of any
Restricted Subsidiary to take any action described in Section 3.4(a)(1) through
(3) that becomes effective during the Suspension Period will be deemed to have
existed on the Escrow Release Date, so that it is classified as permitted under
Section 3.4(b)(1). In addition, any future obligation to grant further Note
Guarantees shall be released. All such further obligations to grant Guarantees
shall be reinstated on the Reversion Date. As described above, however, no
Default, Event of Default or breach of any kind shall be deemed to have occurred
as a result of the Reversion Date occurring on the basis of any actions taken or
the continuance of any circumstances resulting from actions taken or the
performance of obligations under agreements entered into by the Issuer or any of
the Restricted Subsidiaries during the Suspension Period (other than agreements
to take actions after the Reversion Date that would not be permitted outside of
the Suspension Period entered into in contemplation of the Reversion Date).

 

-84-



--------------------------------------------------------------------------------

On and after each Reversion Date, the Issuer and its Subsidiaries will be
permitted to consummate the transactions contemplated by any contract entered
into during the Suspension Period, so long as such contract and such
consummation would have been permitted during such Suspension Period.

The Issuer, in an Officer’s Certificate, shall provide the Trustee notice of any
Covenant Suspension or Reversion Date; provided that failure to so notify the
Trustee shall not result in a Default. The Trustee will have no obligation to
(i) independently determine or verify if such events have occurred or (ii) make
any determination regarding the impact of actions taken during the Suspension
Period on the Issuer’s future compliance with its covenants. In addition, the
Trustee shall have no duty to monitor the ratings of the Notes, shall not be
deemed to have any knowledge of the ratings of the Notes and shall have no duty
to notify Holders if the Notes achieve Investment Grade Status.

ARTICLE IV

SUCCESSOR COMPANY; SUCCESSOR PERSON

SECTION 4.1. Merger and Consolidation.

(a) The Issuer will not consolidate with or merge with or into or convey,
transfer or lease all or substantially all its assets, in one transaction or a
series of related transactions to any Person, unless:

(1) the resulting, surviving or transferee Person (the “Successor Company”) will
be a Person organized and existing under the laws of the United States of
America, any State of the United States or the District of Columbia and the
Successor Company (if not the Issuer) will expressly assume, by supplemental
indenture, executed and delivered to the Trustee, all the obligations of the
Issuer under the Notes and this Indenture;

(2) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the applicable Successor Company or
any Subsidiary of the applicable Successor Company as a result of such
transaction as having been Incurred by the applicable Successor Company or such
Subsidiary at the time of such transaction), no Default or Event of Default
shall have occurred and be continuing;

(3) immediately after giving effect to such transaction, either (a) the
applicable Successor Company would be able to Incur at least an additional $1.00
of Indebtedness pursuant to Section 3.2(a) hereof, (b) the Fixed Charge Coverage
Ratio of the Issuer and the Restricted Subsidiaries would not be lower than it
was immediately prior to giving effect to such transaction or (c) the
Consolidated Total Leverage Ratio of the Issuer and the Restricted Subsidiaries
would not be higher than it was immediately prior to giving effect to such
transaction; and

(4) the Issuer shall have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel, each to the effect that such consolidation, merger or
transfer and such supplemental indenture (if any) comply with this Indenture and
an Opinion of Counsel to the effect that such supplemental indenture (if any) is
a legal and binding agreement enforceable against the Successor Company;
provided that in giving an Opinion of Counsel, counsel may rely on an Officer’s
Certificate as to any matters of fact, including as to satisfaction of clauses
(2) and (3) above.

(b) [Reserved].

(c) The Successor Company will succeed to, and be substituted for, and may
exercise every right and power of, the Issuer under the Notes and this
Indenture.

 

-85-



--------------------------------------------------------------------------------

(d) Notwithstanding the preceding clauses (a)(2), (a)(3) and (a)(4) (which do
not apply to transactions referred to in this sentence), (i) any Restricted
Subsidiary of the Issuer may consolidate or otherwise combine with, merge into
or transfer all or part of its properties and assets to the Issuer, (ii) any
Restricted Subsidiary may consolidate or otherwise combine with, merge into or
transfer all or part of its properties and assets to any other Restricted
Subsidiary and (iii) the Issuer and any Restricted Subsidiary may complete any
Permitted Tax Restructuring. Notwithstanding the preceding clauses (a)(2) and
(a)(3) (which do not apply to the transactions referred to in this sentence),
the Issuer may consolidate or otherwise combine with or merge into an Affiliate
incorporated or organized for the purpose of changing the legal domicile of the
Issuer, reincorporating the Issuer in another jurisdiction, or changing the
legal form of the Issuer.

(e) Notwithstanding the foregoing provisions, the Transactions will be permitted
without compliance with clauses (a)(2), (a)(3) or (a)(4) of this section.

(f) The foregoing provisions (other than the requirements of clause (a)(2))
shall not apply to the creation of a new Subsidiary as a Restricted Subsidiary
of the Issuer.

(g) No Co-Issuer or Guarantor may:

(1) consolidate with or merge with or into any Person; or

(2) sell, convey, transfer or dispose of, all or substantially all its assets,
in one transaction or a series of related transactions, to, any Person; or

(3) permit any Person to merge with or into such Co-Issuer or Guarantor, unless

(i) the other Person is the Issuer or any Restricted Subsidiary that is a
Co-Issuer or a Guarantor or becomes a Co-Issuer or a Guarantor concurrently with
the transaction; or

(ii) (A) either (x) the Issuer, a Co-Issuer or a Guarantor is the continuing
Person or (y) the resulting, surviving or transferee Person expressly assumes
all of the obligations of the Co-Issuer or Guarantor under its Note Guarantee
and this Indenture; and

(B) immediately after giving effect to the transaction, no Default has occurred
and is continuing; or

(iii) the transaction constitutes a sale or other disposition (including by way
of consolidation or merger) of the Co-Issuer or Guarantor or the sale or
disposition of all or substantially all the assets of the Co-Issuer or Guarantor
(in each case other than to the Issuer or a Restricted Subsidiary) otherwise
permitted by this Indenture.

ARTICLE V

REDEMPTION OF SECURITIES

SECTION 5.1. Notices to Trustee. Subject to Section 5.9 hereof, if the Issuer
elects to redeem Notes pursuant to the optional redemption provisions of
Section 5.7 hereof, it must furnish to the Trustee, at least 15 days but not
more than 60 days before a redemption date, an Officer’s Certificate setting
forth:

 

  (1) the clause of this Indenture pursuant to which the redemption shall occur;

 

  (2) the redemption date;

 

  (3) the principal amount of Notes to be redeemed; and

 

  (4) the redemption price.

 

-86-



--------------------------------------------------------------------------------

Any optional redemption referenced in such Officer’s Certificate may be
cancelled by the Issuer at any time prior to notice of redemption being sent to
any Holder and thereafter shall be null and void.

SECTION 5.2. Selection of Notes to Be Redeemed or Purchased. If less than all of
the Notes are to be redeemed pursuant to Section 5.7 or purchased in an Asset
Disposition Offer pursuant to Section 3.5 or a redemption pursuant to
Section 5.9, the Trustee will select Notes for redemption or purchase (a) if the
Notes are in global form, on a pro rata basis or such similar method in
accordance with the applicable procedures of DTC and (b) if the Notes are in
definitive form, on a pro rata basis (subject to adjustments to maintain the
authorized Notes denomination requirements) except if otherwise required by law.

No Notes in an unauthorized denomination or of $2,000 in aggregate principal
amount or less shall be redeemed in part. In the event of partial redemption,
the particular Notes to be redeemed or purchased will be selected, unless
otherwise provided herein, not less than 15 days nor more than 60 days prior to
the redemption or purchase date by the Trustee from the outstanding Notes not
previously called for redemption or purchase; provided that the Issuer shall
provide the Trustee with sufficient notice of such partial redemption to enable
the Trustee to select the Notes for partial redemption.

The Trustee will promptly notify the Issuer in writing of the Notes selected for
redemption or purchase and, in the case of any Note selected for partial
redemption or purchase, the principal amount thereof to be redeemed or
purchased. Notes and portions of Notes selected will be in amounts of $2,000 or
whole multiples of $1,000; except that if all of the Notes of a Holder are to be
redeemed or purchased, the entire outstanding amount of Notes held by such
Holder, even if not a multiple of $1,000, shall be redeemed or purchased. Except
as provided in the preceding sentence, provisions of this Indenture that apply
to Notes called for redemption or purchase also apply to portions of Notes
called for redemption or purchase.

SECTION 5.3. Notice of Redemption. Subject to Section 5.9 hereof, at least 15
days but not more than 60 days before a redemption date, the Issuer will send or
cause to be sent, by electronic delivery or by first class mail postage prepaid,
a notice of redemption to each Holder (with a copy to the Trustee) whose Notes
are to be redeemed at the address of such Holder appearing in the security
register or otherwise in accordance with the procedures of DTC, except that
redemption notices may be sent more than 60 days prior to a redemption date if
the notice is issued in connection with a defeasance of the Notes or a
satisfaction and discharge of this Indenture pursuant to Articles VIII or XI
hereof.

The notice will identify the Notes (including the CUSIP or ISIN number) to be
redeemed and will state:

(1) the redemption date;

(2) the redemption price;

(3) if any Note is being redeemed in part, the portion of the principal amount
of such Note to be redeemed and that, after the redemption date upon surrender
of such Note, a new Note or Notes in principal amount equal to the unredeemed
portion will be issued upon cancellation of the original Note;

(4) the name and address of the Paying Agent;

(5) that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price;

(6) that, unless the Issuer defaults in making such redemption payment, interest
on Notes called for redemption ceases to accrue on and after the redemption
date;

(7) the paragraph of the Notes and/or Section of this Indenture pursuant to
which the Notes called for redemption are being redeemed; and

 

-87-



--------------------------------------------------------------------------------

(8) that no representation is made as to the correctness or accuracy of the
CUSIP number, if any, listed in such notice or printed on the Notes.

At the Issuer’s request, the Trustee will give the notice of redemption in the
Issuer’s name and at its expense; provided, however, that the Issuer has
delivered to the Trustee, at least three (3) Business Days prior to the date on
which the Issuer instructs the Trustee to give the notice (or such shorter
period as the Trustee may agree), an Officer’s Certificate requesting that the
Trustee give such notice and setting forth the information to be stated in such
notice as provided in the preceding paragraph.

Notice of any redemption of the Notes may, at the Issuer’s discretion, be given
prior to the completion of a transaction (including but not limited to an Equity
Offering, an incurrence of Indebtedness, a Change of Control or other
transaction) and any redemption notice may, at the Issuer’s discretion, be
subject to one or more conditions precedent, including, but not limited to,
completion of a related transaction. If such redemption or purchase is so
subject to satisfaction of one or more conditions precedent such notice shall
describe each such condition, and if applicable, shall state that, in the
Issuer’s discretion, the redemption date may be delayed until such time as any
or all such conditions shall be satisfied, or such redemption or purchase may
not occur and such notice may be rescinded in the event that any or all such
conditions shall not have been satisfied by the redemption date, or by the
redemption date as so delayed. In addition, the Issuer may provide in such
notice that payment of the redemption price and performance of the Issuer’s
obligations with respect to such redemption may be performed by another Person.

SECTION 5.4. [Reserved]

SECTION 5.5. Deposit of Redemption or Purchase Price. Prior to 11:00 a.m.
Eastern Time on the redemption or purchase date, the Issuer will deposit with
the Trustee or with the Paying Agent money sufficient to pay the redemption or
purchase price of and accrued interest on, all Notes to be redeemed or purchased
on that date. The Trustee or the Paying Agent will promptly return to the Issuer
any money deposited with the Trustee or the Paying Agent by the Issuer in excess
of the amounts necessary to pay the redemption or purchase price of, and accrued
interest, on all Notes to be redeemed or purchased.

If the Issuer complies with the provisions of the preceding paragraph, on and
after the redemption or purchase date, interest will cease to accrue on the
Notes or the portions of Notes called for redemption or purchase. If a Note is
redeemed or purchased on or after a record date but on or prior to the
corresponding interest payment date, then any accrued and unpaid interest up to,
but excluding, the redemption date or purchase date shall be paid on the
redemption date or purchase date to the Person in whose name such Note was
registered at the close of business on such record date in accordance with the
applicable procedures of DTC. If any Note called for redemption or purchase is
not so paid upon surrender for redemption or purchase because of the failure of
the Issuer to comply with the preceding paragraph, interest shall be paid on the
unpaid principal, from the redemption or purchase date until such principal is
paid, and to the extent lawful on any interest not paid on such unpaid
principal, in each case at the rate provided in the Notes and in Section 3.1
hereof.

SECTION 5.6. Notes Redeemed or Purchased in Part. Upon surrender of a Note
issued in physical form that is redeemed or purchased in part, the Issuer will
issue and the Trustee will authenticate for the Holder at the expense of the
Issuer a new Note equal in principal amount to the unredeemed or unpurchased
portion of the Note surrendered; provided, that each such new Note will be in a
minimum principal amount of $2,000 or integral multiple of $1,000 in excess
thereof.

In the case of a Note issued as a global note, an appropriate notation will be
made on such Note to decrease the principal amount thereof to an amount equal to
the unredeemed portion thereof; provided, that the unredeemed portion thereof
will be in a minimum principal amount of $2,000 or integral multiple of $1,000
in excess thereof.

 

-88-



--------------------------------------------------------------------------------

SECTION 5.7. Optional Redemption.

(a) At any time prior to October 1, 2019, the Issuer may redeem the Notes in
whole or in part, at its option, upon not less than 15 nor more than 60 days’
prior notice, with a copy to the Trustee, to each Holder of Notes to the address
of such Holder appearing in the Notes Register, at a redemption price (expressed
as percentages of principal amount of the Notes to be redeemed) equal to
100.000% of the principal amount of Notes redeemed plus the relevant Applicable
Premium as of, and accrued and unpaid interest, if any, to but excluding, the
date of redemption (the “Redemption Date”), subject to the rights of Holders on
the relevant record date to receive interest due on the relevant interest
payment date.

(b) At any time and from time to time prior to October 1, 2019, the Issuer may,
on one or more occasions, upon not less than 15 nor more than 60 days’ prior
notice, with a copy to the Trustee, to each Holder of Notes to the address of
such Holder appearing in the Notes Register, redeem up to 40.0% of the original
aggregate principal amount of Notes issued under this Indenture at a redemption
price (expressed as percentages of principal amount of the Notes to be redeemed)
equal to 107.500% of the aggregate principal amount thereof, plus accrued and
unpaid interest, if any, to but excluding, the applicable Redemption Date,
subject to the right of Holders of record of the Notes on the relevant record
date to receive interest due on the relevant interest payment date, with the Net
Cash Proceeds received by the Issuer of one or more Equity Offerings of the
Issuer; provided that not less than 50.0% of the original aggregate principal
amount of Notes initially issued under this Indenture remains outstanding
immediately after the occurrence of each such redemption (excluding Notes held
by the Issuer or any of its Restricted Subsidiaries); provided further that each
such redemption occurs not later than 180 days after the date of closing of the
related Equity Offering. The Trustee shall select the Notes to be purchased in
the manner described under Sections 5.1 through 5.6.

(c) Except pursuant to clauses (a) and (b) of this Section 5.7, the Notes will
not be redeemable at the Issuer’s option prior to October 1, 2019.

(d) At any time and from time to time on or after October 1, 2019, the Issuer
may redeem the Notes, in whole or in part, upon not less than 15 nor more than
60 days’ prior notice, with a copy to the Trustee, to each Holder of Notes to
the address of such Holder appearing in the Notes Register at the redemption
prices (expressed as percentages of principal amount of the Notes to be
redeemed) set forth in the table below, plus accrued and unpaid interest
thereon, if any, to but excluding the applicable Redemption Date, subject to the
right of Holders of record of the Notes on the relevant record date to receive
interest due on the relevant interest payment date, if redeemed during the
twelve-month period beginning on October 1 of each of the years indicated in the
table below:

 

Period

   Percentage  

2019

     103.750 % 

2020

     101.875 % 

2021 and thereafter

     100.000 % 

(e) Notwithstanding the foregoing, in connection with any tender offer for the
Notes, including a Change of Control Offer or Asset Disposition Offer, if
Holders of not less than 90.0% in aggregate principal amount of the outstanding
Notes validly tender and do not withdraw such Notes in such tender offer and the
Issuer, or any third party making such tender offer in lieu of the Issuer,
purchases all of the Notes validly tendered and not withdrawn by such Holders,
the Issuer or such third party shall have the right upon not less than 15 nor
more than 60 days’ prior notice, with a copy to the Trustee, to each Holder of
Notes to the address of such Holder appearing in the Notes Register, given not
more than 15 days following such purchase date to redeem all Notes that remain
outstanding following such purchase at a redemption price equal to the price
offered to each other Holder in such tender offer plus, to the extent not
included in the tender offer payment, accrued and unpaid interest, if any,
thereon, to but not including, the date of such redemption.

(f) Unless the Issuer defaults in the payment of the redemption price, interest
will cease to accrue on the Notes or portions thereof called for redemption on
the applicable Redemption Date.

(g) Any redemption pursuant to this Section 5.7 shall be made pursuant to the
provisions of Sections 5.1 through 5.6.

 

-89-



--------------------------------------------------------------------------------

SECTION 5.8. Mandatory Redemption. The Issuer is not required to make mandatory
redemption or sinking fund payments with respect to the Notes, except under the
circumstances as described in Section 5.9; provided, however, that under certain
circumstances, the Issuer may be required to offer to purchase Notes under
Section 3.5 and Section 3.9. The Issuer and its Restricted Subsidiaries may at
any time and from time to time purchase Notes in the open market or otherwise.

SECTION 5.9. Special Mandatory Redemption.

(a) If (1) the Escrow Agent has not received the Officer’s Certificate described
in Section 12.1 on or prior to May 27, 2017, (2) the Issuer notifies the Escrow
Agent and the Trustee in writing that the Issuer will not pursue the
consummation of the Acquisition and that the Acquisition Agreement has been
terminated, or (3) the Issuer fails to timely deposit (or cause to be timely
deposited) any amounts required by the second paragraph under Section 12.1
within three Business Days of the applicable deposit date (each of the above, a
“Special Mandatory Redemption Event”), then the Escrow Agreement provides that
the Escrow Agent shall, without the requirement of notice to or action by the
Issuer, the Trustee or any other Person, liquidate and release all of the
Escrowed Property (including investment earnings thereon and proceeds thereof)
to the Trustee and the Trustee shall apply (or cause a paying agent to apply)
such proceeds to redeem the Notes (the “Special Mandatory Redemption”) on the
third Business Day following the Special Mandatory Redemption Event (the
“Special Mandatory Redemption Date”) or as otherwise required by the applicable
procedures of DTC, at a redemption price (the “Special Mandatory Redemption
Price”), equal to 100% of the issue price of the Notes, plus accrued and unpaid
interest from the Issue Date or the most recent date to which interest has been
paid or duly provided for on the Notes, as the case may be, to, but excluding,
the Special Mandatory Redemption Date. On the Special Mandatory Redemption Date,
after payment of any fees and expenses of the Trustee and the Escrow Agent, the
Trustee will pay to the Issuer any Escrowed Property in excess of the amount
necessary to effect the Special Mandatory Redemption in accordance with the
Issuer’s written instructions.

(b) The Trustee shall give notice of redemption to the Holders, substantially in
the form attached as Exhibit C hereto, in the Issuer’s name and at the Issuer’s
expense at least three Business Days or as soon as practicable prior (or
otherwise in accordance with DTC procedures) to such Special Mandatory
Redemption Date. In the event that the funds on deposit in the Escrow Account
are insufficient to redeem the Notes on the Special Mandatory Redemption Date,
the Issuer shall promptly pay such deficiency to the Trustee to be used by the
Trustee to disburse the Special Mandatory Redemption Price.

(c) Any redemption made pursuant to this Section 5.9 shall be made pursuant to
the procedures set forth in this Indenture and the Escrow Agreement, except to
the extent inconsistent with this Section 5.9. The Issuer shall not be required
to make any mandatory redemption or sinking fund payments with respect to the
Notes, except pursuant to this Section 5.9.

ARTICLE VI

DEFAULTS AND REMEDIES

SECTION 6.1. Events of Default.

(a) Each of the following is an “Event of Default”:

(1) default in any payment of interest on any Note when due and payable,
continued for 30 days;

(2) default in the payment of the principal amount of or premium, if any, on any
Note issued under this Indenture when due at its Stated Maturity, upon optional
redemption, upon required repurchase, upon declaration or otherwise;

(3) failure by the Issuer, any Co-Issuer or any Guarantor to comply for 60 days
after written notice by the Trustee on behalf of the Holders or by the Holders
of 30.0% in aggregate principal amount of the outstanding Notes with any
agreement or obligation contained in this Indenture; provided that in the case
of a failure to comply with this Indenture provisions described under
Section 3.10, such period of continuance of such default or breach shall be 270
days after written notice described in this clause (3) has been given;

 

-90-



--------------------------------------------------------------------------------

(4) default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any Indebtedness for money
borrowed by the Issuer or any Significant Subsidiary (or the payment of which is
Guaranteed by the Issuer or any Significant Subsidiary) other than Indebtedness
owed to the Issuer or a Restricted Subsidiary whether such Indebtedness or
Guarantee now exists, or is created after the date hereof, which default:

(A) is caused by a failure to pay principal of such Indebtedness, at its stated
final maturity (after giving effect to any applicable grace periods provided in
such Indebtedness); or

(B) results in the acceleration of such Indebtedness prior to its stated final
maturity;

and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
payment default of principal at its stated final maturity (after giving effect
to any applicable grace periods) or the maturity of which has been so
accelerated, aggregates to $100.0 million or more at any one time outstanding;

(5) failure by the Issuer or any Significant Subsidiary, to pay final judgments
aggregating in excess of $100.0 million other than any judgments covered by
indemnities provided by, or insurance policies issued by, reputable and
creditworthy companies, which final judgments remain unpaid, undischarged and
unstayed for a period of more than 60 days after such judgment becomes final,
and in the event such judgment is covered by insurance, an enforcement
proceeding has been commenced by any creditor upon such judgment or decree which
is not promptly stayed;

(6) any Note Guarantee by a Significant Subsidiary ceases to be in full force
and effect, other than (x) in accordance with the terms of this Indenture, (y) a
Guarantor that is a Significant Subsidiary denies or disaffirms its obligations
under its Note Guarantee, other than in accordance with the terms of this
Indenture or upon release of such Note Guarantee in accordance with this
Indenture or (z) in connection with the bankruptcy of a Guarantor, so long as
the aggregate assets of such Guarantor and any other Guarantor whose Note
Guarantee ceased or ceases to be in full force as a result of a bankruptcy are
less than $100.0 million;

(7) the Issuer or a Significant Subsidiary (or any group of Restricted
Subsidiaries, that taken together as of the latest audited consolidated
financial statements of the Issuer and its Restricted Subsidiaries, would
constitute a Significant Subsidiary) pursuant to or within the meaning of any
Bankruptcy Law:

(A) commences a voluntary case or proceeding;

(B) consents to the entry of an order for relief against it in an involuntary
case or proceeding;

(C) consents to the appointment of a Custodian of it or for substantially all of
its property;

(D) makes a general assignment for the benefit of its creditors;

(E) consents to or acquiesces in the institution of a bankruptcy or an
insolvency proceeding against it; or

 

-91-



--------------------------------------------------------------------------------

(F) takes any comparable action under any foreign laws relating to insolvency;

(8) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(A) is for relief against the Issuer or a Significant Subsidiary (or any group
of Restricted Subsidiaries, that taken together as of the latest audited
consolidated financial statements for the Issuer and its Restricted
Subsidiaries, would constitute a Significant Subsidiary) in an involuntary case;

(B) appoints a Custodian of the Issuer or a Significant Subsidiary (or any group
of Restricted Subsidiaries, that taken together as of the latest audited
consolidated financial statements for the Issuer and its Restricted
Subsidiaries, would constitute a Significant Subsidiary) for substantially all
of its property;

(C) orders the winding up or liquidation of the Issuer or a Significant
Subsidiary (or any group of Restricted Subsidiaries, that taken together as of
the latest audited consolidated financial statements for the Issuer and its
Restricted Subsidiaries, would constitute a Significant Subsidiary); or

(D) or any similar relief is granted under any foreign laws and the order,
decree or relief remains unstayed and in effect for 60 consecutive days;

provided that a Default under clause (4) or (5) above will not constitute an
Event of Default until the Trustee or the Holders of 30% in aggregate principal
amount of the outstanding Notes notify the Issuer of the Default and, with
respect to clause (5), the Issuer does not cure such Default within the time
specified in clause (5) after receipt of such notice.

(b) If a Default for a failure to report or failure to deliver a required
certificate in connection with another default (the “Initial Default”) occurs,
then at the time such Initial Default is cured, such Default for a failure to
report or failure to deliver a required certificate in connection with another
default that resulted solely because of that Initial Default shall also be cured
without any further action.

(c) Any Default or Event of Default for the failure to comply with the time
periods prescribed in Section 3.10 hereof or otherwise to deliver any notice or
certificate pursuant to any other provision of this Indenture shall be deemed to
be cured upon the delivery of any such report required by such provision or such
notice or certificate, as applicable, even though such delivery is not within
the prescribed period specified in this Indenture.

SECTION 6.2. Acceleration. If any Event of Default (other than an Event of
Default described in clause (7) or (8) of Section 6.1(a)) occurs and is
continuing, the Trustee by notice to the Issuer, or the Holders of at least
30.0% in aggregate principal amount of the outstanding Notes by written notice
to the Issuer and the Trustee, may declare the principal of and accrued and
unpaid interest, if any, on all the Notes to be immediately due and payable.
Upon such a declaration, such principal and accrued and unpaid interest, will be
due and payable immediately.

In the event of any Event of Default specified in clause (4) of Section 6.1(a),
such Event of Default and all consequences thereof shall be annulled, waived and
rescinded, automatically and without any action by the Trustee or the Holders,
if within 30 days after such Event of Default arose:

(1) (x) the Indebtedness that gave rise to such Event of Default shall have been
discharged in full; or

(y) the holders thereof have rescinded or waived the acceleration, notice or
action (as the case may be) giving rise to such Event of Default; or

 

-92-



--------------------------------------------------------------------------------

(z) if the default that is the basis for such Event of Default has been cured;
and

(2) the annulment of the acceleration of the Notes would not conflict with any
judgment or decree of a court of competent jurisdiction.

If an Event of Default described in clause (7) or (8) of Section 6.1(a) occurs
and is continuing, the principal of and accrued and unpaid interest, on all
Notes will become and be immediately due and payable without any declaration or
other act on the part of the Trustee or any Holders.

SECTION 6.3. Other Remedies. If an Event of Default occurs and is continuing,
the Trustee may pursue any available remedy by proceeding at law or in equity to
collect the payment of principal of, or premium, if any, or interest, on the
Notes or to enforce the performance of any provision of the Notes or this
Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder in exercising any right or remedy accruing upon an
Event of Default shall not impair the right or remedy or constitute a waiver of
or acquiescence in the Event of Default. No remedy is exclusive of any other
remedy. All available remedies are cumulative.

SECTION 6.4. Waiver of Past Defaults. The Holders of a majority in aggregate
principal amount of the then outstanding Notes by written notice to the Trustee
may, on behalf of all of the Holders, (a) waive, by their consent (including,
without limitation, consents obtained in connection with a purchase of, or
tender offer or exchange offer for, Notes), an existing Default or Event of
Default and its consequences under this Indenture except (i) a Default or Event
of Default in the payment of the principal of, or interest, on a Note or (ii) a
Default or Event of Default in respect of a provision that under Section 9.2
cannot be amended without the consent of each Holder affected and (b) rescind
any acceleration with respect to the Notes and its consequences if (1) such
rescission would not conflict with any judgment or decree of a court of
competent jurisdiction, (2) all existing Events of Default have been cured or
waived except nonpayment of principal, premium, if any, interest that has become
due solely because of the acceleration, (3) to the extent the payment of such
interest is lawful, interest on overdue installments of interest and overdue
principal, which has become due otherwise than by such declaration of
acceleration, has been paid, (4) the Issuer has paid the Trustee its
compensation and reimbursed the Trustee for its reasonable expenses,
disbursements and advances and (5) in the event of the cure or waiver of an
Event of Default of the type described in clause (4) of Section 6.1(a), the
Trustee shall have received an Officer’s Certificate and an Opinion of Counsel
stating that such Event of Default has been cured or waived. No such rescission
shall affect any subsequent Default or impair any right consequent thereto. When
a Default or Event of Default is waived, it is deemed cured, but no such waiver
shall extend to any subsequent or other Default or Event of Default or impair
any consequent right.

SECTION 6.5. Control by Majority. The Holders of a majority in aggregate
principal amount of the outstanding Notes may direct the time, method and place
of conducting any proceeding for any remedy available to the Trustee or of
exercising any trust or power conferred on the Trustee. However, the Trustee may
refuse to follow any direction that conflicts with law or this Indenture or the
Notes or, subject to Sections 7.1 and 7.2, that the Trustee determines is unduly
prejudicial to the rights of other Holders or would involve the Trustee in
personal liability; provided, however, that the Trustee may take any other
action deemed proper by the Trustee that is not inconsistent with such
direction. Prior to taking any such action hereunder, the Trustee shall be
entitled to indemnification satisfactory to it against all fees, losses,
liabilities and expenses (including attorney’s fees and expenses) caused by
taking or not taking such action.

SECTION 6.6. Limitation on Suits. Subject to Section 6.7, a Holder may not
pursue any remedy with respect to this Indenture or the Notes unless:

(1) such Holder has previously given the Trustee written notice that an Event of
Default is continuing;

(2) Holders of at least 30.0% in aggregate principal amount of the outstanding
Notes have requested in writing the Trustee to pursue the remedy;

 

-93-



--------------------------------------------------------------------------------

(3) such Holders have offered in writing and, if requested, provided to the
Trustee security or indemnity satisfactory to the Trustee against any loss,
liability or expense;

(4) the Trustee has not complied with such request within 60 days after the
receipt of the written request and the offer of security or indemnity; and

(5) Holders of a majority in aggregate principal amount of the outstanding Notes
have not given the Trustee a written direction that, in the opinion of the
Trustee, is inconsistent with such request within such 60-day period.

A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over another Holder (it being understood that
the Trustee does not have an affirmative duty to ascertain whether or not such
actions or forbearances are unduly prejudicial to such Holders).

SECTION 6.7. Rights of Holders to Receive Payment. Notwithstanding any other
provision of this Indenture (including, without limitation, Section 6.6), the
contractual right of any Holder to receive payment of interest on the Notes held
by such Holder or to institute suit for the enforcement of any such payment on
or with respect to such Holder’s Notes shall not be impaired or affected without
the consent of such Holder (and, for the avoidance of doubt, the amendment,
supplement or modification in accordance with the terms of this Indenture of
Articles III and IV and Sections 6.1(a)(3), (4), (5) and (6) and the related
definitions shall be deemed not to impair the contractual right of any Holder to
receive payments of principal of and interest on such Holder’s Notes on or after
the due dates therefor or to institute suit for the enforcement of any such
payment on or with respect to such Holder’s Note).

SECTION 6.8. Collection Suit by Trustee. If an Event of Default specified in
clauses (1) or (2) of Section 6.1(a) occurs and is continuing, the Trustee may
recover judgment in its own name and as trustee of an express trust against the
Issuer for the whole amount then due and owing (together with interest on any
unpaid interest to the extent lawful) and the amounts provided for in
Section 7.7.

SECTION 6.9. Trustee May File Proofs of Claim. The Trustee may file such proofs
of claim and other papers or documents as may be necessary or advisable in order
to have the claims of the Trustee (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel) and the Holders allowed in any judicial proceedings relative to the
Issuer, its Subsidiaries or its or their respective creditors or properties and,
unless prohibited by law or applicable regulations, may be entitled and
empowered to participate as a member of any official committee of creditors
appointed in such matter and may vote on behalf of the Holders in any election
of a trustee in bankruptcy or other Person performing similar functions, and any
Custodian in any such judicial proceeding is hereby authorized by each Holder to
make payments to the Trustee and, in the event that the Trustee shall consent to
the making of such payments directly to the Holders, to pay to the Trustee any
amount due it for the compensation, expenses, disbursements and advances of the
Trustee, its agents and its counsel, and any other amounts due the Trustee under
Section 7.7.

No provision of this Indenture shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof or to authorize the Trustee to vote in respect
of the claim of any Holder in any such proceeding.

SECTION 6.10. Priorities.

(a) If the Trustee collects any money or property pursuant to this Article VI,
it shall pay out the money or property in the following order:

FIRST: to the Trustee for amounts due to it under Section 7.7;

 

-94-



--------------------------------------------------------------------------------

SECOND: to Holders for amounts due and unpaid on the Notes for principal of, or
premium, if any, and interest, ratably, without preference or priority of any
kind, according to the amounts due and payable on the Notes for principal of, or
premium, if any, and interest, respectively; and

THIRD: to the Issuers, or to the extent the Trustee collects any amount for any
Guarantor, to such Guarantor.

(b) The Trustee may fix a record date and payment date for any payment to
Holders pursuant to this Section 6.10. At least 15 days before such record date,
the Issuer shall send or cause to be sent to each Holder and the Trustee a
notice that states the record date, the payment date and amount to be paid.

SECTION 6.11. Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as Trustee, a court in its discretion may require
the filing by any party litigant in the suit of an undertaking to pay the costs
of the suit, and the court in its discretion may assess reasonable costs,
including reasonable attorneys’ fees and expenses, against any party litigant in
the suit, having due regard to the merits and good faith of the claims or
defenses made by the party litigant. This Section 6.11 does not apply to a suit
by the Trustee, a suit by the Issuers, a suit by a Holder pursuant to
Section 6.7 or a suit by Holders of more than 20.0% in outstanding aggregate
principal amount of the Notes.

ARTICLE VII

TRUSTEE

SECTION 7.1. Duties of Trustee.

(a) If an Event of Default has occurred and is continuing, the Trustee shall
exercise the rights and powers vested in it by this Indenture and use the same
degree of care and skill in its exercise as a prudent Person would exercise or
use under the circumstances in the conduct of such person’s own affairs.

(b) Except during the continuance of an Event of Default:

(1) the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture and no implied covenants or obligations
shall be read into this Indenture against the Trustee; and

(2) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates, opinions or orders furnished to the Trustee and
conforming to the requirements of this Indenture or the Notes, as the case may
be. However, in the case of any such certificates or opinions which by any
provisions hereof are specifically required to be furnished to the Trustee, the
Trustee shall examine such certificates and opinions to determine whether or not
they conform to the requirements of this Indenture or the Notes, as the case may
be (but need not confirm or investigate the accuracy of mathematical
calculations or other facts stated therein).

(c) The Trustee may not be relieved from liability for its own negligent action,
its own negligent failure to act or its own willful misconduct, except that:

(1) this paragraph does not limit the effect of paragraph (b) of this
Section 7.1;

(2) the Trustee shall not be liable for any error of judgment made in good faith
by a Trust Officer unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts;

(3) the Trustee shall not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
Section 6.5; and

 

-95-



--------------------------------------------------------------------------------

(4) No provision of this Indenture or the Notes shall require the Trustee to
expend or risk its own funds or otherwise incur financial liability in the
performance of any of its duties hereunder or thereunder or in the exercise of
any of its rights or powers, if it shall have reasonable grounds to believe that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.

(d) Every provision of this Indenture that in any way relates to the Trustee is
subject to paragraphs (a), (b) and (c) of this Section 7.1.

(e) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuer.

(f) Money held in trust by the Trustee need not be segregated from other funds
except to the extent required by law.

(g) Every provision of this Indenture relating to the conduct or affecting the
liability of or affording protection to the Trustee shall be subject to the
provisions of this Section 7.1.

SECTION 7.2. Rights of Trustee. Subject to Section 7.1:

(a) The Trustee may conclusively rely on and shall be fully protected in acting
or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order or other
paper or document (whether in its original or facsimile form) reasonably
believed by it to be genuine and to have been signed or presented by the proper
Person. The Trustee need not investigate any fact or matter stated in the
document. The Trustee shall receive and retain financial reports and statements
of the Issuer as provided herein, but shall have no duty to review or analyze
such reports or statements to determine compliance with covenants or other
obligations of the Issuer.

(b) Before the Trustee acts or refrains from acting, it may require an Officer’s
Certificate and/or an Opinion of Counsel. The Trustee shall not be liable for
any action it takes or omits to take in good faith in reliance on an Officer’s
Certificate or Opinion of Counsel.

(c) The Trustee may execute any of the trusts and powers hereunder or perform
any duties hereunder either directly or by or through its attorneys and agents
and shall not be responsible for the misconduct or negligence of any agent or
attorney appointed with due care by it hereunder.

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith which it believes to be authorized or within its rights or powers
conferred upon it by this Indenture.

(e) The Trustee may consult with counsel of its selection, and the advice or
opinion of counsel relating to this Indenture or the Notes shall be full and
complete authorization and protection from liability in respect of any action
taken, omitted or suffered by it hereunder or under the Notes in good faith and
in accordance with the advice or opinion of such counsel.

(f) The Trustee shall not be deemed to have notice of any Default or Event of
Default or whether any entity or group of entities constitutes a Significant
Subsidiary unless a Trust Officer of the Trustee has actual knowledge thereof or
unless written notice of any event which is in fact such a Default or of any
such Significant Subsidiary is received by the Trustee at the corporate trust
office of the Trustee specified in Section 3.12, and such notice references the
Notes and this Indenture.

(g) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and to each agent, custodian and other Person employed to act
hereunder.

 

-96-



--------------------------------------------------------------------------------

(h) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture or the Notes at the request, order or
direction of any of the Holders pursuant to the provisions of this Indenture,
unless such Holders shall have offered to the Trustee security or indemnity
satisfactory to it against the costs, expenses and liabilities which may be
incurred therein or thereby.

(i) The Trustee shall not be deemed to have knowledge of any fact or matter
unless such fact or matter is known to a Trust Officer of the Trustee.

(j) Whenever in the administration of this Indenture or the Notes the Trustee
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder or thereunder, the Trustee (unless
other evidence be herein specifically prescribed) may, in the absence of
negligence or willful misconduct on its part, conclusively rely upon an
Officer’s Certificate.

(k) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, report,
notice, request, direction, consent, order, bond, debenture, coupon or other
paper or document, but the Trustee, in its discretion, may make such further
inquiry or investigation into such facts or matters as it may see fit, and, if
the Trustee shall determine to make such further inquiry or investigation, it
shall be entitled to examine, during business hours and upon reasonable notice,
the books, records and premises of the Issuer and the Restricted Subsidiaries,
personally or by agent or attorney at the sole cost of the Issuer and shall
incur no liability or additional liability of any kind by reason of such inquiry
or investigation.

(l) The Trustee shall not be required to give any bond or surety in respect of
the performance of its powers and duties hereunder.

(m) The Trustee may request that the Issuer deliver an Officer’s Certificate
setting forth the names of individuals and/or titles of officers authorized at
such time to take specified actions pursuant to this Indenture or the Notes.

(n) In no event shall the Trustee be liable to any Person for special, punitive,
indirect, consequential or incidental loss or damage of any kind whatsoever
(including, but not limited to, lost profits), even if the Trustee has been
advised of the likelihood of such loss or damage.

(o) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Issuer shall be sufficient if signed by
one Officer of the Issuer.

SECTION 7.3. Individual Rights of Trustee. The Trustee in its individual or any
other capacity may become the owner or pledgee of Notes and may otherwise deal
with the Issuers, Guarantors or their Affiliates with the same rights it would
have if it were not Trustee. Any Paying Agent, Registrar, co-registrar or
co-paying agent may do the same with like rights. However, the Trustee must
comply with Sections 7.10 and 7.11. In addition, the Trustee shall be permitted
to engage in transactions with the Issuers; provided, however, that if the
Trustee acquires any conflicting interest, the Trustee must (i) eliminate such
conflict within 90 days of acquiring such conflicting interest, (ii) apply to
the SEC for permission to continue acting as Trustee or (iii) resign.

SECTION 7.4. Trustee’s Disclaimer. The Trustee shall not be responsible for and
makes no representation as to the validity or adequacy of this Indenture or the
Notes, shall not be accountable for the Issuers’ use of the proceeds from the
sale of the Notes, shall not be responsible for the use or application of any
money received by any Paying Agent other than the Trustee or any money paid to
the Issuers pursuant to the terms of this Indenture and shall not be responsible
for any statement of the Issuers in this Indenture or in any document issued in
connection with the sale of the Notes or in the Notes other than the Trustee’s
certificate of authentication.

SECTION 7.5. Notice of Defaults. If a Default or Event of Default occurs and is
continuing and if a Trust Officer has actual knowledge thereof, the Trustee
shall send electronically or by first class mail to each Holder at the address
set forth in the Notes Register notice of the Default or Event of Default within
90 days after it is actually known to a Trust Officer. Except in the case of a
Default or Event of Default in payment of principal of or interest on any Note
(including payments pursuant to the optional redemption or required repurchase
provisions of such Note), the Trustee may withhold the notice if and so long it
in good faith determines that withholding the notice is in the interests of
Holders.

 

-97-



--------------------------------------------------------------------------------

SECTION 7.6. [Reserved].

SECTION 7.7. Compensation and Indemnity. The Issuer shall pay to the Trustee
from time to time compensation for its services hereunder and under the Notes as
the Issuer and the Trustee shall from time to time agree in writing. The
Trustee’s compensation shall not be limited by any law on compensation of a
trustee of an express trust. The Issuer shall reimburse the Trustee upon request
for all reasonable out-of-pocket expenses incurred or made by it, including, but
not limited to, costs of collection, costs of preparing reports, certificates
and other documents, costs of preparation and mailing of notices to Holders.
Such expenses shall include the reasonable compensation and expenses,
disbursements and advances of the agents, counsel, accountants and experts of
the Trustee. The Issuer shall indemnify the Trustee, its directors, officers,
employees and agents against any and all loss, liability, damages, claims or
expense, including taxes (other than taxes based upon the income of the Trustee)
(including reasonable attorneys’ and agents’ fees and expenses) incurred by it
without willful misconduct or gross negligence, as determined by a final
nonappealable order of a court of competent jurisdiction, on its part in
connection with the administration of this trust and the performance of its
duties hereunder and under the Notes, including the costs and expenses of
enforcing this Indenture (including this Section 7.7) and the Notes and of
defending itself against any claims (whether asserted by any Holder, the Issuer
or otherwise). The Trustee shall notify the Issuer promptly of any claim for
which it may seek indemnity of which it has received written notice. Failure by
the Trustee to so notify the Issuer shall not relieve the Issuer of its
obligations hereunder. The Issuer shall defend the claim and the Trustee shall
provide reasonable cooperation at the Issuer’s expense in the defense. The
Trustee may have separate counsel and the Issuer shall pay the fees and expenses
of such counsel; provided that the Issuer shall not be required to pay the fees
and expenses of such separate counsel if it assumes the Trustee’s defense, and,
in the reasonable judgment of outside counsel to the Trustee, there is no
conflict of interest between the Issuer and the Trustee in connection with such
defense.

To secure the Issuer’s payment obligations in this Section 7.7, the Trustee
shall have a lien prior to the Notes on all money or property held or collected
by the Trustee other than money or property held in trust to pay principal of
and interest on particular Notes. Such lien shall survive the satisfaction and
discharge of this Indenture. The Trustee’s respective right to receive payment
of any amounts due under this Section 7.7 shall not be subordinate to any other
liability or Indebtedness of the Issuer.

The Issuer’s payment obligations pursuant to this Section 7.7 shall survive the
discharge of this Indenture and any resignation or removal of the Trustee under
Section 7.8. Without prejudice to any other rights available to the Trustee
under applicable law, when the Trustee incurs fees, expenses or renders services
after the occurrence of a Default specified in clause (7) or clause (8) of
Section 6.1(a), the fees and expenses (including the reasonable fees and
expenses of its counsel) are intended to constitute expenses of administration
under any Bankruptcy Law.

SECTION 7.8. Replacement of Trustee. The Trustee may resign at any time by so
notifying the Issuer in writing not less than 30 days prior to the effective
date of such resignation. The Holders of a majority in aggregate principal
amount of the Notes may remove the Trustee by so notifying the removed Trustee
in writing not less than 30 days prior to the effective date of such removal and
may appoint a successor Trustee with the Issuers’ written consent, which consent
will not be unreasonably withheld. The Issuers shall remove the Trustee if:

(1) the Trustee fails to comply with Section 7.10 hereof;

(2) the Trustee is adjudged bankrupt or insolvent;

(3) a receiver or other public officer takes charge of the Trustee or its
property; or

(4) the Trustee otherwise becomes incapable of acting.

If the Trustee resigns or is removed by the Issuers or by the Holders of a
majority in principal amount of the Notes and such Holders do not reasonably
promptly appoint a successor Trustee as described in the preceding paragraph, or
if a vacancy exists in the office of the Trustee for any reason (the Trustee in
such event being referred to herein as the retiring Trustee), the Issuers shall
promptly appoint a successor Trustee.

 

-98-



--------------------------------------------------------------------------------

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuer. Thereupon the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Holders. The retiring
Trustee shall, at the expense of the Issuer, promptly transfer all property held
by it as Trustee to the successor Trustee, subject to the lien provided for in
Section 7.7.

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee or the Holders of at least
10.0% in aggregate principal amount of the Notes may petition, at the Issuer’s
expense, any court of competent jurisdiction for the appointment of a successor
Trustee.

If the Trustee fails to comply with Section 7.10, unless the Trustee’s duty to
resign is stayed as provided in TIA Section 310(b), any Holder, who has been a
bona fide holder of a Note for at least six months, may petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.

Notwithstanding the replacement of the Trustee pursuant to this Section 7.8, the
Issuers’ obligations under Section 7.7 shall continue for the benefit of the
retiring Trustee. The predecessor Trustee shall have no liability for any action
or inaction of any successor Trustee.

SECTION 7.9. Successor Trustee by Merger. If the Trustee consolidates with,
merges or converts into, or transfers all or substantially all its corporate
trust business or assets to, another corporation or banking association, the
resulting, surviving or transferee corporation without any further act shall be
the successor Trustee.

In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture, any of the Notes shall have been authenticated but not delivered, any
such successor to the Trustee may adopt the certificate of authentication of any
predecessor trustee, and deliver such Notes so authenticated; and in case at
that time any of the Notes shall not have been authenticated, any successor to
the Trustee may authenticate such Notes either in the name of any predecessor
hereunder or in the name of the successor to the Trustee; provided that the
right to adopt the certificate of authentication of any predecessor Trustee or
authenticate Notes in the name of any predecessor Trustee shall only apply to
its successor or successors by merger, consolidation or conversion.

SECTION 7.10. Eligibility; Disqualification. This Indenture shall always have a
Trustee. The Trustee shall have a combined capital and surplus of at least
$100 million as set forth in its most recent published annual report of
condition.

SECTION 7.11. [Reserved].

SECTION 7.12. Trustee’s Application for Instruction from the Issuers. Any
application by the Trustee for written instructions from the Issuers may, at the
option of the Trustee, set forth in writing any action proposed to be taken or
omitted by the Trustee under this Indenture and the date on and/or after which
such action shall be taken or such omission shall be effective. The Trustee
shall not be liable for any action taken by, or omission of, the Trustee in
accordance with a proposal included in such application on or after the date
specified in such application (which date shall not be less than three Business
Days after the date any Officer of the Issuers actually receives such
application, unless any such Officer shall have consented in writing to any
earlier date) unless prior to taking any such action (or the effective date in
the case of an omission), the Trustee shall have received written instructions
in response to such application specifying the action to be taken or omitted.

 

-99-



--------------------------------------------------------------------------------

ARTICLE VIII

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

SECTION 8.1. Option to Effect Legal Defeasance or Covenant Defeasance;
Defeasance. The Issuers may, at their option and at any time, elect to have
either Section 8.2 or 8.3 hereof be applied to all outstanding Notes upon
compliance with the conditions set forth below in this Article VIII.

SECTION 8.2. Legal Defeasance and Discharge. Upon the Issuer’s exercise under
Section 8.1 hereof of the option applicable to this Section 8.2, the Issuers and
each of the Guarantors will, subject to the satisfaction of the conditions set
forth in Section 8.4 hereof, be deemed to have been discharged from their
obligations with respect to all outstanding Notes (including the Guarantees) on
the date the conditions set forth below are satisfied (hereinafter, “Legal
Defeasance”). For this purpose, Legal Defeasance means that the Issuers and the
Guarantors will be deemed to have paid and discharged the entire Indebtedness
represented by the outstanding Notes (including the Guarantees), which will
thereafter be deemed to be “outstanding” only for the purposes of Section 8.5
hereof and the other Sections of this Indenture referred to in clauses (1) and
(2) below, and to have satisfied all of their other obligations under the Note
Documents (and the Trustee, on written demand of and at the expense of the
Issuer, shall execute such instruments reasonably requested by the Issuer
acknowledging the same) and to have cured all then existing Events of Default,
except for the following provisions which will survive until otherwise
terminated or discharged hereunder:

(1) the rights of Holders of Notes issued under this Indenture to receive
payments in respect of the principal of, premium, if any, and interest, on the
Notes when such payments are due solely out of the trust referred to in
Section 8.4 hereof;

(2) the Issuers’ obligations with respect to the Notes under Article II
concerning issuing temporary Notes, registration of such Notes, mutilated,
destroyed, lost or stolen Notes and Section 3.12 hereof concerning the
maintenance of an office or agency for payment and money for security payments
held in trust;

(3) the rights, powers, trusts, duties and immunities of the Trustee and the
Issuers’ or Guarantors’ obligations in connection therewith; and

(4) this Article VIII with respect to provisions relating to Legal Defeasance.

SECTION 8.3. Covenant Defeasance. Upon the Issuers’ exercise under Section 8.1
hereof of the option applicable to this Section 8.3, the Issuers and each of the
Guarantors will, subject to the satisfaction of the conditions set forth in
Section 8.4 hereof, be released from each of their obligations under the
covenants contained in Section 3.2, 3.3, 3.4, 3.5, 3.6, 3.7, 3.8, 3.9, 3.10,
3.11, 3.16, 3.19, 3.21 and Section 4.1 (except Section 4.1(a)(1) and (a)(2))
hereof with respect to the outstanding Notes on and after the date the
conditions set forth in Section 8.4 hereof are satisfied (hereinafter, “Covenant
Defeasance”), and the Notes will thereafter be deemed not “outstanding” for the
purposes of any direction, waiver, consent or declaration or act of Holders (and
the consequences of any thereof) in connection with such covenants, but will
continue to be deemed “outstanding” for all other purposes hereunder. For this
purpose, Covenant Defeasance means that, with respect to the outstanding Notes
and Guarantees, the Issuers and the Guarantors may omit to comply with and shall
have no liability in respect of any term, condition or limitation set forth in
any such covenant, whether directly or indirectly, by reason of any reference
elsewhere herein to any such covenant or by reason of any reference in any such
covenant to any other provision herein or in any other document and such
omission to comply shall not constitute a Default or an Event of Default under
Section 6.1(a) hereof, but, except as specified above, the remainder of this
Indenture and such Notes and Guarantees will be unaffected thereby. In addition,
upon the Issuers’ exercise under Section 8.1 hereof of the option applicable to
this Section 8.3, subject to the satisfaction of the conditions set forth in
Section 8.4 hereof, Sections 6.1(a)(3) (other than with respect to
Section 4.1(a)(1) and (a)(2)), 6.1(a)(4), 6.1(a)(5), 6.1(a)(6), 6.1(a)(7) (with
respect only to a Guarantor that is a Significant Subsidiary or any group of
Guarantors that taken together would constitute a Significant Subsidiary), and
6.1(a)(8) (with respect only to a Guarantor that is a Significant Subsidiaries
or any group of Guarantors that taken together would constitute a Significant
Subsidiary) hereof shall not constitute Events of Default.

 

-100-



--------------------------------------------------------------------------------

SECTION 8.4. Conditions to Legal or Covenant Defeasance. In order to exercise
either Legal Defeasance or Covenant Defeasance under either Section 8.2 or 8.3
hereof:

(1) the Issuers must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders, cash in U.S. dollars, U.S. Government Obligations, or a
combination thereof, in such amounts as will be sufficient, in the opinion of a
nationally recognized firm of independent public accountants, to pay the
principal of and premium, if any, interest, due on the Notes issued under this
Indenture on the stated maturity date or on the applicable redemption date, as
the case may be, and the Issuer must specify whether such Notes are being
defeased to maturity or to a particular redemption date;

(2) in the case of Legal Defeasance, the Issuer shall have delivered to the
Trustee an Opinion of Counsel to the effect that, subject to customary
assumptions and exclusions;

(A) the Issuer has received from, or there has been published by, the United
States Internal Revenue Service a ruling; or

(B) since the issuance of such Notes, there has been a change in the applicable
U.S. federal income tax law;

in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, subject to customary assumptions and exclusions, the
beneficial owners of the Notes, in their capacity as beneficial owners of the
Notes, will not recognize income, gain or loss for U.S. federal income tax
purposes as a result of such Legal Defeasance and will be subject to U.S.
federal income tax on the same amounts, in the same manner and at the same times
as would have been the case if such Legal Defeasance had not occurred;

(3) in the case of Covenant Defeasance, the Issuer shall have delivered to the
Trustee an Opinion of Counsel to the effect that, subject to customary
assumptions and exclusions, the beneficial owners of the Notes, in their
capacity as beneficial owners of the Notes, will not recognize income, gain or
loss for U.S. federal income tax purposes as a result of such Covenant
Defeasance and will be subject to U.S. federal income tax on the same amounts,
in the same manner and at the same times as would have been the case if such
Covenant Defeasance had not occurred;

(4) no Default or Event of Default (other than that resulting from borrowing
funds to be applied to make such deposit and the granting of Liens in connection
therewith) shall have occurred and be continuing on the date of such deposit;

(5) such Legal Defeasance or Covenant Defeasance shall not result in a breach or
violation of, or constitute a default under the Credit Facilities or any other
material agreement or instrument (other than this Indenture) to which, the
Issuers or any Guarantor is a party or by which the Issuers or any Guarantor is
bound;

(6) [reserved];

(7) the Issuer shall have delivered to the Trustee an Officer’s Certificate to
the effect that the deposit was not made by the Issuers with the intent of
defeating, hindering, delaying, defrauding or preferring any creditors of the
Issuers or any Guarantor or others; and

(8) the Issuer shall have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel (which Opinion of Counsel may be subject to customary
assumptions and exclusions) each to the effect that all conditions precedent
provided for or relating to the Legal Defeasance or the Covenant Defeasance, as
the case may be, have been complied with.

 

-101-



--------------------------------------------------------------------------------

SECTION 8.5. Deposited Money and U.S. Government Obligations to be Held in
Trust; Other Miscellaneous Provisions. Subject to Section 8.6 hereof, all money
and U.S. Government Obligations (including the proceeds thereof) deposited with
the Trustee (or other qualifying trustee, collectively for purposes of this
Section 8.5, the “Trustee”) pursuant to Section 8.4 hereof in respect of the
outstanding Notes will be held in trust and applied by the Trustee, in
accordance with the provisions of such Notes and this Indenture, to the payment,
either directly or through any Paying Agent (including the Issuers acting as
Paying Agent) as the Trustee may determine, to the Holders of such Notes of all
sums due and to become due thereon in respect of principal, premium, and
interest, but such money need not be segregated from other funds except to the
extent required by law.

The Issuers will pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or U.S. Government Obligations
deposited pursuant to Section 8.4 hereof or the principal and interest received
in respect thereof other than any such tax, fee or other charge which by law is
for the account of the Holders of the outstanding Notes.

Notwithstanding anything in this Article VIII to the contrary, the Trustee will
deliver or pay to the Issuers from time to time upon the request of the Issuer
any money or U.S. Government Obligations held by it as provided in Section 8.4
hereof which, in the opinion of a nationally recognized firm of independent
public accountants expressed in a written certification thereof delivered to the
Trustee (which may be the opinion delivered under Section 8.4(1) hereof), are in
excess of the amount thereof that would then be required to be deposited to
effect an equivalent Legal Defeasance or Covenant Defeasance.

SECTION 8.6. Repayment to the Issuers. Any money deposited with the Trustee or
any Paying Agent, or then held by the Issuers, in trust for the payment of the
principal of, premium or interest on, any Note and remaining unclaimed for two
years after such principal, premium or interest has become due and payable shall
be paid to the Issuers on their written request unless an abandoned property law
designates another Person or (if then held by the Issuer) will be discharged
from such trust; and the Holder of such Note will thereafter be permitted to
look only to the Issuers for payment thereof unless an abandoned property law
designates another Person, and all liability of the Trustee or such Paying Agent
with respect to such trust money, and all liability of the Issuers as trustee
thereof, will thereupon cease; provided, however, that the Trustee or such
Paying Agent, before being required to make any such repayment, shall at the
expense of the Issuer cause to be published once, in the New York Times and The
Wall Street Journal (national edition), notice that such money remains unclaimed
and that, after a date specified therein, which will not be less than 30 days
from the date of such notification or publication, any unclaimed balance of such
money then remaining will be repaid to the Issuers.

SECTION 8.7. Reinstatement. If the Trustee or Paying Agent is unable to apply
any money or U.S. dollars or U.S. Government Obligations in accordance with
Section 8.2 or 8.3 hereof, as the case may be, by reason of any order or
judgment of any court or Governmental Authority enjoining, restraining or
otherwise prohibiting such application, then the Issuers’ and the Guarantors’
obligations under this Indenture and the Notes and the Guarantees will be
revived and reinstated as though no deposit had occurred pursuant to Section 8.2
or 8.3 hereof until such time as the Trustee or Paying Agent is permitted to
apply all such money in accordance with Section 8.2 or 8.3 hereof, as the case
may be; provided, however, that, if the Issuers make any payment of principal
of, premium, or interest on, any Note following the reinstatement of its
obligations, the Issuers will be subrogated to the rights of the Holders of such
Notes to receive such payment from the money or U.S. Government Obligations held
by the Trustee or Paying Agent.

ARTICLE IX

AMENDMENTS

SECTION 9.1. Without Consent of Holders. Notwithstanding Section 9.2 of this
Indenture, the Issuers, any Guarantor (with respect to its Guarantee or this
Indenture) and the Trustee may amend, supplement or modify this Indenture, any
Guarantee, the Notes and the Escrow Agreement without the consent of any Holder:

(1) to cure any ambiguity, omission, mistake, defect, error or inconsistency,
conform any provision to any provision under the heading “Description of the
Notes” in the Offering Circular or reduce the minimum denomination of the Notes;

 

-102-



--------------------------------------------------------------------------------

(2) to provide for the assumption by a successor Person of the obligations of
the Issuer, a Co-Issuer or a Guarantor under any Note Document;

(3) to provide for Global Notes in addition to or in place of certificated
Notes;

(4) to add to the covenants or provide for a Note Guarantee for the benefit of
the Holders or to surrender any right or power conferred upon the Issuer, any
Co-Issuer or any Restricted Subsidiary;

(5) to make any change that does not adversely affect the rights of any Holder
in any material respect;

(6) at the Issuers’ election, comply with any requirement of the SEC in
connection with the qualification of this Indenture under the TIA, if such
qualification is required;

(7) make such provisions as necessary (as determined in good faith by the
Issuers) for the issuance of Additional Notes;

(8) provide for any Restricted Subsidiary to provide a Note Guarantee in
accordance with Section 3.2, to add Guarantees with respect to the Notes, to add
security to or for the benefit of the Notes, or to confirm and evidence the
release, termination, discharge or retaking of any Co-Issuer Obligation,
Guarantee or Lien with respect to or securing the Notes when such release,
termination, discharge or retaking is provided for under this Indenture;

(9) evidence and provide for the acceptance and appointment under this Indenture
of a successor Trustee pursuant to the requirements hereof or to provide for the
accession by the Trustee to any Note Document; or

(10) make any amendment to the provisions of this Indenture relating to the
transfer and legending of Notes as permitted by this Indenture, including,
without limitation, to facilitate the issuance and administration of Notes;
provided, however, that (i) compliance with this Indenture as so amended would
not result in Notes being transferred in violation of the Securities Act or any
other applicable securities law and (ii) such amendment does not adversely
affect the rights of Holders to transfer Notes in any material respect.

Subject to Section 9.2, upon the request of the Issuer accompanied by a Board
Resolution authorizing the execution of any such amended or supplemental
indenture, and upon receipt by the Trustee of the documents described in
Sections 9.6 and 13.2 hereof, the Trustee will join with the Issuers and the
Guarantors in the execution of such amended or supplemental indenture unless
such amended or supplemental indenture affects the Trustee’s own rights, duties,
liabilities or immunities under this Indenture or otherwise, in which case the
Trustee may in its discretion, but will not be obligated to, enter into such
amended or supplemental Indenture.

After an amendment or supplement under this Section 9.1 becomes effective, the
Issuer shall mail to Holders a notice briefly describing such amendment or
supplement. The failure to give such notice to all Holders, or any defect
therein, shall not impair or affect the validity of an amendment or supplement
under this Section 9.1.

SECTION 9.2. With Consent of Holders. Except as provided below in this
Section 9.2, the Issuers, the Guarantors and the Trustee may amend or supplement
this Indenture, any Guarantee and the Notes issued hereunder with the consent of
the Holders of at least a majority in aggregate principal amount of the
outstanding Notes issued under this Indenture, including, without limitation,
consents obtained in connection with a purchase of, or tender offer or exchange
offer for, Notes, and, subject to Sections 6.4 and 6.7 hereof, any existing
Default or Event of Default (other than a Default or Event of Default in the
payment of the principal of, premium, if any, or interest on the Notes, except a
payment default resulting from an acceleration that has been rescinded) or
compliance with any provision of this Indenture, the Notes and the Guarantees
may be waived with the consent of the Holders of a majority in aggregate
principal amount of the outstanding Notes issued under this Indenture (including
consents obtained in connection with a purchase of or tender offer or exchange
offer for Notes). Section 2.12 hereof and Section 13.4 hereof shall determine
which Notes are considered to be “outstanding” for the purposes of this
Section 9.2.

 

-103-



--------------------------------------------------------------------------------

Upon the request of the Issuer accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
indenture, and upon the filing with the Trustee of evidence of the consent of
the Holders of Notes as aforesaid, and upon receipt by the Trustee of the
documents described in Sections 9.6 and 13.2 hereof, the Trustee will join with
the Issuer and the Guarantors in the execution of such amended or supplemental
indenture unless such amended or supplemental indenture affects the Trustee’s
own rights, duties, liabilities or immunities under this Indenture or otherwise,
in which case the Trustee may in its discretion, but will not be obligated to,
enter into such amended or supplemental Indenture.

Without the consent of each Holder of Notes affected, an amendment, supplement
or waiver may not, with respect to any Notes issued thereunder and held by a
nonconsenting Holder:

(1) reduce the principal amount of such Notes whose Holders must consent to an
amendment;

(2) reduce the stated rate of or extend the stated time for payment of interest
on any such Note (other than provisions relating to Section 3.5 and
Section 3.9);

(3) reduce the principal of or extend the Stated Maturity of any such Note
(other than provisions relating to Section 3.5 and Section 3.9);

(4) reduce the premium payable upon the redemption of any such Note or change
the time at which any such Note may be redeemed, in each case as set forth in
Section 5.7;

(5) make any such Note payable in currency other than that stated in such Note;

(6) impair the right of any Holder to institute suit for the enforcement of any
payment of principal of and interest on such Holder’s Notes on or after the due
dates therefor;

(7) waive a Default or Event of Default with respect to the nonpayment of
principal, premium or interest (except pursuant to a rescission of acceleration
of the Notes by the Holders of at least a majority in aggregate principal amount
of such Notes and a waiver of the payment default that resulted from such
acceleration); or

(8) make any change in the amendment or waiver provisions which require the
Holders’ consent described in this Section 9.2.

It shall not be necessary for the consent of the Holders under this Indenture to
approve the particular form of any proposed amendment, supplement or waiver, but
it shall be sufficient if such consent approves the substance thereof. A consent
to any amendment, supplement or waiver under this Indenture by any Holder of the
Notes given in connection with a tender or exchange of such Holder’s Notes will
not be rendered invalid by such tender or exchange.

After an amendment or supplement under this Section 9.2 becomes effective, the
Issuer shall send to Holders a notice briefly describing such amendment or
supplement. The failure to give such notice to all Holders, or any defect
therein, shall not impair or affect the validity of an amendment or supplement.

SECTION 9.3. Compliance with this Indenture. Every amendment or supplement to
this Indenture, any Guarantee and the Notes will be set forth in an amended or
supplemental indenture that complies with this Indenture as then in effect.

 

-104-



--------------------------------------------------------------------------------

SECTION 9.4. Revocation and Effect of Consents and Waivers. Until an amendment,
supplement or waiver becomes effective, a consent to it by a Holder of a Note is
a continuing consent by the Holder of a Note and every subsequent Holder of a
Note or portion of a Note that evidences the same debt as the consenting
Holder’s Note, even if notation of the consent or waiver is not made on any
Note. However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent or waiver as to such Holder’s Note or portion of its Note if
the Trustee receives written notice of revocation before the date the amendment,
supplement or waiver becomes effective. An amendment, supplement or waiver
becomes effective in accordance with its terms and thereafter binds every
Holder.

The Issuer may, but shall not be obligated to, fix a record date for the purpose
of determining the Holders entitled to give their consent or take any other
action described above or required or permitted to be taken pursuant to this
Indenture. If a record date is fixed, then notwithstanding the immediately
preceding paragraph, those Persons who were Holders at such record date (or
their duly designated proxies), and only those Persons, shall be entitled to
give such consent or to revoke any consent previously given or to take any such
action, whether or not such Persons continue to be Holders after such record
date. No such consent shall be valid or effective for more than 120 days after
such record date.

SECTION 9.5. Notation on or Exchange of Notes. The Trustee may place an
appropriate notation about an amendment, supplement or waiver on any Note
thereafter authenticated. The Issuers in exchange for all Notes may issue and
the Trustee shall, upon receipt of an Issuer Order, authenticate new Notes that
reflect the amendment, supplement or waiver.

Failure to make the appropriate notation or issue a new Note will not affect the
validity and effect of such amendment, supplement or waiver.

SECTION 9.6. Trustee to Sign Amendments. The Trustee shall sign any amended or
supplemental indenture authorized pursuant to this Article IX if the amendment
or supplement does not adversely affect the rights, duties, liabilities or
immunities of the Trustee. The Issuer may not sign an amended or supplemental
indenture until the Board of Directors of the Issuer approves it. In executing
any amended or supplemental indenture, the Trustee will be entitled to receive
and (subject to Sections 7.1 and 7.2 hereof) shall be fully protected in
conclusively relying upon, in addition to the documents required by Section 13.2
hereof, an Officer’s Certificate and an Opinion of Counsel stating that the
execution of such amended or supplemental indenture is authorized or permitted
by this Indenture and is valid, binding and enforceable against the Issuers in
accordance with its terms.

ARTICLE X

GUARANTEE

SECTION 10.1. Guarantee. Subject to the provisions of this Article X, each
Guarantor that executes a supplemental indenture hereto will fully,
unconditionally and irrevocably guarantee, as primary obligor and not merely as
surety, jointly and severally with each other Guarantor, to each Holder, and the
Trustee the full and punctual payment when due, whether at maturity, by
acceleration, by redemption or otherwise, of the principal of, premium, if any,
and interest on the Notes and all other obligations and liabilities of the
Issuers under this Indenture (including without limitation interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Issuers or any
Guarantor whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding and the obligations under Section 7.7), (all the
foregoing being hereinafter collectively called the “Guaranteed Obligations”).
Each Guarantor agrees that the Guaranteed Obligations will rank equally in right
of payment with other Indebtedness of such Guarantor, except to the extent such
other Indebtedness is subordinate to the Guaranteed Obligations, in which case
the obligations of the Guarantors under the Guarantees will rank senior in right
of payment to such other Indebtedness.

To evidence its Guarantee set forth in this Section 10.1, each Guarantor hereby
agrees that this Indenture shall be executed on behalf of such Guarantor by an
Officer of such Guarantor.

Each Guarantor hereby agrees that its Guarantee set forth in this Section 10.1
shall remain in full force and effect notwithstanding the absence of the
endorsement of any notation of such Guarantee on the Notes.

 

-105-



--------------------------------------------------------------------------------

If an Officer whose signature is on this Indenture no longer holds that office
at the time the Trustee authenticates the Note, the Guarantee shall be valid
nevertheless.

Each Guarantor further agrees (to the extent permitted by law) that the
Guaranteed Obligations may be extended or renewed, in whole or in part, without
notice or further assent from it, and that it will remain bound under this
Article X notwithstanding any extension or renewal of any Guaranteed Obligation.

Each Guarantor waives presentation to, demand of payment from and protest to the
issuer of any of the Guaranteed Obligations and also waives notice of protest
for nonpayment. Each Guarantor waives notice of any default under the Notes or
the Guaranteed Obligations.

Each Guarantor further agrees that its Guarantee herein constitutes a Guarantee
of payment when due (and not a Guarantee of collection) and waives any right to
require that any resort be had by any Holder to any security held for payment of
the Guaranteed Obligations.

Except as set forth in Section 10.2, the obligations of each Guarantor hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason (other than payment of the Guaranteed Obligations in full), including
any claim of waiver, release, surrender, alteration or compromise, and shall not
be subject to any defense of setoff, counterclaim, recoupment or termination
whatsoever or by reason of the invalidity, illegality or unenforceability of the
Guaranteed Obligations or otherwise. Without limiting the generality of the
foregoing, the Guaranteed Obligations of each Guarantor herein shall not be
discharged or impaired or otherwise affected by (a) the failure of any Holder to
assert any claim or demand or to enforce any right or remedy against the Issuers
or any other person under this Indenture, the Notes or any other agreement or
otherwise; (b) any extension or renewal of any thereof; (c) any rescission,
waiver, amendment or modification of any of the terms or provisions of this
Indenture, the Notes or any other agreement; (d) the release of any security
held by any Holder for the Guaranteed Obligations; (e) the failure of any Holder
to exercise any right or remedy against any other Guarantor; (f) any change in
the ownership of the Issuer; (g) any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations; or (h) any other
act or thing or omission or delay to do any other act or thing which may or
might in any manner or to any extent vary the risk of any Guarantor or would
otherwise operate as a discharge of such Guarantor as a matter of law or equity.

Each Guarantor agrees that its Guarantee herein shall remain in full force and
effect until payment in full of all the Guaranteed Obligations or such Guarantor
is released from its Guarantee in compliance with Section 10.2, Article VIII or
Article XI. Each Guarantor further agrees that its Guarantee herein shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of principal of, premium, if any, interest on any
of the Guaranteed Obligations is rescinded or must otherwise be restored by any
Holder upon the bankruptcy or reorganization of the Issuer or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Holder has at law or in equity against any Guarantor by virtue hereof, upon
the failure of the Issuers to pay any of the Guaranteed Obligations when and as
the same shall become due, whether at maturity, by acceleration, by redemption
or otherwise, each Guarantor hereby promises to and will, upon receipt of
written demand by the Trustee, forthwith pay, or cause to be paid, in cash, to
the Holders or the Trustee on behalf of the Holders an amount equal to the sum
of (i) the unpaid amount of such Guaranteed Obligations then due and owing and
(ii) accrued and unpaid interest on such Guaranteed Obligations then due and
owing (but only to the extent not prohibited by law) (including interest
accruing after the filing of any petition in bankruptcy or the commencement of
any insolvency, reorganization or like proceeding relating to the Issuers or any
Guarantor whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding).

Each Guarantor further agrees that, as between such Guarantor, on the one hand,
and the Holders, on the other hand, (x) the maturity of the Guaranteed
Obligations guaranteed hereby may be accelerated as provided in this Indenture
for the purposes of its Guarantee herein, notwithstanding any stay, injunction
or other prohibition preventing such acceleration in respect of the Guaranteed
Obligations guaranteed hereby and (y) in the event of any such declaration of
acceleration of such Guaranteed Obligations, such Guaranteed Obligations
(whether or not due and payable) shall forthwith become due and payable by the
Guarantor for the purposes of this Guarantee.

 

-106-



--------------------------------------------------------------------------------

Each Guarantor also agrees to pay any and all fees, costs and expenses
(including attorneys’ fees and expenses) incurred by the Trustee or the Holders
in enforcing any rights under this Section 10.1.

SECTION 10.2. Limitation on Liability; Termination, Release and Discharge.

(a) Any term or provision of this Indenture to the contrary notwithstanding, the
obligations of each Guarantor hereunder will be limited to the maximum amount as
will, after giving effect to all other contingent and fixed liabilities of such
Guarantor and after giving effect to any collections from or payments made by or
on behalf of any other Guarantor in respect of the obligations of such other
Guarantor under its Guarantee or pursuant to its contribution obligations under
this Indenture, result in the obligations of such Guarantor under its Guarantee
not constituting a fraudulent conveyance or fraudulent transfer under federal,
foreign, state or provincial law and not otherwise being void or voidable under
any similar laws affecting the rights of creditors generally.

(b) Any Note Guarantee of a Guarantor shall be automatically and unconditionally
released and discharged upon:

(1) a sale, exchange, transfer or other disposition (including by way of
consolidation, merger, amalgamation or otherwise) of the Capital Stock of such
Guarantor or the sale or disposition of all or substantially all the assets of
the Guarantor to a Person other than to the Issuer or a Restricted Subsidiary
and as otherwise permitted by this Indenture;

(2) the designation in accordance with this Indenture of the Guarantor as an
Unrestricted Subsidiary or the occurrence of any event after which the Guarantor
is no longer a Restricted Subsidiary;

(3) defeasance or discharge of the Notes pursuant to Article VIII or Article XI;

(4) to the extent that such Guarantor is not an Immaterial Subsidiary solely due
to the operation of clause (i) of the definition of “Immaterial Subsidiary,”
upon the release of the guarantee referred to in such clause;

(5) such Guarantor being released from all of (i) its obligations under all of
its Guarantees of payment by the Issuers of any Indebtedness of the Issuers
under the Credit Agreements or (ii) in the case of a Note Guarantee made by a
Guarantor (each, an “Other Guarantee”) as a result of its guarantee of other
Indebtedness of the Issuers or a Guarantor pursuant to Section 3.7 hereof, the
relevant Indebtedness, except in the case of (i) or (ii), a release as a result
of the payment under such Guarantee (it being understood that a release subject
to a contingent reinstatement is still considered a release, and if any such
Guarantee of such Guarantor under the Credit Agreements or any Other Guarantee
is so reinstated, such Note Guarantee shall also be reinstated); or

(6) upon the achievement of Investment Grade Status by the Notes; provided that
such Note Guarantee shall be reinstated upon the Reversion Date.

SECTION 10.3. Termination of Co-Issuer Obligations. The Obligations under this
Indenture of any Co-Issuer will terminate upon:

(1) a sale, exchange, transfer or other disposition (including by way of
consolidation, merger or amalgamation) of the Capital Stock of such Co-Issuer or
the sale or disposition of all or substantially all the assets of the Co-Issuer
to a Person other than to the Issuer or a Restricted Subsidiary and as otherwise
permitted by this Indenture;

(2) the designation in accordance with this Indenture of the Co-Issuer as an
Unrestricted Subsidiary or the occurrence of any event after which the Co-Issuer
is no longer a Restricted Subsidiary;

(3) defeasance or discharge of the Notes, as provided in Article VIII and
Article XI;

 

-107-



--------------------------------------------------------------------------------

(4) such Co-Issuer being released from all of its Obligations under the Credit
Agreements, except a release as a result of payment under the Credit Agreements
(it being understood that a release subject to a contingent reinstatement is
still considered a release, and if any such Obligation of such Co-Issuer under
the Credit Agreements is so reinstated, such obligation of payment under the
Notes shall also be reinstated); or

(5) upon the achievement of Investment Grade Status by the Notes; provided that
the Obligations of the Co-Issuer shall be reinstated upon the Reversion Date.

If any Co-Issuer becomes an Immaterial Subsidiary, the Issuer shall have the
right, by execution and delivery of a supplemental indenture to the Trustee, to
cause such Immaterial Subsidiary to cease to be a Co-Issuer, subject to the
requirement described in the first paragraph under Section 3.7 that such
Subsidiary shall be required to become a Co-Issuer or Guarantor if it ceases to
be an Immaterial Subsidiary (except that if such Subsidiary has been properly
designated as an Unrestricted Subsidiary it shall not be so required to become a
Co-Issuer or Guarantor or execute a supplemental indenture); provided, further,
that such Immaterial Subsidiary shall not be permitted to Guarantee or be a
co-obligor under the Credit Agreements or other Indebtedness of the Issuer or
the other Co-Issuers or Guarantors, unless it again becomes a Co-issuer or
becomes a Guarantor.

SECTION 10.4. Right of Contribution. Each Guarantor hereby agrees that to the
extent that any Guarantor shall have paid more than its proportionate share of
any payment made on the obligations under the Guarantees, such Guarantor shall
be entitled to seek and receive contribution from and against the Issuers or any
other Guarantor who has not paid its proportionate share of such payment. The
provisions of this Section 10.4 shall in no respect limit the obligations and
liabilities of each Guarantor to the Trustee and the Holders and each Guarantor
shall remain liable to the Trustee and the Holders for the full amount
guaranteed by such Guarantor hereunder.

SECTION 10.5. No Subrogation. Notwithstanding any payment or payments made by
each Guarantor hereunder, no Guarantor shall be entitled to be subrogated to any
of the rights of the Trustee or any Holder against the Issuers or any other
Guarantor or any collateral security or guarantee or right of offset held by the
Trustee or any Holder for the payment of the Guaranteed Obligations, nor shall
any Guarantor seek or be entitled to seek any contribution or reimbursement from
the Issuers or any other Guarantor in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Trustee and the Holders by the Issuers
on account of the Guaranteed Obligations are paid in full. If any amount shall
be paid to any Guarantor on account of such subrogation rights at any time when
all of the Guaranteed Obligations shall not have been paid in full, such amount
shall be held by such Guarantor in trust for the Trustee and the Holders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Trustee in the exact form received by
such Guarantor (duly indorsed by such Guarantor to the Trustee, if required), to
be applied against the Guaranteed Obligations.

ARTICLE XI

SATISFACTION AND DISCHARGE

SECTION 11.1. Satisfaction and Discharge. This Indenture will be discharged and
will cease to be of further effect as to all Notes issued hereunder, when:

(a) either:

(1) all Notes that have been authenticated and delivered, except lost, stolen or
destroyed Notes that have been replaced or paid and Notes for whose payment
money has theretofore been deposited in trust, have been delivered to the
Trustee for cancellation; or

(2) all such Notes not theretofore delivered to the Trustee for cancellation
(i) have become due and payable by reason of the making of a notice of
redemption or otherwise or (ii) will become due and payable within one year at
their Stated Maturity or (iii) are to be called for redemption within one year
under arrangements satisfactory to the Trustee for the giving of notice of
redemption by the Trustee, in the name, and at the expense of the Issuers;

 

-108-



--------------------------------------------------------------------------------

(b) the Issuers have irrevocably deposited or caused to be deposited with the
Trustee as trust funds in trust solely for the benefit of the Holders, cash in
U.S. dollars, U.S. Government Obligations, or a combination thereof, in such
amounts as will be sufficient, without consideration of any reinvestment of
interest, to pay and discharge the entire indebtedness on such Notes not
previously delivered to the Trustee for cancellation, for principal, premium, if
any, and interest to the date of deposit (in the case of Notes that have become
due and payable), or to the Stated Maturity or redemption date, as the case may
be;

(c) no Default or Event of Default (other than that resulting from borrowing
funds to be applied to make such deposit and the granting of Liens in connection
therewith) with respect to this Indenture or the Notes issued hereunder shall
have occurred and be continuing on the date of such deposit or shall occur as a
result of such deposit and such deposit will not result in a breach or violation
of, or constitute a default under the Credit Facilities or any other material
agreement or instrument (other than this Indenture) to which the Issuers or any
Guarantor is a party or by which the Issuers or any Guarantor is bound;

(d) the Issuers or any Guarantor has paid or caused to be paid all sums payable
by the Issuers under this Indenture; and

(e) the Issuers have delivered irrevocable instructions to the Trustee to apply
the deposited money in U.S. dollars toward the payment of such Notes issued
hereunder at maturity or the redemption date, as the case may be.

In addition, the Issuer shall deliver an Officer’s Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied.

Notwithstanding the satisfaction and discharge of this Indenture, the Issuers’
obligations to the Trustee in Section 7.7 hereof and, if money in U.S. dollars
has been deposited with the Trustee pursuant to clause (a)(2) of this
Section 11.1, the provisions of Sections 11.2 and 8.6 hereof will survive.

SECTION 11.2. Application of Trust Money. Subject to the provisions of
Section 8.6 hereof, all money in U.S. dollars or U.S. Government Obligations
deposited with the Trustee pursuant to Section 11.1 hereof shall be held in
trust and applied by it, in accordance with the provisions of the Notes and this
Indenture, to the payment, either directly or through any Paying Agent
(including the Issuer acting as its own Paying Agent) as the Trustee may
determine, to the Persons entitled thereto, of the principal (and premium) and
interest for whose payment such money in U.S. dollars or U.S. Government
Obligations has been deposited with the Trustee; but such money in U.S. dollars
or U.S. Government Obligations need not be segregated from other funds except to
the extent required by law.

If the Trustee or Paying Agent is unable to apply any money or U.S. Government
Obligations in accordance with Section 11.1 hereof by reason of any legal
proceeding or by reason of any order or judgment of any court or Governmental
Authority enjoining, restraining or otherwise prohibiting such application, the
Issuers’ and any Guarantor’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 11.1 hereof; provided that if the Issuers have made any payment of
principal of, premium or interest on, any Notes because of the reinstatement of
its obligations, the Issuers shall be subrogated to the rights of the Holders of
such Notes to receive such payment from the money or U.S. Government Obligations
held by the Trustee or Paying Agent.

 

-109-



--------------------------------------------------------------------------------

ARTICLE XII

ESCROW MATTERS

SECTION 12.1. Escrow Account. On the Issue Date, the Issuer and the Trustee will
enter into the Escrow Agreement, and on the Issue Date, the Issuer will deposit
(or cause to be deposited) the gross proceeds of the offering of the Notes sold
on the Issue Date into the Escrow Account and the Issuer will also deposit (or
cause to be deposited) to the Escrow Account an amount of cash and/or U.S.
Government Obligations that, when taken together with the proceeds of the
offering of the Notes deposited into the Escrow Account, will be sufficient to
fund a Special Mandatory Redemption of the Notes on October 31, 2016, if a
Special Mandatory Redemption were to occur on such date, plus an amount equal to
six days of interest accrued on the Notes.

In addition, on the date that is five Business Days prior to the last day of
each month beginning on October 31, 2016, and ending on April 30, 2017 (in each
case, unless the Escrow Release Date has occurred or a Special Mandatory
Redemption has been effected), the Issuer will deposit (or cause to be
deposited) to the Escrow Account an amount of cash and/or U.S. Government
Obligations equal to one month of interest accrued on the Notes (or with respect
to the deposit five Business Days prior to April 30, 2017, equal to interest
from April 30, 2017 to and including May 27, 2017) (in each case, as calculated
in accordance with the terms of this Indenture).

Other than in connection with the payment of a semi-annual interest payment as
set forth in Section 2.15, the Issuer will only be entitled to direct the Escrow
Agent to release Escrowed Property (in which case the Escrowed Property will be
paid to or as directed by the Issuer) upon delivery to the Escrow Agent and the
Trustee, on or prior to May 27, 2017, of an Officer’s Certificate (as defined in
the Escrow Agreement), certifying that the Escrow Conditions have been, or
substantially concurrently with the release of the Escrowed Property, will be,
satisfied.

SECTION 12.2. Special Mandatory Redemption. If a Special Mandatory Redemption of
the Notes is to occur pursuant to Section 5.9 hereof, the Escrow Agent will
cause the liquidation of all Escrowed Property then held by it and cause the
release of the proceeds of such liquidated Escrowed Property to the Trustee in
accordance with the terms of the Escrow Agreement. The Trustee shall apply such
proceeds to the payment of the Special Mandatory Redemption Price, as set forth
in Section 5.9 hereof.

SECTION 12.3. Release of Escrowed Property. Upon the satisfaction of the Escrow
Conditions, the Escrow Agreement provides that the Escrow Agent will cause the
liquidation of all Escrowed Property then held by it and cause the release of
the proceeds of such liquidated Escrowed Property to or on the order of the
Issuer on the Escrow Release Date in accordance with the terms of the Escrow
Agreement.

SECTION 12.4. Trustee Direction to Execute Escrow Agreement. The Trustee is
hereby authorized and directed to execute and deliver the Escrow Agreement.

ARTICLE XIII

MISCELLANEOUS

SECTION 13.1. Notices. Any notice, request, direction, consent or communication
made pursuant to the provisions of this Indenture or the Notes shall be in
writing and delivered in person, sent by facsimile, sent by electronic mail in
pdf format, delivered by commercial courier service or mailed by first-class
mail, postage prepaid, addressed as follows:

if to the Issuers or to any Guarantor:

[Double Eagle Acquisition Sub, Inc.

c/o Advent International Corporation

75 State Street

Boston, MA 02109

Attention: President]3

[inVentiv Group Holdings, Inc.

1 Van de Graaff Drive

Burlington, MA 01803

 

3 To be used before the Escrow Release Date.

 

-110-



--------------------------------------------------------------------------------

Attention: General Counsel]4

with a copy to:

Kirkland & Ellis LLP

601 Lexington Ave

New York, New York 10022

Attention: Joshua Korff, Esq.

Facsimile: (212) 446-4900

if to the Trustee, at its corporate trust office, which corporate trust office
for purposes of this Indenture is at the date hereof located at:

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, Minnesota 55402

Attention: [Double Eagle Acquisition Sub, Inc./inVentiv Group Holdings, Inc.]
Administrator

Telecopy: (612) 217-5651

The Issuer or the Trustee by written notice to the other may designate
additional or different addresses for subsequent notices or communications.

Any notice or communication to the Issuers or the Guarantors shall be deemed to
have been given or made as of the date so delivered if personally delivered or
if delivered electronically, in pdf format; when receipt is acknowledged, if
telecopied; and seven calendar days after mailing if sent by registered or
certified mail, postage prepaid (except that a notice of change of address shall
not be deemed to have been given until actually received by the addressee). Any
notice or communication to the Trustee shall be deemed delivered upon receipt.

Any notice or communication sent to a Holder shall be mailed to the Holder at
the Holder’s address as it appears in the Notes Register and shall be
sufficiently given if so sent within the time prescribed.

Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders. If a notice or
communication is sent in the manner provided above, it is duly given, whether or
not the addressee receives it, except that notices to the Trustee shall be
effective only upon receipt.

Notwithstanding any other provision of this Indenture or any Note, where this
Indenture or any Note provides for notice of any event (including any notice of
redemption or purchase) to a Holder of a Global Note (whether by mail or
otherwise), such notice shall be sufficiently given if given to DTC (or its
designee) pursuant to the standing instructions from DTC or its designee.

SECTION 13.2. Certificate and Opinion as to Conditions Precedent Upon any
request or application by the Issuers or any of the Guarantors to the Trustee to
take or refrain from taking any action under this Indenture, the Issuer, such
Co-Issuer or such Guarantor, as the case may be, shall furnish to the Trustee:

(1) an Officer’s Certificate in form satisfactory to the Trustee (which shall
include the statements set forth in Section 13.3 hereof) stating that, in the
opinion of the signers, all conditions precedent, if any, provided for in this
Indenture relating to the proposed action have been satisfied; and

(2) an Opinion of Counsel in form satisfactory to the Trustee (which shall
include the statements set forth in Section 13.3 hereof) stating that, in the
opinion of such counsel, all such conditions precedent have been satisfied and
all covenants have been complied with.

 

4 To be used on and after the Escrow Release Date.

 

-111-



--------------------------------------------------------------------------------

SECTION 13.3. Statements Required in Certificate or Opinion. Each certificate or
opinion with respect to compliance with a covenant or condition provided for in
this Indenture:

(1) a statement that the individual making such certificate or opinion has read
such covenant or condition;

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(3) a statement that, in the opinion of such individual, he has made such
examination or investigation as is necessary to enable such individual to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and

(4) a statement as to whether or not, in the opinion of such individual, such
covenant or condition has been complied with.

In giving such Opinion of Counsel, counsel may rely as to factual matters on an
Officer’s Certificate or on certificates of public officials.

SECTION 13.4. When Notes Disregarded. In determining whether the Holders of the
required aggregate principal amount of Notes have concurred in any direction,
waiver or consent, Notes owned by the Issuer, any Co-Issuer, any Guarantor or
any Affiliate of them shall be disregarded and deemed not to be outstanding,
except that, for the purpose of determining whether the Trustee shall be
protected in relying on any such direction, waiver or consent, only Notes which
a Trust Officer of the Trustee actually knows are so owned shall be so
disregarded. Also, subject to the foregoing, only Notes outstanding at the time
shall be considered in any such determination.

SECTION 13.5. Rules by Trustee, Paying Agent and Registrar. The Trustee may make
reasonable rules for action by, or at meetings of, Holders. The Registrar and
the Paying Agent may make reasonable rules for their functions.

SECTION 13.6. Legal Holidays. A “Legal Holiday” is a Saturday, a Sunday or other
day on which commercial banking institutions are authorized or required to be
closed in New York, New York or the state of the place of payment. If a payment
date is a Legal Holiday, payment shall be made on the next succeeding day that
is not a Legal Holiday, and no interest shall accrue for the intervening period.
If a regular record date is a Legal Holiday, the record date shall not be
affected.

SECTION 13.7. Governing Law. THIS INDENTURE, THE NOTES AND THE GUARANTEES SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

SECTION 13.8. Jurisdiction. The Issuers and the Guarantors agree that any suit,
action or proceeding against the Issuer, any Co-Issuer or any Guarantor brought
by any Holder or the Trustee arising out of or based upon this Indenture, the
Guarantee or the Notes may be instituted in any state or Federal court in the
Borough of Manhattan, New York, New York, and any appellate court from any
thereof, and each of them irrevocably submits to the non-exclusive jurisdiction
of such courts in any suit, action or proceeding. The Issuers and the Guarantors
irrevocably waive, to the fullest extent permitted by law, any objection to any
suit, action, or proceeding that may be brought in connection with this
Indenture, the Guarantee or the Notes, including such actions, suits or
proceedings relating to securities laws of the United States of America or any
state thereof, in such courts whether on the grounds of venue, residence or
domicile or on the ground that any such suit, action or proceeding has been
brought in an inconvenient forum. The Issuers and the Guarantors agree that
final judgment in any such suit, action or proceeding brought in such court
shall be conclusive and binding upon the Issuer, the Co-Issuers or the
Guarantors, as the case may be, and may be enforced in any court to the
jurisdiction of which the Issuer, the Co-Issuers or the Guarantors, as the case
may be, are subject by a suit upon such judgment.

 

-112-



--------------------------------------------------------------------------------

SECTION 13.9. Waivers of Jury Trial. EACH OF THE COMPANY, THE GUARANTORS AND THE
TRUSTEE HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR
THE GUARANTEES AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 13.10. USA PATRIOT Act. The parties hereto acknowledge that in
accordance with Section 326 of the USA PATRIOT Act, the Trustee, like all
financial institutions and in order to help fight the funding of terrorism and
money laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account. The parties to this Indenture agree that they will provide the
Trustee with such information as it may request in order to satisfy the
requirements of the USA PATRIOT Act.

SECTION 13.11. No Recourse Against Others. No director, officer, employee,
incorporator or shareholder of the Issuer or any of its respective Subsidiaries
or Affiliates, or such (other than the Issuer, the Co-Issuers and the
Guarantors), shall have any liability for any obligations of the Issuers or the
Guarantors under the Notes, the Guarantees or this Indenture or for any claim
based on, in respect of, or by reason of such obligations or their creation.
Each Holder by accepting a Note waives and releases all such liability. The
waiver and release are part of the consideration for issuance of the Notes. Such
waiver may not be effective to waive liabilities under the federal securities
laws and it is the view of the SEC that such a waiver is against public policy.

SECTION 13.12. Successors. All agreements of the Issuers and each Guarantor in
this Indenture and the Notes shall bind their respective successors. All
agreements of the Trustee in this Indenture shall bind its successors.

SECTION 13.13. Multiple Originals. The parties may sign any number of copies of
this Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. The exchange of copies of this Indenture and of
signature pages by facsimile or PDF transmission shall constitute effective
execution and delivery of this Indenture as to the parties hereto and may be
used in lieu of the original Indenture for all purposes. Signatures of the
parties hereto transmitted by facsimile or PDF shall be deemed to be their
original signatures for all purposes.

SECTION 13.14. Table of Contents; Headings. The table of contents,
cross-reference table and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not intended
to be considered a part hereof and shall not modify or restrict any of the terms
or provisions hereof.

SECTION 13.15. Force Majeure. In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services, it being understood
that the Trustee shall use reasonable best efforts which are consistent with
accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.

SECTION 13.16. Severability. In case any provision in this Indenture or in the
Notes shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

[Signature on following pages]

 

-113-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Indenture to be duly executed
all as of the date and year first written above.

 

DOUBLE EAGLE ACQUISITION SUB, INC.

By:  

/s/ James Westra

 

Name:

 

James Westra

 

Title:

 

President and Secretary

[Signature Page to the Indenture]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee By:  

/s/ Lynn M. Steiner

Name:   Lynn M. Steiner Title:   Vice President

 

[Signature Page to the Indenture]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF FACE OF GLOBAL RESTRICTED NOTE]

[Applicable Restricted Notes Legend]

[Depository Legend, if applicable]

[OID Legend, if applicable]

 

No. [        ]   

Principal Amount $[            ] [as revised by the Schedule of Increases and
Decreases in Global Note attached hereto]1

CUSIP NO.                     

[DOUBLE EAGLE ACQUISITION SUB, INC.]

[INVENTIV GROUP HOLDINGS, INC.,

INVENTIV HEALTH, INC. AND INVENTIV HEALTH CLINICAL, INC.]

7.500% Senior Notes due 2024

[Double Eagle Acquisition Sub, Inc., a Delaware corporation (“Issuer”)]
[inVentiv Group Holdings, Inc., a Delaware corporation (“Issuer”), and inVentiv
Health, Inc., a Delaware corporation, and inVentiv Health Clinical, Inc., a
Delaware corporation (each, a “Co-Issuer,” together, the “Co-Issuers,” and
together with the Issuer, the “Issuers”)], promise[s] to pay to [Cede & Co.],2
or its registered assigns, the principal sum of              U. S. dollars, [as
revised by the Schedule of Increases and Decreases in Global Note attached
hereto],3 on October 1, 2024.

Interest Payment Dates: April 1 and October 1, commencing on April 1, 2017

Record Dates: March 15 and September 15

Additional provisions of this Note are set forth on the other side of this Note.

 

1  Insert in Global Notes only.

2  Insert in Global Notes only.

3  Insert in Global Notes only.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, [each of] the Issuer[s] has caused this instrument to be
duly executed.

 

[DOUBLE EAGLE ACQUISITION SUB, INC.] By:  

 

  Name:   Title: [INVENTIV GROUP HOLDINGS, INC.] By:  

 

  Name:   Title: [INVENTIV HEALTH, INC.] By:  

 

  Name:   Title: [INVENTIV HEALTH CLINICAL, INC.] By:  

 

  Name:   Title:

 

A-2



--------------------------------------------------------------------------------

TRUSTEE CERTIFICATE OF AUTHENTICATION

This Note is one of the 7.500% Senior Notes due 2024 referred to in the
within-mentioned Indenture.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee By:  

 

  Authorized Signatory

Dated:                             

 

A-3



--------------------------------------------------------------------------------

[FORM OF REVERSE SIDE OF NOTE]

[DOUBLE EAGLE ACQUISITION SUB, INC.]

[INVENTIV GROUP HOLDINGS, INC.,

INVENTIV HEALTH, INC. AND INVENTIV HEALTH CLINICAL, INC.]

7.500% SENIOR NOTES DUE 2024

Capitalized terms used herein and not defined herein have the meanings ascribed
thereto in the Indenture.

1. Interest

The Issuer[s] promise[s] to pay interest on the principal amount of this Note at
7.500% per annum from October 14, 2016 until maturity. The Issuer[s] will pay
interest semi-annually in arrears every April 1 and October 1 of each year, or
if any such day is not a Business Day, on the next succeeding Business Day
(each, an “Interest Payment Date”). Interest on the Notes shall accrue from the
most recent date to which interest has been paid or, if no interest has been
paid, from the date of issuance; provided, that the first Interest Payment Date
shall be April 1, 2017. The Issuer[s] shall pay interest on overdue principal at
the rate specified herein, and it shall pay interest (including post-petition
interest in any proceeding under any Bankruptcy Law) on overdue installments of
interest (without regard to any applicable grace period) at the same rate to the
extent lawful. Interest on the Notes will be computed on the basis of a 360-day
year comprised of twelve 30-day months.

2. Method of Payment

By no later than 11:00 a.m. (New York City time) on the date on which any
principal of, premium, if any, or interest, on any Note is due and payable, the
Issuer[s] shall deposit with the Paying Agent a sum sufficient in immediately
available funds to pay such principal, premium, interest when due. Interest on
any Note which is payable, and is timely paid or duly provided for, on any
Interest Payment Date shall be paid to the Person in whose name such Note (or
one or more Predecessor Notes) is registered at the close of business on the
preceding March 15 and September 15 at the office or agency of the Issuer
maintained for such purpose pursuant to Section 2.3 of the Indenture. The
principal of (and premium, if any) and interest on the Notes shall be payable at
the office or agency of Paying Agent or Registrar designated by the Issuer
maintained for such purpose (which shall initially be the office of the Trustee
maintained for such purpose), or at such other office or agency of the Issuer as
may be maintained for such purpose pursuant to Section 2.3 of the Indenture;
provided, however, that, at the option of the Paying Agent, each installment of
interest may be paid by (i) check mailed to addresses of the Persons entitled
thereto as such addresses shall appear on the Notes Register or (ii) wire
transfer to an account located in the United States maintained by the payee,
subject to the last sentence of this paragraph. Payments in respect of Notes
represented by a Global Note (including principal, premium, if any, and
interest) will be made by wire transfer of immediately available funds to the
accounts specified by The Depository Trust Company or any successor depository.
Payments in respect of Notes represented by Definitive Notes (including
principal, premium, if any, and interest) held by a Holder of at least
$1,000,000 aggregate principal amount of Notes represented by Definitive Notes
will be made in accordance with the Notes Register, or by wire transfer to a
U.S. dollar account maintained by the payee with a bank in the United States if
such Holder elects payment by wire transfer by giving written notice to the
Trustee or the Paying Agent to such effect designating such account no later
than 15 days immediately preceding the relevant due date for payment (or such
other date as the Trustee may accept in its discretion). If an Interest Payment
Date is a Legal Holiday, payment shall be made on the next succeeding day that
is not a Legal Holiday, and no interest shall accrue for the intervening period.
If a regular record date is a Legal Holiday, the record date shall not be
affected.

3. Paying Agent and Registrar

The Issuer initially appoints Wilmington Trust, National Association (the
“Trustee”) as Registrar and Paying Agent for the Notes. The Issuer may change
any Registrar or Paying Agent without prior notice to the Holders. The Issuer[s]
or any Guarantor may act as Paying Agent, Registrar or transfer agent.

 

A-4



--------------------------------------------------------------------------------

4. Indenture

The Issuer issued the Notes under an Indenture dated as of October 14, 2016,
among the Issuer and the Trustee[, as supplemented by the First Supplemental
Indenture dated as of [            ], among the Issuers, the Guarantors named
therein and the Trustee] (as it may be [further] amended or supplemented from
time to time in accordance with the terms thereof, the “Indenture”). The terms
of the Notes include those stated in the Indenture. The Notes are subject to all
terms and provisions of the Indenture, and Holders are referred to the Indenture
for a statement of those terms. In the event of a conflict between the terms of
the Notes and the terms of the Indenture, the terms of the Indenture shall
control.

The Notes are senior obligations of the Issuer[s]. The aggregate principal
amount of Notes that may be authenticated and delivered under the Indenture is
unlimited. This Note is one of the 7.500% Senior Notes due 2024 referred to in
the Indenture. The Notes include (i) $675,000,000 principal amount of the
Issuer’s 7.500% Senior Notes due 2024 issued under the Indenture on October 14,
2016 (the “Initial Notes”) and (ii) if and when issued, additional Notes that
may be issued from time to time under the Indenture subsequent to October 14,
2016 (the “Additional Notes”) as provided in Section 2.1(a) of the Indenture.
The Initial Notes and the Additional Notes shall be considered collectively as a
single class for all purposes of the Indenture; provided that the Additional
Notes will not be issued with the same CUSIP as the existing Notes unless such
Additional Notes are fungible with the existing Notes for U.S. federal income
tax purposes. The Indenture imposes certain limitations on the incurrence of
indebtedness, the making of restricted payments, the sale of assets, the
incurrence of certain liens, the making of payments for consents, the entering
into of agreements that restrict distribution from restricted subsidiaries and
the consummation of mergers and consolidations. The Indenture also imposes
requirements with respect to the provision of financial information and the
provision of guarantees of the Notes by certain subsidiaries.

5. Guarantees

From and after the Escrow Release Date, to guarantee the due and punctual
payment of the principal, premium, if any, interest (including post-filing or
post-petition interest in any proceeding under Bankruptcy Law) on the Notes and
all other amounts payable by the Issuers under the Indenture and the Notes when
and as the same shall be due and payable, whether at maturity, by acceleration
or otherwise, according to the terms of the Notes and the Indenture, each
Guarantor will unconditionally guarantee (and future guarantors, jointly and
severally with the Guarantors, will fully and unconditionally Guarantee) such
obligations on a senior basis pursuant to the terms of the Indenture.

6. Redemption

(a) At any time prior to October 1, 2019, the Issuer may redeem the Notes in
whole or in part, at its option, upon not less than 15 nor more than 60 days’
prior notice, with a copy to the Trustee, to each Holder of Notes to the address
of such Holder appearing in the Notes Register, at a redemption price (expressed
as percentages of principal amount of the Notes to be redeemed) equal to
100.000% of the principal amount of Notes redeemed plus the relevant Applicable
Premium as of, and accrued and unpaid interest, if any, to but excluding the
date of redemption (the “Redemption Date”), subject to the rights of Holders on
the relevant record date to receive interest due on the relevant interest
payment date.

(b) At any time and from time to time prior to October 1, 2019, the Issuer may
on one or more occasions, upon not less than 15 nor more than 60 days’ prior
notice, with a copy to the Trustee, to each Holder of Notes to the address of
such Holder appearing in the Notes Register, redeem up to 40.0% of the original
aggregate principal amount of Notes issued under this Indenture at a redemption
price (expressed as percentages of principal amount of the Notes to be redeemed)
equal to 107.500% of the aggregate principal amount thereof, plus accrued and
unpaid interest, if any, to but excluding, the applicable Redemption Date,
subject to the right of Holders of record of the Notes on the relevant record
date to receive interest due on the relevant interest payment date, with the Net
Cash Proceeds received by the Issuer of one or more Equity Offerings of the
Issuer; provided that not less than 50.0% of the original aggregate principal
amount of Notes initially issued under the Indenture remains outstanding
immediately after the occurrence of each such redemption (excluding Notes held
by the Issuer or any of its Restricted Subsidiaries); provided further that each
such redemption occurs not later than 180 days after the date of closing of the
related Equity Offering. The Trustee shall select the Notes to be purchased in
the manner described under Sections 5.1 through 5.6 of the Indenture.

 

A-5



--------------------------------------------------------------------------------

(c) Except pursuant to clauses (a) and (b) of this paragraph 6, the Notes will
not be redeemable at the Issuer’s option prior to October 1, 2019.

(d) At any time and from time to time on or after October 1, 2019, the Issuer
may redeem the Notes, in whole or in part, upon not less than 15 nor more than
60 days’ prior notice, with a copy to the Trustee, to each Holder of Notes to
the address of such Holder appearing in the Notes Register at the redemption
prices (expressed as percentages of principal amount of the Notes to be
redeemed) set forth in the table below, plus accrued and unpaid interest
thereon, if any, to but excluding the applicable Redemption Date, subject to the
right of Holders of record of the Notes on the relevant record date to receive
interest due on the relevant interest payment date, if redeemed during the
twelve-month period beginning on October 1 of each of the years indicated in the
table below:

 

Period

   Percentage  

2019

     103.750 % 

2020

     101.875 % 

2021 and thereafter

     100.000 % 

(e) Notwithstanding the foregoing, in connection with any tender offer for the
Notes, including a Change of Control Offer or Asset Disposition Offer, if
Holders of not less than 90.0% in aggregate principal amount of the outstanding
Notes validly tender and do not withdraw such Notes in such tender offer and the
Issuer, or any third party making such tender offer in lieu of the Issuer,
purchases all of the Notes validly tendered and not withdrawn by such Holders,
the Issuer or such third party shall have the right upon not less than 15 nor
more than 60 days’ prior notice, with a copy to the Trustee, to each Holder of
Notes to the address of such Holder appearing in the Notes Register, given not
more than 15 days following such purchase date to redeem all Notes that remain
outstanding following such purchase at a redemption price equal to the price
offered to each other Holder in such tender offer plus, to the extent not
included in the tender offer payment, accrued and unpaid interest, if any,
thereon, to but not including, the date of such redemption.

(f) Unless the Issuer defaults in the payment of the redemption price, interest
will cease to accrue on the Notes or portions thereof called for redemption on
the applicable Redemption Date.

(g) Any redemption pursuant to this paragraph 6 shall be made pursuant to the
provisions of Sections 5.1 through 5.6 of the Indenture.

Except as set forth in paragraph 7, the Issuer is not required to make mandatory
redemption or sinking fund payments with respect to the Notes. Prior to the
Escrow Release Date, the Notes will be secured by a first-priority lien on the
Escrow Account.

[7. Special Mandatory Redemption

(a) If (1) the Escrow Agent has not received the Officer’s Certificate described
in Section 12.1 of the Indenture on or prior to May 27, 2017, (2) the Issuer
notifies the Escrow Agent and the Trustee in writing that the Issuer will not
pursue the consummation of the Acquisition and that the Acquisition Agreement
has been terminated, or (3) the Issuer fails to timely deposit (or cause to be
timely deposited) any amounts required by the second paragraph under
Section 12.1 of the Indenture within three Business Days of the applicable
deposit date (each of the above, a “Special Mandatory Redemption Event”), then
the Escrow Agreement provides that the Escrow Agent shall, without the
requirement of notice to or action by the Issuer, the Trustee or any other
Person, liquidate and release all of the Escrowed Property (including investment
earnings thereon and proceeds thereof) to the Trustee and the Trustee shall
apply (or cause a paying agent to apply) such proceeds to redeem the Notes (the
“Special Mandatory Redemption”) on the third Business Day following the Special
Mandatory Redemption Event (the “Special Mandatory Redemption Date”) or as
otherwise required by the applicable procedures of DTC, at a redemption price
(the “Special Mandatory Redemption Price”), equal to 100% of the issue price of
the Notes, plus accrued and unpaid interest from the Issue Date or the most
recent date to which interest has been paid or duly

 

A-6



--------------------------------------------------------------------------------

provided for on the Notes, as the case may be, to, but excluding, the Special
Mandatory Redemption Date. On the Special Mandatory Redemption Date, after
payment of any fees and expenses of the Trustee and the Escrow Agent, the
Trustee will pay to the Issuer any Escrowed Property in excess of the amount
necessary to effect the Special Mandatory Redemption in accordance with the
Issuer’s written instructions.

(b) The Trustee shall give notice of redemption to the Holders, substantially in
the form attached as Exhibit C to the Indenture, in the Issuer’s name and at the
Issuer’s expense at least three Business Days or as soon as practicable prior
(or otherwise in accordance with DTC procedures) to such Special Mandatory
Redemption Date. In the event that the funds on deposit in the Escrow Account
are insufficient to redeem the Notes on the Special Mandatory Redemption Date,
the Issuer shall promptly pay such deficiency to the Trustee to be used by the
Trustee to disburse the Special Mandatory Redemption Price.

(c) Any redemption made pursuant to this paragraph 7 and Section 5.9 of the
Indenture shall be made pursuant to the procedures set forth in this Indenture
and the Escrow Agreement, except to the extent inconsistent with this paragraph
7 or Section 5.9 of the Indenture. The Issuer shall not be required to make any
mandatory redemption or sinking fund payments with respect to the Notes, except
pursuant to paragraph 7(a) above or pursuant to Section 5.9 of the Indenture.]4

[7. Reserved]5

8. Repurchase Provisions

If a Change of Control occurs, each Holder will have the right to require the
Issuer to repurchase from each Holder all or any part (equal to $ 2,000 or an
integral multiple of $1,000 in excess thereof) of such Holder’s Notes at a
purchase price in cash equal to 101.0% of the aggregate principal amount thereof
plus accrued and unpaid interest, to but excluding the date of purchase;
provided that if the repurchase date is on or after the record date and on or
before the corresponding interest payment date, then Holders in whose name the
Notes are registered at the close of business on such record date will receive
interest on the repurchase date, as provided in, and subject to the terms of,
the Indenture.

Upon certain Asset Dispositions, the Issuer may be required to use the Excess
Proceeds from such Asset Dispositions to offer to purchase Notes and, at the
Issuer’s option, Pari Passu Indebtedness out of the Excess Proceeds in
accordance with the procedures set forth in Section 3.5 and in Article V of the
Indenture.

9. Denominations; Transfer; Exchange

The Notes shall be issuable only in fully registered form in minimum
denominations of principal amount of $2,000 and any integral multiple of $1,000
in excess thereof. A Holder may transfer or exchange Notes in accordance with
the Indenture. The Registrar may require a Holder, among other things, to
furnish appropriate endorsements or transfer documents and to pay a sum
sufficient to cover any tax and fees required by law or permitted by the
Indenture. The Registrar need not register the transfer of or exchange of any
Note (A) for a period beginning (1) 15 calendar days before the mailing of a
notice of an offer to repurchase or redeem Notes and ending at the close of
business on the day of such mailing or (2) 15 calendar days before an Interest
Payment Date and ending on such Interest Payment Date or (B) called for
redemption, except the unredeemed portion of any Note being redeemed in part.

10. Persons Deemed Owners

The registered Holder of this Note may be treated as the owner of it for all
purposes.

 

4 To be used before the Escrow Release Date.

5 To be used on and after the Escrow Release Date.

 

A-7



--------------------------------------------------------------------------------

11. Unclaimed Money

If money for the payment of principal, premium, if any, interest remains
unclaimed for two years, the Trustee or Paying Agent shall pay the money back to
the Issuer at its written request unless an abandoned property law designates
another Person to receive such money. After any such payment, Holders entitled
to the money must look only to the Issuer[s] and not to the Trustee for payment
as general creditors unless an abandoned property law designates another person
for payment.

12. Discharge and Defeasance

Subject to certain exceptions and conditions set forth in the Indenture, the
Issuer[s] at any time may terminate some or all of [its] [their] obligations
under the Notes and the Indenture if the Issuer[s] deposit[s] with the Trustee
money or U.S. Government Obligations for the payment of principal, premium, if
any and interest on the Notes to redemption or maturity, as the case may be.

13. Amendment, Supplement, Waiver

Subject to certain exceptions contained in the Indenture, the Indenture and the
Notes may be amended, or a Default thereunder may be waived, with the consent of
the Holders of a majority in aggregate principal amount of the outstanding
Notes. Without notice to or the consent of any Holder, the Issuer[s], the
Guarantors and the Trustee may amend or supplement the Indenture and the Notes
as provided in the Indenture.

14. Defaults and Remedies

If an Event of Default (other than an Event of Default relating to certain
events of bankruptcy, insolvency or reorganization of the Issuer[s] or certain
Guarantors) occurs and is continuing, the Trustee by notice to the Issuer, or
the Holders of at least 30.0% in aggregate principal amount of the outstanding
Notes by notice to the Issuer and the Trustee, may declare the principal of and
accrued and unpaid interest, and any other monetary obligations on all the Notes
to be due and payable immediately. Upon the effectiveness of such declaration,
such principal, interest, and other monetary obligations will be due and payable
immediately. If a bankruptcy, insolvency or reorganization of the Issuer or a
Significant Subsidiary (or any group of Restricted Subsidiaries, that taken
together as of the latest audited consolidated financial statements for the
Issuer and its Restricted Subsidiaries, would constitute a Significant
Subsidiary) occurs and is continuing, the principal of and accrued and unpaid
interest and any other monetary obligations on all the Notes will become and be
immediately due and payable without any declaration or other act on the part of
the Trustee or any Holders. Under certain circumstances, the Holders of a
majority in aggregate principal amount of the outstanding Notes may rescind any
such acceleration with respect to the Notes and its consequences.

15. Trustee Dealings with the Issuer[s]

Subject to certain limitations set forth in the Indenture, the Trustee in its
individual or any other capacity may become the owner or pledgee of Notes and
may otherwise deal with the Issuer[s], Guarantors or their Affiliates with the
same rights it would have if it were not Trustee. In addition, the Trustee shall
be permitted to engage in transactions with the Issuer[s]; provided, however,
that if the Trustee acquires any conflicting interest, the Trustee must
(i) eliminate such conflict within 90 days of acquiring such conflicting
interest, (ii) apply to the Commission for permission to continue acting as
Trustee or (iii) resign.

16. No Recourse Against Others

No director, officer, employee, incorporator or shareholder of the Issuer or any
of its Subsidiaries or Affiliates, as such (other than the Issuer[s] and the
Guarantors), shall have any liability for any obligations of the Issuer[s] or
the Guarantors under the Notes, the Guarantees or the Indenture or for any claim
based on, in respect of, or by reason of such obligations or their creation.
Each Holder by accepting a note waives and releases all such liability. The
waiver and release are part of the consideration for issuance of the Notes. Such
waiver may not be effective to waive liabilities under the federal securities
laws and it is the view of the SEC that such a waiver is against public policy.

 

A-8



--------------------------------------------------------------------------------

17. Authentication

This Note shall not be valid until an authorized signatory of the Trustee (or an
authenticating agent acting on its behalf) manually signs the certificate of
authentication on the other side of this Note.

18. Abbreviations

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (= tenants in common), TEN ENT (= tenants by the entirety), JT TEN (=
joint tenants with rights of survivorship and not as tenants in common), CUST (=
custodian) and U/G/M/A (= Uniform Gift to Minors Act).

19. CUSIP and ISIN Numbers

The Issuer has caused CUSIP and ISIN numbers, if applicable, to be printed on
the Notes and has directed the Trustee to use CUSIP and ISIN numbers, if
applicable, in notices of redemption or purchase as a convenience to Holders. No
representation is made as to the accuracy of such numbers either as printed on
the Notes or as contained in any notice of redemption or purchase and reliance
may be placed only on the other identification numbers placed thereon.

20. Governing Law

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

The Issuer will furnish to any Holder upon written request and without charge to
the Holder a copy of the Indenture. Requests may be made to:

[Double Eagle Acquisition Sub, Inc.

c/o Advent International Corporation

75 State Street

Boston, MA 02109

Attention: President]6

[inVentiv Group Holdings, Inc.

1 Van de Graaff Drive

Burlington, MA 01803

Attention: General Counsel]7

 

6 To be used before the Escrow Release Date.

7 To be used on and after the Escrow Release Date.

 

A-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

I or we assign and transfer this Note to:

 

 

(Print or type assignee’s name, address and zip code)

 

 

(Insert assignee’s social security or tax I.D. No.)

and irrevocably appoint              agent to transfer this Note on the books of
the Issuer. The agent may substitute another to act for him.

 

Date:    Your Signature:   

 

 

Signature Guarantee:   

 

   (Signature must be guaranteed)

 

 

Sign exactly as your name appears on the other side of this Note.

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
Exchange Act Rule 17Ad-15.

The undersigned hereby certifies that it  ☐ is /  ☐ is not an Affiliate of the
Issuer and that, to its knowledge, the proposed transferee  ☐ is /  ☐ is not an
Affiliate of the Issuer.

In connection with any transfer or exchange of any of the Notes evidenced by
this certificate occurring prior to the date that is one year after the later of
the date of original issuance of such Notes and the last date, if any, on which
such Notes were owned by the Issuer or any Affiliate of the Issuer, the
undersigned confirms that such Notes are being:

CHECK ONE BOX BELOW:

 

  (1) ☐ acquired for the undersigned’s own account, without transfer; or

 

  (2) ☐ transferred to the Issuer; or

 

  (3) ☐ transferred pursuant to and in compliance with Rule 144A under the
Securities Act of 1933, as amended (the “Securities Act”); or

 

  (4) ☐ transferred pursuant to an effective registration statement under the
Securities Act; or

 

  (5) ☐ transferred pursuant to and in compliance with Regulation S under the
Securities Act; or

 

  (6) ☐ transferred pursuant to another available exemption from the
registration requirements of the Securities Act of 1933, as amended.

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered Holder thereof; provided, however, that if box (5), (6) or (7) is
checked, the Issuer may require, prior to registering any such transfer of the
Notes, in its sole discretion, such legal opinions, certifications and other
information as the Issuer may reasonably request to confirm that such transfer
is being made pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act of 1933, as amended, such as
the exemption provided by Rule 144 under such Act.

 

A-10



--------------------------------------------------------------------------------

  

 

Signature

Signature Guarantee:

  

 

(Signature must be guaranteed)

  

 

Signature

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
Exchange Act Rule 17Ad-15.

TO BE COMPLETED BY PURCHASER IF BOX (1) OR (3) ABOVE IS CHECKED.

The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, as amended,
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Issuer as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

 

                                              Dated:

 

A-11



--------------------------------------------------------------------------------

[TO BE ATTACHED TO GLOBAL NOTES]

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTES

The following increases or decreases in this Global Note have been made:

 

Date of Exchange

 

Amount of decrease

in Principal Amount

of this Global Note

  

Amount of increase

in Principal Amount

of this Global Note

  

Principal Amount of

this Global Note

following such

decrease or increase

  

Signature of

authorized signatory

of Trustee or Notes

Custodian

          

 

A-12



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you elect to have this Note purchased by the Issuer pursuant to Section 3.5
or 3.9 of the Indenture, check either box:

Section 3.5  ☐             Section 3.9  ☐

If you want to elect to have only part of this Note purchased by the Issuer
pursuant to Section 3.5 or 3.9 of the Indenture, state the amount in principal
amount (must be in denominations of $2,000 or an integral multiple of $1,000 in
excess thereof): $                     and specify the denomination or
denominations (which shall not be less than the minimum authorized denomination)
of the Notes to be issued to the Holder for the portion of the within Note not
being repurchased (in the absence of any such specification, one such Note will
be issued for the portion not being repurchased):                         .

 

Date:   

 

   Your Signature   

 

            (Sign exactly as your name appears on the other side of the Note)   

 

Signature Guarantee:   

 

      (Signature must be guaranteed)   

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
Exchange Act Rule 17Ad-15.

 

A-13



--------------------------------------------------------------------------------

EXHIBIT B

Form of Supplemental Indenture to Add Guarantors

[        ] SUPPLEMENTAL INDENTURE, (this “Supplemental Indenture”) dated as of
[        ], by and among the parties that are signatories hereto as Guarantors
(the “Guaranteeing Subsidiary”), [inVentiv Group Holdings, Inc., inVentiv
Health, Inc. and inVentiv Health Clinical, Inc., as Issuers,] and Wilmington
Trust, National Association, a national banking association, as Trustee under
the Indenture referred to below.

W I T N E S S E T H:

WHEREAS, each of Double Eagle Acquisition Sub, Inc. and the Trustee have
heretofore executed and delivered an indenture dated as of October 14, 2016[, as
supplemented by the First Supplemental Indenture dated as of [        ], among
the Issuers, the Guarantors named therein and the Trustee] (as [further]
amended, supplemented, waived or otherwise modified, the “Indenture”), providing
for the issuance of an aggregate principal amount of $675.0 million of 7.500%
Senior Notes due 2024 of the Issuers (the “Notes”);

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee, on a joint and several basis with the other Guarantors, all of the
Issuers’ Obligations under the Notes and the Indenture on the terms and
conditions set forth herein and under the Indentures’ (the “Guarantee”); and

WHEREAS, pursuant to Section 9.1 of the Indenture, the Issuers, any Guarantor
and the Trustee are authorized to execute and deliver a supplemental indenture
to add additional Guarantors, without the consent of any Holder;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiary, the Issuers, the other Guarantors and the Trustee
mutually covenant and agree for the equal and ratable benefit of the Holders as
follows:

ARTICLE I

DEFINITIONS

Section 1.1. Defined Terms. As used in this Supplemental Indenture, terms
defined in the Indenture or in the preamble or recitals hereto are used herein
as therein defined. The words “herein,” “hereof” and “hereby” and other words of
similar import used in this Supplemental Indenture refer to this Supplemental
Indenture as a whole and not to any particular section hereof.

ARTICLE II

AGREEMENT TO BE BOUND; GUARANTEE

Section 2.1. Agreement to be Bound. The Guaranteeing Subsidiary hereby becomes a
party to the Indenture as a Guarantor and as such will have all of the rights
and be subject to all of the obligations and agreements of a Guarantor under the
Indenture.

Section 2.2. Guarantee. The Guaranteeing Subsidiary agrees, on a joint and
several basis with all the existing Guarantors, to fully, unconditionally and
irrevocably Guarantee to each Holder of the Notes and the Trustee the Guaranteed
Obligations pursuant to Article X of the Indenture on a senior basis.

 

B-1



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

Section 3.1. Notices. All notices and other communications to the Guarantor
shall be given as provided in the Indenture to the Guarantor, at its address set
forth below, with a copy to the Issuer as provided in the Indenture for notices
to the Issuer.

[INSERT ADDRESS]

Section 3.2. Merger and Consolidation. The Guaranteeing Subsidiary shall not
sell or otherwise dispose of all or substantially all of its assets to, or
consolidate with or merge with or into another Person (other than the Issuers or
any Restricted Subsidiary that is a Guarantor or becomes a Guarantor
concurrently with the transaction) except in accordance with Section 4.1(g) of
the Indenture.

Section 3.3. Release of Guarantee. This Guarantee shall be released in
accordance with Section 10.2 of the Indenture.

Section 3.4. Parties. Nothing expressed or mentioned herein is intended or shall
be construed to give any Person, firm or corporation, other than the Holders and
the Trustee, any legal or equitable right, remedy or claim under or in respect
of this Supplemental Indenture or the Indenture or any provision herein or
therein contained.

Section 3.5. Governing Law. This Supplemental Indenture shall be governed by,
and construed in accordance with, the laws of the State of New York.

Section 3.6. Severability. In case any provision in this Supplemental Indenture
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and such provision shall be ineffective only to the extent of
such invalidity, illegality or unenforceability.

Section 3.7. Benefits Acknowledged. The Guaranteeing Subsidiary’s Guarantee is
subject to the terms and conditions set forth in the Indenture. The Guaranteeing
Subsidiary acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated by the Indenture and this Supplemental
Indenture and that the guarantee and waivers made by it pursuant to this
Guarantee are knowingly made in contemplation of such benefits.

Section 3.8. Ratification of Indenture; Supplemental Indentures Part of
Indenture. Except as expressly amended hereby, the Indenture is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect. This Supplemental Indenture shall form a
part of the Indenture for all purposes, and every Holder of Notes heretofore or
hereafter authenticated and delivered shall be bound hereby.

Section 3.9. The Trustee. The Trustee makes no representation or warranty as to
the validity or sufficiency of this Supplemental Indenture or with respect to
the recitals contained herein, all of which recitals are made solely by the
other parties hereto.

Section 3.10. Counterparts. The parties hereto may sign any number of copies of
this Supplemental Indenture. Each signed copy shall be an original, but all of
them together represent the same agreement. The exchange of copies of this
Supplemental Indenture and of signature pages by facsimile or PDF transmission
shall constitute effective execution and delivery of this Supplemental Indenture
as to the parties hereto and may be used in lieu of the original Supplemental
Indenture for all purposes. Signatures of the parties hereto transmitted by
facsimile or PDF shall be deemed to be their original signatures for all
purposes.

Section 3.11. Execution and Delivery. The Guaranteeing Subsidiary agrees that
the Guarantee shall remain in full force and effect notwithstanding any failure
to endorse on each Note a notation of any such Guarantee.

 

B-2



--------------------------------------------------------------------------------

Section 3.12. Headings. The headings of the Articles and the Sections in this
Supplemental Indenture are for convenience of reference only and shall not be
deemed to alter or affect the meaning or interpretation of any provisions
hereof.

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

 

[SUBSIDIARY GUARANTOR],

as a Guarantor

By:  

 

  Name:   Title: [INVENTIV GROUP HOLDINGS, INC.] By:  

 

  Name:   Title: [INVENTIV HEALTH, INC.] By:  

 

  Name:   Title: [INVENTIV HEALTH CLINICAL, INC.] By:  

 

  Name:   Title:

 

[Signature Page to Supplemental Indenture]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL

ASSOCIATION, as Trustee

By:  

 

 

Name:

 

Title:

 

[Signature Page to Supplemental Indenture]



--------------------------------------------------------------------------------

EXHIBIT C

Form of Special Mandatory Redemption Notice

TO THE HOLDERS OF

7.500% SENIOR NOTES DUE 2024

DOUBLE EAGLE ACQUISITION SUB, INC.

(CUSIP No. 25858C AA1 / U25912 AA1)

NOTICE IS HEREBY GIVEN that Double Eagle Acquisition Sub, Inc., a Delaware
corporation (the “Issuer”), pursuant to the Indenture, dated as of October 14,
2016 (the “Indenture”), among the Issuer and Wilmington Trust, National
Association, as trustee (the “Trustee”), will redeem all of its outstanding
7.500% Senior Notes due 2024 (CUSIP No. 25858C AA1 / U25912 AA1) (the “Notes”)
on [                    ], 20[        ] (the “Escrow Redemption Date”) pursuant
to Section 5.9 of the Indenture. The redemption price for each Note will be
$1,000 per $1,000 principal amount thereof, plus accrued and unpaid interest
thereon from October 14, 2016 to, but excluding, the Escrow Redemption Date (the
“Escrow Redemption Price”). Capitalized terms used herein (but otherwise not
defined) shall have such meanings as set forth in the Indenture.

Unless the Issuer defaults in payment of the Escrow Redemption Price, interest
on the Notes called for redemption shall cease to accrue on and after the Escrow
Redemption Date.

In order to receive the redemption payment, the Notes called for redemption must
be surrendered for payment at the following location of Wilmington Trust,
National Association, the Trustee and Paying Agent. Notes to be redeemed must be
surrendered for payment: (a) in book-entry form by transferring the Notes to be
redeemed to the Trustee’s account at The Depository Trust Company (“DTC”) in
accordance with DTC’s procedures; or (b) by delivering the Notes to be redeemed
to the Trustee at:

Wilmington Trust, National Association

Global Capital Markets

1100 North Market Street

Wilmington, Delaware 19890

Attention: Work Flow Management - 5th Floor

The method of delivery of the Notes is at the election and risk of the Holder.
If delivered by mail, certified or registered mail, properly insured, is
recommended.

No representation is being made as to the correctness of the CUSIP numbers
either as printed on the Notes or as contained in this notice. Holders should
rely only on the other identification numbers printed on the Notes.

IMPORTANT NOTICE

For holders of Notes who have not established an exemption, payments made upon
the redemption of the Notes may be subject to U.S. federal withholding of 28% of
the payments to be made, as and to the extent required by the provisions of the
U.S. Internal Revenue Code. To establish an exemption from such withholding,
holders of Notes should submit a completed and signed Internal Revenue Service
Form W-9 (or applicable Form W-8) when surrendering their Notes for payment.

 

Date: [        ], 20[        ]

 

By: DOUBLE EAGLE ACQUISITION SUB, INC.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF FIRST SUPPLEMENTAL INDENTURE

TO BE DELIVERED BY THE ISSUER, THE CO-ISSUERS AND THE GUARANTORS ON THE ESCROW

RELEASE DATE]

First Supplemental Indenture (this “First Supplemental Indenture”), dated as of
[                    ], among inVentiv Group Holdings, Inc., a Delaware
corporation (the “Issuer”), inVentiv Health, Inc., a Delaware corporation, and
inVentiv Health Clinical, Inc., a Delaware corporation, each a subsidiary of the
Issuer (each, a “Co-Issuer,” together, the “Co-Issuers,” and together with the
Issuer, the “Issuers”), the parties that are signatories hereto as Guarantors
(each, a “Guaranteeing Subsidiary”) and Wilmington Trust, National Association,
a national banking association, as trustee (the “Trustee”).

W I T N E S S E T H

WHEREAS, each of the Double Eagle Acquisition Sub, Inc. (the “Escrow Issuer”)
and the Trustee have heretofore executed and delivered an indenture dated as of
October 14, 2016 (as amended, supplemented, waived or otherwise modified, the
“Indenture”), providing for the issuance of an aggregate principal amount of
$675.0 million of 7.500% Senior Notes due 2024 of the Issuer (the “Notes”);

WHEREAS, the parties hereto desire to enter into this First Supplemental
Indenture to evidence the assumption by the Issuers of all the payment
obligations under the Notes and the Indenture;

WHEREAS, the Indenture provides that upon the Escrow Release Date each of the
Issuers and each Guaranteeing Subsidiary shall execute and deliver to the
Trustee a supplemental indenture and become parties to the Indenture and
pursuant to which the Issuers shall assume all of the obligations of the Escrow
Issuer under the Notes and the Indenture, as applicable, and each Guaranteeing
Subsidiary shall unconditionally guarantee, on a joint and several basis with
the other Guaranteeing Subsidiaries, all of the Issuers’ Obligations under the
Notes and the Indenture on the terms and conditions set forth herein and under
the Indenture (the “Guarantee”);

WHEREAS, pursuant to Section 9.1 of the Indenture, the Trustee, the Issuers and
the Guarantors are authorized to execute and deliver this First Supplemental
Indenture without the consent of holders of the Notes;

WHEREAS, each of the Issuers and the Guarantors has been duly authorized to
enter into this First Supplemental Indenture; and

WHEREAS, all acts, conditions, proceedings and requirements necessary to make
this First Supplemental Indenture a valid, binding and legal agreement
enforceable in accordance with its terms for the purposes expressed herein, in
accordance with its terms, have been duly done and performed.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties mutually
covenant and agree for the equal and ratable benefit of the Holders as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Defined Terms. As used in this First Supplemental Indenture, terms
defined in the Indenture or in the preamble or recitals hereto are used herein
as therein defined. The words “herein,” “hereof” and “hereby” and other words of
similar import used in this First Supplemental Indenture refer to this First
Supplemental Indenture as a whole and not to any particular section hereof.

 

D-1



--------------------------------------------------------------------------------

ARTICLE II

ASSUMPTION AND AGREEMENTS

Section 2.1. Assumption of Obligations. Each Co-Issuer and the Issuer do hereby
agree, as of the date hereof, to assume, to be bound by and to be jointly and
severally liable, each as a primary obligor and not as a guarantor or surety,
with respect to, any and all payment obligations under the Indenture and the
Notes on the terms and subject to the conditions set forth in the Indenture and
all other obligations of the Issuer or Co-Issuers, as applicable, under the
Indenture.

ARTICLE III

AGREEMENT TO BE BOUND, GUARANTEE

Section 3.1. Agreement to be Bound. Each Guaranteeing Subsidiary hereby becomes
a party to the Indenture as a Guarantor and as such will have all of the rights
and be subject to all of the obligations and agreements of a Guarantor under the
Indenture.

Section 3.2. Guarantee. Each Guaranteeing Subsidiary agrees, on a joint and
several basis with all the other Guarantors, to fully, unconditionally and
irrevocably Guarantee to each Holder of the Notes and the Trustee the Guaranteed
Obligations pursuant to Article X of the Indenture on a senior basis. This
Guarantee shall be released in accordance with Section 10.2 of the Indenture.

ARTICLE IV

MISCELLANEOUS

Section 4.1. Notices. All notices and other communications to the Issuers and
the Guarantors shall be given as provided in the Indenture to the Issuers and
the Guarantors.

Section 4.2. Parties. Nothing expressed or mentioned herein is intended or shall
be construed to give any Person, firm or corporation, other than the Holders and
the Trustee, any legal or equitable right, remedy or claim under or in respect
of this First Supplemental Indenture or the Indenture or any provision herein or
therein contained.

Section 4.3. Severability. In case any provision in this First Supplemental
Indenture shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and such provision shall be ineffective only to the extent of
such invalidity, illegality or unenforceability.

Section 4.4. Execution and Delivery. (a) Each of the Issuers agrees that their
assumption of all of the payment obligations under the Notes and the Indenture
shall remain in full force and effect notwithstanding the absence of the
endorsement of any notation of such assumption of all of the payment obligations
under the Notes and the Indenture on the Notes.

(b) Each Guaranteeing Subsidiary agrees that the Guarantee shall remain in full
force and effect notwithstanding any failure to endorse on each Note a notation
of any such Guarantee.

Section 4.5. No Recourse Against Others. No past, present or future director,
officer, employee, incorporator, member, partner or stockholder of the Issuer,
any Co-Issuer or any Guarantor shall have any liability for any obligations of
the Issuer, the Co-Issuers or the Guarantors under the Notes, any Guarantees,
the Indenture or this First Supplemental Indenture or for any claim based on, in
respect of, or by reason of, such obligations or their creation. Each Holder by
accepting Notes waives and releases all such liability. The waiver and release
are part of the consideration for issuance of the Notes.

Section 4.6. Governing Law. This First Supplemental Indenture shall be governed
by, and construed in accordance with, the laws of the State of New York.

Section 4.7. Counterparts. The parties may sign any number of copies of this
First Supplemental Indenture. Each signed copy shall be an original, but all of
them together represent the same agreement. This First Supplemental Indenture
may be executed in multiple counterparts which, when taken together, shall
constitute one

 

D-2



--------------------------------------------------------------------------------

instrument. The exchange of copies of this First Supplemental Indenture and of
signature pages by facsimile or PDF transmissions shall constitute effective
execution and delivery of this First Supplemental Indenture as to the parties
hereto and may be used in lieu of the original First Supplemental Indenture for
all purposes. Signatures of the parties hereto transmitted by facsimile or PDF
shall be deemed to be their original signatures for all purposes.

Section 4.8. Headings. The headings of the Articles and the Sections in this
First Supplemental Indenture are for convenience of reference only and shall not
be deemed to alter or affect the meaning or interpretation of any provisions
hereof.

Section 4.9. The Trustee. The Trustee makes no representation or warranty as to
the validity or sufficiency of this First Supplemental Indenture or with respect
to the recitals contained herein, all of which recitals are made solely by the
other parties hereto.

Section 4.10. Benefits Acknowledged. (a) The Issuers’ assumption of all of the
payment obligations under the Notes and the Indenture is subject to the terms
and conditions set forth in the Indenture. The Issuers acknowledge that they
will receive direct and indirect benefits from the financing arrangements
contemplated by the Indenture and this First Supplemental Indenture and that
their assumption of all of the payment obligations under the Notes and the
Indenture and the waivers made by them pursuant to this First Supplemental
Indenture are knowingly made in contemplation of such benefits.

(b) Each Guaranteeing Subsidiary’s Guarantee is subject to the terms and
conditions set forth in the Indenture. Each Guaranteeing Subsidiary acknowledges
that it will receive direct and indirect benefits from the financing
arrangements contemplated by the Indenture and this First Supplemental Indenture
and that the guarantee and waivers made by it pursuant to this Guarantee are
knowingly made in contemplation of such benefits.

Section 4.11. Successors. All agreements of the Issuers and the Guarantors in
this First Supplemental Indenture shall bind their Successors, except as
otherwise provided in this First Supplemental Indenture. All agreements of the
Trustee in this First Supplemental Indenture shall bind its successors.

Section 4.12. Ratification of Indenture; Supplemental Indentures Part of
Indenture. Except as expressly amended hereby, the Indenture is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect. This First Supplemental Indenture shall
form a part of the Indenture for all purposes, and every Holder heretofore or
hereafter authenticated and delivered shall be bound hereby.

 

D-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed, all as of the date first above written.

 

INVENTIV GROUP HOLDINGS, INC.,

as Issuer

By:  

 

  Name:   Title:

INVENTIV HEALTH, INC.,

as Co-Issuer,

By:  

 

  Name:   Title:

INVENTIV HEALTH CLINICAL, INC.,

as Co-Issuer

By:  

 

  Name:   Title:

 

[SUBSIDIARY GUARANTOR],

as a Guarantor

By:  

 

 

Name:

 

Title:

 

[Signature Page to Supplemental Indenture]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee By:  

 

  Name:   Title:

 

[Signature Page to Supplemental Indenture]